Exhibit 10.108

﻿

PURCHASE AND SALE AGREEMENT

﻿

1.    Definitions

﻿

 

Date:

October 3, 2019

Seller:

Alterra I L.L.C., a Delaware limited liability company (“Alterra I Seller”)

                                               

Alterra II L.L.C., a Delaware limited liability company (“Alterra II Seller”)

﻿

Overlook Ridge Apartments Investors LLC, a Delaware limited liability company
(“Chase Seller”; for the avoidance of doubt, each of Alterra I Seller, Alterra
II Seller and Chase Seller are a “Seller” and are collectively referred to
herein from time to time as “Sellers”)

﻿

c/o Roseland Residential Trust, a Mack-Cali company
Harborside 3
210 Hudson Street, Suite 400
Jersey City, New Jersey 07311
Attention: Ivan M. Baron, Chief Legal Officer
Phone No: (973) 218-2335
Fax No: (973) 218-0965
Email: baron@roselandres.com

Buyer:

Overlook Revere Owner LLC, a Delaware limited liability company (“Alterra
Buyer”)

﻿

Overlook Malden Owner LLC, a Delaware limited liability company (“Chase Buyer”;
for the avoidance of doubt, each of Alterra Buyer and Chase Buyer are a “Buyer”
and are collectively referred to herein from time to time as “Buyers”)

﻿

500 Boylston Street, 21st Floor
Boston, Massachusetts 02116
ATTENTION: Paisley Boney, Managing Member
Phone No: (617) 437-8400
Fax No: (617) 437-7811
Email: pboney@rockpointgroup.com

Escrow Agent:

Lexington National Land Services
420 Lexington Avenue, Suite 1648

﻿





--------------------------------------------------------------------------------

 



﻿

﻿

 

                                               

New York, New York 10170
ATTENTION: Audrey Wang
Phone No. (646) 783-6006
Email: awang@lexnls.com

Gross Purchase Price:

Four Hundred Eleven Million Five Hundred Thousand and No/100 Dollars
($411,500,000.00)

Unless otherwise agreed to between Sellers and Buyers in writing, Sellers and
Buyers agree to the following apportionment of the Gross Purchase Price (and
agree not to claim any different apportionment of the Gross Purchase Price from
and after the expiration of the Due Diligence Period):

Tracts 1 (as defined in Exhibit A): $120,150,000.00
Tract 2 (as defined in Exhibit A):     $85,600,000.00
Tract 3 (as defined in Exhibit A):     $99,750,000.00
Tract 4 (as defined in Exhibit A):   $106,000,000.00

First Deposit:

Twenty Million Seven Hundred Fifty Thousand and No/100 Dollars ($20,750,000.00)
to be paid by Buyers to Escrow Agent by Federal wire transfer within two (2)
business days after the Date of this Agreement, and held and disbursed by Escrow
Agent in accordance with the terms of this Agreement.

Extension Deposit:

Five Million and No/100 Dollars ($5,000,000.00) to be paid by Buyers to Escrow
Agent by Federal wire transfer upon Buyers’ exercise of its option to extend the
Time of Closing for the Extension Period (as defined in Paragraph 7, below), and
held and disbursed by Escrow Agent in accordance with the terms of this
Agreement.

﻿

The term “Deposit” shall mean the First Deposit and the Extension Deposit, as
applicable, made by Buyers to Escrow Agent.

Time of Closing:

Subject to Paragraph 7 below and satisfaction or written waiver of the Sellers’
Conditions Precedent and the Buyers’ Conditions Precedent, as applicable, 1:00
p.m. on October 29, 2019, unless extended and/or accelerated in accordance with

﻿





-  2  -

--------------------------------------------------------------------------------

 



﻿

﻿

 

﻿

Paragraph 7 below, (or, if such date is a day upon which the Middlesex South
Registry of Deeds and the Suffolk Registry of Deeds (collectively, the
“Registries”) are not open for business, the first day thereafter upon which the
Registries are open for business), or such other date that Buyers and Sellers
may agree in writing in their respective sole and absolute discretion.  Time is
of the essence of this Agreement.  The date upon which the closing of the
transactions contemplated hereunder is consummated is alternatively referred to
herein as the “Closing Date”.

Premises:

That certain real property commonly known by the street addresses of 8 Quarry
Lane, 12 Quarry Lane, 16 Quarry Lane, 1 Stone Lane, 4 Stone Lane, and 15 Quarry
Lane, Malden, Massachusetts (such property collectively being colloquially
referred to as “Chase at Overlook Ridge”), and 15 Parkside Place, 11 Overlook
Ridge Drive, 19 Overlook Ridge Terrace, and 21 Overlook Ridge Terrace, Revere,
Massachusetts (such property collectively being colloquially referred to as
“Alterra at Overlook Ridge”), consisting of the land located in Malden,
Middlesex County, Commonwealth of Massachusetts and Revere, Suffolk County,
Commonwealth of Massachusetts, more particularly described in Exhibit A attached
hereto, together with (i) all rights, easements and other appurtenances thereto,
and all of Sellers’ rights in all strips and gores, sidewalks, and any land
laying in the bed of any street, road or alley, open or proposed, adjoining such
land (collectively, the “Land”), (ii) all buildings and all other structures,
facilities and improvements and to the extent owned by Sellers, any fixtures
actually affixed to any of the foregoing that in any event are located in or on
the Land (collectively, the “Improvements”), (iii) all right, title, and
interest of Sellers in and to the fixtures, equipment, and other personal
property used in connection with the Land, including, without limitation, as
identified in Exhibit B attached hereto, (iv) all right, title and interest of
Sellers in and to all licenses, permits, approvals (including any pending
applications, and all renewals, amendments and supplements thereto), and
warranties which have been issued to Sellers

﻿





-  3  -

--------------------------------------------------------------------------------

 



﻿

﻿

 

                                               

with respect to the Land or the improvements thereon including, without
limitation, any warranties under the Radon Mitigation Contracts) (or which have
otherwise been issued in connection with the Land or the improvements thereon),
to the extent Sellers have the right to assign the same, (v) to the extent
Sellers have the right to assign the same, all guaranties, entitlements,
variances, indemnities, certificates of occupancy, in each case relating to the
operation of the Premises, and all of Sellers’ rights, if any, to the names
“Chase” and “Alterra”, and the website and related URL address(es) and telephone
numbers, logos, marketing and promotional materials used in the leasing and
operation of the Premises, and any other trademarks and trade names used in the
leasing and operation of the Premises, (v) the right, title and interest of
Sellers, as lessor thereunder, in and to the Existing Leases in effect as of the
Closing Date, the tenant security deposits required to be held under such
Existing Leases (the “Security Deposits”) and, if applicable, prepaid rents held
in connection with the Existing Leases, (vi) all right, title and interest of
Sellers in and to the Assumed Contracts, and (vii) all right, title and interest
of Sellers in and to plans, reports, drawings and specifications relating to the
Land, to the extent Sellers have the right to assign the same.

Due Diligence Period:

The period ending at 5:00 P.M. on the Date of this Agreement.

Reports:

The reports provided by Sellers to Buyers prior to or simultaneously with the
execution of this Agreement as set forth on Exhibit C attached hereto.

Existing Alterra Financing:

The $100,000,000.00 loan made by Capital One Multifamily Finance, LLC
(“Capital”) to Alterra I Seller and Alterra II Seller, as evidenced by those
documents set forth in Exhibit D (the “Alterra Loan Documents”).  Capital has
assigned all of its right, title and interest under the Alterra Loan Documents
to Federal Home Loan Mortgage Corporation (the “Alterra Lender”).

﻿





-  4  -

--------------------------------------------------------------------------------

 



﻿

﻿

 

Existing Chase Financing

The $135,750,000.00 loan made by New York Community Bank (the “Chase Lender”,
together with the Alterra Lender hereinafter collectively referred to as the
“Lenders”) to Chase Seller, as evidenced by those documents set forth in
Exhibit D (the “Chase Loan Documents”, together with the Alterra Loan Documents
hereinafter collectively referred to as the “Loan Documents”).

Existing Leases:

The Leases referred to in Exhibit E attached hereto, as such list may be updated
from time to time to account for Leases that have been executed in accordance
with the terms of this Agreement after the date hereof through the Time of
Closing and for Leases that have terminated during such time.  As used herein,
“Leases” means all leases, subleases, licenses, subleases, sublicenses and other
occupancy agreements relating to or affecting the Premises, together with all
guarantees of obligations of tenants and other parties under such agreements,
and all amendments, modifications, supplements, and/or additions to such
agreements and subordination, non-disturbance and attornment agreements
pertaining thereto.

Existing Contracts:

The management, leasing, and Service Contracts referred to in Exhibit F attached
hereto, as such list may be updated from time to time to account for Service
Contracts that have been executed in accordance with this Agreement after the
date hereof through the Time of Closing and for Service Contracts that have
terminated during such time (such Service Contracts being alternatively referred
to herein as the “Assumed Contracts”, it being agreed that on the Closing Date
the Assumed Contracts will be assumed by Buyers in accordance with this
Agreement).  As used herein, “Service Contracts” means all operations,
maintenance, janitorial services, trash removal, landscaping, HVAC maintenance,
cable, laundry and other ongoing services agreements and/or contracts, but
specifically excluding the Radon Mitigation Contracts.

                                               

 

﻿





-  5  -

--------------------------------------------------------------------------------

 



2.    Agreement to Buy and to Sell

Sellers agree to sell to Buyers and Buyers agrees to buy from Sellers, the
Premises, subject to, and on, the terms and conditions set forth in this
Agreement.

3.    No Representations or Warranties by Sellers

BUYERS SPECIFICALLY ACKNOWLEDGE AND AGREE THAT EXCEPT AS SET FORTH IN PARAGRAPH
8 AND IN ANY SELLER CLOSING DOCUMENTS (AS DEFINED IN PARAGRAPH 10, BELOW),
SELLERS ARE SELLING AND BUYERS ARE PURCHASING THE PREMISES ON AN “AS IS WITH ALL
FAULTS” BASIS, THE PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE
PREMISES IS BEING SOLD “AS IS WITH ALL FAULTS”, AND THAT, EXCEPT AS SET FORTH IN
PARAGRAPH 8 AND IN ANY SELLER CLOSING DOCUMENTS, BUYERS ARE NOT RELYING ON ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM
SELLERS, THEIR RESPECTIVE MEMBERS, MANAGERS, PARTNERS, EMPLOYEES, DIRECTORS,
OFFICERS, REPRESENTATIVES, AGENTS, CONSULTANTS, CONTRACTORS, SUBCONTRACTORS,
BROKERS, SERVANTS, ATTORNEYS, SUCCESSORS, OR ASSIGNS (COLLECTIVELY, “SELLERS’
RELATED PARTIES”) AS TO ANY MATTERS CONCERNING THE PREMISES, INCLUDING, WITHOUT
LIMITATION, ANY INFORMATION CONTAINED IN ANY REPORT, PLAN, SPECIFICATION, STUDY,
ANALYSIS, DOCUMENT, OR OTHER WRITTEN MATERIAL GIVEN BY OR ON BEHALF OF SELLERS
TO BUYERS WITH RESPECT TO THE PREMISES.  IN ENTERING INTO THIS AGREEMENT AND
PURCHASING THE PREMISES, BUYERS HEREBY ACKNOWLEDGE THAT, EXCEPT AS SET FORTH IN
PARAGRAPH 8 AND IN ANY SELLER CLOSING DOCUMENTS, SELLERS AND SELLERS’ RELATED
PARTIES HAVE NOT MADE, DO NOT HEREBY MAKE, AND WILL NOT HEREAFTER BE DEEMED TO
HAVE MADE ANY REPRESENTATIONS OR WARRANTIES OR GUARANTEES, WHETHER EXPRESS OR
IMPLIED, WITH RESPECT TO THE PREMISES OR THE PHYSICAL CONDITION THEREOF OR THE
HABITABILITY, MERCHANTABILITY OR SUITABILITY THEREOF FOR ANY PARTICULAR
PURPOSE.  BUYERS WILL RELY SOLELY UPON THEIR INVESTIGATIONS OF THE PREMISES,
INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS
THEREOF, AS BUYER DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE
CONDITION OF THE PREMISES AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION
TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS SUBSTANCES (AS DEFINED BELOW) ON OR
DISCHARGED FROM THE PREMISES, AND NOT UPON ANY INFORMATION PROVIDED BY OR ON
BEHALF OF SELLERS OR SELLERS’ RELATED PARTIES WITH RESPECT THERETO, OTHER THAN
SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLERS AS ARE EXPRESSLY SET
FORTH IN PARAGRAPH 8 OF THIS AGREEMENT OR IN THE SELLER CLOSING
DOCUMENTS.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, BUYERS, FOR THEMSELVES AND
ANYONE CLAIMING BY, THROUGH OR UNDER BUYERS, HEREBY FULLY AND IRREVOCABLY
RELEASE SELLERS AND SELLERS’ RELATED PARTIES FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT, BUT
SUBJECT TO





-  6  -

--------------------------------------------------------------------------------

 



THE PROVISO AT THE END OF THIS PARAGRAPH), LOSSES, DAMAGES, LIABILITIES, COSTS
AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR
CHARACTER, KNOWN OR UNKNOWN, THAT IT MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST
SELLERS OR SELLERS’ RELATED PARTIES ARISING FROM OR RELATED TO THE CONDITION OF
THE PREMISES OR ANY PORTION THEREOF, WHETHER LATENT OR OTHERWISE, AND INCLUDING,
WITHOUT LIMITING THE FOREGOING, ANY CLAIMS ARISING OUT OF OR RESULTING FROM THE
CONTAMINATION OF THE PREMISES BY HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL
MATTERS; PROVIDED, HOWEVER, THE FOREGOING RELEASE DOES NOT COVER THE EXISTING
ELEVATED RADON OR ANY LOSSES SUFFERED IN CONNECTION WITH THE RADON REMEDIATION
(AS HEREINAFTER DEFINED) AND ANY PRE-EXISTING TORT OR PERSONAL INJURY CLAIM.

THIS AGREEMENT, INCLUDING SPECIFICALLY BUT WITHOUT LIMITATION THE PROVISIONS OF
THIS SECTION, HAS BEEN EXTENSIVELY NEGOTIATED BY SELLERS AND BUYERS, AND
REFLECTS THE MUTUAL AGREEMENT OF SELLERS AND BUYERS.  BUYERS REPRESENT AND
WARRANT THAT BUYERS HAVE BEEN REPRESENTED BY LEGAL COUNSEL OF ITS CHOOSING
HAVING EXPERIENCE AND KNOWLEDGE IN HANDLING COMMERCIAL REAL ESTATE TRANSACTIONS
OF THE NATURE AND CHARACTER AS CONTEMPLATED HEREIN, AND BUYERS ARE RELYING
SOLELY ON THE ADVICE OF THEIR RESPECTIVE LEGAL COUNSEL IN ENTERING INTO THIS
AGREEMENT AND COMPLETING THE TRANSACTION CONTEMPLATED HEREIN.  THE PARTIES
ACKNOWLEDGE THAT THE PARTIES AND THEIR RESPECTIVE LEGAL COUNSEL HAVE REVIEWED
AND REVISED THIS AGREEMENT AND THAT THE NORMAL RULE OF CONSTRUCTION TO THE
EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL
NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT OR ANY AMENDMENTS OR
EXHIBITS HERETO.  BUYERS FURTHER ACKNOWLEDGE THAT BUYERS ARE AWARE THAT THE
PROVISIONS OF THIS AGREEMENT, INCLUDING SPECIFICALLY BUT WITHOUT LIMITATION THE
PROVISIONS OF THIS SECTION, LIMIT, RESTRICT AND MAY FORECLOSE BUYERS’ ABILITY TO
PURSUE ANY REMEDY OR CAUSE OF ACTION AGAINST SELLERS IN CONNECTION WITH THIS
TRANSACTION OR ANY MATTER AFFECTING THE PREMISES.

Without in any way limiting the generality of the immediately preceding
paragraph, Buyers hereby acknowledge that they have received the Reports; that
the Reports have been provided to Buyers for informational purposes only; that
Sellers have no obligation whatsoever pursuant to this Agreement to update or
supplement the Reports; and that Sellers do not represent, warrant or guarantee
the contents, conclusions or opinions contained in the Reports.  If Buyers
terminate this Agreement before the Closing (as defined in Paragraph 7, below),
promptly after receipt of written request from Sellers (x) copies of the Reports
shall be returned to Sellers, destroyed or deleted, as applicable (provided that
copies of the Reports that are required to be retained in accordance with
applicable law, rule, or regulation shall be so retained), and (y) a copy of
each third-party (i.e. non-internal) report and plan received by Buyers with
respect to the Premises shall be given to Sellers, at no cost to Sellers (except
as set forth below), provided that, in connection with this clause (y), (i)
Buyers shall not be required to





-  7  -

--------------------------------------------------------------------------------

 



incur any third party costs or expenses in connection with giving such reports
or plans to Sellers and Sellers shall pay all third party costs associated
therewith, (ii) the applicable reports and plans by their terms do not bar
Buyers from giving a copy of the same to Sellers, (iii) Buyers shall not be
deemed to make any representations or warranties to Sellers (or otherwise) in
connection with the contents of such reports or plans, and (iv) Sellers shall
not be entitled to rely on the contents of such reports or plans (collectively,
the “Report Delivery Conditions”).

The provisions of this Paragraph 3 shall survive the Closing, or, if the Closing
does not occur, the termination of this Agreement.

4.    Investigations; Buyers’ Contingencies

All investigations of and access to the Premises which are permitted under this
Agreement shall be done at reasonable times, in reasonable frequency (subject,
in addition, to the specific limitations set forth below), and after one (1)
business day’s prior notice (which may be verbal) to Gabriel Shiff (telephone:
(973) 218-2311).  Sellers may impose reasonable restrictions on the timing of
such investigations and access as necessary to minimize disruptions to the
tenants under the Existing Leases (the “Tenants”) and to ensure compliance with
the terms of the Existing Leases.  In no event shall Buyers communicate about
the transaction contemplated herein with any Tenants nor intentionally disclose
the existence or terms of this Agreement to any Tenants, without the prior
written consent of Sellers.

Buyers, their agents, affiliates, financing sources, equity sources, attorneys,
employees, contractors, consultants and other representatives (collectively,
“Buyers’ Related Parties”), may enter upon the Premises only with Sellers’
personnel present, and shall take all reasonable precautions to minimize the
impact on the Premises of any such investigations or access to the
Premises.  Buyers or Buyers’ Related Parties shall be entitled to carry out a
customary “Phase I” environmental review and test at the Premises, provided
that, neither Buyers nor Buyers’ Related Parties shall be entitled to conduct
any subsurface or other invasive tests, studies or inspections of the Premises
without the prior written consent of Sellers (not to be unreasonably withheld)
as to the scope of such tests, studies or inspections.  Subject to the Report
Delivery Conditions, Buyers, promptly upon written request of Sellers, shall
deliver to Sellers a copy of all final written reports and assessments relating
to any environmental investigations performed by any Buyer or any Buyer’s
Related Parties with respect to the Premises.  At Buyers’ sole cost, Buyers
shall promptly after any entry restore any damage or alteration of the physical
condition of the Premises that results from any inspection or other activity
conducted by Buyers or Buyers’ Related Parties (it being agreed that Buyers
shall have no responsibility for the mere discovery of pre-existing conditions
at the Premises), substantially to the condition which existed immediately prior
thereto, including, but not limited to, replacing paving and landscaping (as
applicable, the “Restoration Covenant”).

If a Buyer obtains a written report (an “Environmental Report”) from an
environmental engineering firm (the “Engineer”) regarding the presence of
Hazardous Substances, if any, on the Premises, neither such Buyer shall notify
any party, including any public agency, with the exception of Sellers, of the
results or contents of such Report unless notification is required by law,
regulation, court judgement, or subpoena (it being agreed that Buyers shall
instruct their respective Engineer(s) not to notify any party of the contents of
any such Environmental Report,





-  8  -

--------------------------------------------------------------------------------

 



but in no event shall Buyers be liable to Sellers for any failure of Engineer to
abide by such instruction), and, in any event, Sellers shall also receive a copy
of any such notification to the extent permitted by applicable law.  Except as
set forth above, prior to the Closing Date, Sellers shall assume all
responsibility for any such notification.  Buyers shall inform Buyers’ Related
Parties not to disclose the results of any such study unless notification is
required by law, order, judgment, regulation, subpoena or by professional
ethical standards, and, in any event, Sellers shall also receive a copy of any
such notification.

Buyers agrees that if, in the course of, or as a result of, any Buyers’ Due
Diligence, Buyers or Buyers’ Related Parties install any monitoring wells or
perform other invasive testing, Buyers shall, at Buyers’ sole cost and expense,
remove any such wells and shall restore the Premises in accordance with the
Restoration Covenant..  In addition, all cuttings, samples or wastes generated
as part of Buyers’ Due Diligence shall be lawfully disposed of off-site by
Buyers or Buyers’ Related Parties at Buyers’ sole cost and expense.  The
foregoing restoration and removal obligations of Buyers contained in this
Paragraph shall survive the termination of this Agreement.

Buyers further assume all risks associated with Buyers’ Due Diligence (as
defined in Paragraph 4.a, below) and access to the Premises (other than in
respect of Losses caused by any existing conditions at the Premises (including,
without limitation, in connection with the Existing Elevated Radon) or the gross
negligence or willful misconduct of any of Sellers or Sellers’ Related Parties)
and agrees to protect, defend, indemnify and hold harmless Sellers and Sellers’
Related Parties of, from and against any and all actual out-of-pocket costs,
losses, claims, demands, actual damages (excluding, for the avoidance of doubt,
special, consequential, and punitive damages, except to the extent actually
suffered or incurred by Sellers in connection with third party litigation)
(including, without limitation, reasonable attorneys’ fees and court costs)
(collectively, “Losses”) arising from, out of, or in connection with, or
otherwise relating to, the entry by, and any activities of, any one or more of
Buyers or any one or more of Buyers’ Related Parties in or upon the Premises,
except to the extent such Losses are caused by any existing conditions at the
Premises or the gross negligence or willful misconduct of any of Sellers or
Sellers’ Related Parties.

Commencing on the Date of this Agreement and at all times prior to the Closing,
Buyers shall have, and shall cause Buyers’ Related Parties to have or be covered
by Buyers’ insurance, in effect in connection with investigating the Premises,
workers’ compensation and employer’s liability insurance with statutory limits
of coverage as required by law, automobile liability insurance with limits of no
less than $1,000,000.00 combined single limit, and commercial general liability
insurance naming Sellers as an additional insured with limits of not less than
Two Million Dollars ($2,000,000.00) combined single limit for bodily and
personal injury and property damage.  Prior to entering the Premises, Buyers
shall deliver to Sellers a certificate of insurance evidencing such coverage.

For the avoidance of doubt, and notwithstanding anything contained herein,
Buyers shall have no responsibility or liability (and shall not assume the risk
of) for the mere discovery of pre-existing conditions at the Premises.





-  9  -

--------------------------------------------------------------------------------

 



The foregoing restoration, delivery and indemnity obligations of Buyers
contained in this Paragraph 4 shall survive the termination of this
Agreement.  None of the foregoing shall survive Closing; provided, that, any
such indemnity obligations of Buyers (as opposed to restoration and delivery
obligations) contained in this Paragraph 4 shall survive the Closing for
twenty-four (24) months thereafter.

Buyers’ obligations under this Agreement are contingent upon the following
conditions having been satisfied or waived by Buyers on or before the date
specified:

a.    Inspection of the Premises and General Due Diligence

Subject to the provisions of this Agreement (including without limitation the
prohibition on invasive testing, studies or inspections as set forth above),
Buyers, as Buyers deem necessary and in their sole discretion and at Buyers’
sole cost and expense, may conduct or cause to be conducted by reputable
companies surveys, studies and inspections of the Premises, including, without
limitation, non-invasive inspections of structures, utility systems (including,
without limitation, the adequacy of water, sewer, electricity, gas, telephone,
and other utility services on the Premises), sanitary systems, wells, drainage,
and storm water detention and retention facilities and access to public streets
and ways, may review documentation and records pertaining to the Premises,
including, without limitation, the Existing Leases, the Existing Contracts, and
all licenses, permits, authorizations, and approvals, if any, which have been
issued with respect to the Premises, may consult with any governmental agency or
official with respect to the Premises, may perform feasibility studies and
market analyses with respect to the Premises, may solicit investors and/or
lenders for the Premises, and may perform such other due diligence with respect
to the Premises, and Buyers’ proposed use thereof, as Buyers may elect to
perform in Buyers’ sole discretion (all of the aforementioned activities being
referred to herein as “Buyers’ Due Diligence”).

If Buyers are not satisfied, in Buyers’ sole and absolute discretion, with the
results of Buyers’ Due Diligence, Buyers, for any reason or for no stated
reason, may terminate this Agreement by sending written notice to Sellers prior
to the end of the Due Diligence Period or on the last day of the Due Diligence
Period and in such event, the Deposit, with all interest accrued thereon, shall
immediately be refunded to Buyers and this Agreement then shall be void without
recourse to the parties hereto, except for the provisions of this Agreement
which expressly survive such termination.  If Buyers are satisfied, in Buyers’
sole and absolute discretion, with the results of Buyers’ Due Diligence, Buyers
shall deliver a written notice to Sellers electing not to terminate this
Agreement, and solely in such event, Buyers shall be deemed to have waived its
right to terminate this Agreement pursuant to this Paragraph 4.a.  If Buyers do
not send to Sellers the written notice electing not to terminate this Agreement
described in this Paragraph 4.a on or prior to the expiration of the Due
Diligence Period, then, in  such event, Buyers shall be deemed to have elected
to terminate this Agreement as of the expiration of the Due Diligence Period,
and in such event, the Deposit, with all interest accrued thereon, shall
immediately be refunded to Buyers and this Agreement then shall be void without
recourse to the parties hereto, except for the provisions of this Agreement
which expressly survive such termination.





-  10  -

--------------------------------------------------------------------------------

 



For the avoidance of doubt, the expiration of the Due Diligence Period shall not
prevent Buyers from conducting any due diligence activity permitted under this
Agreement unless this Agreement has been terminated.

For the purposes of this Agreement, “Hazardous Substances” shall mean all
substances defined as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “petroleum,” “oil,” “pollutant,” or “toxic pollutant” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq., the Massachusetts Oil and Hazardous Material Release, Prevention and
Response Act, M.G.L. c. 21E, or any other similar federal, state or local acts,
laws, statutes, ordinances, or bylaws, as amended, or any rules or regulations
adopted thereunder (collectively, “Environmental Laws”).

b.    Title Insurance

Buyers shall use reasonable effort to obtain, at their sole cost and expense,
(i) a commitment for an owner’s and, if applicable, lender’s policies of title
insurance for the Premises (the “Title Commitment”) issued by Stewart Title
Guaranty Company, acting through its agent Lexington National Land Services (the
“Title Company”), at normal premium rates, in the American Land Title
Association (“ALTA”) form currently in use, having an effective date after the
Date of this Agreement; and (ii) an update of the most recent survey of the
Premises in Sellers’ possession or control (the “Existing Survey”) prepared
during the Due Diligence Period by a surveyor selected by and paid for by Buyers
(the “Updated Survey”).

If Buyers, in Buyers’ sole judgment, is not satisfied with, or objects to, any
matters appearing on the Title Commitment, the Existing Survey, or the Updated
Survey, Buyers may terminate this Agreement by sending notice to Sellers prior
to the end of the Due Diligence Period or on the last day of the Due Diligence
Period.  In such event, the Deposit, with all interest accrued thereon, shall
immediately be refunded to Buyers and this Agreement then shall be void without
recourse to the parties hereto, except for the provisions of this Agreement
which expressly survive such termination.  If Sellers are not so notified prior
to the end of the Due Diligence Period or on the last day of the Due Diligence
Period, Buyers shall be deemed to have waived their right to terminate this
Agreement pursuant to this subparagraph.

In addition to the right set forth in the foregoing Paragraph, Buyers shall have
the right to give written notice (a “Title Defect Notice”) to Sellers before the
expiration of the Due Diligence Period if the Title Commitment, the Existing
Survey, or the Updated Survey discloses any title matter or encroachment or
other title or survey matter to which Buyers object in their sole discretion
(collectively, “Title Defects”).  Sellers shall have five (5) days from receipt
of Buyers’ Title Defect Notice to notify Buyers whether Sellers will agree to
cause the Title Defects to which Buyers have objected to be removed or corrected
(“Sellers’ Title Notice”).  If within the time specified, Sellers fail to send
Sellers’ Title Notice, then Sellers shall be deemed to have elected not to cause
any Title Defect to which Buyers have objected to be removed or corrected as
aforesaid.  Any Title Defect to which Buyers have objected but which Sellers
have elected or been deemed to have elected not to remove or correct shall
constitute a “Permitted Exception”.  Buyers may then, at its option, to be
exercised on or before the later of (i) the expiration of the Due Diligence
Period and (ii) that date which is three (3) days following Buyers receipt of





-  11  -

--------------------------------------------------------------------------------

 



Sellers’ Title Notice (or in the event Sellers fail to deliver Sellers’ Title
Notice, that date which is eight (8) days after Sellers’ receipt of Buyers’
Title Defect Notice), either (x) terminate this Agreement and immediately
receive the Deposit from the Escrow Agent, in which event this Agreement,
without further action of the parties, shall become null and void, and neither
party shall have any further rights or obligations under this Agreement, except
for those provisions which expressly survive the termination of this Agreement,
or (y) elect to accept title to the Premises subject to all Permitted Exceptions
(including those Title Defects which Sellers have elected, or is deemed to have
elected, not to cure), without any reduction in the Purchase Price (but subject
to the remainder of this Paragraph.  If Buyers fail to make either such
election, Buyers shall be deemed to have elected option (x).  Any matter of
record title appearing on the Title Commitment or matter appearing on the
Existing Survey and Updated Survey which, in each case, is not included within a
Title Defect Notice shall be conclusively deemed waived by Buyers and shall
constitute a “Permitted Exception”.  Sellers shall use reasonable efforts to
cure any Title Defect that is not a Must-Cure Item (as hereinafter defined)
which Sellers agree to remove or correct in Sellers’ Title
Notice.  Notwithstanding the foregoing or anything to the contrary contained in
this Agreement, Sellers shall be obligated at Closing to pay off and discharge
at Closing, or otherwise to remove or cause to be removed from the record on or
prior to the Closing, the following matters (“Must-Cure Items”), whether or not
Buyers deliver a Title Defect Notice with respect to any such matters (a) other
than the liens securing the Existing Alterra Financing and the Existing Chase
Financing (to the extent, in each case, each such financing has been assumed by
Buyers as of the Closing Date), the liens created by or assumed by Sellers or
their affiliates of any mortgages, deeds of trust to secure debt, or other
security instrument or financing statement, in each case securing indebtedness
for borrowed money, affecting the Premises, (b) any liens securing payment of
real estate tax or assessments due and/or payable, (c) judgment liens against
Sellers or their respective affiliates that encumber all or a part of the
Premises, and (d) any other exception or other matter encumbering or affecting
title to the Premises of any kind or nature whatsoever that can be cured or
removed by the payment of a liquidated sum of money (any lien or encumbrance
described in clauses (c) and (d) being an “Other Monetary Lien”); provided,
however, Sellers shall not be obligated to have removed as of record any Other
Monetary Liens which (A) were not caused by, through, or as a result of the acts
or intentional omissions of, Sellers and or Sellers’ Related Parties, and (B)
removal of which Other Monetary Lien would cause Sellers to expend, in the
aggregate, in excess of $750,000.00 (the “Capped Threshold”); provided, further,
and notwithstanding anything contained herein, if any Other Monetary Liens
affect the Premises as of the Closing Date in excess of the Capped Threshold and
Sellers fail or refuse to have such Other Monetary Liens released as of record
on or prior to the Closing Date, then, in such event, Buyers may elect either to
(1) terminate this Agreement (and immediately receive the Deposit from the
Escrow Agent, in which event this Agreement, without further action of the
parties, shall become null and void, and neither party shall have any further
rights or obligations under this Agreement, except for those provisions which
expressly survive the termination of this Agreement), or (2) close hereunder
with a credit against the Purchase Price in the amount of the Capped
Threshold.  In all events, if Sellers fail to cure a Must-Cure Item by Closing,
Buyers shall have the right, at its election, either (x) to pay a sum necessary
to cure the Must Cure Items and deduct such amount from the Purchase Price or
(y) to pursue any and all remedies provided in Paragraph 14.b herein as a result
of Sellers’ default.  For the avoidance of doubt, without limiting anything
contained herein, and notwithstanding whether or not Buyers object to the state
of title at any





-  12  -

--------------------------------------------------------------------------------

 



time, if a matter or item on title constitutes a “Must-Cure Item” then in no
event shall such matter or item constitute a “Permitted Exception” for any
purposes of this Agreement.

In addition, in the event a title or survey matter first disclosed subsequent to
the date of the initial issuance of the Title Commitment or the Updated Survey,
as applicable  (a “New Matter”) is disclosed in an update to the Title
Commitment or the Updated Survey, Buyers shall have the same rights, after and
notwithstanding the expiration of the Due Diligence Period, to deliver an
updated Title Defect Notice as set forth in the immediately precedent
subparagraph (the “Updated Title Defect Notice”) and to terminate this Agreement
with respect to any such New Matter under the terms and within the time periods
set forth above in this Paragraph 4.b (provided, that in all events the Closing
Date shall be automatically extended if necessary to provide Buyers with such
full time periods and time frames); provided, however, the Updated Title Defect
Notice must be delivered by Buyers to Sellers no later than five (5) days after
Buyers’ receipt of written notice of the New Matter and of a copy of each
document referred to therein that is in Buyers’ actual possession.  If within
the time specified, Buyers fail to send Sellers the Updated Title Defect Notice,
then said New Matter shall be conclusively deemed waived by Buyers and shall
constitute a “Permitted Exception”.

5.    Title

The applicable Sellers shall convey good and clear record and marketable title
to the portion of the Premises owned by such Seller, free from all encumbrances
except:

a.    Provisions of state and local building, zoning, environmental, and other
laws, rules, regulations, ordinances or bylaws as may affect the Premises or the
use, maintenance or ownership thereof;

b.    Any liens for municipal betterments not yet due and payable as of the
Closing, subject to adjustment as specified herein;

c.    Such real estate taxes for the then current fiscal tax year as are not due
and payable at the Time of Closing;

d.    The Loan Documents evidencing the Existing Alterra Financing and the
Existing Chase Financing, which, if the transaction contemplated herein is
consummated Buyers shall assume at Closing in accordance with Paragraph 17,
below.

e.    The rights of the tenants and other occupants under the Existing Leases,
as tenants only, without rights of first offer to purchase or first refusal to
purchase or purchase options to purchase all or any portion of the Premises; and

f.    The Permitted Exceptions.

In addition, Buyers shall accept title to the Premises subject to all violations
of law or municipal ordinances, orders or requirements issued by the departments
of buildings, fire, labor, health or other federal, state, county, municipal or
other departments and governmental agencies having jurisdiction against or
affecting the Premises, and any outstanding work orders, whether any of the
foregoing are





-  13  -

--------------------------------------------------------------------------------

 



outstanding as of the date hereof (each, an “Existing Violation”) or noticed
after the date hereof (each, a “New Violation”; together with the Existing
Violations, the “Violations”)).  At the Closing, Seller shall credit any and all
fines, penalties, fees or other amounts accruing prior to and imposed or
assessed and remaining unpaid as of the Closing Date in respect of any
Violations (as applicable, the “Violation Payment”).

6.    Net Purchase Price 

a.    Payment

The Purchase Price (the “Purchase Price”) shall be paid as follows:

i.    The First Deposit, together with a completed I.R.S. Form W-9, shall be
delivered by Buyers to Escrow Agent within two (2) business days after Buyers’
execution of this Agreement;

ii.    The Extension Deposit made with respect to the Extension Period (as
defined in Paragraph 7, below), if applicable, shall be delivered to Escrow
Agent by Federal wire transfer simultaneously with the Notice to Extend (as
defined in Paragraph 7, below);

iii.    A portion of the Gross Purchase Price shall be paid by the assumption by
Alterra Buyer of Alterra I Seller’s and Alterra II Seller’s obligations under
the Existing Alterra Financing pursuant to Paragraph 17, below, the portion of
the Gross Purchase Price to be deemed paid thereby to be the outstanding
principal balance of the Existing Alterra Financing as of the Time of Closing;

iv.    A portion of the Gross Purchase Price shall be paid by the assumption by
Chase Buyer of Chase Seller’s obligations under the Existing Chase Financing
pursuant to Paragraph 17, below, the portion of the Gross Purchase Price to be
deemed paid thereby to be the outstanding principal balance of the Existing
Chase Financing as of the Time of Closing; and

v.    After deducting the credits to the Gross Purchase Price described in the
foregoing clauses (i) – (iv), and plus or minus any Closing credits, prorations,
adjustments, and apportionments, subject to satisfaction of the Buyers
Conditions Precedent and so long as Sellers are not then in default in
accordance with Paragraph 14.b herein, the balance of the Gross Purchase Price
shall be paid at the Time of Closing by Federal wire transfer to an account
designated by Sellers (such net amount being the “Net Purchase Price”).

b.    Deposit

The Deposit shall be paid to Escrow Agent by Buyers from time to time as
provided in this Agreement and shall be held in escrow by Escrow Agent in an
interest-earning FDIC-insured





-  14  -

--------------------------------------------------------------------------------

 



account (subject, however, to the monetary limits of such insurance), subject to
the terms of this Agreement, and shall be accounted for at the Time of Closing
or the earlier termination of this Agreement as follows:

i.    Upon the Closing of the transaction, the Deposit, and all interest earned
thereon, shall be delivered to Sellers and credited against the Gross Purchase
Price;

ii.    If (x) Sellers are entitled to terminate this Agreement in accordance
with Section 14.c and (y) Sellers actually so terminate this Agreement in
accordance with Section 14.c, the Deposit, and all interest earned thereon,
shall be paid to Sellers in accordance with Paragraph 14, below;

iii.    If (x) Buyers are entitled to terminate this Agreement in accordance
with Section 14.b and (y) Buyers actually so terminate this Agreement in
accordance with Section 14.b, the Deposit, and all interest earned thereon,
shall be paid to Buyers in accordance with Paragraph 14, below; and

iv.    If this Agreement is terminated prior to the consummation of the Closing
for any reason (other than in accordance with the foregoing clause (ii)), the
Deposit, and all interest earned thereon, shall be paid to Buyers.

c.    Escrow Agent

Sellers and Buyers agree:

i.    Escrow Agent shall establish accounts and disburse the Deposit together
with all interest earned thereon (collectively, the “Escrow Funds”) in
accordance with this Agreement.

ii.    Nothing herein contained shall be deemed to impose any duty upon Escrow
Agent to exercise discretion.  Buyer and Sellers intend that Escrow Agent shall
not be obligated to act except upon written instructions or directions signed by
both Buyers and Sellers.  Escrow Agent shall be fully protected for any act or
failure to act undertaken in good faith and shall suffer no liability for any
act or failure to act taken on advice of its counsel.  Escrow Agent may act and
shall not incur any liability whatsoever for acting upon any notice, direction
or other document purporting and believed by Escrow Agent to be genuine and
signed and presented by the proper person or persons.

iii.    Escrow Agent shall be bound only by modifications of this Agreement that
are in writing and signed by Escrow Agent.  Escrow Agent shall not be bound by
any agreement between Buyers and Sellers whether it has knowledge of the
existence of such agreement or not.

iv.    In the event of dispute concerning the Escrow Funds after the expiration
of the Due Diligence Period, Escrow Agent shall not release the Escrow





-  15  -

--------------------------------------------------------------------------------

 



Funds except by instructions mutually given by both parties in writing or a
court order from the Middlesex County (Massachusetts) Superior Court (the
“Court”), or, in the sole discretion of Escrow Agent, Escrow Agent may deliver
the Escrow Funds to the Court, and, thereupon, Escrow Agent shall cease to have
any obligations with respect to the Escrow Funds.  In the event of a dispute
concerning the Escrow Funds prior to or upon the expiration of the Due Diligence
Period, Escrow Agent shall be required to deliver the Deposit to Buyers
notwithstanding any such dispute.

v.    Escrow Agent shall not be required to determine the amount or validity of
any claim made by Buyers or Sellers against the other, Escrow Agent’s sole
responsibility being to deliver the Escrow Funds to Sellers or Buyers or to
release the Escrow Funds pursuant to an order from the Court.

vi.    Buyers and Sellers agree to jointly and severally indemnify and hold
Escrow Agent harmless from and against all liability, loss, cost, damage or
expense, including attorneys’ fees and disbursements, in connection with any
action, suit or other proceeding involving any claim which in any way relates to
or arises out of this Agreement or the services of Escrow Agent hereunder,
except such as result from the bad faith, willful default or gross negligence of
Escrow Agent.

7.    Closing

The Deed (as defined below) shall be delivered to Buyers at the Time of Closing
at the office of the Escrow Agent, or at such other location as may be mutually
agreed upon by Sellers and Buyers in writing.  The delivery of the Deed and
other documents and payment of the Net Purchase Price (collectively, the
“Closing”) shall be accomplished through customary escrow arrangements
reasonably satisfactory to Buyers’ and Sellers’ counsel.

In the event that, as of October 29, 2019, Buyers shall have failed to obtain
either (or both of) the Alterra Lender’s Consent or the Chase Lender’s Consent,
then, in either such event, the  Time of Closing may be extended to a date
selected by Buyers, which date shall in no event be later than December 31, 2019
(the period being referred to herein as the “Extension Period”), by giving
notice to Sellers (the “Notice to Extend”) at least two (2) business days prior
to the original Time of Closing and on or before the commencement of such
Extension Period, paying the Extension Deposit as set forth in Paragraph 6,
above.

Notwithstanding the foregoing, by delivering a written notice at any time during
the Extension Period, Buyers shall have the right to accelerate the Closing
hereunder to a date that is not fewer than five (5) business days after the
applicable date for Closing set forth in such notice.

8.    Representations and Warranties

a.    Sellers’ Representations and Warranties

Sellers represent and warrant to Buyers as follows:





-  16  -

--------------------------------------------------------------------------------

 



i.    Each Seller is a Delaware limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is qualified to do business in the Commonwealth of Massachusetts, and each
Seller has the full limited liability company power and authority to enter into,
execute, and deliver this Agreement and to perform all duties and obligations of
such Seller under this Agreement.

ii.    This Agreement has been duly and validly executed and delivered by each
Seller, and is enforceable against each such Seller in accordance with its
terms, subject to general equitable principles and applicable provisions of law
related to bankruptcy, insolvency and creditors’ rights generally.  The
execution and delivery of this Agreement by each Seller does not violate or
conflict with such Seller’s organizational documents, any judgment, decree or
order of any court applicable to the Sellers, breach the provisions of or
constitute a default under any material contract to which any Seller is a party
or by which any Seller is bound, or violate or conflict with any law applicable
to Sellers.

iii.    Sellers have received no written notice of any threatened condemnation
of all or any portion of the Premises, or written notice of any other action or
proceeding threatened against or relating to the Premises, and, there are
currently no pending condemnation or similar proceedings relating to the
Premises.

iv.    Sellers have received no written notice from any governmental official,
agency, or authority of any Violation of any federal, state, or local law,
ordinance or regulation relating to the Premises which remains uncured.

v.    Sellers have received no written notice of any, and to Seller’s Actual
Knowledge, there are no, petitions, actions or hearings pending, planned or
contemplated, relating to or affecting the zoning or use of the Premises.

vi.    Exhibit E is a true, correct and complete list in all material respects
as of the Date of this Agreement of all Leases pertaining to the Premises (the
“Rent Roll”), Sellers have delivered or made available to Buyers complete (other
than in de minimis respects), true and correct copies of all such Leases, and
the information contained in such Rent Roll is true, correct and complete in all
material respects as of the date set forth therein.  Sellers are the owners of
the entire landlord’s interest in and to each of the Existing Leases, and none
of the Existing Leases or the rentals or other sums payable thereunder have been
assigned or otherwise encumbered, except for the collateral assignment as
security under the Existing Alterra Financing or the Existing Chase Financing,
as applicable.  Attached hereto as Exhibit G is a true, correct and complete (in
all material respects) tenant arrearage schedule for the Premises (the “Tenant
Arrearage Schedule”) and the Tenant Arrearage Schedule and the information
contained therein is true, correct and complete in all material respects as of
the date set forth





-  17  -

--------------------------------------------------------------------------------

 



therein.  In addition, Sellers have received no written notice that Sellers are
in material default under any of the Leases, and except as set forth in the Rent
Roll or the Tenant Arrearage Schedule and to Sellers’ Actual Knowledge, there
does not exist a material default by any tenant under any of the Leases.  Seller
has not granted, and to Seller’s Actual Knowledge no Person has, any right of
first refusal, option or other preferential right to purchase the Premises or
any portion thereof or any interest therein.

vii.    The Rent Roll sets forth a true, correct and complete list in all
material respects of all security or similar deposits currently held by or on
behalf of Sellers under the Leases (collectively, “Security Deposits”), and to
Seller’s Actual Knowledge each such Security Deposit is being held in accordance
with all applicable laws.

viii.    There are no brokerage or similar commission agreements by which
Sellers or the Premises are bound and there are no commissions or other fees
that are currently due and payable or that will become due or payable in
connection with any Leases in effect on the Effective Date, except as set forth
on Exhibit H.

ix.    Exhibit F is a true, correct and complete list as of the Date of this
Agreement of all Service Contracts in effect with respect to the Premises,
including, without limitation, the Existing Contracts (and the notations made on
such Exhibit F are true, correct, and complete).  Sellers have delivered or made
available to Buyers true, correct, and complete copies of all such Service
Contracts.  Sellers have not received written notice that they are, and to
Sellers’ Actual Knowledge they are not, in material default of their respective
obligations or liabilities pertaining to such Service Contracts and to Sellers’
Actual Knowledge no other party thereunder is in default with respect to any of
its obligations or liabilities pertaining to such Service Contracts.

x.    Set forth on Exhibit I attached hereto is a true, correct and complete
list of all pending tax protests or certiorari proceedings (as hereinafter
defined) pertaining to the Premises.

xi.    The historical income and expense statements (excluding budgets and/or
forward looking pro formas) for the Premises provided to Buyers were prepared
and used by Sellers in the ordinary course of its business, and any further such
statements delivered to Buyers after the date hereof shall be those upon which
Sellers use in the ordinary course of its business.

xii.    Sellers have not received written notice that the Premises are being
used for the storage or disposal of any Hazardous Substance in violation of
applicable Environmental Laws, and, to Sellers’ Actual Knowledge, except as set
forth in the Reports: the Premises have not at any time been used by Sellers or
anyone claiming by or through Sellers for the purposes





-  18  -

--------------------------------------------------------------------------------

 



of storing, manufacturing, releasing or disposing of Hazardous Substances in
violation of applicable Environmental Laws, except for quantities of Hazardous
Substances customarily stored and utilized in connection with the normal
construction, maintenance and operation of the Premises in compliance with all
Environmental Laws and so-called household Hazardous Substances utilized by
Tenants of the Premises.

xiii.    Except as set forth in Exhibit J, there is no litigation,
administrative or other proceeding (including any condemnation proceeding), or
order or judgment pending, outstanding, or, to Sellers’ Actual Knowledge,
threatened in writing against or relating to Sellers or all or any portion of
the Premises that could have a material adverse effect on Buyers’ ownership or
operation of the Premises, or which could affect the performance by Sellers of
any of their respective obligations under this Agreement.

xiv.    Neither Sellers, nor any of their respective directors, officers,
employees, agents, representatives and/or affiliates, have been, are now, or
shall be at any time prior to or at the Closing, an individual, corporation,
partnership, joint venture, association, joint stock company, trust, trustee,
estate, limited liability company, unincorporated organization, real estate
investment trust, government or any agency or political subdivision thereof, or
any other form of entity (collectively or individually as the context shall so
require, a “Person”) with whom a United States citizen, entity organized under
the laws of the United States or its territories or entity having its principal
place of business within the United States or any of its territories
(collectively, a “U.S. Person”), is prohibited from transacting business of the
type contemplated by this Agreement, whether such prohibition arises under
United States law, regulation, executive orders and lists published by the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”) (including
those executive orders and lists administered by OFAC with respect to Persons
that have been designated by executive order or by the sanction regulations of
OFAC as Persons with whom U.S. Persons may not transact business or must limit
their interactions to types approved by OFAC (“Blocked Persons”) or
otherwise.  Neither Sellers nor, to Sellers’ Actual Knowledge, any Person who
owns an interest in Sellers (collectively, a “Seller Party”) has been, is now
nor shall be at any time prior to or at the Closing a Person with whom a U.S.
Person, including a United States Financial Institution as defined in 31 U.S.C.
5312, as periodically amended (“Financial Institution”), is prohibited from
transacting business of the type contemplated by this Agreement, whether such
prohibition arises under United States law, regulation, executive orders and
lists administered by the OFAC (including those executive orders and lists
published by OFAC with respect to Blocked Persons) or otherwise.





-  19  -

--------------------------------------------------------------------------------

 



xv.    Neither Sellers nor, to Sellers’ Actual Knowledge, any other Person
providing funds to Sellers: (A) is under investigation by any governmental
authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist related activities, any crimes which in the United States
would be predicate crimes to money laundering, or any violation of any
Anti-Money Laundering Laws (as hereinafter defined); (B) has been assessed civil
or criminal penalties under any Anti-Money Laundering Laws; or (C) has had any
of its funds seized or forfeited in any action under any Anti-Money Laundering
Laws or otherwise been in violation of any Anti-Money Laundering Laws. As used
herein, the term “Anti-Money Laundering Laws” shall mean laws, regulations and
sanctions, state and federal, criminal and civil, that: (w) limit the use of
and/or seek the forfeiture of proceeds from illegal transactions; (x) limit
commercial transactions with designated countries or individuals believed to be
terrorists, narcotics dealers or otherwise engaged in activities contrary to the
interests of the United States; (y) require identification and documentation of
the parties with whom a Financial Institution conducts business; or (z) are
designed to disrupt the flow of funds to terrorist organizations.  Such laws,
regulations and sanctions shall be deemed to include the USA PATRIOT Act of
2001, Pub. L. No. 107-56 (the “Patriot Act”), the Bank Secrecy Act, 31 U.S.C.
Section 5311 et. seq., the Trading with the Enemy Act, 50 U.S.C. App. Section 1
et. seq., the International Emergency Economic Powers Act, 50 U.S.C. Section
1701 et. seq., and the sanction regulations promulgated pursuant thereto by the
OFAC, as well as laws relating to prevention and detection of money laundering
in 18 U.S.C. Sections 1956 and 1957.

xvi.    Sellers are, have been, and will be in compliance with any and all
applicable provisions of the Patriot Act.

xvii.    Sellers are not and are not acting on behalf of (i) an “employee
benefit plan” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), (ii) a “plan” within the
meaning of Section 4975 of the Code or (iii) an entity deemed to hold “plan
assets” within the meaning of 29 C.F.R. §2510.3-101, as modified by Section
3(42) of ERISA, of any such employee benefit plan or plan.

xviii.    Except as set forth on Exhibit K, there are no ongoing capital
improvement projects at the Premises.

xix.    There are no employees of any Seller at the Premises. Seller has not
granted, executed, or entered into any, and to Sellers’ Actual Knowledge there
are no, collective bargaining agreements or other similar agreements with
respect to union representation at the Premises.

xx.    Exhibit D attached hereto sets forth, as of the date hereof, a schedule
of all of the Loan Documents (divided between Chase Loan Documents and





-  20  -

--------------------------------------------------------------------------------

 



Alterra Loan Documents).  True, correct and complete copies of all such Loan
Documents have been delivered to Buyer, or made available to Buyer for review,
on or prior to the Date of this Agreement.  Such Loan Documents are in full
force and effect.  Sellers have made payments of all principal, interest and any
other sums that are due and payable under such Loan Documents through the date
hereof and the Closing Date, as applicable.  (i) To Sellers’ Actual Knowledge,
there currently exists no “Default” (as defined in the Chase Loan Documents)
under the Chase Loan Documents or default or breach under the Alterra Loan
Documents, (ii) there currently exists no “Event of Default” (as defined in each
of the Loan Documents) under any Loan Documents, (iii) Sellers have not received
notice (written or oral) from applicable Lenders of the occurrence or
continuance of any “Event of Default” (as defined in each of the Loan Documents)
under any Loan Documents, any “Default” (as defined in the Chase Loan Documents)
under the Chase Loan Documents, or default or breach under the Alterra Loan
Documents, and (iv) to Sellers’ Actual Knowledge, no condition exists which,
with the expiration of any applicable cure period would constitute an “Event of
Default” under any Loan Documents.  As of the date hereof, the outstanding
principal balance under the Existing Alterra Financing is $100,000,000 and under
the Existing Chase Financing is $135,750,000, Lender is holding the following
reserves in connection with the Existing Alterra Financing: $1,356,075.12, and
Lender is holding the following reserves in connection with the Existing Chase
Financing: $544,107.95.

xxi.    To Sellers’ Actual Knowledge, all applicable persons (but specifically
excluding Alterra Lender and Chase Lender) having necessary consent rights over
Sellers’ granting, and execution, of the Chase III Right of First Offer and the
Chase Right of First Offer, have consented in writing to the execution of the
same (for the avoidance of doubt, this representation shall survive indefinitely
and shall not be deemed to cover lender consent rights).

As used herein, the term “Sellers’ Actual Knowledge” shall mean only the current
and actual knowledge (and not the constructive, imputed or implied knowledge),
without having made a review of files or other inquiry, of the following
individuals: Marshall Tycher, Gabriel Shiff, Joe Tricarico, and Joseph Carleton.

b.    Buyers’ Representations and Warranties

Buyer represents and warrants to Sellers as follows:

i.    Each Buyer is a Delaware limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is, or will be, qualified to do business in the Commonwealth of
Massachusetts at the Time of Closing, and each Buyer has the full limited
liability company power and authority to enter into, execute, and





-  21  -

--------------------------------------------------------------------------------

 



deliver this Agreement and to perform all duties and obligations of such Buyer
under this Agreement.

ii.    This Agreement has been duly and validly executed and delivered by each
Buyer, and is enforceable against each such Buyer in accordance with its terms,
subject to general equitable principles and applicable provisions of law related
to bankruptcy, insolvency and creditors’ rights generally.  The execution and
delivery of this Agreement by each Buyer does not violate or conflict with such
Buyer’s organizational documents, any judgment, decree or order of any court
applicable to the Buyers, breach the provisions of or constitute a default under
any material contract to which any Buyer is a party or by which any Buyer is
bound, or violate or conflict with any law applicable to Buyers.

iii.    Neither Buyers, nor any of their respective directors, officers,
employees, agents, representatives and/or affiliates, have been, are now, or
shall be at any time prior to or at the Closing, a Person with whom a U.S.
Person is prohibited from transacting business of the type contemplated by this
Agreement, whether such prohibition arises under United States law, regulation,
executive orders and lists published by OFAC (including those executive orders
and lists administered by OFAC with respect to Persons that have been designated
by executive order or by the sanction regulations of OFAC as Blocked Persons or
otherwise.  Neither Buyers nor, to the Actual Knowledge (Buyers) of Buyers, any
Person who owns an interest in Buyers (collectively, a “Buyers Party”) has been,
is now nor shall be at any time prior to or at the Closing a Person with whom a
U.S. Person, including a Financial Institution, is prohibited from transacting
business of the type contemplated by this Agreement, whether such prohibition
arises under United States law, regulation, executive orders and lists
administered by the OFAC (including those executive orders and lists published
by OFAC with respect to Blocked Persons) or otherwise.

iv.    Neither Buyers nor, to the Actual Knowledge (Buyers) of Buyers, any other
Person providing funds to Buyers: (A) is under investigation by any governmental
authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist related activities, any crimes which in the United States
would be predicate crimes to money laundering, or any violation of any
Anti-Money Laundering Laws; (B) has been assessed civil or criminal penalties
under any Anti-Money Laundering Laws; or (C) has had any of its funds seized or
forfeited in any action under any Anti-Money Laundering Laws or otherwise been
in violation of any Anti-Money Laundering Laws.

v.    Buyers are, have been, and will be in compliance with any and all
applicable provisions of the Patriot Act.





-  22  -

--------------------------------------------------------------------------------

 



As used herein, the term “Actual Knowledge (Buyers)” shall mean only the current
and actual knowledge (and not the constructive, imputed or implied knowledge) of
the following individuals: Paisley Boney, Ron Hoyl, and Steven Chen.

c.    Representations True at the Time of Closing

All of the representations and warranties of Sellers and Buyers contained in
this Paragraph 8 are true and shall be true, correct and complete as of the Time
of Closing, and shall survive the Closing for a six (6) month period (the
“Limitation Period”).  Sellers may provide notice to Buyers of any breach of any
of the representations and warranties of Buyers of which Sellers acquire
knowledge, at any time after the Time of Closing but prior to the expiration of
the Limitation Period or on the date of such expiration (and the Limitation
Period shall be tolled with respect to such breach from and after the time
Sellers provide such notice), and Sellers may bring an action at law for all
actual and direct damages (but not special, consequential, and punitive damages)
resulting therefrom, which must be commenced, if at all, no later than the
expiration of the Limitation Period.  Notwithstanding the foregoing, Sellers may
not bring an action at law for any breach of any representation or warranty (i)
of which Sellers had Sellers’ Actual Knowledge at or prior to the Closing,
Sellers’ remedies for such a breach being limited to those set forth in
Paragraph14.c, below, or (ii) as a result of which breach, when aggregated with
all other prior or contemporaneous breaches of representations and warranties,
Sellers have incurred actual and direct damages of less than $50,000.00 in the
aggregate (provided that, at the point that Sellers have incurred actual and
direct damages equal to or greater than $50,000.00 in the aggregate, Sellers
claim in connection therewith shall be valid from the first dollar).  Buyers may
provide notice to Sellers of any breach of any of the representations and
warranties of Sellers of which Buyers acquire knowledge, at any time after the
Time of Closing but prior to the expiration of the Limitation Period or on the
date of such expiration (and the Limitation Period shall be tolled with respect
to such breach from and after the time Buyers provide such notice), and Buyers
may bring an action at law for all actual and direct damages (but not special,
consequential, and punitive damages) resulting therefrom, which must be
commenced, if at all, no later than the expiration of the Limitation
Period.  Notwithstanding the foregoing, Buyers may not bring an action at law
for any breach of any representation or warranty (i) of which Buyers had Actual
Knowledge (Buyers) at or prior to the Closing, Buyers’ remedies for such a
breach being limited to those set forth in Paragraph 14.b, below, or (ii) as a
result of which breach, when aggregated with all other prior or contemporaneous
breaches of representations and warranties, Buyers have incurred actual and
direct damages of less than $50,000.00 in the aggregate (provided that, at the
point that Buyers have incurred actual and direct damages equal to or greater
than $50,000.00 in the aggregate, Buyers’ claim in connection therewith shall be
valid from the first dollar).  Notwithstanding anything stated in this Agreement
to the contrary, in no event shall Sellers’ liability under any actions or for
any claims brought pursuant to this Paragraph 8.c in respect of the breaches of
representations and warranties exceed $6,225,000.00 in the aggregate.

9.    Sellers’ Obligations Prior to Closing

a.    Sellers agree that, until the Time of Closing, Sellers shall:

i.    Operate, maintain, and rent the Premises substantially in accordance with
past practice.





-  23  -

--------------------------------------------------------------------------------

 



ii.    Promptly pay all amounts due and owing under the Loan Documents and
comply with all other obligations thereunder in all material respects.  In
addition, Sellers shall not hereafter execute, enter into or consent to any
modification, amendment or termination of any Loan Documents, or make any
material elections or waivers thereunder, unless Sellers have obtained Buyers’
prior written consent thereto (which may be exercised in Buyers’ sole
discretion).

iii.    maintain in full force and effect the insurance policies relating to the
Premises in effect on the date hereof (provided that Buyers acknowledge that no
insurance policies of Sellers are to be transferred to Buyers, no apportionment
of the premiums therefor shall be made, and Buyers are responsible for securing
their own insurance for the Premises);

iv.    not grant any lien or encumbrance on the Premises without the prior
consent of Buyers (it being agreed that any lien or encumbrance granted by
Seller or its affiliates in violation of this covenant shall constitute a
“Must-Cure Item” for all purposes herein);

v.    From and after the Effective Date, Sellers (a) shall perform their
respective obligations under all of the Leases, (b) shall not enter into any
new, or amend in any material respects, any leasing agreements or management
agreements, or (c) enter into any new Service Contracts, or amend, modify or
terminate any existing Service Contracts, in each case without Buyer’s prior
written consent, which consent shall not be unreasonably withheld, except that,
during the Due Diligence Period, Seller may enter into new Service Contracts
(other than Radon Mitigation Contracts), and amend, modify or terminate existing
Service Contracts, in each case without Buyers’ prior approval, so long as the
Service Contract at issue is (and continues to be), by its terms, terminable or
cancelable as of Closing without penalty, cost or liability, and terminable or
cancelable at any time on not more than thirty (30) days’ prior notice, without
penalty, cost or liability.

vi.    allow Buyers, its agents, employees, contractors, consultants and other
representatives, reasonable access to the Premises in accordance with the
provisions of this Agreement;

vii.    After the Date of this Agreement, make available for inspection by
Buyers at the Premises and/or electronically all Existing Leases and related
documentation; and

viii.    Intentionally Omitted.

ix.    Sellers shall not (or permit or instruct its affiliates) (a) make,
solicit or accept any offers to sell or finance the Premises or any part thereof
to anyone other than Buyers or their successors and assigns (and will advise





-  24  -

--------------------------------------------------------------------------------

 



any Person making an unsolicited offer that the Premises is “off the market”),
or (b) enter into (or permit any of Sellers’ affiliates to enter into) any
agreement or arrangement (including, without limitation, any term sheet, letter
of intent, contract or like agreement), whether binding or non-binding, for or
relating to the purchase, management or lease of all or substantially all of the
Premises from any person other than Buyer.

x.    Except in the event of an emergency which is reasonably likely to cause
immediate material damage to property or injury to persons (in which event
Buyers’ consent shall not be required, but Sellers shall provide written notice
thereof to Buyers within twenty-four (24) hours of the occurrence of such
emergency), Sellers shall not commence any new capital improvement work without
the consent of Buyers which consent can be withheld, conditioned or delayed in
Buyers’ sole and absolute discretion and Sellers shall not enter into any new
contracts for capital improvement work without the consent of Buyers which
consent can be withheld, conditioned or delayed in Buyer’s sole and absolute
discretion.

xi.    Sellers shall notify Buyers of any written notice received by Sellers or
their respective property manager of any of the following matters promptly after
Sellers or any such property manager has received such written notice:  material
notices from any governmental authority, notice of any material violations of
any laws specifically relating to the Premises, and any litigation or notice of
any claim relating to the Premises that will be binding on Buyers or the
Premises after Closing.

xii.    Sellers shall not initiate, consent to, approve or otherwise make any
change to zoning or any other governmental rules or regulations presently
applicable to all or any part of the Premises or transfer any development
rights.

xiii.    Sellers shall, and shall cause their affiliates to, without incurring
costs and expenses (other than de minimis costs and expenses), cooperate with
Buyers and their respective representatives and agents in effectuating an
efficient “turnover” of the Premises to Buyers’ ownership (it being agreed that
this covenant shall survive the Closing), including, without limitation, the
transfer of websites and social media accounts.

b.    Sellers agree that during the period commencing on the date hereof through
the Time of Closing, Sellers shall not enter into any new Lease of any portion
of the Premises, or amend or modify any such Lease, without the prior written
consent of Buyers, which consent shall not be unreasonably withheld with respect
to Leases of residential apartment units in the ordinary course of business;
provided, however, that Sellers shall be permitted, without any consent from
Buyers, to enter into Leases of residential apartment units in the ordinary
course of business, subject to the following conditions: (i) such Lease shall
have been substantially drafted on the form of lease attached hereto as
Exhibit L (with no modifications





-  25  -

--------------------------------------------------------------------------------

 



thereto other than de minimis modifications) and (ii) the economic terms of such
Lease shall be consistent with Sellers’ past practice.  Any such Lease executed
in accordance with the foregoing shall be deemed to be an “Existing Lease” for
all purposes under this Agreement.

10.    Sellers’ Closing Obligations

At the Closing, subject to satisfaction of Sellers’ Conditions Precedent,
Sellers shall deliver to Buyers (collectively, the “Seller Closing Documents”):

a.    a quitclaim deed from Chase Seller to Chase Buyer conveying title to Tract
1 and Tract 2 described in Exhibit A attached hereto in the form of Exhibit M
(the “Chase Deed”) (Notwithstanding the foregoing, Seller shall have the right,
but not the obligation, to deliver a separate deed for Tract 1 and a separate
deed for Tract 2, rather than one deed for Tract 1 and Tract 2);

b.    a quitclaim deed from Alterra I Seller to Alterra Buyer conveying title to
Tract 3 described in Exhibit A attached hereto in the form of Exhibit N (the
“Alterra I Deed”);

c.    a quitclaim deed from Alterra II Seller to Alterra Buyer conveying title
to Tract 4 described in Exhibit A attached hereto in the form of Exhibit O (the
“Alterra II Deed”, together with the Chase Deed and the Alterra I Deed
hereinafter collectively referred to as the “Deed”);

d.    an Assignment and Assumption of Leases in the form of  Exhibit P (the
“Lease Assignment”);

e.    a Bill of Sale and Assignment and Assumption of Contracts, Licenses,
Permits, Approvals, Warranties, Guaranties, and Plans and Specifications in the
form of  Exhibit Q (the “Bill of Sale”);

f.    a title insurance affidavit and indemnity addressed to the Title Company
in the form of Exhibit R (the “Title Affidavit”);

g.    an affidavit of non-foreign status in the form of Exhibit S;

h.    such evidence of legal existence, good standing and qualification to do
business in Massachusetts (if applicable) of Sellers, and of the authority of
Sellers to perform its obligations under this Agreement and the documents
executed pursuant hereto, as may be reasonably required by the Title Company;

i.    a letter in the form of Exhibit T from Sellers to respective tenants under
the Existing Leases advising them of the change in ownership of the Premises and
the assignment or credit of the security deposits and any prepaid rent to
Buyers, and directing that rentals or other payments thereafter be paid to a
payee designated by Buyers;





-  26  -

--------------------------------------------------------------------------------

 



j.    Evidence that any property management and/or leasing agreement with
respect to the Premises has been terminated (it being agreed, that as an
affirmative covenant hereunder, Sellers covenant to terminate any such property
management agreement and leasing agreement on or prior to the Closing Date).

k.    A separate broken-out vendor notice letter with respect to each vendor
under each assumed Service Contract (the “Vendor Notice”), in the form attached
hereto as Exhibit U, as executed by the appropriate Seller.

l.    the original, where available, and otherwise copies in Sellers’ possession
of the Existing Leases in effect at the Time of Closing, which may be delivered
at the Premises;

m.    the original, where available, and otherwise copies in Sellers’ possession
of Service Contracts in effect at the Premises being assumed by Buyer, which may
be delivered at the Premises;

n.    Rent Roll and Tenant Arrearage Schedule with respect to the Premises, each
dated not less than five (5) days prior to the Closing Date, certified by
Sellers as true, correct and complete as of the Time of Closing;

o.    all keys to the Premises or any portion thereof in Sellers’ possession or
control appropriately tagged for identification;

p.    all non-proprietary and/or non-confidential applicable books and records
related to the leasing, operation, maintenance and any construction or other
capital work at the Premises in Sellers’ possession or control;

q.    discharges of encumbrances and other title clearing documentation required
to convey title in accordance with Paragraph 5, above (subject, however, to the
provisions of Paragraph 13.m, below);

r.    a settlement statement, which shall include the apportionments set forth
in Paragraph 13, below (the “Settlement Statement”);

s.    such certificates regarding the Premises’ compliance with fire
suppression, smoke detector and carbon monoxide detector laws, if any, as
required under Massachusetts General Laws;

t.    a certificate executed by Sellers to the effect that all representations
and warranties made by Sellers herein, remain true, correct and complete in all
material respects and except to the extent such representations and warranties
specifically refer to an earlier date (in which event they shall have been true,
correct and complete in all material respects as of such date).

u.    an Assignment and Assumption of the Alterra Loan Documents consented to by
the Alterra Lender in such form as may be required by the Alterra Lender which
is





-  27  -

--------------------------------------------------------------------------------

 



in a form reasonably acceptable to Alterra I, Alterra II and Alterra Buyer (the
“Alterra Loan Assignment”);

v.    an Assignment and Assumption of the Chase Loan Documents consented to by
the Chase Lender in such form as may be required by the Chase Lender which is in
a form reasonably acceptable to Chase Seller and Chase Buyer (the “Chase Loan
Assignment”);

w.    a Right of First Offer Agreement in the form of Exhibit V (the “Chase III
Right of First Offer”);

x.    a Right of First Offer Agreement in the form of Exhibit W (the “Chase
Right of First Offer”);

y.    a certificate in recordable form from Overlook Ridge, L.L.C.(the
“Developer”) stating that the Cost Sharing Agreement dated May 1, 2015 by
Overlook Ridge, L.L.C., LR Overlook Phase II, LLC, LR Overlook Phase III, LLC,
Alterra I Seller, Mack-Cali TC L.L.C., Alterra II Seller, and Chase Seller and
recorded in the Middlesex South Registry of Deeds in Book 65369, Page 302 and
recorded in the Suffolk Registry of Deeds in Book 54459, Page 283 (the “Cost
Sharing Agreement”) is unmodified and in full force and effect (or if modified,
identifying the modification and stating that the Cost Sharing Agreement is in
full force and effect as modified), and whether or not to Developer’s knowledge,
Sellers are in default, in any respect, under the Cost Sharing Agreement (and if
in default, specifying such default); and

z.    a certificate in recordable form from the owner of that certain real
property commonly referred to as 10 Overlook Drive in Malden, Massachusetts (“10
Overlook Owner”) stating that, (1) to its knowledge, the Cost Sharing Agreement
is unmodified and in full force and effect (or if modified, identifying the
modification and stating that the Cost Sharing Agreement is in full force and
effect as modified), (2) whether or not to 10 Overlook Owner’s knowledge,
Sellers are in default, in any respect, under the Cost Sharing Agreement (and if
in default, specifying such default), and (3) whether or not 10 Overlook Owner
is in default, in any respect, under the Cost Sharing Agreement (and if in
default, specifying such default); it being agreed that Sellers shall not be in
default hereunder for failure to deliver such certificate at Closing so long as
Sellers have used commercially reasonable efforts to cause 10 Overlook Owner to
so deliver such certificate.

11.    Buyers’ Closing Obligations

At the Closing, subject to satisfaction of all Buyers’ Conditions Precedent,
Buyers shall deliver to Sellers (any of the following that constitute documents
being collectively the “Buyer Closing Documents”):

a.    The Net Purchase Price;





-  28  -

--------------------------------------------------------------------------------

 



b.    the Lease Assignment executed by Buyers;

c.    the Bill of Sale executed by Buyers;

d.    such evidence of legal existence, good standing and qualification to do
business in Massachusetts (if applicable) of Buyers, and of the authority of
Buyers to perform its obligations under this Agreement and the documents
executed pursuant hereto, as may be reasonably required by the Title Company and
Sellers’ attorney.

e.    the Settlement Statement executed by Buyers;

f.    a certificate executed by Buyers to the effect that all representations
and warranties made by Buyers herein, remain true, correct and complete in all
material respect;

g.    the Alterra Loan Assignment executed by Alterra Buyer;

h.    the Chase Loan Assignment executed by Chase Buyer;

i.    the Chase III Right of First Offer executed by Chase Buyer; and

j.    the Chase Right of First Offer executed by Chase Buyer.

12.    Condition of Premises at Time of Closing; Risk of Loss

a.    At the Time of Closing, Sellers shall deliver full possession of the
Premises, free of all tenants and occupants except for any tenants or occupants
under the Existing Leases, and in the same condition as on the date of this
Agreement, reasonable wear and tear excepted, and except for damage caused by
Casualty (as defined below) or Taking (as defined below) to the extent set forth
below in this Paragraph 12.

b.    Except as otherwise provided in Paragraph 4 above, Sellers assume all risk
and liability for damage to or injury occurring to the Premises by fire, storm,
accident, or any other casualty (collectively, a “Casualty”) until the Closing
has been consummated.  If, prior to the Closing, the Premises, or any part
thereof, suffers any damage as a result of a Material Casualty, then Buyers may
terminate this Agreement by notice to Sellers given within ten (10) business
days following Buyer obtaining actual knowledge of the Estimated Damage and the
scope of such damage.  In such event, the Deposit, with all interest accrued
thereon, shall immediately be refunded to Buyers and this Agreement then shall
be void without recourse to the parties hereto, except for the provisions of
this Agreement which expressly survive such termination.  If Sellers are not so
notified, Buyers shall be deemed to have waived its rights to terminate this
Agreement pursuant to this Paragraph 12.b.  If the Time of Closing falls within
such ten (10) business day period, then the Closing shall be automatically
extended to the end of such ten (10) business day period.  If Buyers do not
terminate this Agreement pursuant to the foregoing, or if such Casualty is not a
Material Casualty, then Buyers





-  29  -

--------------------------------------------------------------------------------

 



and Sellers shall consummate the Closing without a reduction in the Purchase
Price.  In the event of a Closing pursuant to the immediately preceding
sentence, Sellers shall, unless Sellers have previously restored the Premises to
their former condition (which restoration shall not commence without the
applicable Seller’s lender’s approval), either  (i) pay over or assign to
Buyers, at the Time of Closing, all insurance proceeds recovered or recoverable
as a result of the Casualty or (ii) if a holder of a mortgage on the Premises
retains the insurance proceeds, or a part thereof, give to Buyers a credit
against the Net Purchase Price equal to the amount so retained, and in the case
of both clause (i) and (ii), provide to Buyer a credit in an amount equal to the
sum of (x) an amount equal to the cost to repair any portion of the Casualty
that was not covered by insurance (the “Uninsured Portion”) and (y) any
deductible, in either case, less any amounts reasonably expended by Sellers for
partial restoration.  Notwithstanding the foregoing, If (i) a Casualty occurs
that is not a Material Casualty and (ii) there exists an Uninsured Portion in
connection therewith, Seller shall not have the obligation to credit Buyers in
an amount of such Uninsured Portion at Closing, it being agreed that if Sellers
elect to not provide such credit to Buyers at Closing, then, in such event,
Buyers may terminate this Agreement by notice to Sellers; if Buyers so
terminate, the Deposit, with all interest accrued thereon, shall immediately be
refunded to Buyers and this Agreement then shall be void without recourse to the
parties hereto, except for the provisions of this Agreement which expressly
survive such termination.  For the avoidance of doubt, no Uninsured Portion
shall be payable or credited to Buyers in connection with a Material Casualty.

c.    Notwithstanding anything to the contrary set forth above, proceeds of any
business income or rental loss insurance attributable to business income or
rental losses incurred prior to Closing shall be assigned and payable to
Sellers.  As used herein, “Material Casualty” means any Casualty (A) causing
damage to the Premises equal to or in excess of $10,000,000.00 as reasonably
estimated by an independent architect or engineer selected by Seller and
reasonably approved by Buyers (the “Estimated Damage”), (B) where more than 5%
of the net rentable area of the Premises has been affected, (C) such that access
to the Premises is materially adversely affected as reasonably determined by an
independent architect or engineer selected by Sellers and reasonably approved by
Buyers, or (D) causing the Premises to no longer comply with local zoning laws
and ordinances.

d.    If, prior to the Closing, an action is initiated to take any of the
Premises by eminent domain proceedings or by deed in lieu thereof (a “Taking”),
that is a Material Taking, then Buyers may terminate this Agreement by notice to
Sellers within ten (10) business days of Buyers obtaining actual knowledge of
the anticipated amount of the Award (as hereinafter defined).  In such event,
the Deposit, with all interest accrued thereon, shall immediately be refunded to
Buyers and this Agreement then shall be void without recourse to the parties
hereto, except for the provisions of this Agreement which expressly survive such
termination.  If Sellers are not so notified, Buyers shall be deemed to have
waived its rights to terminate this Agreement pursuant to this Paragraph
12.d.  If the Time





-  30  -

--------------------------------------------------------------------------------

 



of Closing falls within such ten (10) day period, then the Closing shall be
automatically extended to the end of such ten (10) day period.  If Buyers do not
terminate this Agreement pursuant to the foregoing, or if the Taking is not a
Material Taking, then Buyers and Sellers shall consummate the Closing without
any reduction in the Purchase Price, in which event Sellers shall assign to
Buyers at the Closing all of Sellers’ assignable right, title and interest in
and to the Award.  As used herein, “Material Taking” means any Taking (A) where
the probable Award equals or exceeds $10,000,000.00 as reasonably estimated by
an independent appraiser selected by Sellers and reasonably approved by Buyers
(the “Award”), (B) affecting more than 5% of the net rentable area of the
Premises has been affected, (C) such that access to the Premises after giving
effect to such Taking is materially adversely affected as reasonably determined
by an independent architect or engineer selected by Sellers and reasonably
approved by Buyers, or (D) causing the Premises to no longer comply with local
zoning laws and ordinances.

13.    Apportionments

a.    Prorations.  In each proration set forth below, the portion thereof
applicable to the period beginning at 12:01 a.m. on the day of the Closing shall
be credited to Buyers and the portion thereof applicable to the period ending at
such time shall be credited to Sellers (such that income and expenses run to
Buyers starting at the Time of Closing) (the “General Proration
Mechanic”).  Prorations shall be calculated on the basis of a 365-day year.

b.    Collected Rent and Other Lease Amounts; Other Revenue.  All collected rent
and other collected revenue, including for the month of Closing under Existing
Leases in effect at the Time of Closing shall be prorated as of the Time of
Closing in accordance with the General Proration Mechanic.  Buyers shall be
credited with any rent and other revenue collected by Sellers before the Time of
Closing but applicable to any period of time from and after the Time of
Closing.  Uncollected rent and other uncollected revenue shall not be prorated
at the Time of Closing.  Sellers shall deliver to Buyers any rent received by
Sellers after the Time of Closing with respect to time periods from and after
the Time of Closing.  Buyers shall apply rent and other revenue from tenants
that are collected after the Time of Closing first to the obligations then owing
to Buyers for its period of ownership and to those reasonable attorneys’ fees
and other costs incurred by Buyers in collecting such amounts, remitting the
balance, if any, to Sellers only to the extent of amounts, if any, due and owing
to Sellers by each respective paying tenant for the period prior to the Closing
Date.  Buyers will make commercially reasonable efforts within the 120-day
period after the Closing, without suit and without terminating any lease or
calling a default thereunder, to collect any delinquent rents from tenants in
occupancy at the Closing applicable to any periods before the Time of Closing
and, if Buyers collect any such delinquent rents or other tenant income for
periods prior to the Time of Closing, Buyers shall promptly pay same to Sellers
less those reasonable attorneys’ fees and other costs incurred by Buyers in
collecting such amounts, and only provided all of the obligations of





-  31  -

--------------------------------------------------------------------------------

 



each respective tenant then owing to Buyers for its period of ownership have
been paid in full.  Sellers may not pursue collection as to any rent not
collected by Buyers, provided that Sellers are not restricted in any way from
collecting any rent or other income owed by past tenants who are no longer in
occupancy at the Time of Closing. All other revenue for the Premises shall be
prorated as of the Time of Closing in accordance with the General Proration
Mechanic and, if after the Time of Closing Buyers receive any such revenue that
is allocable to periods prior to the Time of Closing, or Seller receives any
such revenue that is allocable to periods from or after the Time of Closing,
each party shall promptly pay same to the other party.

c.    Taxes and Assessments.  Real estate taxes and assessments imposed by any
governmental authority (which shall be deemed to include any special
assessments, which shall be calculated based on the longest permitted payment
period) not currently due and payable and affecting the Premises shall be
prorated as of the Time of Closing.  Sellers shall receive a credit for any
taxes and assessments paid by Sellers for the period from and after the Time of
Closing and Buyers shall receive a credit for any taxes and assessments paid by
Buyers for any period prior to the Time of Closing. If the Closing occurs before
the current actual fiscal year’s tax or assessment bills are available, such
proration shall be estimated based on the most recent ascertainable assessed
values and tax rates.  If an estimated proration was made, within thirty (30)
days after receipt of the current actual fiscal year’s tax or assessment bill,
Buyers shall deliver a copy to Sellers and Buyers shall promptly refund to
Sellers any amount overpaid by Sellers or Sellers shall pay to Buyers the amount
of any deficiency in the proration. If an estimated proration was made, the
provisions of this section shall survive the Closing for a period of ninety (90)
days following issuance of the current actual fiscal year’s tax or assessment
bill.

d.    Leasing Commissions.  Sellers shall pay any and all finder’s fee or
leasing commissions owed for any and all Existing Leases as of the Time of
Closing, or shall provide Buyers a credit in the amount of such finder’s fees
and leasing commissions at the Time of Closing.

e.    Tenant Deposits.  All Security Deposits, together with all interest
accrued thereon, not theretofore applied to tenant obligations under the
Existing Leases shall be credited to Buyers at Closing.  As of the Closing,
Buyers shall, to the extent of such credit, assume Sellers’ obligations related
to such Security Deposits, except with respect to the validity of any Security
Deposits, or portions thereof, theretofore applied to tenant obligations under
the Existing Leases, which exception and application shall remain the obligation
of Sellers, and such obligation shall survive the Closing.  Security Deposit
funds to be credited to Buyers at Closing in accordance with the foregoing shall
not be commingled with other funds and will be accounted for on the Settlement
Statement as separately transferred funds.





-  32  -

--------------------------------------------------------------------------------

 



f.    Utility Deposits.  Buyers shall take all steps necessary to effectuate the
transfer of all utilities to its name as of or promptly following the Time of
Closing, and, where necessary, post deposits with the utility companies;
provided, however, Sellers will be responsible for all utility charges
applicable to the period prior to the Time of Closing, and Buyers shall be
responsible for all utility charges applicable to the period from and after the
Time of Closing. Sellers shall use commercially reasonable efforts to ensure
that all utility meters are read as of the Time of Closing and Sellers shall
bear the charges for utility services based on such reading.  Sellers shall be
entitled to recover any and all deposits posted by Sellers and held by any
utility company as of the Time of Closing.

g.    Utility Expenses and Reimbursements.  To the extent Sellers are
responsible for any utility charges at or relating to the Premises, Sellers
shall use commercially reasonable efforts to cause all such utility billings to
be closed and billed by the respective utility companies as of the Time of
Closing in order that utility charges may be separately billed for the period
prior to the Time of Closing and the period after the Time of Closing.  For
utilities collected through a system that bills tenants for utility charges in
arrears:

i.    Sellers shall be entitled to retain all utility charges collected from
tenants relating to utilities costs incurred prior to the Time of Closing;

ii.    Buyers shall be entitled to collect from tenants and retain all utility
charges relating to utilities costs incurred after the Time of Closing; and

iii.    Prior to Closing, Sellers shall cause its vendor to prepare a statement
(the “Utility Statement”), dated as close to the Time of Closing as reasonably
possible (the “Statement Date”), setting forth for the Premises the amount of
all utility charges that have been incurred by Sellers as of the Statement Date
but not yet billed to tenants for utility collections (the “Unbilled
Charges”).  At Closing, Sellers shall be credited the amount of the Unbilled
Charges.

iv.    In addition, at the Time of Closing, Sellers shall be credited the amount
for reasonably estimated unbilled pre-Closing utility charges that are to be
collected from the tenants following the Closing, calculated as follows: (a)
first, determine the “Per Diem Billing” for the Premises by dividing the total
applicable amount for the Premises set forth on the Utility Statement by the
number of days covered by the Utility Statement; and (b) then, determine the
amount to be credited to Sellers by multiplying the Per Diem Billing for the
Premises by the number of days between the Statement Date and the Time of
Closing.

h.    Insurance.  The prospective coverage under blanket policies for fire,
hazard, and other insurance policies shall be cancelled by Sellers as they
relate to the Premises as of the Time of Closing and shall not, under any
circumstances, be assigned to Buyers.  All unearned premiums for fire and any
additional hazard insurance





-  33  -

--------------------------------------------------------------------------------

 



premium or other insurance policy premiums with respect to the Premises shall be
retained by Sellers.

i.    Property Agreements and Other Expenses.  The following other items shall
be adjusted, prorated and credited as applicable in accordance with the General
Proration Mechanic: (1) amounts due and prepayments under the Assumed Contracts;
(2) payments made, and amounts due, under the Cost Sharing Agreement, and (3)
other ordinary expenses of operation and similar items.

j.    Upfront Payments.  Notwithstanding any provision of this Agreement to the
contrary, all incentive, initial, upfront or similar payments received under the
Assumed Contracts shall be retained by Sellers or its predecessor and will not
be subject to proration under this Agreement.

k.    Assessments.  If there are special assessments pending against the
Premises, Sellers shall pay any installments of such special assessments that
were levied and payable prior to the Closing Date and Buyer shall pay all
installments of such special assessments that are levied or payable on or after
the Closing Date.

l.    Final Adjustments After Closing.  If final prorations for those items
addressed herein cannot be made at the Time of Closing, then Buyers and Sellers
agree to allocate such items on an accrual basis as soon as invoices or bills
are available, but with such final adjustment(s) to be made no later than one
hundred twenty (120) days (or, solely with respect to the final adjustment for
real estate taxes for the fiscal year in which the Closing Date occurred, or
such longer time as may be required for such final adjustment for real estate
taxes) after the Time of Closing.  Sellers shall not, however, be charged for
any increase in operating expenses for the Premises due to increased costs
incurred or caused by Buyers subsequent to the Closing.  Payments in connection
with such final adjustments shall be due within ten (10) days after mutual
agreement of the amount(s) due.  Each party shall have reasonable access to, and
the right to inspect and audit, the other party’s supporting documentation to
confirm the final prorations, provided at least three (3) days’ advance notice
is given by the auditing party to the audited party.  Except with respect to
Paragraph 13.c (which shall survive in accordance with its terms), the entirety
of Paragraph 13 shall survive the Closing for a period of 120 days after the
Closing.

m.    Use of Proceeds to Clear Title.  Any unpaid taxes or other liens and
encumbrances which Sellers are obligated to pay and discharge, together with the
cost of recording or filing any instruments necessary to discharge such liens
and encumbrances of record, may be paid out of the proceeds of the monies
payable at the Closing and such instruments necessary to discharge such liens
and encumbrances of record shall be recorded contemporaneously with the
recording of the Deed or within a reasonable time after the Closing in
accordance with customary Massachusetts conveyancing practice and pursuant to
arrangements reasonably acceptable to the Title Company.





-  34  -

--------------------------------------------------------------------------------

 



n.    Expenses of Sale.  Buyers and Sellers shall each pay the fees of its
counsel and other consultants retained in connection with the purchase and sale
of the Premises.  Sellers shall pay all transfer taxes or deed stamps and such
other closing costs as are customarily paid by a seller in
Massachusetts.  Buyers shall pay all recording fees, title insurance premiums,
survey costs, and other closing costs as are customarily paid by a buyer in
Massachusetts.  Buyers and Sellers shall each pay one-half of the Escrow Agent’s
fees for serving as Escrow Agent. 

o.    Prorations and Credits.  Buyers and Sellers shall endeavor to agree upon a
prorations and schedule no later than ten (10) business days prior to the
Closing.

p.    Existing Alterra Financing.  Principal, interest, assumption fees and all
other charges, fees, penalties or other sums payable under the Alterra Loan
Documents, shall be apportioned as follows:

i.    there shall be deducted from the Net Purchase Price payable at the Closing
the amount of any accrued and unpaid interest as of the Closing Date, and unpaid
late fees, penalties, charges and other unpaid sums, if any, under the Alterra
Loan Documents, as assumed by Alterra Buyer as set forth in the Alterra Lender’s
Consent;

ii.    there shall be credited to Sellers at the Closing interest paid by
Sellers allocable to any period after the Closing and any funds held in escrow
(and not released to the applicable Seller on the Closing Date) that will remain
in escrow from and after the Closing Date for the benefit of Alterra Buyer
(excluding, for the avoidance of doubt, the reserves held by Alterra Lender on
the date hereof in connection with the Radon Remediation (as hereinafter
defined) at the Alterra Property (the “Radon Remediation Reserve”); and

iii.    any assumption fees (including points) for the Existing Alterra
Financing will be paid by Alterra I Seller and Alterra II Seller, together with
the application fee for the Alterra Lender’s Consent, applicable brokers’ fees
incurred in connection therewith, and other fees assessed by the Alterra Lender
in connection with the Alterra Lender’s Consent (including, without limitation,
the fees of the Alterra Lender’s counsel and servicer in connection therewith,
if any).

q.    Existing Chase Financing.  Principal, interest, assumption fees, and all
other charges, fees, penalties or other sums payable under the Chase Loan
Documents, shall be apportioned as follows:

i.    there shall be deducted from the Net Purchase Price payable at the Closing
the amount of any accrued and unpaid interest as of the Closing Date, and unpaid
late fees, penalties, charges and other unpaid sums, if any, under the Chase
Loan Documents, as assumed by Chase Buyer as set forth in the Chase Lender’s
Consent;





-  35  -

--------------------------------------------------------------------------------

 



ii.    there shall be credited to Sellers at the Closing interest paid by
Sellers allocable to any period after the Closing and any funds held in escrow
(and not released to the applicable Seller on the Closing Date) that will remain
in escrow from and after the Closing Date for the benefit of Chase Buyer; and

iii.    any assumption fees (including points) for the Existing Chase Financing
will be paid by Chase Seller, together with the application fee for the Chase
Lender’s Consent, applicable brokers’ fees incurred in connection therewith, and
other fees assessed by the Chase Lender in connection with the Chase Lender’s
Consent (including, without limitation, the fees of the Chase Lender’s counsel
and servicer in connection therewith, if any). 

14.    Default

a.    Defective Title or Condition of Premises

With respect to all Title Defects other than Must-Cure Items, Seller shall use
reasonable efforts to cure any Title Defect which Seller agrees to remove or
correct in Sellers’ Title Notice.  If, notwithstanding such efforts, Sellers are
unable to cure any such Title Defect on or prior to the Time of Closing, so long
as Sellers are diligently using reasonable efforts at Sellers’ election made on
the applicable Closing Date, the Time of Closing shall be extended for a period
equal to the lesser of (i) thirty (30) days from the original Time of Closing,
or (ii) five (5) business days after Sellers give Buyers notice that Sellers are
able to convey title and to deliver possession of the Premises as herein
stipulated and that the Premises conform with the provisions hereof.

If Seller (i) does not make such extension election or (ii) makes such election
but is unable to remove such applicable Title Defect(s) from the record as of
the expiration of such extension period, then Buyers may either:

i.    accept such title as Sellers can deliver to the Premises in their then
condition and to pay therefor the Purchase Price without deduction (except that
if the Premises shall have been affected by a Casualty or Taking then the
provisions set forth in Paragraph 12, above, shall be applicable), in which case
Sellers shall convey such title; or

ii.    terminate this Agreement by written notice to Sellers, in which case the
Deposit, together with all interest accrued thereon, shall be returned to Buyers
and this Agreement shall then be null and void without recourse to any party
hereto, except for the provisions of this Agreement which expressly survive such
termination.

For the avoidance of doubt, failure of Sellers to remove a Must-Cure Item from
the record as of the Closing Date shall constitute a default hereunder, and
shall be governed by Paragraph 14.b, below, and Paragraph 4.b, above.





-  36  -

--------------------------------------------------------------------------------

 



b.    Sellers’ Default

The parties acknowledge that if a Seller fails to fulfill any covenant or
obligation hereunder or breaches in any material respect any representation or
warranty set forth herein (which default is not waived in writing by Buyers),
Buyers may elect to (i) terminate this Agreement, and thereupon the Deposit,
with all interest accrued thereon, shall be promptly returned to Buyers and this
shall be Buyers’ sole and exclusive remedy for Sellers’ breach hereunder either
at law or in equity, except that, in the event of Sellers’ willful or
intentional breach of this Agreement, Buyers may avail themselves of the remedy
of specific performance, provided Buyers commence such action within sixty (60)
days of the Time of Closing, or (ii) waive the default by Sellers and close the
transaction contemplated hereby, without any reduction in the Purchase Price, in
which event Buyers shall be deemed to have waived any right of action against
Sellers arising from such non-performance.  Notwithstanding anything to the
contrary contained in this Paragraph, (I) if specific performance of Sellers’
obligations hereunder is not available to Buyers by reason of Sellers’
conveyance of the Premises or any direct or indirect interest therein or a right
or option to purchase any of the foregoing to a third party in violation of the
terms of this Agreement or Sellers’ or their respective affiliates or any person
or entity acting by or through Sellers’ subjecting all or any portion of any of
the foregoing to a voluntary lien created by or assumed by Sellers or their
affiliates, then, in such event,  Buyers shall have the right to bring an action
for actual damages incurred by Buyers against Sellers for Sellers’ default under
this Agreement (excluding, for the avoidance of doubt, special, consequential,
and punitive damages, except to the extent actually suffered or incurred by
Buyers in connection with third party litigation), and (II) in the event of
Sellers’ willful or intentional breach of this Agreement, in addition to the
other rights and remedies available to Buyers hereunder, if Buyers elect to
terminate this Agreement, then Sellers shall pay to Buyers all out-of-pocket
costs and expenses actually incurred by Buyers (and, without duplication, their
affiliates) and paid to unrelated and independent third party vendors in
connection with the transactions contemplated hereunder, in an aggregate amount
not to exceed $325,000.00 (the “Section 14 OOP Payment”).  Buyers shall provide
Sellers with reasonably satisfactory invoices or other backup documentation as a
condition to reimbursement.  Nothing contained in this Paragraph 14.b is
intended to or shall be construed to limit any right or remedy of Buyers after
the Closing for a breach of any representation or warranty of Sellers which
survives the Closing.

c.    Buyers’ Default

The parties acknowledge that if a Buyer defaults under this Agreement it would
be impossible to compute exactly Sellers’ damages.  Buyers and Sellers have
taken these facts into account in setting the amount of the Deposit and agree
that the Deposit is the best estimate of such damages and such sum represents
damages and not any penalty against Buyers.  Subject to the terms of this
Agreement, the parties therefore acknowledge that if (i) Buyers shall default in
the payment of the Net Purchase Price on the Closing Date, (ii) Buyers shall
default in the payment of the Deposit, at the times and as required by the terms
of this Agreement, (iii) Buyers shall fail to deliver the Buyer Closing
Documents on the Closing Date, and/or (iv) as of the Closing Date, any of
Buyers’ representations and warranties set forth in Section 9(b) herein is not
correct in any material respect and, after written notice to Buyers in
connection therewith, Buyers shall have failed to make any such representation
or warranty correct in all material respects within a reasonable (taking into
account the nature of such representation) period of





-  37  -

--------------------------------------------------------------------------------

 



time after receipt of such notice, then, in any such case, Sellers may elect to
(i) terminate this Agreement, and thereupon the Deposit, with all interest
accrued thereon, shall be immediately paid to Sellers as liquidated damages, and
this shall be Sellers’ sole and exclusive remedy for such Buyer’s breach
hereunder either at law or in equity, or (ii) waive the default by such Buyer
and close the transaction contemplated hereby, in which event Sellers shall be
deemed to have waived any right of action against Buyers arising from such
non-performance.

15.    Brokerage Fees

Sellers and Buyers each represent and warrant that such Person is not aware of
any agent, broker or similar person who has claimed or may have the right to
claim a commission in connection with this purchase and sale.  Sellers and
Buyers shall indemnify and defend each other against Losses arising out of the
breach of any representations or warranties in this Paragraph and from the
claims of any agent, broker or other similar party claiming by, through or under
such Persons with respect to the transactions contemplated by this
Agreement.  This Paragraph 15 shall survive the Closing, or, if the Closing does
not occur, the termination of this Agreement.

16.    General

a.    Joint and Several Liability

If more than one party executes this Agreement, the terms Buyers and Sellers
shall mean all of them, and each of them shall be jointly and severally liable
hereunder.

b.    Captions and Footnotes

Captions and footnotes are used for convenience of reference only and are not to
be construed as part of the terms of this Agreement.

c.    Severability

The invalidity of any provision of this Agreement shall in no way affect the
validity of any other provision.

d.    Successors and Assigns; Recording

This Agreement is binding upon and shall inure to the benefit of the parties
hereto and their heirs, successors, personal representatives, and
assigns.  Notwithstanding the foregoing, if a Buyer assigns this Agreement, or
if a Buyer records a copy of this Agreement, Sellers, at Sellers’ option, may
declare Sellers’ obligations hereunder to be null and void and may deem Buyers
to be in default of their obligations hereunder; provided, however, that a Buyer
shall be permitted to assign this Agreement to any affiliate of Buyer and, in
such event, notwithstanding such assignment, Buyer shall continue to be
primarily liable for all obligations of such Buyer under this Agreement.





-  38  -

--------------------------------------------------------------------------------

 



e.    Notices

All notices given hereunder shall be in writing and shall be deemed received at
the earlier of (i) when delivered in hand, or (ii) next business day after being
sent by a nationally recognized overnight delivery service which provides
written receipt of delivery, or (iii) when sent by facsimile or electronic mail
transmission provided that a copy thereof is simultaneously sent by one of the
methods specified in clauses (i) or (ii), above, addressed in each case to
Buyers, Sellers, or Escrow Agent at their addresses appearing on the first page
hereof, or to such other address or addresses as the parties may from time to
time specify by notice so given, with copies sent in a similar fashion as
follows:

In the case of notice to Buyers, to:

Rockpoint Fund Acquisitions, L.L.C.
500 Boylston Street, 21st Floor
Boston, Massachusetts 02116
Attention:  Joseph Goldman and Paisley Boney
Phone No:     
Fax No: (617) 437-7011
Email: Jgoldman@rockpointgroup.com 
Email: Pboney@rockpointgroup.com


With a copy to:
 
Rockpoint Group, L.L.C.
Woodlawn at Old Parkland
3953 Maple Avenue, Suite 300
Dallas, Texas 75219
Attention:  Roy Hoyl
Phone No:    
Fax No: (972) 934-7445
Email: Rhoyl@Rockpointgroup.com 

And:
 
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166
Attention:  Andrew Lance
Phone No: (212) 351-3871
Fax No: (212) 351-5348
Email: Alance@gibsondunn.com





-  39  -

--------------------------------------------------------------------------------

 



In the case of notice to Sellers, to:

Ivan M. Baron, Chief Legal Officer
Roseland Residential Trust, a Mack-Cali Company
Harborside 3
210 Hudson Street, Suite 400
Jersey City, New Jersey 07311
Phone No: (973) 218-2335
Fax No: (973) 218-0965
Email: baron@roselandres.com

and

Laurence M. Yorra, Esq.
Rackemann, Sawyer & Brewster
160 Federal Street
Boston, Massachusetts 02110
Phone No: (617) 951-1122
Fax No: (617) 542-7437
Email: lyorra@rackemann.com

In order to facilitate the execution and delivery of certain documents
contemplated hereby, the parties grant to their respective attorneys named above
the actual authority to execute and deliver on each party’s behalf (a) any
agreement modifying the time for the performance of any event hereunder, or (b)
any notice that may be given under this Agreement, and the parties may rely upon
the signature of such attorneys (including faxed or emailed signatures) unless a
party has disclaimed the authority granted herein by written notice given to the
other party as provided above.

f.    Governing Law

This Agreement shall be interpreted in accordance with and governed by the laws
of the Commonwealth of Massachusetts.

g.    Changes in Writing

This Agreement may not be changed, waived, or terminated except in a writing
signed by the party against whom enforcement of the change, waiver, or
termination is sought.

h.    Press Releases/Non-Disclosure

Neither Buyers nor Sellers shall issue any public statement, announcement or
press release regarding this Agreement or the transactions contemplated hereby
or otherwise disclose the existence or contents of this Agreement, unless the
other has consented thereto in its reasonable discretion and to the form and
substance of any such public statement, announcement or press release in its
reasonable discretion.  Buyers also acknowledge and agree that the Reports and
other information provided by Sellers to Buyers, or otherwise obtained by Buyers
pursuant to the terms of this Agreement, are valuable to Sellers and may be of a
sensitive nature, and





-  40  -

--------------------------------------------------------------------------------

 



Buyers agree to maintain the confidentiality of all such materials and
information and shall disclose the same only to Buyers’ Related Parties or as
required by applicable law.  Prior to the Closing, Sellers shall also be
required to keep the transaction contemplated by this Agreement confidential and
shall disclose the same only to Sellers’ Related Parties or as required by
applicable law. For the avoidance of doubt, if and to the extent required by
applicable law, Sellers may make a public disclosure of the contents and
material terms and provisions of the transaction contemplated herein (to the
extent legally permitted).

i.    No Personal Liability

Except as set forth in Paragraph 22 and in connection with Guarantor’s delivery
of the Joinder attached to this Agreement, in no event shall any officer,
director, shareholder, partner, manager, member, employee or agent of Sellers
have any personal liability hereunder.

j.    Counterparts

This Agreement may be executed in multiple counterparts or with multiple
signature pages which, when assembled as a single document or, if not so
assembled, when taken together shall be deemed to be fully effective and
operative as a single, fully-executed document.

k.    Facsimile and Electronic Mail

This Agreement may be executed and delivered by facsimile transmission and
electronic mail (pdf), and an executed copy of this Agreement delivered by
facsimile or electronic mail (pdf) transmission shall be deemed to be an
original counterpart for all purposes.

l.    Merger

The acceptance and recording of the Deed by Buyers shall be deemed to be a full
performance and discharge of every agreement and obligation of Sellers herein
contained or expressed, except only those provisions of this Agreement which
expressly survive the delivery of the Deed and/or the Closing.

m.    No Financing Contingency

Except as set forth in Paragraphs 17 and 21, it is understood and agreed that
this Agreement is not conditioned or contingent upon Buyers’ ability to obtain
financing for the acquisition of the Premises.  Nothing contained in this
Paragraph shall be deemed to limit Buyers’ right to terminate this Agreement
prior to the expiration of the Due Diligence Period, or otherwise as set forth
in this Agreement.

n.    Rockpoint. 

For the avoidance of doubt, in no event shall Buyers or Rockpoint Group, L.L.C.,
or any entity controlled by, controlling, or under common control with Rockpoint
Group, L.L.C. or Buyers be deemed an affiliate of Sellers or Roseland
Residential, L.P. for purposes of this Agreement.





-  41  -

--------------------------------------------------------------------------------

 



o.    Like Kind Exchange

Sellers acknowledge that Buyers may wish to purchase the Premises as part of a
“like-kind exchange”  as described in Section 1031 of the Internal Revenue Code
of 1986, as amended, and the Treasury Regulations promulgated thereunder.  In
that connection, Buyers expressly reserve the right to assign their rights under
this Agreement to a Qualified Intermediary as defined and provided in said
Treasury Regulations on or before the Time of Closing for the purpose of
facilitating any such exchange and Sellers hereby consent to such
assignment.  Sellers agree to reasonably cooperate with Buyers to effectuate
such an exchange, if required by Buyers at or prior to the Time of Closing;
provided that Sellers shall incur no additional cost or liability in connection
therewith.  Without limiting the foregoing, Sellers agree, subject to the
limitation that Sellers shall incur no additional cost or liability in
connection therewith, to execute an acknowledgement and consent to the
aforementioned assignment and an acknowledgement of receipt of direct deeding
instructions from the Qualified Intermediary.  Buyers agree to indemnify and
hold Sellers harmless from and against any loss or liability in connection with
any such like kind exchange.  In no event shall the Time of Closing be extended
in order to effectuate any such like kind exchange without the prior written
consent of Sellers.

Sellers shall sell the Premises as part of a “ like kind exchange”  as described
in Section 1031 of the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder (the “Sellers 1031 Exchange”) and in
connection therewith, reserve the right to assign their rights under this
Agreement to a Qualified Intermediary as defined and provided in said Treasury
Regulations on or before the Time of Closing for the purpose of facilitating any
such exchange, and Buyers hereby consent to such assignment.  Buyers agree to
reasonably cooperate with Sellers to effectuate such an exchange, if required by
Sellers at or prior to the Closing; provided that Buyers shall incur no
additional cost or liability in connection therewith.  Without limiting the
foregoing, Buyers agree, subject to the limitation that Buyers shall incur no
additional cost or liability in connection therewith, to execute an
acknowledgement and consent to the aforementioned assignment.  Sellers agree to
indemnify and hold Buyers harmless from and against any loss or liability in
connection with any such like kind exchange.  In no event shall the Time of
Closing be extended in order to effectuate any such like kind exchange without
the prior written consent of Buyers.

For the avoidance of doubt, neither party shall be required to take an
assignment of the purchase agreement for the relinquished or replacement
property or be required to acquire or hold title to any real property for
purposes of consummating a “like kind exchange” desired by the other party, and,
in all events, neither party shall by its acquiescence to a “like kind exchange”
desired by the other party have its rights under this Agreement affected or
diminished in any manner or be responsible for compliance with or be deemed to
have warranted to the exchanging party that its “like kind exchange” in fact
complies with applicable tax code.

p.    Litigation.

In the event that any litigation arises under this Agreement, the prevailing
party shall be entitled to recover, as a part of its judgment, reasonable
attorneys’ fees, it being understood and agreed that the determination of the
prevailing party shall be included in the matters which are the subject of any
action or suit.





-  42  -

--------------------------------------------------------------------------------

 



This Paragraph 16 shall survive the Closing Date.

17.    Assignment and Assumption of Existing Alterra Financing and Existing
Chase Financing

a.    Existing Alterra Financing. 

Buyers’ obligations to purchase the Premises shall be subject to Alterra Buyer
obtaining all necessary approvals from the Alterra Lender to the assignment by
Alterra I Seller and Alterra II Seller to Alterra Buyer, and the assumption by
Alterra Buyer, of the Existing Alterra Financing, in each case from and after
the Closing Date. Alterra Buyer shall be deemed to have obtained such consent
when Alterra Lender issues to it a formal, unconditional consent letter
consenting to such assignment and assumption (it being understood and agreed
that a consent letter shall be deemed “unconditional” if the only conditions set
forth therein are the actual execution and delivery of the Buyer Loan Documents
(Alterra) (as hereinafter defined) and the delivery of other deliverables in
Buyers’ sole control (including any escrows or reserves)) (such formal,
unconditional consent being, collectively, the “Alterra Lender’s Consent” and
the date upon which Alterra Buyer has received the Alterra Lender’s Consent
being the “Loan Assumption Approval Date (Alterra)”. It is anticipated that the
Alterra Lender’s Consent shall also contain an enumeration of all outstanding
principal, interest and other amounts due under the Alterra Loan Documents and
of the amounts held in escrow or on reserve by the Alterra Lender, calculated as
of the time of delivering such consent. Alterra Buyer agrees to use commercially
reasonable efforts to obtain the Alterra Lender’s Consent.   Alterra I Seller
and Alterra II Seller shall use commercially reasonable efforts to obtain
Alterra Lender’s Consent, shall reasonably cooperate with Alterra Buyer in
obtaining the Alterra Lender’s Consent, and shall use commercially reasonable
efforts to assist Alterra Buyer in obtaining supplemental loan proceeds from the
Alterra Lender (provided, that, in no event shall it constitute a default
hereunder if, despite such commercially reasonable efforts, Alterra Lender will
not provide supplemental loan proceeds to Alterra Buyer as of the Closing Date,
and provided, further, that Alterra Buyer obtaining any such supplemental loan
proceeds from the Alterra Lender shall in no event constitute a Buyer Condition
Precedent hereunder). As used herein: (i) “Buyer Loan Documents (Alterra)” means
any documentation to be executed by Alterra Buyer on the Closing Date in
connection with the assignment and assumption of the Existing Alterra Financing
and which have been approved by Alterra Buyer; (ii) the “Buyer Loan Documents”
means, collectively, the Buyer Loan Documents (Alterra) and the Buyer Loan
Documents (Chase) (as hereinafter defined); and (iii) the “Loan Assumption
Approval Date” means, collectively, the Loan Assumption Approval Date (Alterra)
and the Loan Assumption Approval Date (Chase). 

Upon receipt of the Alterra Lender’s Consent, Alterra Buyer shall promptly
provide to Alterra I Seller and Alterra II Seller evidence thereof, and of the
terms upon which the Alterra Lender’s Consent has been granted.  It is
acknowledged and agreed that the Alterra Lender’s Consent shall, in all events,
include an express release of Alterra I Seller and Alterra II Seller and of all
“Key Principals” and/or guarantors as identified in the Alterra Loan Documents
from all liability under the Alterra Loan Documents in any such case arising or
accruing from and after the Closing Date (the “Alterra Release”).   In the event
that the Alterra Lender’s Consent does not contain an Alterra Release in form
and substance satisfactory to Alterra I Seller and Alterra II Seller, in their
reasonable judgment (it being agreed, for the avoidance of doubt, that Sellers
shall not object to the Alterra Release substantially in the form of Exhibit X
attached hereto), then





-  43  -

--------------------------------------------------------------------------------

 



Sellers shall have the option to terminate this Agreement by giving notice to
Buyers of Sellers’ election to do so within fifteen (15) days after receipt by
Alterra I Seller and Alterra II Seller of the Alterra Lender’s Consent from
Alterra Buyer.  In such event, the Deposit, with all interest accrued thereon,
shall immediately be refunded to Buyers and this Agreement shall be void without
recourse to the parties hereto, except for the provisions of this Agreement
which expressly survive such termination.

In addition, not later than three (3) business days prior to the Closing Date,
Alterra I Seller and Alterra II Seller shall obtain from Alterra Lender and
deliver to Escrow Agent and Buyers an updated statement from Alterra Lender as
to all amounts as will be payable, assumed, and/or released in accordance with
the effectuation of the assumption of the Existing Alterra Financing (i.e., for
purposes of inclusion on the Settlement Statement).

Notwithstanding anything contained herein, if at any time Alterra Lender
disapproves or rejects the request for the foregoing consent to the assignment
and assumption of the Existing Alterra Financing or to any documentation
required by Alterra Buyer in connection therewith, then, in such event, Buyers
shall thereafter have the right to terminate this Agreement by giving notice to
Sellers on or before that date that is ten (10) business days after Alterra
Lender’s disapproval or rejection, and if Buyers so terminate, the Deposit shall
be immediately returned to Buyers, and the parties shall have no further
obligations to each other, other than the obligations set forth in this
Agreement that by their terms survive the termination of this Agreement. 

b.    Existing Chase Financing.

Buyers’ obligations to purchase the Premises shall be subject to Chase Buyer
obtaining all necessary approvals from the Chase Lender to the assignment by
Chase Seller to Chase Buyer, and the assumption by Chase Buyer, of the Existing
Chase Financing, in each case from and after the Closing Date. Chase Buyer shall
be deemed to have obtained such consent when Chase Lender issues to it a formal,
unconditional consent letter consenting to such assignment and assumption (it
being understood and agreed that a consent letter shall be deemed
“unconditional” if the only conditions set forth therein are the actual
execution and delivery of the Buyer Loan Documents (Chase) (as hereinafter
defined) and the delivery of other deliverables in Buyers’ sole control
(including any escrows or reserves)) (such formal, unconditional consent being,
collectively, the “Chase Lender’s Consent” and the date upon which Chase Buyer
has received the Chase Lender’s Consent being the “Loan Assumption Approval Date
(Chase)”. It is anticipated that the Chase Lender’s Consent shall also contain
an enumeration of all outstanding principal, interest and other amounts due
under the Chase Loan Documents and of the amounts held in escrow or on reserve
by the Chase Lender, calculated as of the time of delivering such consent. Chase
Buyer agrees to use commercially reasonable efforts to obtain the Chase Lender’s
Consent.   Chase Seller shall use commercially reasonable efforts to obtain
Chase Lender’s Consent, shall reasonably cooperate with Chase Buyer in obtaining
the Chase Lender’s Consent, and shall use commercially reasonable efforts to
assist Chase Buyer in obtaining supplemental loan proceeds from the Chase Lender
(provided, that, in no event shall it constitute a default hereunder if, despite
such commercially reasonable efforts, Chase Lender will not provide supplemental
loan proceeds to Chase Buyer as of the Closing Date, and provided, further, that
Chase Buyer obtaining any such supplemental loan proceeds from the Chase Lender
shall in no event constitute a Buyer Condition Precedent hereunder). As





-  44  -

--------------------------------------------------------------------------------

 



used herein: “Buyer Loan Documents (Chase)” means any documentation to be
executed by Chase Buyer on the Closing Date in connection with the assignment
and assumption of the Existing Chase Financing and which have been approved by
Chase Buyer.

Upon receipt of the Chase Lender’s Consent, Chase Buyer shall promptly provide
to Chase Seller evidence thereof, and of the terms upon which the Chase Lender’s
Consent has been granted.  It is acknowledged and agreed that the Chase Lender’s
Consent shall, in all events, include an express release of Chase Seller and of
all “Key Principals” and/or guarantors as identified in the Chase Loan Documents
from all liability under the Chase Loan Documents in any such case arising or
accruing from and after the Closing Date (the “Chase Release”).   In the event
that the Chase Lender’s Consent does not contain an Chase Release in form and
substance satisfactory to Chase Seller, in their reasonable judgment (it being
agreed, for the avoidance of doubt, that Sellers shall not object to the Chase
Release substantially in the form of Exhibit Y attached hereto), then Sellers
shall have the option to terminate this Agreement by giving notice to Buyers of
Sellers’ election to do so within fifteen (15) days after receipt by Chase
Seller of the Chase Lender’s Consent from Chase Buyer.  In such event, the
Deposit, with all interest accrued thereon, shall immediately be refunded to
Buyers and this Agreement shall be void without recourse to the parties hereto,
except for the provisions of this Agreement which expressly survive such
termination.

In addition, not later than three (3) business days prior to the Closing Date,
Chase Seller shall obtain from Chase Lender and deliver to Escrow Agent and
Buyers an updated statement from Chase Lender as to all amounts as will be
payable, assumed, and/or released in accordance with the effectuation of the
assumption of the Existing Chase Financing (i.e., for purposes of inclusion on
the Settlement Statement).

Notwithstanding anything contained herein, if at any time Chase Lender
disapproves or rejects the request for the foregoing consent to the assignment
and assumption of the Existing Chase Financing or to any documentation required
by Chase Buyer in connection therewith, then, in such event, Buyers shall
thereafter have the right to terminate this Agreement by giving notice to
Sellers on or before that date that is ten (10) business days after Chase
Lender’s disapproval or rejection, and if Buyers so terminate, the Deposit shall
be immediately returned to Buyers, and the parties shall have no further
obligations to each other, other than the obligations set forth in this
Agreement that by their terms survive the termination of this Agreement. 

18.    Management Agreement

During the Due Diligence Period, Roseland Management Company L.L.C. (the
“Management Company”) and Buyers shall negotiate in good faith toward a mutually
agreeable management agreement (which in all events, if executed, shall commence
immediately following the Closing and shall be terminable by either party,
without cause, upon thirty (30) days prior notice to the other party) for the
Premises, which management agreement shall incorporate the provisions of this
Paragraph and such other provisions and conditions as Buyers and the Management
Company agree upon.  For the avoidance of doubt, the only obligation contained
in this Paragraph 18 is to negotiate such potential management agreement in good
faith; i.e., subject to such good faith negotiation, neither Buyers nor Sellers
shall be in default hereunder as a result of the failure of such management
agreement to be executed on or after Closing, and in no event





-  45  -

--------------------------------------------------------------------------------

 



shall the execution of such management agreement constitute a condition
precedent to Closing for either Sellers or Buyers.

19.    Real Estate Tax Credit 

Provided the Closing occurs, if there is a positive (i.e., greater than zero)
FY21 Increase or FY22 Increase (as applicable, a “FY Increase”), then, in
either, or both, such event(s), Chase Seller shall be required to pay to Chase
Buyer, as applicable, the FY21 Payment if there has been a positive FY21
Increase and/or the FY22 Payment (each of the FY21 Payments and the FY22
Payments are referred to herein as a “FY Payment” and collectively, the “FY
Payments”) if there has been a positive FY22 Increase, in any such case in
accordance with this Section 19. Within ninety (90) days after Chase Buyer
receives the applicable final third quarter tax bill that provides Chase Buyer
the appropriate tax information to calculate the applicable FY Increase, Chase
Buyer shall have the right to deliver to Chase Seller a written notice (as
applicable, a “Chase Buyer Credit Notice”), which shall require payment of the
applicable FY Payment by Chase Seller to Chase Buyer within thirty (30) days
after delivery of the applicable Chase Buyer Credit Notice to Chase Seller, and
shall include an excel spreadsheet showing the computation of such FY Increase
and FY Payment in the form of the model computation set forth on Exhibit Z
hereto, together with a copy of the applicable municipal tax bills. If Chase
Seller does not receive the Chase Buyer Credit Notice for the applicable FY
Increase within said ninety (90) day period, then Chase Buyer shall be deemed to
have waived its right to receive the FY Payment for such FY Increase and Chase
Seller shall have no obligation to pay the FY Payment for such FY Increase to
Chase Buyer (but, for the avoidance of doubt, if such FY Increase is the FY21
Increase, such waiver with respect to the FY21 Increase shall not apply to the
FY22 Increase or waive Chase Buyer’s rights with respect thereto.  For the
avoidance of doubt, the FY Payments in the aggregate shall in no event exceed
the Cap and no such FY Payment shall be reduced by any other amount payable to,
paid to, or required to be paid to, Buyers hereunder or in connection with this
Agreement. If there is a FY Increase, then Chase Buyer, at Chase Buyer’s sole
cost and expense, shall file one (1) objection to such FY Increase by
appropriate proceedings conducted in good faith and commenced within a
commercially reasonable period of time after receipt of applicable municipal tax
bills, but in all events before any applicable filing deadline (the
“Appeal”).  Promptly after receiving the written decision of the Appeal (the
“Decision”), Chase Buyer shall provide Chase Seller with a copy of the
Decision.  Chase Seller, at Chase Seller’s sole cost and expense, shall have the
right, but not the obligation, to file further appeals of the Decision by
appropriate proceedings conducted in good faith.  Chase Seller’s obligation to
pay the FY Payment shall be tolled from and after the date of the Chase Buyer
Credit Notice for such FY Payment until thirty (30) days after the later date to
occur (a) the date Chase Seller receives a copy of the Decision and the
expiration of any applicable appeal periods, and (b) if Chase Seller files a
timely appeal, the date Chase Seller receives a copy of the decision for any
such appeal, and the expiration of all applicable appeal periods (on which
thirtieth (30th) day thereafter Chase Seller shall have the obligation to pay to
Chase Buyer an amount equal to the applicable FY Payment).  The following
defined terms used in this Section 19 shall have the following meanings:

a.    “Cap” means $7,500,000.00.





-  46  -

--------------------------------------------------------------------------------

 



b.    “FY21 Increase” equals (1) the aggregate assessed value for the fiscal
year ending June 30, 2021 for the Parcels as set forth on the applicable final
third quarter tax bill for the Parcels (as defined in clause (f) below) received
by Chase Buyer (which Sellers and Chase Buyer anticipate will be received by
Chase Buyer on or around January 1, 2021), less (2) $160,334,229 (which is
subject to change as detailed below); provided, however, in no event shall FY21
Increase be less than zero.

c.    “FY22 Increase” equals (1) the aggregate assessed value for the fiscal
year ending June 30, 2022 for the Parcels as set forth on the applicable final
third quarter tax bill for the Parcels received by Chase Buyer (which Sellers
and Chase Buyers anticipate will be received by Chase Buyer on or before January
1, 2022), less (2) $165,144,256 (which is subject to change as detailed below),
less (3) the FY21 Increase; provided, however, in no event shall FY22 Increase
be less than zero.

d.    “FY21 Payment” equals the product of (1) 20, (2) 1.34%, and (3) the FY21
Increase; provided, however, in no event shall the FY21 Payment exceed the Cap.

e.    “FY22 Payment” equals the product of (1) 20, (2) 1.34%, and (3) the FY22
Increase; provided, however, in no event shall the FY22 Payment exceed the
positive difference between (A) the Cap and (B) the FY21 Payment.

f.    “Parcels” means the following tax parcels: (A) 185-575-570, 186-575-507,
186-575-510, and 186-575-505 in Malden, Massachusetts and (B) 34-461C-2E in
Revere, Massachusetts.

The parties acknowledge that the $160,334,229 referenced in the definition of
FY21 Increase and the $165,144,256 referenced in the definition of FY22 Increase
reflect the assessed value of the Parcels as of the date hereof (i.e.
$155,664,300) increased by 3% and 6.09% respectively. The parties acknowledge
that the assessed value of $155,664,300 is subject to change (i.e. increase or
decrease) when the final assessed values for the Parcels are released on or
around January 1, 2020. Should the final assessed value for the Parcels released
on or around January 1, 2020 differ from $155,664,300, the corresponding changes
shall be made to the numbers referenced in the definitions of FY21 Increase and
FY22 Increase.

The provisions of this Paragraph 19 shall survive the Closing.

20.    All or Nothing Transaction; Obligations Joint.  For the avoidance of
doubt, but without limitation, (A) the purchase and sale contemplated in this
Agreement constitutes an “all or nothing” transaction, meaning that in no event
shall Buyers have an obligation to purchase, or Sellers have an obligation to
sell, unless all of the Premises are being purchased and sold contemporaneously,
(B) Paragraph 14 shall be applied such that the actions of one Seller shall
entitle both Buyers (without duplication) to exercise remedies under Paragraph
14.b against all Sellers (without duplication), (C) Paragraph 14 shall be
applied such that the actions of one Buyer shall entitle all Sellers (without
duplication) to exercise remedies under Paragraph 14.c against either Buyer
(without duplication), (D)





-  47  -

--------------------------------------------------------------------------------

 



the failure of a Buyers’ Conditions Precedent in respect of any Seller and/or
any portion of the Premises shall entitle both Buyers to terminate this entire
Agreement in accordance with the terms herewith, and (E) the failure of a
Sellers’ Conditions Precedent in respect of any Buyer and/or any portion of the
Premises shall entitle all Sellers to terminate this entire Agreement in
accordance with the terms herewith.

21.    Conditions to the Parties’ Obligations to Close.    

a.    Without limiting any other provision of this Agreement, the obligation of
Sellers to consummate the transaction contemplated hereunder is contingent upon
the following (collectively, the Sellers’ Conditions Precedent”):

i.    all representations and warranties made herein by Buyers, remain true,
correct and complete in all material respects and except to the extent such
representations and warranties specifically refer to an earlier date (in which
event they shall have been true, correct and complete in all material respects
as of such date);

ii.    On the Closing Date, Buyers shall pay the Net Purchase Price (for the
avoidance of doubt, the Deposit then held by the Escrow Agent shall be released
to Sellers as part of the Gross Purchase Price) and shall have executed and
delivered all of the Buyer Closing Documents;

iii.    as of the Closing Date, there is no pending or threatened litigation
that challenges or seeks to prevent the sale of the Premises to Buyers as
contemplated by this Agreement;

iv.    Buyers shall have actually assumed each of the Existing Alterra Financing
and the Existing Chase Financing; and

v.    The Sellers 1031 Exchange shall have been effectuated. 

b.    Without limiting any other provision of this Agreement, the obligation of
Buyer to consummate the transaction contemplated hereunder is contingent upon
the following (collectively, the “Buyers’ Conditions Precedent”):

i.    All representations and warranties made herein by Sellers, remain true,
correct and complete in all material respects and except to the extent such
representations and warranties specifically refer to an earlier date (in which
event they shall have been true, correct and complete in all material respects
as of such date);

ii.    As of the Closing Date, Sellers shall have performed their obligations
hereunder in all material respects, and executed and delivered all Seller
Closing Documents;

iii.    Buyers shall have actually assumed each of the Existing Alterra
Financing and the Existing Chase Financing (it being agreed that from and after
the





-  48  -

--------------------------------------------------------------------------------

 



Loan Assumption Approval Date, Buyers shall not be entitled to elect not to
execute and deliver the Buyer Loan Documents in order to cause this clause (iii)
to fail to be satisfied);

iv.    Without limiting Section 13.n herein, the Title Company shall be
committed to issue an approved title policy to Buyer, subject only to the
Permitted Exceptions, those certain general exceptions to such title policy that
the Title Company, acting reasonably, will not remove from such title policy
after taking into account Sellers’ execution and delivery to the Title Company
of the Title Affidavit, and the standard printed jacket exceptions;

v.    as of the Closing Date, there is no pending or threatened litigation that
challenges or seeks to prevent the sale of the Premises to Buyers as
contemplated by this Agreement; and

vi.    The Sellers 1031 Exchange shall have been effectuated.  

If any condition to such party’s obligation to proceed with the Closing
hereunder has not been satisfied as of the Closing Date, such party may, in its
sole discretion, either (i) terminate this Agreement by delivering written
notice to the other party on the Closing Date, in which event the Deposit shall
be immediately returned to Buyer, or (ii) elect to close in a written notice to
the other party, notwithstanding the non-satisfaction of such condition, in
which event such party shall be deemed to have waived any such condition (for
the avoidance of doubt, if a condition precedent to such party’s obligation to
proceed with the Closing hereunder has not been satisfied and such party does
not deliver any such written notice contemplated in clauses (i) or (ii), such
party shall be deemed to have elected to terminate this Agreement in accordance
with clause (i), above).  For the avoidance of doubt, this paragraph shall in no
event be construed or read to vitiate or cancel any of Sellers’ or Buyers’
rights pursuant to Sections 14(b)-(c), respectively.

Notwithstanding anything contained herein, if the Sellers 1031 Exchange is not
consummated due to the actions or inactions of Sellers or their affiliates,
then, in such event, in addition to the Deposit being immediately returned to
Buyers in accordance with the immediately preceding paragraph, Sellers shall
also pay to Buyers promptly after the termination of this Agreement an amount
equal to all out-of-pocket third party costs and expenses actually incurred by
Buyers and their respective affiliates in connection with the transactions
contemplated hereunder (any such payment, a “Section 21 OOP Payment”), in an
amount not to exceed, in the aggregate with any Section 14 OOP Payment,
$325,000.

22.    Post-Closing Security. To provide security for any post-Closing claims of
Buyer made to enforce any indemnities and/or breach of the representations,
warranties, and covenants (including, without limitation, any re-prorations or
other true-ups, and for the avoidance of doubt, any liability of Sellers
pursuant to Paragraphs 19 and/or 23 hereof) made by Sellers in this Agreement
that expressly survive the Closing in accordance with the terms of this
Agreement (“Post Closing Claims”), Roseland Residential, L.P. (“Guarantor”),
hereby joins this Agreement for the sole purpose of guaranteeing the payment of,
and being jointly and severally liable with Sellers with respect to, any Post
Closing Claims.  Such guaranty of Guarantor shall continue and shall be
automatically extended, as





-  49  -

--------------------------------------------------------------------------------

 



necessary, until any and all such Post Closing Claims are fully and finally
resolved.  The provisions of this Paragraph 22 shall survive the Closing.

23.    Radon.

a.    Sellers hereby confirm the existence of radon at elevated levels at Tract
3 (as defined in Exhibit A) and Tract 4 (as defined in Exhibit A) (collectively,
the “Existing Elevated Radon”), and as a consequence thereof, Alterra I Seller
has entered into one or more contracts or agreements with licensed remediation
and/or mitigation specialists to remediate and/or mitigate the Existing Elevated
Radon to the standard required by Alterra Lender (each, a “Radon Mitigation
Contract”). Sellers shall continue to pursue and perform, at Sellers sole cost
and expense, the remediation that is necessary in order for the radon
concentrations on the Alterra Property to be at or below 4 pCi/L for not less
than the time period required by the Alterra Lender (the “Radon Remediation”).
Sellers shall make all payments required to be made by the property owner party
under any Radon Mitigation Contracts.

b.    The Radon Remediation shall be deemed completed upon the date that the
Alterra Lender determines in writing that the Radon Remediation has been
completed; provided, that, if despite Buyers attempting no fewer than two (2)
times to cause the Alterra Lender to advise as to whether it deems such Radon
Remediation complete, the Alterra Lender does not respond to such inquiry (for
the avoidance of doubt, this does not mean that the Alterra Lender determines
that such Radon Remediation is not complete), the Radon Remediation shall
thereafter be deemed complete if a licensed remediation and/or mitigation
specialist approved by Sellers and Buyers each acting reasonably certifies in
writing that the Radon Remediation has been completed in accordance with all
applicable laws. 

c.    Notwithstanding the foregoing, if the Radon Remediation has not been
completed (as determined pursuant to the foregoing clause (b)) by the date that
is six (6) months after the Closing Date, then, in such event, upon Buyers
election, (A) Sellers and their respective agents, representatives, and
affiliates, as applicable, shall (x) cease all activity in connection with the
Radon Remediation at the Property and (y) assign (on a from and after basis
only) any then-existing Radon Mitigation Contract to Buyers, and (B) Buyers
shall have the right, but not the obligation, to continue, and thereafter
prosecute and complete, the Radon Remediation work (and, without limitation,
enter into Radon Remediation Contracts in connection therewith). In no event
shall Buyers suffer or incur any liability, cost, or expense to Sellers as a
result of exercising any such self-help remedy.

d.    Sellers shall indemnify, defend, and hold harmless Buyers and Buyers’
Related Parties against Losses arising from, out of, or in connection with the
Existing Elevated Radon, or otherwise relating to the Radon Remediation not
being completed as and when set forth herein (e.g., Losses as a result of Buyer
exercising any self-help remedy as set forth in the foregoing clause (c)). For
the





-  50  -

--------------------------------------------------------------------------------

 



avoidance of doubt, Sellers shall have no obligation or liability under this
Agreement, and shall not be required to indemnify Buyers, unless and until and
only for so long as Buyers (or, as applicable, any mortgagee of the Premises or
any successor to Buyers or such mortgagee) grant to Sellers access to the
Premises to the extent so reasonably requested. For the avoidance of doubt,
Sellers’ obligation to so indemnify Buyers shall not apply to matters first
arising or accruing (e.g., new tenants) after completion of such Radon
Remediation shall have been achieved in accordance with the foregoing clause
(b).

e.    Sellers’ obligations under this Section shall also not apply to any Losses
to the extent the same are caused by or arise out of any release into the
environment of any Hazardous Substances, including Radon, in, on, under or about
the Premises, that are caused by or resulting from any act by Buyers or Buyers’
Related Parties from and after the Closing, or arising out of the fact that the
scope of the Radon Remediation is exacerbated or made more time consuming or
costly as a result of the actions of Buyers or any Buyers’ Related Party. 

f.    Buyers agree that if Alterra Lender releases funds set forth in the Radon
Remediation Reserve to it, then, in such event and subject to the terms of the
Alterra Loan Documents, and so long as Buyers are not exercising self-help
remedies in accordance with the foregoing clause (c) and Sellers are continuing
to diligently prosecute the Radon Remediation, Buyers shall promptly deliver
such funds so released to Sellers to be used by Sellers in connection with the
Radon Remediation.

g.    Concurrently with Closing, Buyers and Sellers agree to enter into a
reasonable form of access agreement (which, for the avoidance of doubt, shall
include the right of vehicular and pedestrian access, subject to and in
accordance with such agreement) in connection with the post-Closing Radon
Remediation.  Such agreement shall incorporate provisions from Section 4 herein
to the extent applicable.

The provisions of this Paragraph 23 shall survive the Closing.

24.    Intentionally Omitted.

25.    Occupancy. At the Closing, Sellers shall cause all of their respective
employees and any employees of their respective affiliates to vacate all owner
occupied units at the Premises; provided, however, that with respect to the
current owner occupied unit at Chase at Overlook Ridge, on or prior to the
Closing Date, Chase Buyer shall enter into a lease with the Management Company
substantially in the form of Exhibit L for Unit 2109.  Said lease shall be for a
term of one (1) year and the rent shall be $2,758.00 per month.  The lease may
be terminated by the Management Company at any time during the term upon 60 days
prior written notice to the landlord under said lease.

26.    Zoning. After the Closing Date, Buyers and Sellers (together with
respective applicable affiliates) shall work in good faith to agree on a
post-closing agreement outlining Sellers’





-  51  -

--------------------------------------------------------------------------------

 



(and its affiliates’) obligations as they relate to site-wide zoning matters.
Sellers and Buyers also agree that such post-Closing agreement, without
limitation, shall include a customary indemnification (which shall run to the
benefit of future purchasers of the Premises) from credit-worthy affiliates of
Sellers (including Roseland Residential, L.P.) for all losses, costs, and
expenses, related to mitigation-related items agreed to by Seller (and its
affiliates) in conjunction with zoning approvals and building permit approvals,
and any future obligations that may arise as a result of agreements made by
Sellers and their respective affiliates (but excluding, for the avoidance of
doubt, special, consequential, and punitive damages, except to the extent
actually suffered or incurred by such indemnified parties in connection with
third party litigation). Sellers and their respective affiliates shall also
cooperate (at no cost or expense to Buyers or their respective affiliates) with
Buyers in the delivery of documents and letters from governmental officials and
the close out of outstanding permits, orders, and other open items, in each case
in connection with the foregoing.  Notwithstanding the foregoing, Buyers and
Buyers’ successors and assigns agree that they will not cause Sellers (or their
affiliates) to commence or complete any mitigation in connection with the
matters described in this Section 26 unless and until the relevant governmental
agency that has the power to require such mitigation requires (whether directly
or indirectly) that all or a part of such mitigation be commenced and
completed.   The provisions of this Paragraph 26 shall survive the Closing. 

[Signatures appear on next page.]





-  52  -

--------------------------------------------------------------------------------

 



EXECUTED under seal as of the date first written above.

SELLERS:
 
ALTERRA I L.L.C.
a Delaware limited liability company

By:/s/ Gary T. Wagner
Name:  Gary T. Wagner
Title:  Authorized Signatory

ALTERRA II L.L.C.
a Delaware limited liability company

By:/s/ Gary T. Wagner
Name:  Gary T. Wagner
Title:  Authorized Signatory

OVERLOOK RIDGE APARTMENTS INVESTORS LLC
a Delaware limited liability company

By: /s/ Gary T. Wagner
Name:  Gary T. Wagner
Title:  Authorized Signatory

﻿

﻿

[Signatures appear on next page.]





-  53  -

--------------------------------------------------------------------------------

 



BUYERS:

OVERLOOK REVERE OWNER LLC
a Delaware limited liability company

By:/s/ Ron J. Hoyl
Name: Ron J. Hoyl
Title: Vice President

OVERLOOK MALDEN OWNER LLC
a Delaware limited liability company

By:/s/ Ron J. Hoyl
Name: Ron J. Hoyl
Title: Vice President





-  54  -

--------------------------------------------------------------------------------

 



The undersigned Escrow Agent joins in this Agreement for the sole purpose of
acknowledging receipt of the First Deposit and agreeing to serve as Escrow Agent
hereunder and to hold and disburse the Deposit in accordance with the terms of
this Agreement.

ESCROW AGENT:
LEXINGTON NATIONAL LAND SERVICES

By:/s/ Audrey Wang
Name: Audrey Wang
Title: National Commercial Underwriter





-  55  -

--------------------------------------------------------------------------------

 



JOINDER

Roseland Residential, L.P. (“RR”) is executing this Joinder for the sole
purposes specified in Paragraph 22 of the purchase and sale agreement to which
it is attached (the “Contract”). RR hereby guarantees to Buyer the due and
punctual payment and performance of all of Sellers’ Post Closing Claims (as
defined in the Contract).

The terms of this Joinder and such Paragraph 22 of the Contract and RR’s
obligations hereunder and thereunder are a continuing, absolute and irrevocable
obligation of RR and shall remain in full force until payment, performance
and/or observation in full of the obligations hereunder and thereunder.  RR’s
guaranty and liability under this Joinder and Paragraph 22 of the Contract are
absolute and unconditional (subject, however, to the terms, conditions and
limitations on the liability of Seller as set forth in the Contract, all of
which shall apply to and limit RR’s obligations and liability hereunder) and
shall not be affected, released, terminated, discharged or impaired, in whole or
in part, by any or all of the following:  (i) any lack of genuineness,
regularity, validity, legality or enforceability, or the voidability, of this
Joinder (it being understood and agreed that (x) RR shall not assert (and RR
specifically waives and releases) any claim under or pursuant to this clause (i)
with respect to the Contract if and to the extent that Seller is asserting or
has asserted such claim, and (y) Sellers shall not assert (and Sellers
specifically waive and release) any claim under or pursuant to this clause (i)
with respect to the Contract if and to the extent that RR is asserting or has
asserted such claim); (ii) the failure of Buyer to exercise or to exhaust any
right or remedy or take any action against any person, entity or any collateral
or other security available to it; (iii) any amendment or modification of the
terms of this Joinder or the Contract, unless otherwise provided therein to the
contrary; (iv) any failure or delay of Buyer to exercise, or any lack of
diligence in exercising, any right or remedy with respect to this Joinder or
Paragraph 22 of the Contract; (v) any dealings or transactions between Buyer and
Sellers or any of their affiliates relating to this Joinder or the Contract,
whether or not RR shall be a party to or cognizant of the same; (vi) the failure
to give Sellers notice of any breach; and/or (vii) any other circumstance which
might constitute a legal or equitable discharge or defense available to Sellers,
whether similar or dissimilar to the foregoing, other than the defense of
payment and performance. RR expressly waives the following:  (a) notice of
acceptance of the Contract; (b) any requirement of promptness, diligence,
presentment, protest, notice of dishonor, notice of demand and notice of
acceptance; and (c) all rights of subrogation and any other claims that it may
now or hereafter acquire against Seller or any insider that arise from the
existence, payment, performance or enforcement of RR’s obligations hereunder and
under Paragraph 22 of the Contract until such time as RR’s obligations hereunder
and under Paragraph 22 of the Contract are performed and paid in full or have
expired by the terms of Paragraph 22 of the Contract.  RR’s guaranty under this
Joinder is a present guaranty of payment and performance and not of
collection.  Notwithstanding anything to the contrary contained herein, RR’s
liability shall extend to all amounts and performance of all of its obligations
hereunder and under Paragraph 22 of the Contract notwithstanding the fact that
this Joinder or the Contract has become unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding. For the
avoidance of doubt, Buyer’s assignment of the Contract in accordance with the
Contract shall not affect the obligations of RR under this Joinder in any way.





-  56  -

--------------------------------------------------------------------------------

 



Notwithstanding anything stated herein to the contrary, the rights under this
Joinder are personal to Buyers and cannot be assigned to any third party except
for a permitted assignee under Paragraph 16.d of the Contract.

RR hereby represents, warrants and certifies to Buyer as follows:  (i) the
execution, delivery and performance under this Joinder or under Paragraph 22 of
the Contract by RR will not violate any provision of any law, regulation, order
or decree of any governmental authority, bureau or agency or of any court
binding on RR, or of any contract, undertaking or agreement to which RR is a
party or which is binding on RR, or of any contract, undertaking or agreement to
which RR is a party or which is binding upon or any of its property or assets,
(ii) this Joinder and the Contract, with respect to the applicable portion of
Paragraph 22 of the Contract, have been duly authorized, executed and delivered
by RR and constitutes a legal, valid and binding obligation of RR, enforceable
against RR in accordance with its terms, subject as to enforcement of remedies
to any applicable bankruptcy, reorganization, moratorium or other laws affecting
the enforcement of creditors’ rights generally and doctrines of equity affecting
the availability of equitable remedies; and (iii) all necessary resolutions,
consents, licenses, approvals and authorizations of any person or entity
required in connection with the execution, delivery and performance of this
Joinder and the applicable portion of Paragraph 22 of the Contract have been
duly obtained and are in full force and effect.

[Signature appears on next page.]





-  57  -

--------------------------------------------------------------------------------

 



The undersigned Roseland Residential, L.P., joins in this Agreement for the sole
purpose of acknowledging its obligations specified in Paragraph 22 of this
Agreement.

﻿

ROSELAND RESIDENTIAL, L.P.
a Delaware limited Partnership

By:  ROSELAND RESIDENTIAL TRUST,  
a Mack-Cali company,
its General Partner

By: /s/ Gary T. Wagner
Name: Gary T. Wagner
Title: Authorized Signatory

﻿





-  58  -

--------------------------------------------------------------------------------

 



LIST OF EXHIBITS
Purchase and Sale Agreement Between
ALTERRA I L.L.C. ALTERRA II L.L.C. AND OVERLOOK RIDGE APARTMENTS
INVESTORS LLC, Sellers, and
overlook revere owner llc and overlook malden owner llc,
Buyers

﻿Exhibit A

Description of the Land

Exhibit B

Inventory of Personal Property

Exhibit C

List of Reports

Exhibit D

List of Loan Document

Exhibit E

Rent Roll

Exhibit F

List of Existing Contracts

Exhibit G

Tenant Arrearage Schedule

Exhibit H

List of Brokerage and Commission Agreements

Exhibit I

List of Pending Tax Protests and Certiorari Proceedings

Exhibit J

List of Litigation

Exhibit K

List of Ongoing Capital Improvement Projects

Exhibit L

Form of Lease

Exhibit M

Form of Chase Deed

Exhibit N

Form of Alterra I Deed

Exhibit O

Form of Alterra II Deed

Exhibit P

Form of Assignment and Assumption of Leases

Exhibit Q

Form of Bill of Sale and Assignment and Assumption of Contracts, Licenses,
Permits, Approvals, Warranties, Guaranties, and Plans and Specifications

Exhibit R

Form of Title Insurance Affidavit and Indemnity

Exhibit S

Form of Affidavit of Non-Foreign Status

Exhibit T

Form of Tenant Notification Letter

Exhibit U

Form of Vendor Notice Letter

﻿





-  59  -

--------------------------------------------------------------------------------

 



﻿

Exhibit V

Form of Chase III Right of First Offer

Exhibit W

Form of Chase Right of First Offer

Exhibit X

Form of Alterra Release

Exhibit Y

Form of Chase Release

Exhibit Z

Model Computation

﻿

﻿

 

-  60  -

--------------------------------------------------------------------------------

 

Exhibit A to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers,

and Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

Description of the Land

﻿

Tract 1 (“Tract 1”) (8 and 12 Quarry Lane. Malden, MA and Off Breedens Lane,
Revere, MA):

﻿

Lots 9B and 10B on a plan entitled “Plan of Land in Malden & & Revere, MA”,
prepared by Hancock Associates, dated January 8, 2015 and recorded in the
Middlesex South Registry of Deeds as Plan No. 124 of 2015.

﻿

Lot 9B is also shown on a plan entitled “Plan of Land in Malden & & Revere, MA”,
prepared by Hancock Associates, dated January l , 2016 and recorded in the
Suffolk Registry of Deeds as Plan No. 10 of 2016.

﻿

Being a portion of the premises conveyed to Overlook Ridge Apartments Investors
LLC by deed dated December 26, 2012 from Overlook Ridge, L.L.C. and recorded in
Middlesex South Registry of Deeds in Book 60837, Page 230 and recorded in the
Suffolk Registry of Deeds in Book 50728, Page 255.

﻿

Tract 2 (“Tract 2”):

﻿

Parcel 1 - Lot 7D (4 Stone Lane, Malden. MA)

﻿

The land off Overlook Ridge Drive in Malden, Middlesex County, Massachusetts
being shown as Lot 7D on plan entitled “Plan of Land in Malden & Revere, MA,
prepared for Overlook Ridge, LLC c/o Roseland Property Company, dated January 8,
2015, drawn by Hancock Associates, Project No. 18812” recorded with Middlesex
South District Registry of Deeds as Plan No. 124 of 2015.

﻿

For title see deed dated December 15, 2015 from LR Overlook Phase III, LLC to
Overlook Ridge Chase II L.L.C. and recorded in the Middlesex South Registry in
Book 66528, Page 487. Overlook Ridge Chase II L.L.C. merged into Overlook Ridge
Apartments Investors LLC — see Certificate recorded in Suffolk Registry of Deeds
in Book 58895, Page 82.

﻿

Parcel 2 - Lot 11 (15 Quarry Lane, Malden, MA)

﻿

The land off Overlook Ridge Drive in Malden, Middlesex County, Massachusetts
being shown as Lot I l on plan entitled “Plan of Land in Malden & Revere, MA,
prepared for Overlook Ridge, LLC c/o Roseland Property Company, dated October l,
2014, drawn by Hancock Associates, Project No. 18812” recorded with Middlesex
South District Registry of Deeds as Plan No. 1008 of 2014.

﻿

For title see deed dated December 15, 2015 from Overlook Ridge, L.L.C., to
Overlook Ridge Chase II L.L.C. and recorded in the Middlesex Registry in Book
66528, Page 490. Overlook





 

--------------------------------------------------------------------------------

 



Ridge Chase II L.L.C. merged into Overlook Ridge Apartments Investors LLC — see
Certificate recorded in Suffolk Registry of Deeds in Book 58895, Page 82.

﻿

Tract 3 (“Tract 3”) (15 Parkside Place, Revere, MA):

﻿

A certain parcel of land situated in Revere, Suffolk County, Massachusetts and
Malden, Middlesex County, Massachusetts, being the premises shown as Lot 2A on a
plan entitled “Overlook Ridge, Malden/Revere, MA, Lot 2A Plan”, prepared by H.W.
Moore Associates, Inc., and recorded on April 7, 2003 with the Middlesex County
(Southern District) Registry of Deeds as Plan No. 285 of 2003, in Book 3871 1,
Page 354 and recorded on April 7, 2003 with the Suffolk County Registry of Deeds
as Plan No. 180 of 2003 in Book 31073, Page 131.

﻿

For title see the following deeds:

﻿

i.    Deed dated January 17, 2013 from Overlook Ridge Phase I, L.L.C. to Alterra
I L.L.C. and Mack-Cali TC L.L.C. and recorded in the Middlesex South Registry of
Deeds in Book 61031, Page 177 and the Suffolk Registry of Deeds in Book 50862,
Page 57

﻿

ii.    Deed dated November 3, 2016 from Mack-Cali TC L.L.C. to Alterra I L.L.C.
and recorded in the Middlesex South Registry of Deeds in Book 68364, Page 40 and
the Suffolk Registry of Deeds in Book 57076, Page 101

﻿

Tract 4 (19 Overlook Ridge Drive, Revere, MA):

﻿

A certain parcel of land on Overlook Ridge Drive situated in Revere, Suffolk
County, Massachusetts and Malden, Middlesex County, Massachusetts, being the
premises shown as Lot 4A-2 on a plan entitled “Plan of Land in Malden & Revere,
MA” dated January 5, 2012, prepared by Hancock Associates, recorded with Suffolk
County Registry of Deeds in Book 2012, Page 27 and Middlesex South Registry of
Deeds as Plan No. 47 of 2012.

﻿

For title see the deed dated April 4, 2013 from Overlook Ridge Phase 1B, LLC to
Alterra II L.L.C. and recorded in the Middlesex South Registry of Deeds in Book
61551, Page 371 and recorded in the Suffolk Registry of Deeds in Book 51247,
Page 331.

﻿

THE PREMISES SHALL BE CONVEYED SUBJECT TO AND THE BUYER SHALL ACCEPT TITLE TO
THE PREMISES SUBJECT TO THE FOLLOWING ENCUMBRANCES WHICH SHALL BE DEEMED
PERMITTED EXCEPTIONS HEREUNDER:

﻿

[ATTACH LIST OF ENCUMBRANCES SHOWN ON EXISTING TITLE POLICIES.]





 

--------------------------------------------------------------------------------

 



Exhibit B to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

Inventory of Personal Property

﻿

[ATTACH INVENTORY OF PERSONAL PROPERTY.]

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



Exhibit D to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyer

﻿

List of Loan Documents

﻿

Alterra Loan Documents

﻿

Multifamily Loan and Security Agreement dated January 10, 2017 by Alterra I
L.L.C. and Alterra II L.L.C. (collectively, “Alterra Borrower”) and Capital

﻿

Multifamily Note dated January 10, 2017 from Alterra Borrower to Capital

﻿

Guaranty Multistate dated January 10, 2017 by Mack-Cali Realty, L.P.

﻿

Multifamily Mortgage, Assignment of Rents, Security Agreement and Fixture Filing
dated January 10, 2017 from Alterra Borrower to Capital

Recorded Middlesex South Registry of Deeds in Book 68740, Page 392

Recorded Suffolk Registry of Deeds in Book 57409, Page 52

﻿

Assignment of Security Instrument dated January 10, 2017 from Capital to Federal
Home Loan Mortgage Corporation

Recorded Middlesex South Registry of Deeds in Book 68740, Page 419

Recorded Suffolk Registry of Deeds in Book 57409, Page 79

﻿

Recycled Borrower Certification dated January 10, 2017 by Alterra I L.L.C.

﻿

Recycled Borrower Certification dated January 10, 2017 by Alterra II L.L.C.

﻿

Agreement to Amend or Comply dated January 10, 2017 by Alterra Borrower

﻿

Assignment of Management Agreement and Subordination of Management Fees dated
January 10, 2017 by Alterra Borrower, Capital and Roseland Management Company,
L.L.C.

﻿

Moisture Management Operations and Maintenance Agreement and Plan dated January
10, 2017 by Alterra Borrower and Capital

﻿

Asbestos Operations and Maintenance Agreement and Plan dated January 10, 2017 by
Altera Borrower and Capital

﻿

Polychlorinated Biphenyls Operations and Maintenance Agreement and Plan dated
January 10, 2017 by Alterra Borrower and Capital

﻿

UCC-I Financing Statement naming Alterra Borrower, as debtor, and Alterra
Lender, as secured party,

Recorded in Suffolk Registry of Deeds in Book 57409, Page 203





 

--------------------------------------------------------------------------------

 



﻿

UCC-I Financing Statement naming Alterra Borrower, as debtor, and Alterra
Lender, as secured party,

Recorded in Middlesex South Registry of Deeds in Book 68740, Page 425

﻿

UCC-I Financing Statement naming Alterra Borrower, as debtor, and Alterra
Lender, as secured party, to be filed with the Delaware Secretary of State’s
Office

﻿

Chase Loan Documents

﻿

Mortgage Note dated December 5, 2017 by Overlook Ridge Apartments Investors LLC
(“Chase Borrower”) to Chase Lender

﻿

Mortgage, Assignment of Leases and Rents and Security Agreement dated December
5, 2017 by Chase Borrower to Chase Lender

Recorded in the Middlesex South Registry of Deeds in Book 70345, Page 27 1

Recorded in the Suffolk Registry of Deeds in Book 58895, Page 85

﻿

Guaranty of Recourse Obligations dated December 5, 2017 by Mack-Cali Realty,
L.P.

﻿

Environmental Indemnity Agreement dated December 5, 2017 by Chase Borrower and
Mack-Cali Realty, L.P.

﻿

Statement of Undertaking dated December 5, 2017 by Chase Borrower

﻿

UCC-I Financing Statement naming Chase Borrower, as debtor, and Chase Lender, as
secured party

Recorded in the Middlesex South Registry of Deeds in Book 70345, Page 344

Recorded in the Suffolk Registry of Deeds in Book 58903, Page 130

﻿

UCC-I Financing Statement naming Chase Borrower, as debtor, and Chase Lender, as
secured party

Filed with the Delaware Secretary of State’s Office as File No. 2017-8062152

﻿

Tax and Escrow Information Sheet dated December 5, 2017 by Chase Borrower

﻿

Tax Escrow Authorization Form dated December 5, 2017 by Chase Borrower

﻿

Ownership Interest Form dated December 5, 2017 by Chase Borrower

﻿

Operating Account Auto Debit Agreement dated December 5, 2017 by Chase Borrower

﻿

Mailing Address for Monthly Bills Form dated December 5, 2017 by Chase Borrower

﻿

Lease and Rent Roll Certification dated December 5, 2017 by Chase Borrower

﻿

Lease Security Account Letter dated December 5, 2017 by Chase Borrower





 

--------------------------------------------------------------------------------

 



Exhibit F to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

List of Existing Contracts

﻿

[ATTACH LIST OF CONTRACTS.]

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

The Chase at Overlook Ridge (Overlook Ridge Apartment Investors L.L.C.)

﻿

Active Contract Log

﻿

Time & Materials

﻿

﻿

 

 

 

 

 

 

Vendor

Correspondence

Description & Terms

Cost

Start Date

End Date

Allied Waste Services

320 A Charger Street

1.

(2) year Trash and recycling

$140.916.00

5/1/2019

4/28/2021

of Massachusetts

Revere, MA 02151

2.

See contract for addtl details 3 x’s a week Pick up

1 yr $5673 00

 

 

 

781-560-1408

3.

Additional Pick ups $35 per container

2nd yr $6070 00

 

 

dba Republic

 

4.

Tasks are detailed in the contract

 

 

 

Services

 

5.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

ALM Floor

7 Industrial Way #4

1.

Provides various flooring materials

Variable

1/1/2019

12/31/2019

Covering and Property

Salem, NH 03079

2.

Installation for apartment turns

 

 

 

Services, Inc.

 

3.

Prices outlined in exhibit B

 

 

 

 

 

4.

Notice to terminate 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Babco

31 Wetumpka Lane

1.

(2) year Common Area Cleaning Services

$215 280.00

11/14/2018

11/13/2019

Holdings

Watchung, NJ 07069

2.

See contract for hours at each building

($8,970.00  monthly)

 

 

 

201-773-0869

3.

and number of personnel

 

 

 

 

551-221-9908

4.

Tasks are detailed in the contract

 

 

 

 

 

5.

Notice to terminate 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

Best Maids

11 North Street

1.

Turn - Clean apartments

Varies

1/1/2019

12/31/2019

NJ, LLC

Bayonne, NJ 07002

2.

Flats rate and extras need approval in writing from DC

 

 

 

 

 

3.

Notice to Terminate 30 days written

 

 

 

 

201-858-3605

 

 

 

 

 

﻿

 

 

 

 

 

 

Carpets Unlimited

44 Garden Street #7

1.

Provides various flooring materials

Varies

1/1/2019

12/31/2019

Inc.

Danverns, MA 01923

2.

Pricing on schedule B

 

 

 

 

 

4.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

Checkpoint

14122 W McDowell Rd, Suite 100

1.

Online Real-time prospective resident ID verifications

$199.00

12/1/2018

11/30/2019

ID

Goodyear, AZ 85395

2.

$79 installation fee

monthly

 

 

 

 

3.

Ipad and training supplied

 

 

 

 

800-872-2235 - T

4.

 

Allocated

 

 

 

214-373-2453 -F

5.

Notice to Terminate 30 day written notice

w/Alterra I & II

 

 

﻿

 

 

 

 

 

 

Cloud One

5 Brewster Street, Unit 2 #257

1.

VOIP Internet telephone system & hosting

$724.80

6/22/2018

Open

PBX

Glen Cove, NY 11542

2.

with telephone answering service. Initial 3 yr term

monthly

 

 

 

 

3.

Initial Installation $11.031.80 (paid)

 

 

 

 

(516) 801-3040 - T

4.

Three year initial term - no termination without Early Termination Fee

Allocated

 

 

 

 

5.

Notice to Terminate 30 day written notice after initial 3-year term

w/Alterra I & II

 

 

﻿

 

 

 

 

 

 

Costar

1331 L St NW

1.

Internet advertising - Network 3 Gold

$899.00

6/1/2019

Open

Apartments.com

Washington, DC 20005-4101

2.

Apartments.com. Apartment Finder & For Rent bundle

plus tax

 

 

 

 

3.

Hot leads to be faxed and e-mailed

monthly

 

 

 

800-613-1303 T

4.

Notice to terminate. 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Cunniff

PO Box 750111

1.

2 season contract - Grounds and landscape maintenance

$147,133.00

4/10/2019

4/8/2020

Landscape, Inc.

Arlington, MA 02475

2.

Cost Includes mulch, fertilizers, flowers, pots

 

 

 

 

 

3.

Monthly cost is $9,196.00 March-October

 

 

 

 

857-991-2201 T

4.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

Cunniff

PO Box 750111

1.

Snow Removal Contract

$441,000.00

11/1/2018

4/30/2020

Landscape, Inc.

Arlington Hts, MA 02475

2.

Hourly rates for bobcat, front loader, dump truck

 

 

 

 

 

3.

2 season contract: $55.125.00 per month Nov. - Feb.

 

 

 

 

857-991-2201 T

4.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

FCO

12304 Baltimore Ave.

1.

Collection Services Agreement

Variable

10/1/2018

Open

 

Beltsville, MD 20705

2.

Additional Pre-approved settlement - Variable, see Addendum B

 

 

 

 

 

3.

Fee collection 30%, legal cases - 30% + court costs, Accounts >2 ye

 

 

 

 

240-374-5440 T

4.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

High Sierra

1012 S. Cleveland Street

1.

(2) season swimming pool management contract

$109,600.00

5/25/2019

10/15/2020

Pools, Inc.

Arlington, VA 22204

2.

Open daily 10 am - 8 pm;

Variable monthly rate

 

 

 

 

3.

70 hrs per week;

April - Sept

 

 

 

703-920-1750 T

4.

Notice to Terminate: 30 days written notice

payment schedule

 

 

﻿





 

--------------------------------------------------------------------------------

 



﻿

Vendor

Correspondence

Description & Terms

Cost

Start Date

End Date

Imperial Painting

109 Ashland Avenue

1.

Painting for turn overs - match existing finishes

Varies

1/1/2019

12/31/2019

and Coating

West Orange, NJ 07 52

2.

Ceilings on needed basis

 

 

 

L.L.C.

 

3.

Minor patches, caulking, sanding

 

 

 

 

973-414-8000

4.

Notice to Terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

Kia Motors

Herb Chambers Kia of Burling

1.

Leased vehicle to expedite the touring process

$256.36

10/27/2017

10/23/2020

Lease #1

93 Cambridge Street

2.

2018 Kia Sportage (MSRP $26,125)

Monthly

 

 

 

Burlington. MA 01803

3.

36 month lease; $1,376 at signing

 

 

 

 

781.202.3456 T

4.

VIN: KNOPMCAC9J736492S

 

 

 

 

703-920-1753 F

5.

10,000 miles annually, Safe Lease Wear & Tear $800

 

 

 

﻿

 

 

 

 

 

 

Kia Motors

Herb Chambers Kia of Burling

1.

Leased vehicle to expedite the touring process

$256.36

10/27/2017

10/23/2020

Lease #2

93 Cambridge Street

2.

2018 Kia Sportage {MSRP $26,125)

Monthly

 

 

 

Burlington. MA 01803

3.

36 month lease; $1,376 at signing

 

 

 

 

781.202.3456 T

4.

VIN: KNDPMCAC2J7347948

 

 

 

 

703-920-1753 F

5.

10,000 miles annually, Safe Lease Wear & Tear $800

 

 

 

﻿

 

 

 

 

 

 

Kia Motors

Herb Chambers Kia of Burling

1.

Leased vehicle to expedite the touring process

$271.38

10/28/2017

10/24/2020

Lease #3

93 Cambridge Street

2.

2018 Kia Sportage {MSRP $26,125)

Monthly

 

 

 

Burlington. MA 01803

3.

36 month lease, $5,946 at signing

 

 

 

 

781.202.3456 T

4.

VIN: KNDPMCAC8K7541529

 

 

 

 

703-920-1753 F

5.

10,000 mites annually

 

 

 

﻿

 

 

 

 

 

 

Kone

150 Mt. Bethel Rd

1.

Elevator PM & Remote Monitoring

$14,640.00 annually

7/9/2018

7/2/2023

Inc.

Warren, NJ 07057

2.

Four (4) Passenger Elevators (MRL) 8 Quarry Ln. 1 Stone Ln.

{$1,220 monthly)

 

 

 

 

3.

3% annual increase

 

 

 

 

908-626-0220 T

 

No termination clause

 

 

 

﻿

 

 

 

 

 

 

Modern

100 Pleasant Street

1.

Pest services agreement plus units per month

$300.00

4/3/2018

3/31/2020

Pest Services

Brunswick, ME 04011

2.

Weekly Service + 5 units per service

Monthly

 

 

 

 

3.

Interior and exterior rodent program

 

 

 

 

207-747-3480 T

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

New Rochelle Carpet

607 Main Street

1.

Provides various flooring materials

Varies

1/1/2019

12/31/2019

Inc. dba TF Andrew

New Rochelle NY 10801

2.

Must meet manufacturer specs when installing

 

 

 

Carpet One Floor

 

3.

Haul debris off site

 

 

 

and Home

914-365-1433

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Oliveira’s

87 Morris Street

1.

Cleaning of apartments for tum overs

Varies

1/1/2019

12/31/2019

Carpet Cleaning

Boston, MA 02128

2.

Fixed prices for apartment styles

 

 

 

Corp.

 

3.

Additional work requires written approval

 

 

 

 

617-913-3457

4.

Notice to terminate: 30 Day Written Notice

 

 

 

﻿

 

 

 

 

 

 

Olympic Cleaning

87 Morris Street

1.

Cleaning of apartments for tum overs

Varies

1/1/2019

12/31/2019

Services

Boston, MA 02128

2.

Fixed prices for apartment styles

 

 

 

 

 

3.

Additional work requires written approval

 

 

 

 

617-913-3457

4.

Notice to terminate 30 Day Written Notice

 

 

 

﻿

 

 

 

 

 

 

Package

445 Main Street #201

1.

Mthly software charge

$597 Mthly

3/18/2019

3/16/2020

Concierge

Medfield, MA 02052

2.

24/7 package management

 

 

 

 

 

3.

21 towers/132 lockers

 

 

 

 

 

4.

Auto renew MTM

 

 

 

 

888-063-1225 T

4.

Notice to terminate: 30 day notice

 

 

 

﻿

 

 

 

 

 

 

Real Page

2201 Lakeside Blvd.

1.

Water and sewer submeteting

Variable

3/8/2019

3/6/2020

NWP

Richardson, TX 75082

2.

Read, bill and remit service at $2.66 per bill

 

 

 

 

973 218-2380 T

3.

There are additional billing service fees

 

 

 

 

 

4.

Notice to terminate: 30 days in writing

 

 

 

﻿

 

 

 

 

 

 

Realnyc

DEPT LA 24010

1.

R

$250 monthly

2/28/2019

2/27/2020

 

Pasadena, CA 91185

2.

Move-in, work order, pre-renewal, prospect

annually

 

 

 

 

3.

Move-out, Leads, connects to AptRatings com

 

 

 

 

866-655-1490 T

4.

Notice to terminate: 30 day written notice

 

 

 

﻿





 

--------------------------------------------------------------------------------

 



﻿

Vendor

Correspondence

Description & Terms

Cost

Start Date

End Date

Schindler Elevator

23 Walpole Park South Drive

1.

Elevator PM

$1.890 Monthly

4/16/2018

4/10/2023

Corporation

Walpole, MA 02081

2.

Annual Hydraulic testing, safety testing (4 Stone Ln, 12, 15 and 16 Quarry Ln)

$22,680 annually

 

 

 

 

3.

5 year term

 

 

 

 

 

4.

Notice to terminate: 30 day notice

 

 

 

﻿

 

 

 

 

 

 

Scolnick Laverty

25 Braintree Hill Office Park, Suite

1.

Legal services for Landlord Tenant matters

Variable

8/1/2018

9/30/2020

& Gouveia LLP

Braintree, MA 02184

2.

$140 per hour and unused portion is refunded

Pricing

 

 

 

 

3.

Anything above $350 needs client approval

 

 

 

 

781-843-7700 T

4.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

USA

100 Deerfield Lane, Ste 140

1.

Visa Credit Card Processing for Aramark Coffee Serv

$7.95

5/1/2018

4/27/2021

Technologies

Malvern, PA 19335

2.

Per transaction fees plus $79 Monthly Fee

monthly

 

 

 

 

3.

$199 set up fee

plus variable

 

 

 

610-989-0344 . F

4.

Notice to terminate: 30 day written notice

transaction fees

 

 

 

800-833-0340 T

 

 

 

 

 

﻿





 

--------------------------------------------------------------------------------

 



The Chase at Overlook Ridge (Overlook Ridge Apartment Investors L.L.C.)

﻿

Active Contract Log

﻿

Time & Materials

﻿

Vendor

Correspondence

Description & Terms

Cost

Start Date

End Date

Allied

320A Chager Street

1.

14 yd compaction containers 3x per week

$140,916.00

5/1/2019

4/28/2021

Waste Mgt

Revere, MA 02151

2.

29 recycling containers- 96 tottetst.7 2 yard containers

$5673 mo 1st yr

 

 

Services dba Republic

 

3.

(16) 96 gallon Single Stream material, twice per week

$6070 mo 2nd yr

 

 

Serv of Boston

781-560-1408

4.

additional Pick up $35 per container

 

 

 

 

 

5.

Notice to Terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

American Food

450 Wildwood Avenue

1.

Vending Machines

Variable

3/11/2014

Open

Vending

Woburn,  01801

2.

Beverage and Snacks commission rate of 10%

Income

 

 

Corporation

 

3.

Commissions to be paid on 20th of each month

 

 

 

 

 

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Aramark

234 Ballardvale Street

1.

Coffee Service equipment and supplies

$59.99

4/24/2017

Open

Refreshment

Wilmington. MA 01887

2.

Products to be purchased exclusively from Aramark

plus product

 

 

Services

 

3.

Starbucks ECUP Coffee Machine

 

 

 

 

978-634.1611 T

4.

(4) Filter changes & (2) UV changes per year

 

 

 

 

978-657-6150 F

5.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Atlantic

134 West 26th Street

1.

Printer service contract

Variable

7/17/2015

Open

Tomorrow’s

New York, NY 10001

2.

Property is to purchase toner only from them

 

 

 

Office

 

3.

Exhibit B to contract lists printers;

 

 

 

 

212-741-6400 T

4.

B/w: $0.007371/page; Color: $0.1398/page

 

 

 

 

 

5.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Cintas

546 Green Lane

1.

36 month contract - currently MTM

$156.00

8/29/2016

MTM

 

Union, NJ 07083

2.

The minimum charge per service/delivery is $30

Monthly

 

 

 

 

3.

Contract is for (4) 4x logo mats

 

 

 

 

908-737-0810 F

4.

Contract is for (4) 3x10 plain mats

 

 

 

 

908-737-0800 T

5.

Notice to terminate: 60 day written notice

 

 

 

﻿

 

 

 

 

 

 

Comcast of

330 Billerica Rd.

1.

TV, Internet and Phone Services

Variable

12/6/2013

12/4/2023

Mass.

Chelmsford, MA 01824

2.

Each quarter, there is percentage revenue given

 

 

 

 

 

3.

One complimentary service for every 100 units

 

 

 

 

 

4.

Notice to Terminate: 60 day notice and fees

 

 

 

﻿

 

 

 

 

 

 

Con Edison

100 Summit Lake Dr.

1.

Electricity Sales Agreement

Variable

11/1/2018

11/1/2019

 

Valhalla, NY 10595

2.

Account 21206720 SS. 3280519014 632094302e. 79607880”

 

 

 

 

 

3.

MECO - Fixed Price - $0.09880 per kWh: 588.981 kWh

 

 

 

 

800-316-6011 T

4.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

Deep Blue

7 Century Hill Drive, Suite 101

1.

High speed internet access in common area

$375.00

12/14/2013

Open

Wireless

Latham, NY 12110

2.

Areas are Main Lobby Club Room Fitness Area & Pool

monthly

 

 

 

 

3.

Provider responsible for mentoring. Support

 

 

 

 

518-434-4300 T

4.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

Deep Blue

7 Century Hill Drive, Suite 101

1.

High speed internet access

$405.00

9/3/2014

Open

Wireless

Latham, NY 12110

2.

Area is outside courtyards 8 & 16 Quarry Lane

monthly

 

 

 

 

3.

Provider responsible for mentoring, support

 

 

 

 

518-434-4300 T

4.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

NWP Services

535 Anton Blvd. #1100

1.

Water and sewer submetering

Variable

9/30/2013

Open

Corporation

Costa Mesa, CA 92626

2.

Read, bill and remit service at $2.66 pet bill

 

 

 

 

 

3.

There are additional billing service fees

 

 

 

 

708-671-1323 T

4.

Notice to terminate: 30 days in writing

 

 

 

﻿





 

--------------------------------------------------------------------------------

 



﻿

Vendor

Correspondence

Description & Terms

Cost

Start Date

End Date

Package

266 Main Street

1.

Kiosk/Locker system for package delivery

$371.00

3/31/2017

3/30/2020

Concierge

Building 1, Suite 7

2.

Monthly software fee

 

added more

 

 

Medfield, MA 02052

3.

Installation: $54,776

 

3/25/2019

 

 

888.989.7225 - T

4.

Notice to terminate: none defined

see CO

 

 

﻿

 

 

 

 

 

 

North

555 North Shore Road

1.

Shuttle service with 14 person Van or 34 person Bus

$4,600.00

10/1/2017

10/1/2018

Shore

Revere, MA 02151

2.

Runs from 6:30 am to 8:15 am and 5:15 pm to 7 pm

Monthly

 

Currently MTM.

Shuttle

 

3.

Residents need to provide an ID card to ride

 

 

New contract to

(Puritan)

 

4.

Notice to terminate: 30 day written notice

 

 

be negotiated

 

781-286-4308 F

5.

No Transportation when Major Holidays are Mon-Fri

 

 

upon Chase III

 

800-233-7483

 

 

 

 

opening

﻿

 

 

 

 

 

 

RestoreCore, Inc.

2322 N 7th street

1.

Immediate Response Disaster Recovery Services (24/7/265)

$23.00

3/1/2017

10/1/2019

 

Harrisburg, PA 17110

2.

Provide priority response, disaster recovery plan

monthly

 

 

 

 

3.

Customized training and build SOPs

billed annually

 

 

 

 

4.

Onetime Setup Fee: $990

$276.00

 

 

 

800-231-1281 t

5.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Safegate

Westminster Corp. Center

1.

Agreement tor OSHA compliance site inspections

$400.00

1/14/2018

Open

Safety

30 A Vreeland Rd

2.

One inspection per year

annually

 

 

Solutions

Suite 120 POB 6

3.

Inspection to be 2 hours followed by a report

 

 

 

 

Florham Park, NJ 07932

4.

Notice to terminate: None defined

 

 

 

﻿

 

 

 

 

 

 

SecurAmerica

31 Milk Street, Suite 710

1.

(2) year agreement. Security Officer Services, 7 days/week, 365 days/

$35,254.84

10/1/2017

10/1/2019

 

Boston, MA 02109

2.

Patrol all common areas: in vehicle and on foot

 

 

 

 

 

3.

Between 8 pm and 4 am, tracking of times & locations

1 - $1,451.62/monthly

 

 

 

617-742-4640 T

4.

with daily report to management

2 - $1,486.29/monthly

 

 

 

404-924-8201 F

5.

Notice to terminate 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

Tri state Fire

26 Hampshire Drive

1.

Fire & sprinkler system inspection & monitoring

$10,190.00

12/1/2017

12/1/2019

Protection, LLC

Hudson, NH 03051

2.

All (4) buildings; Pull Stations, Smoke Detectors,

annually

 

 

 

 

3.

Functional Test, Wet System, Fire Alarm Monitoring

Allocated

 

 

 

603-293-7531 T

4.

Notice to terminate: 30 day written notice

With CO2

 

 

﻿

 

 

 

 

 

 

Verizon

One Verizon Way

1.

TV, Internet and Phone Services

Variable

12/10/2013

Open

Resident

Basking Ridge, NJ 07920

2.

$1.00 per occupied apartment per month

 

 

 

Services

 

3.

Property agrees to market services

 

 

 

 

908-559-1433 T

4.

Notice to terminate: Only by Verizon unless property is sold or Verizon is in
default.

 

 

 

﻿

 

 

 

 

 

 

Note: “Open” signifies a contract that has been signed and is currently in
place, but does not have an end date. It is a Month to month contract that can
be terminated with notice.

﻿





 

--------------------------------------------------------------------------------

 



The Chase at Overlook Ridge II (Overlook Ridge Apartment Investors L.L.C.)

﻿

Active Contract Log

﻿

Vendor

Correspondence

Description & Terms

Cost

Start Date

End Date

AFR Furniture

8257A Patuxent Range Rd

1.

Furniture Rental for “mini model”

$5,548.80

11/1/2016

MTM

Rental

Jessup, MD 20794

2.

Initial 12 month term - currently MTM

 

 

 

 

 

3.

Monthly payments of $462.40

 

 

 

 

301-362-4300 T

4.

$25 charge for furnished apt. deliveries

 

 

 

 

 

5.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

American Food

450 Wildwood Avenue

1.

Vending Machines

Variable

1/1/2017

Open

Vending

Woburn, MA 01801

2.

Beverage and Snacks commission rate of 10%

Income

 

 

Corporation

 

3.

Commissions to be paid on 20th of each month

 

 

 

 

 

4.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

Butterfly MX

373 Park Avenue South, 6th Floor

1.

Smartphone Video Intercom System

$8.760.00

10/26/2016

Open

 

New York, NY 10016

2.

Standard Software 1 Year Service Package and Hardware

 

 

 

 

 

3.

Nonce to terminate: 30-day written notice

 

 

 

 

775-600-2950 T

 

 

 

 

 

﻿

 

 

 

 

 

 

Comcast of

5 Omni Way

1.

TV, Internet and Phone Services

Variable

10/30/2016

Open

Boston

Chelmsford, MA 01824

2.

Each quarter, there is percentage revenue given

 

 

 

 

Copy to: Comcast Cable Commu

3.

Contract is for an initial term of 8 years. then autorenews

 

 

 

 

One Comcst Ctr. ATTN. Genera1.

4.

(10) complimentary outlets in the fitness ctr;

 

 

 

 

Philadelphia, PA 19103

5.

Notice to Terminate: 60 days before end of initial term

 

 

 

﻿

 

 

 

 

 

 

Con Edison

100 Summit Lake Dr.

1.

Electricity Sales Agreement

Variable

11/1/2017

Open

 

Valhalla, NY 10595

2.

Account 345058006

 

 

 

 

800-316-8011 T

3.

MECO - Fixed Price - $0.09880 per kWh: 588,981 kWh

 

 

 

 

800-316-8011 T

4.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

Deep Blue

7 Century Hill Drive, Suite 101

1.

High speed Internet access in common area

$420.00

10/25/2016

Open

Wireless

Latham, NY 12110

2.

Area is Fitness Center, Lobby, Clubroom & Outdoor Pool

monthly

 

 

 

 

3.

Provider responsible for mentoring, support

 

 

 

 

518-434-4300 T

4.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

Deep Blue

7 Century Hill Drive, Suite 101

1.

High speed internet access in common area

$310.00

2/22/2017

2/22/2020

Wireless

Latham, NY 12110

2.

Coverage Area is Lobby and Outdoor Courtyard

monthly

 

 

 

 

3.

Provider responsible for mentoring, support

 

 

 

 

518-434-4300 T

4.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

North

555 North Shore Road

1.

Shuttle service with 14 person Van or 34 person Bus

$4,600.00

10/1/2017

10/1/2018

Shore

Revere, MA 02151

2.

Runs from 6:30 am to 8:15 am and 5:15 pm to 7 pm

monthly

 

Currently MTM

Shuttle

 

3.

Residents need to provide an ID card to ride

 

 

New contract to

(Puritan)

781-286-4308 F

4.

Notice to terminate: 30 days written notice

 

 

be negotiated

 

800-233-7483 T

5.

No Transportation when Major Holidays are Mon-Fri

 

 

upon Chase III

 

 

 

 

 

 

opening

﻿

 

 

 

 

 

 

NWP Services

535 Anton Blvd. #1100

1.

Water and sewer submetering

Variable

3/14/2016

open

Corporation

Costa Mesa, CA 92626

2.

Read, bill and remit service at $2.66 per bill

 

 

 

 

 

3.

There are additional billing service fees

 

 

 

 

708-671-1823 T

4.

Notice to terminate: 30 days in writing

 

 

 

﻿

 

 

 

 

 

 

Package

266 Main Street

1.

Kiosk/Locker System for package delivery

$261.00

4/18/2016

Open

Concierge

Building 1, Suite 7

2.

Monthly software fee

 

 

 

 

Medfield, MA 02052

3.

Installation: $29,755.32

 

 

 

 

888.989.7225 - T

3.

Notice to terminate. none defined

 

 

2B

﻿

 

 

 

 

 

 

Package

266 Main street

1.

Kiosk/Locker System for package delivery

$261.00

5/10/2016

Open

Concierge

Building 1, Suite 7

2.

Monthly software fee

 

 

 

 

Medfield, MA 02052

3.

Installation: 25219.07

 

 

 

 

888.989.7225 - T

3.

Notice to terminate. none defined

 

 

3D

﻿





 

--------------------------------------------------------------------------------

 



﻿

Vendor

Correspondence

Description & Terms

Cost

Start Date

End Date

RestoreCore, Inc

2322 N. 7th Street

1.

Immediate Response Disaster Recovery Services (24/7/365)

$23.00

3/1/2017

10/1/2019

 

Harrisburg. PA 17110

2.

Provide priority response, disaster recovery plan

monthly

 

 

 

 

3.

Customized Training and build SOPs

billed annually

 

 

 

 

4.

Onetime Setup Fee: $990

$276.00

 

 

 

800-231-1281 T

5.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Safegate

Westminster Corp Center

1.

Agreement for OSHA compliance site inspections

$400.00

1/14/2018

Open

Safety

30 A Vreeland Rd

2.

One Inspection per year

annually

 

 

Solutions

Suite 120 POB 6

3.

Inspection to be 2 hours followed by a report

 

 

 

 

Florham park, NJ 07932

4.

Notice to terminate: None defined

 

 

 

﻿

 

 

 

 

 

 

SecurAmerica

31 Milk Street Suite 710

1.

(2) year agreement: Secunty Officer Services 7 days/week 365 days/year

$27,746.87

10/1/2017

10/1/2019

 

Boston, MA 02109

2.

Patrol common areas, in vehicle and on foot

 

 

 

 

 

3.

Between 8 pm and 4 am: tracking of times & locations patr

Yr 1 - $1,142.47 monthly

 

 

 

617-742-3640 T

4.

With daily report to management

Yr 2 - $1,169.76 monthly

 

 

 

404-924-8201 F

5.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Tri State Fire

26 Hampshire Drive

1.

Fire and sprinkler system inspection & monitoring

$10,190.00

12/1/2017

12/1/2019

Protection, LLC

Hudson, NH 03051

2.

All (4) buildings; Pull Stations, Smoke Detectors,

annually

 

 

 

 

3.

Functional Test, Wet System, Fire Alarm Monitoring

 

 

 

 

603-293-7531 T

4.

Notice to terminate: 30 day written notice

Allocated With COI

 

 

﻿

 

 

 

 

 

 

Note: “Open” signifies a contract that has been signed and is currently in
place, but does not have an end date. It is a Month to month contract that can
be terminated with notice.

﻿





 

--------------------------------------------------------------------------------

 



Alterra I (Alterra I, L.L.C.)

﻿

Active Contract Log

﻿

Time & Materials

﻿

Vendor

Correspondence

Description & Terms

Cost

Start Date

End Date

ALM Floor 

7 Industrial Way #4

1.

Provides various flooring materials

Variable

1/1/2019

12/31/2019

Covering and Property 

Salem, NH 03079

2.

Installation for apartment turns

 

 

 

Services, Inc.

 

3.

Prices outlined in exhibit B

 

 

 

 

 

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

American Food

450 Wildwood Avenue

1.

Vending Machines

Variable

3/9/2016

3/8/2021

Vending

Woburn, MA 01801

2.

Beverage and Snacks commission rate of 10%

Income

 

 

Corporation

 

3.

Commissions to be paid on 20th of each month

 

 

 

 

 

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Atlantic

PO Box 26200

1.

Toshiba 3340C copier, scanner, printer, fax

$185.00

1/18/2012

Open

Tomorrows

NY, NY 10087-6200

2.

10,000 BW copies/scans per quarter

monthly plus tax

 

 

Office

 

3.

1,000 Color copies/scans per quarter

 

 

 

 

646-277-9182 T

4.

Notice to terminate: None

Allocated with

 

 

 

 

 

 

Phase II

 

 

﻿

 

 

 

 

 

 

Atlantic

134 West 26th Street

1.

Printer service contract

Variable

7/17/2015

Open

Tomorrows

New York, NY 10001

2.

Property is to purchase toner only from them

 

 

 

Office

 

3.

Exhibit B to contract lists printers;

 

 

 

 

 

4.

B/W: $0.007371/page; Color: $0.1398/page

Allocated with

 

 

 

212-741-6400 T

5.

Notice to terminate: 30 day written notice

Phase II

 

 

﻿

 

 

 

 

 

 

Babco

31 Wetumpka Lane

1.

(2) year common area cleaning contract; (60) hours per month

$107,640.00

11/1/2018

10/31/2020

Cleaning

Watchung, NJ 07069

2.

Price is $4,485.00 per month

 

 

 

 

 

3.

Cleaning of all common areas and amenities

 

 

 

 

201-858-3605 T

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Best Maids

11 North Street

1.

Turn - Clean apartments

Varies

1/1/2019

1/1/2020

NJ, LLC

Bayonne, NJ 07002

2.

Flats rate and extras need approval in writing from DO/MM

 

 

 

 

 

3.

Notice to Terminate - 30 days written

 

 

 

 

201-858-3605

 

 

 

 

 

﻿

 

 

 

 

 

 

Carpets Unlimited 

44 Garden Street #7

1.

Provides various flooring materials

Varies

1/1/2019

1/1/2020

Inc.

Danverns, MA 01923

2.

Pricing on schedule B

 

 

 

 

 

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Cintas

546 Green Lane

1.

Originally 36 month contract - currently MTM

$1,287.00

8/10/2016

MTM

 

Union, NJ 07083

2.

Minimum $30 per delivery (biweekly)

$107.25 Monthly

 

 

 

908-737-0810 F

3.

Contract is for (6) 4x6 logo mats

Allocated

 

 

 

908-737-0800 T

4.

Notice to terminate: 60 day written notice

With Phase II

 

 

﻿

 

 

 

 

 

 

Checkpoint ID

14122 W McDowell Rd,

1.

Online Real-time prospective resident ID verification services

$199.00

12/1/2018

12/1/2019

 

Goodyear, AZ 85395

2.

$79 installation fee

Monthly

 

 

 

800-872-2235 T

3.

Ipad and training supplied

Allocated

 

 

 

214-373-2453 -F

4.

Notice to Terminate: 30 day written notice

With Phase II

 

 

﻿

 

 

 

 

 

 

Cloud One PBX

5 Brewster Street, Unit 2

1.

VOIP Internet telephone system & hosting

$724.80

6/22/2018

6/21/2021

 

Glen Cove, NY 11542

2.

with telephone answering service.  Initial 3 yr term

Monthly

 

 

 

 

3.

Initial installation $11,031.80 (paid)

 

 

 

 

 

4.

Three year initial term - no termination without Early Termination Fee

Allocated

 

 

 

(516) 801-3040 T

5.

Notice to Terminate: 30 day written notice after intia1 3-year term.

With Phase II

 

 

﻿

 

 

 

 

 

 

Comcast of Mass.

330 Billerica Rd.

1.

TV, Internet and Phone Services

Variable

4/29/2016

Open

 

Chelmsford, MA 01824

2.

Each quarter, there is percentage revenue given

 

 

 

 

 

3.

(10) complimentary outlets in the fitness ctr; (1) in the common area

 

 

 

 

 

4.

Notice to Terminate: 60 days notice before end of term.

 

 

 

﻿

 

 

 

 

 

 

Con Edison

100 Summit Lake Dr.

1.

Electricity Sales Agreement

Variable

11/1/2017

11/1/2019

 

Valhalla, NY 10595

2.

Account 1386078017618625010, 886650010

 

 

 

 

 

3.

MECO - Fixed Price - $0.09880 per kWh; 588,981 kWh

 

 

 

 

800-316-8011 T

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

CoStar

1331 L St NW

1.

Internet advertising - Network 3 Gold

$1,299.00

6/21/2018

Open

 

Washington, DC 20005

2.

Apartments.com, Apartment Finder & For Rent bundle

plus tax

 

 

 

 

3.

Hot leads to be faxed and e-mailed

monthly

 

 

 

800-613-1303 T

4.

Notice to terminate: 30 day written notice

Allocated w/Phase II

 

 

﻿

 

 

 

 

 

 

Cunniff

PO Box 750111

1.

(2) season grounds and landscape maintenance

$100,496.00

4/1/2019

3/31/2020

Landscape, Inc.

Arlington, MA 02475

2.

Cost includes mulch, fertilizers, flowers, pots

 

 

 

 

 

3.

Monthly cost is $6,281.00 March-October

 

 

 

 

857-991-2201 T

4.

Notice to terminate: 30 day written notice

 

 

 





 

--------------------------------------------------------------------------------

 



﻿

Vendor

Correspondence

Description & Terms

Cost

Start Date

End Date

Cunniff

PO Box 750111

1.

Snow Removal Contract

$101,000.00

11/1/2018

5/1/2020

Landscape, Inc.

Arlington Hts., MA 02475

2.

Hourly rates for bobcat, front loader, dump truck

total

 

 

 

 

3.

2 year contract; $12,625, monthly November - February

 

 

 

 

857-991-2201 T

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Deep Blue

7 Century Hill Drive, Suite

1.

High speed internet access in common areas

$290.00

2/29/2016

Open

Wireless

Latham, NY 12110

2.

Coverage Area: lobby, clubroom and the fitness center

monthly

 

 

 

 

3.

Provider responsible for mentoring, support

 

 

 

 

518-434-4300 T

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Energy

290 W Mt. Pleasant Ave

1.

Smart Kit Services including

$500.00

1/27/2016

Open

Technology

Suite 1360

2.

IOT’ Smart Building Sensors & Load Control Devices

monthly

 

 

Savings (ETS)

Livingston. NJ 07039

3.

Initial Installation - $5,000

 

 

 

 

908-517-3730 - T

4.

Monthly Services: Portal and Mobile Application Access,

 

 

 

 

 

5.

Energy Concierge & Engineering Concierge Services

 

 

 

 

 

6.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

FCO

12304 Baltimore Ave.

1.

Collection Services Agreement

Variable

10/1/2018

Open

 

Beltsville, MD 20705

2.

Additional Pre-approved settlement - Variable, see Addendum B

 

 

 

 

 

3.

Fee collection 30%, legal cases -30% + court costs, Accounts>2 years-50

 

 

 

 

240-374-5440 T

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

High Sierra

1012 S. Cleveland Street

1.

2 season swimming pool management

$26,600.00

4/1/2019

3/31/2020

Pools, Inc.

Arlington, VA 22204

2.

Open daily: 10 am - 8 pm; 4/1-9/4

(Year 1)

 

 

 

 

3.

70 hrs per week; Close pool by October 1

$28,200.00

 

 

 

703-920-1750 T

4.

Notice to Terminate: 30 day written notice

(Year 2)

 

 

﻿

 

 

 

 

 

 

Imperial Painting

109 Ashland Avenue

1.

Painting for turn overs - match existing finishes

Varies

1/1/2019

1/1/2020

and Coating

W Orange, NJ 07052

2.

Ceilings on needed basis

 

 

 

L.L.C

 

3.

Minor patches, caulking, sanding

 

 

 

 

973-414-8000

4.

Notice to Terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

JRM Hauling

265 Newbury Street

1.

(2) season contract

$36,348.80

11/1/2018

10/31/2020

& Recycling

Peabody, MA 01960

2.

(4) 2 yds (property owned), emptied 4x per week

 

 

 

Services

 

3.

(1) 2 yds for cardboard, 2x per week

$1,514.53

 

 

 

 

4.

(20) 96 gallon commingled recycling 2x per week

(billed monthly)

 

 

 

978-536-2501 F

5.

Annual Service for 2 compactors; Repairs to containers are to be done by

 

 

 

 

978-536-2500

6.

Notice to Terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

KeyTrak

200 Quality Circle

1.

Customer ID # K20677

$1,443.75

9/12/2005

9/132020

 

College Station, TX 77842

2.

240 Complete system

annually

 

 

 

 

3.

1 year agreement, with annual payment option

 

 

 

 

800-541-5033 T

4.

Notice to terminate: 180 day written notice

 

 

 

﻿

 

 

 

 

 

 

Modern

100 Pleasant Street

1.

Pest services agreement plus 5 units per month

$300.00

4/3/2018

4/3/2020

Pest Services

Brunswick, ME 04011

2.

Weekly Service + 5 units per service

Monthly

 

 

 

 

3.

Interior and exterior rodent program

 

 

 

 

207-747-3480

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

New Rochelle Carpet

607 Main Street

1.

Provides various flooring materials

Varies

1/1/2019

1/1/2020

Inc. dba TF Andrew

New Rochelle, NY 10801

2.

Must meet manufacturer specs when installing

 

 

 

Carpet One Floor

 

3.

Haul debris off site

 

 

 

and Home

914-365-1433

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

North

555 North Shore Road

1.

Shuttle service with 14 person Van or 34 person Bus

$4,600.00

10/1/2017

7/31/2019

Shore

Revere, MA 02151

2.

Runs from 6:30 am to 8:15 am and 5:15 pm to 7 pm

Monthly

 

currently MTM.

Shuttle

 

3.

Residents need to provide an ID card to ride

 

 

New contract

(Puritan)

781-286-4308 F

4.

Notice to terminate: 30 day written notice

 

 

to be negotiated

 

800-233-7483

5.

No Transportation when Major Holidays are Mon-Fri

 

 

upon Chase III

 

 

 

 

 

 

opening

﻿

 

 

 

 

 

 

Oliviera’s Carpet

87 Morris Street

1.

Cleaning of apartments for tum overs

Varies

1/1/2019

1/1/2020

Cleaning Corp.

Boston, MA 02128

2.

Fixed prices for apartment styles

 

 

 

 

 

3.

Additional work requires written approval

 

 

 

 

617-913-3457

4.

Notice to terminate: 30 Day Written Notice

 

 

 

﻿

 

 

 

 

 

 

Olympic Cleaning

87 Morris Street

1.

Cleaning of apartments for turn overs

Varies

1/1/2019

1/1/2020

Services

Boston, MA 02128

2.

Fixed prices for apartment styles

 

 

 

 

 

3.

Additional work requires written approval

 

 

 

 

617-913-3457

4.

Notice to terminate: 30 Day Written Notice

 

 

 

﻿

 

 

 

 

 

 

Otis

61 Fourth Avenue

1.

Four elevators - hydros

$16,332.00

3/1/2017

2/29/2020

Elevator

Needham, MA 02494

2.

#495837, #495838, #495839, #495840

annually

 

 

 

 

3.

It is a 3 year contract

 

 

 

 

781-433-7760 F

4.

Payments to be made annually

 

 

 

 

781-433-8600 T

 

Notice to terminate: 90 day written notice

 

 

 





 

--------------------------------------------------------------------------------

 



﻿

Vendor

Correspondence

Description & Terms

Cost

Start Date

End Date

Package

266 Main Street

1.

Kiosk/Locker System for package delivery

$722.00

4/1/2017

3/31/2020

Concierge

Building 1, Suite 7

2.

Monthly software fee; no annual increase for (36) months

Monthly

 

 

 

Medfield, MA 02052

3.

Installation: $92,711

 

 

 

 

888.989.7225 - T

4.

Notice to terminate: none defined

 

 

 

﻿

 

 

 

 

 

 

Planet

432 State Street

1.

Telephone answering service

$92.00

8/1/2009

Open

Telecom

New Albany, IN 47150

2.

One time set up fee of $35 was waived

 

 

 

 

 

3.

Call Shield of $9.99 included

Allocated

 

 

 

812-949-4363 T

4.

Notice to terminate: 30 day written notice

With Phase II

 

 

﻿

 

 

 

 

 

 

Precision

275 Centre Street

1.

PM Contract for the Fitness Equipment

$1.200.00

6/25/2019

6/24/2020

Fitness

Newton, MA 02458

2.

Quarterly service for the machinery

annually

 

 

Equipment

 

3.

Contract is the Gold Program

 

 

 

 

617-244-0812

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Realync

2325 Pointe Pkwy

1.

Full setup of Realync accounts with data/analytics dashboard, along

$4,000.00

2/8/2019

2/8/2020

 

Suite 250

2.

Lease term is 12 months

annually

 

 

 

Carmel, IN 46032

3.

The Realync Subscription Fees shall be $250.00/properly/month

 

 

 

 

574-536-1445 - T

4.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

Scolnick Laverty

25 Braintree Hill Office P

1.

Legal services for Landlord Tenant matters

Variable

8/1/2018

9/30/2020

& Goveia LLP

Braintree, MA 02184

2.

$140 per hour and unused portion is refunded at contract termination

Pricing

 

 

 

 

3.

Anything above $350 needs client approval

 

 

 

 

781-843-7700 T

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

SecurAmerica

31 Milk Street, Suite 710

1.

(2 yr) agreement; Security Officer Services; 7 days/week, 36days/year

$29,456.76

10/1/2017

10/1/2019

 

Boston, MA 02109

2.

Patrol all common areas; in vehicle and on foot

1st year

 

 

 

617-742-3640 T

3.

Between 8 pm and 4 am; tracking of times & locations patrolled

$l ,212.88 Mth

 

 

 

404-924-8201 F

4.

with daily report to management

2nd year

 

 

 

 

5.

Notice to terminate: 30 days written notice

$l ,241.85 Mth

 

 

﻿

 

 

 

 

 

 

Shield

403 County Rd.

1.

Monitoring of apartments, leasing office

$164,520.00

1/1/2012

Open

Alarm

Cliffwood, NJ 07721

2.

Monitoring of amenities

total term

 

Vendor

Systems

 

3.

Term of the contract is to be 5 years

 

 

will go MTM

 

732-727-4949 F

4.

Monthly payment to be $2,742.50 per unit per month

 

 

 

 

732-727-4747 T

5.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Tri Stale Fire

26 Hampshire Drive

1.

(3) year fire & sprinkler system inspection & monitoring

$30,537.00

1/1/2019

12/31/2021

Protection, LLC

Hudson, NH 03051

2.

Pull Stations, Smoke Detectors, Control Panels,

 

 

 

 

Attn: Tara Hunt

3.

Functional Test, Wet System, Fire Alarm Monitoring & fire extinguishers

($2,544.75

 

 

 

603-293-7531 T

4.

Notice to terminate: 30 day written notice

monthly)

 

 

﻿

 

 

 

 

 

 

Note: “Open” signifies a contract that has been signed and is currently in
place, but does not have an end date. It is a Month to month contract that can
be terminated with notice.

﻿





 

--------------------------------------------------------------------------------

 



Alterra II (Alterra II, L.L.C.)

﻿

Active Contract Log

﻿

Time & Materials

﻿

Vendor

Correspondence

Description & Terms

Cost

Start Date

End Date

ALM Floor

7 Industrial Way #4

1.

Provides various flooring materials

Variable

1/1/2019

12/31/2019

Covering and Property

Salem, NH 03079

2.

Installation for apartment turns

 

 

 

Services, Inc.

 

3.

Prices outlined in exhibit B

 

 

 

 

 

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Atlantic

PO Box 26200

1.

Toshiba 3340C copier, scanner, printer, fax

$185.00

1/18/2012

Open

Tomorrow’s

NY, NY 10087-6200

2.

10,000 BW copies/scans per quarter

monthly plus tax

 

 

Office

 

3.

1,000 Color copies/scans per quarter

Allocated

 

 

 

646-277-9182 T

4.

Notice to terminate: None

with Phase I

 

 

﻿

 

 

 

 

 

 

Atlantic

134 West 26th Street

1.

Printer service contract

Variable

7/17/2015

Open

Tomorrow’s

New York, NY 10001

2.

Property is to purchase toner only from them

 

 

 

Office

 

3.

Exhibit B to contract lists printers;

 

 

 

 

212-741-6400 T

4.

B/W: $0.007371/page; Color. $0.1398/page

Allocated

 

 

 

 

5.

Notice to terminate: 30 days written notice

with Phase I

 

 

﻿

 

 

 

 

 

 

Babco

31 Wetumpka Lane

1.

(2) year common area cleaning contract; (60) hours per month

$107,640.00

1 1/1/2018

10/29/2020

Cleaning

Watchung. NJ 07069

2.

Price is $4,485.00 per month

 

 

 

 

 

3.

Cleaning of all common areas and amenities

 

 

 

 

201-858-3605 T

4.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

Best Maids

11 North Street

1.

Turn - Clean apartments

Varies

1/1/2019

12/31/2019

NJ, LLC

Bayonne, NJ 07002

2.

Flats rate and extras need approval in writing from DO/MM

 

 

 

 

201-858-3605

3.

Notice to Terminate - 30 days written

 

 

 

﻿

 

 

 

 

 

 

Carpets Unlimited

44 Garden Street #7

1.

Provides various flooring materials

Varies

1/1/2019

12/31/2019

Inc.

Danvems, MA 01923

2.

Pricing on schedule B

 

 

 

 

 

3.

Notice to terminate - 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

Checkpoint ID

14122 W McDowell Rd, Suite

1.

Online Real-time prospective resident ID verification services

$199.00 monthly

12/1/2018

11/30/2019

 

Goodyear, AZ 85395

2.

$79 installation fee

 

 

 

 

 

3.

Ipad and training supplied

 

 

 

 

800-872-2235 - T

4.

 

Allocated

 

 

 

214-373-2453 - F

5.

Notice to Terminate: 30 day written notice

With Phase I

 

 

﻿

 

 

 

 

 

 

Cintas

546 Green Lane

1.

36 month contract - currently MTM

$1,287.00

8/10/2016

MTM

 

Union, NJ 07083

2.

Minimum $30 per delivery (biweekly)

$107.25 Monthly

 

 

 

908-737-0810 - F

3.

Contract is for (6) 4x6 logo mats

Allocated

 

 

 

908-737-0800

6.

Notice to terminate: 60 day written notice

With Phase I

 

 

﻿

 

 

 

 

 

 

Cloud One

5 Brewster Street, Unit 2 #2

1.

VOIP Internet telephone system & hosting

$724.80

6/22/2018

Open

PBX

Glen Cove, NY 11542

2.

with telephone answering service. Initial 3 yr term

monthly

 

 

 

 

3.

Initial Installation $11,031.80 (paid)

Allocated

 

 

 

(516) 801-3040 - T

4.

Three year initial term - no termination without Early Termination Fee

With Phase I & CO

 

 

 

support@tel-one.com

5.

Notice to Terminate: 30 day written notice after initial 3-year term.

 

 

 

﻿

 

 

 

 

 

 

Comcast of

330 Billerica Rd.

1.

TV, Internet and Phone Services

Variable

1/31/2015

Open

Mass.

Chelmsford, MA 01824

2.

Each quarter, there is percentage revenue given

 

 

 

 

 

3.

(8) complimentary outlets in the fitness ctr; (1) in the common area

 

 

 

 

 

4.

Notice to Terminate: 60 days notice and fees

 

 

 

﻿

 

 

 

 

 

 

Con Edison

100 Summit Lake Dr.

1.

Electricity Sales Agreement

Variable

11/1/2017

10/31/2018

 

Valhalla, NY 10595

2.

Account #: 3619684019, 8866633014

 

 

 

 

 

3.

MECO - Fixed Price $0.09880 per kWh: 588,981 kWh

 

 

 

 

800-316-8011 T

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Co-Star

1331 L St NW

1.

Internet advertising - Network 3 Gold

$1,399.00

6/21/2019

Open

Apartments.com

Washington. DC 20005

2.

Apartments.com, Apartment Finder & For Rent bundle

monthly

 

 

 

 

3.

Hot leads to be faxed and e-mailed

Allocated

 

 

 

800-613-1303 T

4.

Notice to terminate: 30 day written notice

With Phase I

 

 

﻿

 

 

 

 

 

 

Cunniff

PO Box 750111

1.

(2) season grounds and landscape maintenance

$50,816.00

4/1/2019

3/30/2020

Landscape, Inc.

Arlington, MA 02475

2.

Cost includes mulch, fertilizers, flowers, pots

 

 

 

 

 

3.

Monthly cost is $3,176.00 March-October

 

 

 

 

857-991-2201 T

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Cunniff

PO Box 750111

1.

Snow Removal Contract

$103,000.00

11/1/2018

5/1/2020

Landscape, Inc.

Arlington Hts, MA 02475

2.

Hourly rates for bobcat, front loader, dump truck

total

 

 

 

 

3.

2 season contract; $12,875 monthly November February

 

 

 

 

857-991-2201 T

4.

Notice to terminate: 30 day written notice

 

 

 





 

--------------------------------------------------------------------------------

 



﻿

Vendor

Correspondence

Description & Terms

Cost

Start Date

End Date

Deep Blue

7 Century Hill Drive, Suite

1.

High speed internet access in common area

$375.00

10/6/2016

Open

Wireless

Latham. NY 12110

2.

Area is the clubroom, business center and outside pool

monthly

 

 

 

518-434-4300 T

3.

Provider responsible for mentoring, support

 

 

 

 

518-935-9096 F

4.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

Energy

290 W Mt. Pleasant Ave

1.

Smart Kit Services including

$500.00

1/27/2016

Open

Technology

Suite 1360

2.

IOT’ Smart Building Sensors & Load Control Devices

monthly

 

 

Savings

Livingston, NJ 07039

3.

Initial Installation - $5,000

 

 

 

(ETS)

908-517-3730 - T

4.

Monthly Services: Portal and Mobile Application Access,

 

 

 

 

908-517-3730 - T

5.

Energy Concierge & Engineering Concierge Services

 

 

 

 

908-277-2367 - F

6.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

FCO

12304 Baltimore Ave.

1.

Collection Services Agreement

Variable

10/1/2018

Open

 

Beltsville, MD 20705

2.

Additional Pre-approved settlement - Variable, see Addendum B

 

 

 

 

 

3.

Fee collection 30%. legal cases -30% + court costs, Accounts* years-50%

 

 

 

 

240-374-5440 T

4.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

High Sierra

1012 S. Cleveland Street

1.

2 season swimming pool management

$26,600.00

4/1/2019

3/30/2020

Pools, Inc.

Arlington, VA 22204

2.

Open daily: 10 am - 8 pm; 4/1-9/4

(Year 1)

 

 

 

 

3.

70 hrs per week; Close pool by October 1

$28,200.00

 

 

 

703-920-1750 T

4.

Notice to Terminate: 30 days written notice

(Year 2)

 

 

﻿

 

 

 

 

 

 

Imperial Painting

109 Ashland Avenue

1.

Painting for turn overs - match existing finishes

Varies

1/1/2019

12/31/2019

and Coating

W Orange, NJ 07052

2.

Ceilings on needed basis

 

 

 

L.L.C

 

3.

Minor patches, caulking, sanding

 

 

 

 

973-414-8000

4.

Notice to Terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

JRM Hauling

265 Newbury Street

1.

Two season contract

$36,348.80

11/1/2018

10/31/2020

& Recycling

Peabody, MA 01960

2.

(4) 2 yds (property owned) 4x per week, rolling with lid

 

 

 

Services

 

3.

(1) 2 yds for cardboard, twice per week

$1,514.57

 

 

 

 

4.

(20) 96 gallon commingled recy. twice per week

(billed monthly)

 

 

 

978-536-2501 F

5.

Annual Service for 2 compactors: Repairs to containers are to be done by them

 

 

 

 

978-536-2500 T

6.

Notice to Terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Modern

100 Pleasant Street

1.

Pest services agreement plus 5 units per month

$300.00

4/3/2018

3/31/2020

Pest Services

Brunswick, ME 0401 1

2.

Weekly Service + 5 units per service

monthly

 

 

 

207-747-3480 T

3.

Interior and exterior rodent program

 

 

 

﻿

 

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

New Rochelle Carpet

607 Main Street

1.

Provides various flooring materials

Varies

1/1/2019

12/31/2019

Inc. dba TF Andrew 

New Rochelle NY 10801

2.

Must meet manufacturer specs when installing

 

 

 

Carpet One Floor

 

3.

Haul debris off site

 

 

 

 

914-365-1433

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

North

555 North Shore Road

1.

Shuttle service with 14 person Van or 34 person Bus

$4,600.00

10/1/2017

7/31/2019

Shore

Revere, MA 02151

2.

Runs from 6:30 am to 8:15 am and 5:15 pm to 7 pm

Monthly

 

Currently MTM

Shuttle

 

3.

Residents need to provide an ID card to ride

 

 

New contract

(Puritan)

781-286-4308 F

4.

Notice to terminate: 30 day written notice

 

 

to be negotiated

 

800-233-7483 T

5.

No Transportation when Major Holidays are Mon-Fri

 

 

upon Chase III

 

 

 

 

 

 

opening

﻿

 

 

 

 

 

 

Oliviera’s Carpet

87 Morris Street

1.

Cleaning of apartments for turn overs

Varies

1/1/2019

12/31/2019

Cleaning Corp.

Boston. MA 02128

2.

Fixed prices for apartment styles

 

 

 

 

 

3.

Additional work requires written approval

 

 

 

 

617-913-3457

4.

Notice to terminate: 30 Day Written Notice

 

 

 

﻿

 

 

 

 

 

 

Olympic Cleaning

87 Morris Street

1.

Cleaning of apartments for turn overs

Varies

1/1/2019

12/31/2019

Services

Boston, MA 02128

2.

Fixed prices for apartment styles

 

 

 

 

 

3.

Additional work requires written approval

 

 

 

 

617-913-3457

4.

Notice to terminate: 30 Day Written Notice

 

 

 

﻿

 

 

 

 

 

 

Otis

61 Fourth Avenue

1.

Four elevators - Gen 2

$36,600.00

3/1/2018

2/25/2021

Elevator

Needham, MA 02494

2.

#730517, #73057#730573, #730574

Annually

 

 

 

781-433-7760 F

3.

It is a 3 year contract

 

 

 

 

781-433-8600 T

4.

Notice to terminate: 90 days written notice

 

 

 





 

--------------------------------------------------------------------------------

 



﻿

Vendor

Correspondence

Description & Terms

Cost

Start Date

End Date

Planet

432 State Street

1.

Telephone answering service

$92.00

8/1/2009

Open

Telecom

New Albany, IN 47150

2.

One time set up fee of $35 was waived

 

 

 

 

 

3.

Call Shield of $9.99 included Allocated

Allocated

 

 

 

812-949-4363 T

4.

Notice to terminate: 30 days written notice

With Phase I

Picture 17 [cli-20190930xex10_108g001.jpg]

 

﻿

 

 

 

 

 

 

Precision

275 Centre Street

1.

PM Contract for the Fitness Equipment

$1,200.00

6/25/2019

6/23/2020

Fitness

Newton, MA 02458

2.

Quarterly service for the machinery

annually

 

 

Equipment

 

3.

Contract is the Gold Program

 

 

 

 

617-244-0812 T

4.

Notice to terminate: 30 day written notice

 

 

 

﻿

 

 

 

 

 

 

Realync

2325 Pointe Pkwy

1.

Full setup of Realync accounts with data/analytics dashboard, along with

$4,000.00

2/8/2019

2/7/2020

 

Suite 250

2.

Lease term is 12 months

annually

 

 

 

Carmel, IN 46032

3.

The Realync Subscription Fees shall be $250.00/property/month

 

 

 

 

574-536-1445 T

4.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

Safegate

Westminster Corp. Center

1.

Agreement for OSHA compliance site inspections

$400.00

1/14/2018

1/14/2019

Safety

30 A Vreeland Rd

2.

One inspection per year

annually

 

(inspection for

Solutions

Suite 120 POB 6

3.

Inspection to be 2 hours followed by a report

 

 

2019 already

 

Florham park, NJ 07932

4.

Notice to terminate: None defined

 

 

completed)

﻿

 

 

 

 

 

 

Scolnick Laverty

25 Braintree Hill Office Park

1.

Legal services for Landlord Tenant matters

Variable

8/1/2018

9/30/2020

& Gouveia LLP

Braintree, MA 02184

2.

$140 per hour and unused portion is refunded at contract termination

Pricing

 

 

 

781-843-7700 T

3.

Anything above $350 needs client approval

 

 

 

 

781-843-7700 T

4.

Notice to terminate: 30 days written notice

 

 

 

﻿

 

 

 

 

 

 

SecurAmerica

31 Milk Street. Suite 710

1.

(2) year agreement; Security Officer Services; 7 days/week. 365 days/year

$39,140.96

10/1/2017

9/29/2019

 

Boston, MA 02109

2.

Patrol all common areas; in vehicle and on foot

(Yr. 1 -

 

 

 

 

3.

Between 8 pm and 4 am; tracking of times & locations patrolled

$1.611.63 monthly)

 

 

 

617-742-3640 - T

4.

with daily report to management

(Yr. 2 -

 

 

 

404-924-8201 - F

5.

Notice to terminate: 30 days written notice

$1.650.13 monthly)

 

 

﻿

 

 

 

 

 

 

Shield

403 County Rd.

1.

Monitoring of apartments

$271,920.00

1/1/2012

Open

Alarm

Cliffwood, NJ 07721

2.

Term of the contract is to be 5 years

total term

 

 

Systems

 

3.

Monthly payment to be $4,532 per unit per month

 

 

Vendor will go

 

732-727-4747 T

4.

Notice to terminate: 30 days written notice

 

 

MTM

﻿

 

 

 

 

 

 

Tri State Fire

26 Hampshire Drive

1.

(3) year fire & sprinkler system inspection & monitoring

$30,537.00

1/1/2019

12/31/2019

Protection, LLC

Hudson, NH 03051

2.

Pull Stations, Smoke Detectors, Control Panels,

 

 

 

 

 

3.

Functional Test, Wet System, Fire Alarm Monitoring & fire extinguishers

($2.544.75

 

 

 

63-293-7531 T

4.

Notice to terminate: 30 day written notice

monthly)

 

 

﻿

 

 

 

 

 

 

Note: “Open” signifies a contract that has been signed and is currently in
place, but does not have an end date. It is a Month to month contract that can
be terminated with notice.

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

Exhibit H to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

List of Brokerage and Commission Agreements

﻿

None

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



Exhibit I to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

List of Pending Tax Protests and Certiorari Proceedings

﻿

None

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



Exhibit J to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

List of Litigation

﻿

None

 

﻿

﻿





 

--------------------------------------------------------------------------------

 



Exhibit L to Purchase And Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

Form of Lease

﻿

[ATTACH FORM OF LEASE.]

﻿

﻿





 

--------------------------------------------------------------------------------

 



ROSELAND

RESIDENTIAL TRUST

A MACK-CALI COMPANY

BUILDING VISIONARY LIFESTYLE

﻿

ALTERRA I

﻿

Electronic Signature (e-Signature) Disclosure

﻿

TERMS:

﻿

I hereby assert that I am authorized to Electronically Sign any and all leasing
documents including. but not limited to, Lease Application, Community Welcome
Letter, Community Lease, Community Forms/Addendums (if applicable). In addition,
certify that the electronic signature that I provide on any of the
aforementioned forms, is my own identity, and no identity other than my own. In
the event that I have electronically signed any aforementioned form as an
identity other than my own, any and all forms will be considered void. I
understand that if I intentionally provide an electronic signature as an
identity other than my own, I am committing fraud.

﻿

I understand that by initialing this eSignature Disclosure & Agreement, will be
Electronically Signing these documents.

﻿

By consenting to receive this agreement electronically, you agree to provide us
with the correct information (such as current email address) necessary to
communicate with you electronically. This information will also be used to
verify your identity. I understand that if I intentionally provide incorrect
information, so that I am able to sign as an identity other than my own, I am
committing fraud.

﻿

Electronic Signature (e-Signature): You agree your electronic signature is the
legal equivalent of your manual signature on this Agreement. You consent and
agree that your use of a key pad, mouse or other device to select an item,
button, icon or similar act/action while using any electronic service we offer;
or in accessing or making any transactions regarding any document, agreement,
acknowledgement, consent, term, disclosure, or condition constitutes your
signature, acceptance and agreement as if actually signed by you in writing.
Further, you agree that no certification authority or other third party
verification is necessary to validate your eSignature; and that the lack of such
certification or third party verification will not in any way affect the
enforceability of your eSignature or resulting contract between you and
Roseland, its successors and predecessors, assignees, parents, subsidiaries,
affiliates, divisions, departments, related entities. employees, directors,
officers, agents, representatives, direct or indirect ownership entities of
their owned or managed properties and related companies. You also represent that
you are authorized to enter into this Agreement.

﻿

You understand and agree that your eSignature executed in conjunction with the
electronic submission of your application will be legally binding and such
transaction will be considered authorized by you. You agree to verify your
identity before providing an electronic signature. You understand that providing
any electronic signature as any identity but your own will void any form which
is mentioned herein, as well as any form electronically signed.

﻿

Your Consent is “required”: By initialing below, you are agreeing to receive
documents as described by the above “Terms” electronically.

﻿

:

 

(initial) (initial)(initial)(initial)(initial)

 

 

“The parties agree that this agreement may be electronically signed. The parties
agree that the electronic signatures appearing on this agreement are the same as
handwritten signatures for the purposes of legal effect, validity.
enforceability and admissibility. The parties agree that the identity indicated
by the electronic signature is the identity of the person providing this
signature. “

 

Resident Acknowledgement:

 

RESIDENT INITIALS:

 

___ (initial)   ___ (initial)   ___ (initial)   ___ (initial)   ___ (initial)
Co-Signer

 

﻿





 

--------------------------------------------------------------------------------

 



Alterra at Overlook Ridge

APARTMENT LEASE

Date of Lease:

﻿

Resident(s):

﻿

﻿

﻿

Occupant(s):

﻿

Property Address                 Address

﻿

City/State/Zip                      Revere, MA 02151

﻿

Apt. #

﻿

Lease Term

﻿

Beginning                                    Ending

﻿

Parking / Garage Space #

﻿

Storage Space #

﻿

﻿

 

RECURRING MONTHLY CHARGES

NON-RECURRING CHARGES

$0.00 Base Rent

$0.00 Monthly Concession Rent

$0.00 Other Concession Rent

$0.00 Pet Rent

$0.00 Amenities Fee

$0.00 Bicycle Storage Rent

$0.00 Parking Rent

$0.00 Storage Rent

$0.00 Roselink® Technology Rent

$0.00 Corp Rent

$0.00 Month to Month Rent

$0.00 Short Term Premium Rent

$0.00 Total Monthly Rent

$0.00 First Month Pro-ration

$0.00 Lock and Key Fee

$0.00 Security Deposit Amount

 

Name & Address of Place of Deposit:

Bank of America

25 American Legion Hwy

Revere, MA 02151

 

$0.00 Up-Front Concession Amount

 

﻿

You specifically acknowledge that this Lease contains provisions extending the
Lease Term if you either fail to provide timely written notice of your intent to
vacate the Premises At least 60 days prior to the Expiration Date or execute a
renewal of your Lease.

﻿

Your signature below acknowledges your agreement with the charges and terms as
listed above:

﻿

RESIDENT(S):

﻿

﻿

 

 

 

﻿

 

 

 

Signature

Date

 

Print Name

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

Signature

Date

 

Print Name

﻿





 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS/INDEX

﻿

 

 

 

 

 

﻿

 

Page

 

 

Page

1.

OCCUPANTS

2

40.

SALE OF PROPERTY

8

2.

RENT

2

41.

SEVERABILITY

9

3.

ON-LINE PORTAL AND ACH PAYMENT SYSTEM

2

42.

WAIVER

9

4.

CHARGES WHICH ARE ADDITIONAL RENT

2

43.

DEFAULT AND REMEDIES

9

5.

ROSELINK® NETWORKED

3

44.

GOVERNING LAW AND SEVERABILITY

9

﻿

APARTMENT TM TECHNOLOGY FEE

3

45.

PROHIBITED BEHAVIOR

9

6.

AMENITIES CHARGE

4

46.

RESPONSIBILITY FOR GUESTS

9

7.

RENEWAL OF LEASE

4

47.

REIMBURSEMENT FOR DAMAGES

9

8.

FAILURE TO VACATE AFTER NOTICE

4

48.

REPAIRS

9

9.

SURVIVAL UPON DEFAULT

4

49.

JOINT AND SEVERAL LIABILITY

10

10.

MOVING OUT

4

50.

SECURITY, CRIME OR EMERGENCY

10

11.

DISPOSAL OF PROPERTY

4

51.

GENDER

10

12.

NOTICE

4

52.

WAIVER OF HOMESTEAD RIGHTS

10

13.

SECURITY DEPOSIT

4

53.

NON-DISCRIMINATION

10

14.

UTILITIES

5

54.

SUCCESSORS

10

15.

DELAY IN OCCUPANCY

5

55.

APPLICATION OF RENT

10

16.

POLICIES AND PROCEDURES

5

56.

WINDOW GUARDS

10

17.

RIGHT TO QUIET ENJOYMENT

5

57.

MOLD AWARENESS

10

18.

RESIDENTS DUTY OF CARE

5

58.

STATEMENT OF REGISTRATION

11

19.

CONDITION OF THE APARTMENT

6

59.

COMMUNITY POLICIES AND PROCEDURES

11

20.

WARRANTY OF HABITABILITY

6

60.

PARKING POLICIES

12

21.

NO ALTERATIONS

6

61.

PET POLICIES

13

22.

REASONABLE ACCOMMODATION/MODIFICATION

6

62.

BICYCLE STORAGE POLICIES

14

23.

NO REPRESENTATION BY OWNER

6

63.

SATELLITE DISH AND ANTENNA POLICIES

14

24.

SMOKE AND CARBON MONOXIDE DETECTORS

6

64.

COMMON AREA POLICIES

15

25.

RIGHT TO ENTER THE APARTMENT

6

65.

INTERNET USE POLICIES

16

26.

OWNER/MANAGER LIABILITY, RENTER’S INSURANCE

7

66.

STORAGE POLICIES

17

27.

SECURITY ACKNOWLEDGEMENT AND WAIVER

7

67.

MOVE-IN/MOVE-OUT PROCEDURES

17

28.

MATERIALS IN THE COMMUNITY

7

68.

MOVING POLICIES

17

29.

HAZARDOUS MATERIALS

8

69.

ELEVATOR POLICIES

18

30.

CONDEMNATION

8

70.

MOVE-OUT CHARGES

18

31.

ILLEGAL ACTIVITY

8

71.

TERRORISM

19

32.

LOCKOUTS

8

72.

INTERPRETATION OF LEASE

19

33.

BANKRUPTCY

8

73.

SECOND-HAND SMOKE PROHIBITED

19

34.

SUBLETTING

8

74.

CONSENT OF PUBLICATION

19

35.

HOME BUSINESSES

8

75.

PROVIDING INFORMATION TO THIRD-PARTY

19

36.

LIENS

8

 

VENDORS

 

37.

SUBORDINATION

8

76.

EMERGENCY ACCESS

19

38.

CAPTIONS

8

77.

ACCESS TO LEASED PREMISES UPON DEMISE

19

39.

SIGNATURES

8

 

OF RESIDENT

 

﻿

 

 

78.

MARIJUANA POLICY

20

﻿

1.    OCCUPANTS: This is a lease agreement between the Owner and Resident for
the above stated Apartment (referred to in this lease as the Apartment) or at
Alterra I L.L.C. (the “Premises”). The Apartment is to be used or occupied by
the Resident(s) and other occupants as stated above for Residential uses only.

In the event that individuals other than those listed on page 1 occupy the
Apartment, then the Resident shall be in default and Owner may exercise the
rights and remedies available to the Owner, including the right to terminate
this lease.

2.    RENT: The Resident agrees to pay the total rent per month in advance as
listed on Page 1 on or before the first day of each month. Payment by Resident
or receipt by Owner of a lesser amount than the monthly rental provided in this
lease shall be applied to the earliest unpaid rent. All payments of Rent must be
made by using Landlord’s direct on-line payment system on or before the Due Date
without notice or demand. Base Rent and Additional Rent, as described in this
Agreement will be collectively be “Rent” for purposes of this Agreement.
Additional details regarding the method of payment are found in Paragraph 3
herein, Landlord’s Online Portal and ACH Payment System. No endorsement or
statements on any check, nor any letter accompanying any check or payment as
rent shall be considered a settlement or an agreement with the Owner. fie Owner
may accept such check or payment without prejudice to the Owner’s right to
recover the balance of such rents or pursue any other remedy permitted by law.
“[he Resident hereby acknowledges and agrees by signing this lease agreement the
Landlord is authorized to convey your check into an electronic fund transfer.
“Electronic Funds Transfer” is the process in which the landlord will
electronically instruct your financial institution to transfer the amount
written on the check from the account upon which the check was drafted, to the
account of the Landlord. This transfer negates the necessity to process the
written check. The account information provided by the written check will be
used to make the electronic funds transfer. The electronic fund transfer is not
a recurring process.

3.    LANDLORD’S ON-LINE PORTAL AND ACH PAYMENT SYSTEM: Owner maintains an
online Portal and ACH Payment system for this Building/Complex. This website
provides access to information regarding the Building/Complex and Resident must
access the electronic and automatic payment options for Rent. Resident must
enroll in the Online Portal within fifteen (15) days of executing this Lease
Agreement so as to ensure timely future rental payment. Resident must elect
one-time or recurring payments for Rent and will be bound by the general terms
and conditions of either election, which is listed at length on the Online
Portal and incorporated herein as if set forth at length herein. Resident
understands and acknowledges that: (l) Owner is not required to accept any other
form of payment from Resident unless required by law; and (2) Owner reserves the
right at its discretion to immediately cease Resident’s online and/or automatic
payments and may require Resident to pay via certified funds.

No endorsement or statements on any check or payment, nor any letter
accompanying any check or payment shall be considered a settlement or an
agreement with the Owner. The Owner may accept such check or payment without
prejudice to the Owner’s right to recover the balance of such rents or pursue
any other remedy permitted by law. Resident agrees that Owner may apply any
payment of Rent Owner receives from the Resident first to any Additional Rent,
outstanding fees, costs or charges owed by Resident under this Lease and then to
the first rent payment due and owing regardless of any statement by Resident,
written or oral. or any notation on the rental payment check to the contrary. If
any payment is returned for insufficient funds, a returned check fee will be
assessed to Resident’s account.

4.    CHARGES WHICH ARE ADDITIONAL RENT: Utility charges. garage/parking fees.
pet rent. amenity fee, early termination charge. storage charges, late fees, as
applicable, are considered additional rent hereunder and collectible as
additional rent from the Resident:

(a)    Late Charge: If your Rent is not paid on or before the thirtieth (30th)
day of the month, you will owe us a late charge. The late charge is ten percent
(10%) of the total rent if payment is made after the thirtieth (30th) day for
the month. All late charges are due with the monthly Rent payment. Total rent
includes Pet Rent, Parking Rent, Storage Rent, Utility Rent. Corporate Rent.
Amenities Fee. Month to Month Rent and Short Term Premium Rent, as applicable.
In the event of such late payment. both the Rent and the late charge may be
required to be remitted in the form of a cashier’s check or certified check. The
fact that a late charge is not assessed until the thirtieth (30th) of the month
does not constitute a grace period for the payment of Rent. We have the right to
file suit to gain possession of your Apartment on the second day of the month if
Rent is not paid on the first.

(b)    Returned Check: If you send us a personal check (for your Rent. Other
Charges. Security Deposit, other) and when we deposit the check it is returned
for “insufficient funds” or for any other reason, you will owe us a returned
check charge of $50.00 as well as any applicable late fees. You will also be
liable for any late charges incurred as a result of the check being returned.
The returned check charge is due with the redeeming payment. Should two (2) of
your checks be returned for any reason. we will no longer be obligated to accept
your personal check. Payment may be required to be remitted in the form of a
bank check or bank certified check. If. after six (6) months, rent payments have
been made timely, we may, once again,



 

--------------------------------------------------------------------------------

 



accept personal checks, however, we are under no obligation to do so. If you
make a payment online and a payment is returned for “insufficient funds” or for
any other reason, you will owe the third party online payment service a $25.00
charge as well.

(c)    Early Termination Charge: You may make us an offer to change the Lease
End Date to an earlier date than originally provided on page l. To be effective.
your offer must be in writing. must specify a new lease End Date at least sixty
(60) days from the date of the offer. and must be accompanied by the “Early
Termination Charge” which is equivalent to two (2) months total rent as stated
on page l . The Early Termination Charge is an amount that we set and change
from time to time in our sole discretion. which is available upon request from
the Community. You agree that if you make an effective offer to change the Lease
End Date. we will have one week to decide whether to accept or reject your
offer, which decision we may make in our sole discretion. We generally will not
accept an offer if you are in default under this Lease at the time the offer is
made. If we accept your offer, the lease End Date will be changed to (i) the
sixtieth (60th) day after the date you make an effective offer, or (ii) if
later, the date you indicate in your effective offer as your preferred Lease End
Date. If we accept your offer. then we will retain the Early Termination Charge
you paid with your offer. You must, however. comply with all other terms of the
Lease and the Security Deposit Agreement. including the timely payment of Rent
and. as the ease may be. Other Charges. prior to the new Lease End Date. You
must leave the Apartment on or before the new Lease End Date. You will remain
liable for all Rent, Other Charges and other sums that arise before the new
Lease End Date or that arise on account of your residency with us or your
failure to pay us amounts owed. You agree that by making an effective offer, you
will be indicating that such offer was made in your sole discretion and that you
consider the terms of such offer reasonable in light of the benefit you will
receive if we accept your offer.

(d)    Pets: No animals or pets of any kind shall be kept in the Apartment
unless approved by Owner in writing. Owner will allow a support animal for a
disabled person. Owner may require a written statement from a qualified
professional verifying the need for the support animal. All rules, regulations,
fees. and pet rents must be strictly adhered to or Resident will be in breach of
the lease agreement with Owner exercising its right for removal of Resident from
the Apartment Community or other remedies afforded to Owner under this Lease or
the Community Policies. You are fully responsible for repairing all damages
caused to the Premises by your pet. at your cost. Owner will be entitled to
deduct from the Security Deposit the repair costs for all such damage that you
fail to repair. These charges. as well as any monthly pet fees, will be
considered and collected as additional rent.

(e)    Parking Charges: If there is a charge for parking at the Community, you
agree to pay a parking charge per space each month due and payable with your
Rent. If we are required to tow or store a motor vehicle belonging to you or any
of your guests. such charges are due from you to us.

(f) Storage Charges: If we provide you a storage area apart from your apartment.
you agree to pay a storage charge each month due and payable with your Rent.

(g)    Corporate Apartment Home (CAH) Charge: If we provide to you a corporate
apartment home (CAH). you agree to pay a CAH charge each month due payable with
your Rent. Acceptance of any payments made by anyone other than the corporate
Resident shall not be construed as creating a residency with each payer nor
creating a residency with payer.

(h)    Reimbursements: If you are required to reimburse us under the provisions
of Paragraph 19, such reimbursements will be due immediately upon demand by us.

(i)    Transfer Charge: If you want to transfer from your apartment to another
apartment within the Community during the term of this Lease. you must request
the transfer in writing at least thirty (30) days in advance. You must occupy
the apartment for a minimum of six (6) months. You also understand that this
transfer forfeits any concession(s) you may have received. If you are not in
default under this Lease and we agree to the transfer. you agree to pay a
transfer charge of one (1) month’s rent. This transfer charge is non-refundable,
and you must sign a new lease on our current lease form. You must pay all
applicable Rent and Other Charges then due under the new lease. The transfer
charge is due at the time your request to transfer is agreed to.

(j)    Unreturned Keys: You acknowledge that you have received the following
keys, controlled access devices/codes. transmitters. garage remotes and
parking/carport tags:

﻿

 

 

Apartment Key(s)

#2

(quantity)

Mail Box Key(s)

#2

(quantity)

Common Area Key(s) (i.e. fitness/pool)

#2

(quantity)

Controlled Access Device/Cards

#0

#

Transmitters

#0

#

Garage Remote(s)

#2

#

Parking Tag(s)/Carport Tag(s)

#2

#

You understand that the above set of keys, controlled access devices/codes.
transmitters. garage remotes and parking/carport tags are the only set that will
be provided during the term of the Lease. No additional items will be provided
unless this practice is within community-specific standard procedures and we are
in agreement. Charges for additional items may apply where applicable.

You understand that you are responsible for returning the above items to us upon
move-out and you will not make duplicate keys without consulting Management.

In the event that you do not return or misplace any of the keys. controlled
access devices/codes. transmitters. garage remotes and parking/carport. the
following charges will apply per item:

﻿

 

 

 

$50.00 

Apartment Keys

$10.00 

Mail Box Keys

$50.00 

Controlled Access Devices/Passes/FOB's

$50.00 

Garage Remotes

$10.00 

Parking Tag(s)/Carport Tag(s)

$50.00 

Shuttle Pass

$50.00 

Pool Pass

 

 

(k)    Month-to-Month Premium: If you become a month-to-month Resident. as set
forth in Paragraph 7. you agree to pay your total monthly rent as specified in
your lease, plus a month-to-month premium in the amount of $500.00. No
additional written notice is required for this month-to-month premium to become
effective.

(l)    Court Costs and Attorney’s Fees: If we institute legal proceedings to
remove you from your apartment for good cause. including your failure to pay to
us Rent. Other Charges. or any other charges due and owing under the Lease, or
otherwise take action to enforce your obligations under this Lease. you agree to
pay to us court costs, costs of the preparation and filing of legal documents,
reasonable attorney’s fees, collection fees, and all other costs of legal
proceedings. Please see Paragraphs 9 and 43 entitled Default.

(m)    Additional Obligations: Residents’ other obligations or liability to the
Landlord in accordance with the Lease Agreement or Addenda are not impacted,
excluded, or waived as Residents have an obligation to pay for all damages to
the apartment and are responsible for all rent, additional rent, fines and fees
under the Lease Agreement. Specifically. this would include the Insufficient
Notice Fee associated with the failure to provide your landlord with sixty (60)
days• written notice of your intent to vacate.

5.    ROSELINK@ NETWORKED APARTMENT TM TECHNOLOGY FEE: If applicable, each
Apartment is required to pay a monthly Roselink@ Networked Apartment TM
 Technology Fee. As set forth more fully in Paragraph 4 above, this fee shall be
considered additional rent and shall be payable simultaneously with the payment
of rent pursuant to this Lease. This fee includes a Comcast programming package
with premium channels and local programming. Set-top boxes are available for an
additional charge. The fee also includes high-speed Internet access and multiple
e-mail accounts. Finally, the fee includes wiring for multiple phone lines. rear
surround sound speakers in the living room of each apartment and an intrusion
alarm for the apartment. The Resident may be required to execute separate
service agreements directly with each service provider in connection with the
purchase of additional services and in connection with the rules and regulations
regarding the services and equipment. These services are subject to change upon
written notice regarding same.

6.    COMMON AREA/AMENITIES CHARGE: You agree to pay a charge for the use. in
common with other Residents, of the common areas and amenities at the Community.
This payment will be in the amount of $0.00 and is drawn from the monthly rental
rate. The amount of this fee is subject to change upon renewal. Under no
circumstances shall the right to use the amenities referred to herein. survive
beyond the termination of the Resident’s lease. Resident agrees to follow all
posted or published rules and regulations pertaining to the facilities. The
failure to follow the rules entitles the Owner to terminate the use of the
amenities. Guests may accompany Residents to utilize the facilities. Residents
must accompany their guests. Guests cannot use the facilities when Residents are
not present. Residents are responsible for their guests. Residents must sign in
their guests. Resident agrees that Owner shall not be responsible for providing
supervision or security to Residents or guests of Residents. Residents agree to
be solely liable for any personal injury or property damage caused by Resident
or his/her guests. Resident agrees that he/she will indemnify, defend and hold
the Owner harmless from any claim for personal injury or property damage brought
by Resident or his/her guests.





 

--------------------------------------------------------------------------------

 



7.    RENEWAL OF LEASE: We may offer to renew your Lease at any time before the
end of the current Lease. but we have no obligation to do so. Your renewal Lease
term would begin at the end of the term of this Lease and may be on different
terms than this Lease. YOU MUST RESPOND IN WRITING TO ANY RENEWAL OFFER WE MAKE
TO YOU WITHIN THIRTY (30) DAYS AFTER THE DATE OF OUR RENEWAL OFFER. TO TERMINATE
THIS LEASE, YOU MUST SEND US WRITTEN NOTICE OF YOUR INTENT TO TERMINATE NO LATER
THAN SIXTY (60) DAYS BEFORE THE END OF THE TERM OF THIS LEASE. If you fail to
enter into a new Lease Agreement, or to vacate the Premises within the required
time periods. then you will be a holdover Resident. We may allow you to continue
to occupy the Apartment as a MONTH-TO-MONTH RESIDENT, but we have no obligation
to do so. If we permit you to continue as a month-to-month Resident. you must
pay the month-to-month premium set forth in “Charges Which Are Additional Rent:
Month to Month Premium” and you must sign a month-to-month Lease Agreement
confirming this change in your residency. When you sign the month-to-month Lease
Agreement. this Lease will automatically be renewed on a month-to-month basis
that WILL REQUIRE SIXTY (60) DAYS PRIOR WRITTEN NOTICE BY YOU, OR BY US.
FOR  TERMINATION. We reserve the right to increase the Rent payable by you as a
month-to-month Resident under this Lease upon sixty (60) days’ notice to you.

8.    FAILURE TO VACATE AFTER NOTICE: If you give us notice that you will vacate
your apartment. but you do not completely vacate prior to the date given in your
notice, you will be liable, in addition to all other damages provided for under
this Lease and the Security Deposit Agreement, for double based on a proration
of the monthly Rent provided for in the lease for each day that you remain in
your apartment. You will also be liable for our actual and consequential
damages. costs and reasonable attorney’s fees in connection with your
holding-over and with our actions in obtaining possession of your apartment as a
result of your holding-over. You agree that consequential damages include
reasonable expenses we incur in renting your apartment to a new Resident.

9.    SURVIVAL UPON DEFAULT: If you do not pay Rent or Other Charges as agreed
to in this Lease and we commence an eviction proceeding against you seeking
possession of the apartment, you will remain liable for actual damages for the
breach of the Lease. Actual damages may include, without limitation, claim for
Rent that would have occurred through the end of the Lease term or until a new
residency starts under a new lease for the apartment, whichever occurs first.

10.    MOVING OUT: When you vacate your apartment home at the end of your
occupancy you must deliver the keys, controlled access devices/codes,
transmitters, garage remotes and parking/carport tags to us. Do not leave the
items in your apartment. In no event will your occupancy terminate until the
date we are in possession of these items. If you do not return all of these
items on the date you are scheduled to move-out, you will be liable thereafter
for double Rent based on a proration of the monthly Rent provided for in the
Lease. As set forth in Paragraph 40). if the items are not returned to us, a
charge is due to us.

11. DISPOSAL OF PROPERTY: If you leave items of personal property on the
Premises after this Lease has terminated and delivery of possession has
occurred, or if your apartment appears to have been abandoned, your property
will be considered abandoned and we may sell or dispose of it in any fashion we
see fit. You understand that if you leave personal property in the premises
after you move-out or if you put property in areas of the Community that are not
designated for your use. we can determine that such property has been abandoned
and we can take steps to remove of dispose of the property consistent with
applicable law.

12.    NOTICE: We can give you written notice in one of four (4) ways. If we
give you notice in either of these four (4) ways. you will be considered to have
received it, whether you actually received it or not. Notices to the Owner may
be sent to the Owner’s Agent, Roseland Management Company, L.L.C. c/o Alterra at
Overlook Ridge. II Overlook Ridge Drive. Revere. MA 02151.

a)    We can mail it, postage prepaid, addressed to you at your apartment. or

b)    We can leave it on or under your apartment door

c)    We can deliver it to you in person

d)    We can deliver it to you electronically

13.    SECURITY DEPOSIT: You agree to deposit with us a Security Deposit . as
security for the performance of your obligations under this Lease. of $0.00 to
be held pursuant to the Security Deposit Agreement signed at the same time of as
the incorporated by reference into this Lease. This Security Deposit shall not
be used by you to pay Rent or Other Charges due Pursuant to Massachusetts
General Laws Chapter 186. Section 15 (B). Owner will deposit the security
deposit into a separate account in the Commonwealth for Resident’s benefit in
the following bank:

Name of Bank:     Bank of America

Address of Bank: 25 American Legion Hwy, Revere, MA 02151 Account No.
004640435934

a)    SECURITY DEPOSIT: We hereby acknowledge receipt from you of the sum of:

           Amount Paid: $0.00            Date:

which represents the Security Deposit payment required under the Lease (the
“Security Deposit”)

b)    REFUND OF SECURITY DEPOSIT: We agree to refund the Security Deposit to you
upon satisfaction of all of the following conditions or as otherwise required by
applicable law. except as modified by exercise of the cancellation option or
other provisions of the Lease:

c)    Complete vacating of the entire Premises by you on or before the date
specified in the required written sixty (60) day notice or thirty (30) day
written notice for month to month tenancy.

d)    Expiration of the term of the Lease, or termination of the Lease in
accordance with its provisions.

e)    Payment by you of all Rent required under the Lease. up to and including
the date of expiration or termination of the term of the Lease. or the full
notice period, whichever is longer.

f)    Your apartment. including all kitchen appliances (refrigerator. oven
range, dishwasher. baths. closets. storage areas, balconies/patios/decks, etc.)
have been thoroughly cleaned. so as to be in the same condition as it was in on
the beginning date of the term of the Lease, except for ordinary wear and tear.

g)    No defects or damage to Premises. whether caused by you. your family.
guests, invitees. agents or pets. unless shown on a written list of damages and
defects as set out in the Lease.

h)    Observation and performance by you of all of the other covenants and
obligations to be kept or performed by you under the Lease up to and including
the date of expiration or termination of the term of the Lease.

i)    Observation and performance by you of all rules and regulations to be kept
and performed by you under the Lease. including. without limitation. those rules
and regulations pertaining to pets.

j)    YOU HAVE GIVEN MANAGER SIXTY (60) DAYS WRITTEN NOTICE PRIOR TO THE DATE OF
EXPIRATION OR TERMINATION OF THE TERM OF THE LEASE OR THIRTY DAY WRITTEN NOTICE
FOR MONTH TO MONTH TENANTS.





 

--------------------------------------------------------------------------------

 



k)    You provide us with a written copy of your forwarding address.

l)    DEDUCTIONS: Within thirty (30) days (or on or before such earlier date as
may be required by applicable law) after satisfaction of all the conditions set
forth in Paragraph 2 above, we agree to refund the Security Deposit to you.
after deducting all damages or charges for which you are legally liable under
the Lease, this Security Deposit Agreement. or as a result of breaching the
Lease or the Security Deposit Agreement. At such time. we will provide you with
a written itemization of the Security Deposit. any accrued interest thereon and,
in the event we deduct any accrued and unpaid Rent, Other Charges or other
changes from the Security Deposit. we will furnish you with a written
description and itemized list of all deductions we made. In addition. we will
notify you in writing of any deductions to be made from the Security Deposit
during the course of the residency. Such notification will be made within thirty
(30) days of the date of the determination of the deduction and will itemize the
reasons, except that this notification will not be required for deductions made
less than thirty (30) days prior to the termination of the Lease. We will
maintain itemized records of all deductions made from the Security Deposit
during the preceding two (2) years. These records will be available for
inspection by you or your agent or attorney during our normal business hours.

m)    Unless prohibited by state law. the deductions will be made from the
entire Security Deposit regardless of whether the damage or other charges have
been caused by the pet or by you.

n)    WITHHOLDING OF RENT: You acknowledge that no portion of the Security
Deposit may be applied to Rent or Other Charges due and payable under the Lease,
and that the entire monthly Rent will be paid on or before the due date each
month during the term of the Lease, including the last month of occupancy.

o)    MOVE-OUT PROCEDURES: Upon a request by us to you that you vacate. or
within five (5) days after receipt of notice by us of your intent to vacate. we
will make reasonable efforts to advise you of your right to be present at our
inspection of the Premises for the purpose of determining the amount of the
Security Deposit to be returned. If you want to be present when we make the
inspection. you must let us know in writing so that we may, in turn, notify you
of the time and date of the inspection. The inspection will be made within
seventy-two (72) hours after termination of occupancy and removal of all your
personal effects. If you attend the inspection. will. upon completion of the
inspection, give you an itemized list of damages to the Premises known to exist
at the time of the inspection. We suggest that you accompany us during the
inspection to help resolve any problems that may arise. Failure to do so will
constitute a concurrence by you in our assessment of charges for damages or
cleaning. After inspection by us, appropriate charges will be assessed by us for
any missing items. damages, or repairs to the Premises, or its contents (except
for ordinary wear and tear.) insufficient light bulbs, scratches. burns or holes
in the walls, doors, floors, draperies, carpets and/or furniture, and for
cleaning the Premises (including all kitchen appliances.)

p)    FAILURE TO OCCUPY PREMISES: If. for any reason. except for delay caused by
construction. the holding-over period of a prior Resident, or disapproval of
your rental application. you do not take occupancy of the Premises as provided
for in the Lease, damages will be assessed against the Security Deposit in the
amount which will be calculated on a per-diem rate based on your total monthly
rental amount until notification of cancellation, in writing, not to exceed one
month’s total leased rent. such amount being agreed by you and by us to
establish our cost of re-letting the apartment. We will have all rights and
remedies available to us under the Lease and Security Deposit Agreement.

q)    INTEREST ON DEPOSIT: We will accrue interest on the Security Deposit at
the rate set in the applicable statutes. which interest will be credited and
paid as required by law.

           a. ☐ Applied towards your rent

           b. ☒ Paid to you directly

14.    UTILITIES: Resident shall make application to the various utility
providers in his or her own name. It shall be the Resident’s responsibility to
maintain heat at a minimum of 550  F in the Apartment during the term of this
Lease. Resident shall pay the following:

﻿

 

 

 

 

 

           Electric

☒

Sewer

☒

Alarm Monitoring

☒

           Gas

☒

Telephone

☒

Other

☐

           Water

☒

Cable

☒

 

 

           Trash

☐

Internet

☒

 

 

The consumption of gas for heat and hot water shall be separately metered to the
Apartment by Owner using the Energy Cost Allocation system described in
subsection (a) below. The consumption of water shall be separately metered to
the Apartment by Owner using a water sub-metering system described in subsection
(c) below. Owner will send a bill to Resident for the monthly gas heat. hot
water. and water and sewer use. The bill shall include the following charges:

a)    “Gas Heat Charge” if applicable. refers to an allocated share of the cost
of gas used to heat the Resident’s Apartment. The Resident’s gas furnace is
monitored by an Energy Cost Allocation system to determine the amount of time.
each monthly billing period. that gas is combusted by the furnace to heat the
Apartment. The Owner’s monthly total gas consumption at Alterra at Overlook
Ridge is recorded by master gas meters. The Owner’s monthly cost to heat the
Resident’s Apartment is allocated to the Resident based on the recorded time of
gas combustion for that Resident’s gas furnace multiplied by the gas input
rating for that Resident’s gas furnace. The gas used to heat vacant apartments
and common areas of the building (if any) is monitored and allocated by exactly
the same method and is paid for by the Owner.

b)    “Water and Sewer Charge” if applicable, refers to the cost of water and
sewer used in Resident’s Apartment. A water sub-metering system has been
installed in the building. Resident’s apartment is monitored by a utility grade
water meter to measure the amount of water consumed in the Apartment. The
Owner’s total water consumption is recorded by master water meters installed by
the municipality. The total water consumption is allocated to Resident’s
apartment and billed based on their actual water use. Water and sewer use
charges are billed to Resident in accordance with Mass. General Law c. 186, sec.
22.

c)    ALL UTILITY CHARGES ARE CONSIDERED ADDITIONAL RENT. IN THE EVENT OF
NONPAYMENT. THE OWNER MAY USE ANY AVAILABLE LEGAL REMEDIES, INCLUDING BUT NOT
LIMITED TO DECLARING RESIDENT IN DEFAULT OF THIS LEASE AND FILING SUIT FOR MONEY
DUE AND/OR POSSESSION.

d)    Owner is not responsible for any loss or damage that may result from
interruption of electricity. gas or other utility service to the Apartment.

e)    fie Resident shall conserve energy and water.

f)    There shall be no heating by kerosene stoves or lighting by lamps other
than electric.

g)    Utility bills must be paid by the Resident in a timely manner and the
failure to do so is considered a material breach of the Lease.

15.    DELAY IN OCCUPANCY: If the Owner cannot deliver possession of the
Apartment to the Resident on the date when the term of this Lease is to begin,
the Owner shall not be liable for such failure, and the rent shall be
apportioned and abated until the Owner is able to deliver possession. If the
Owner is not able to deliver possession of the Apartment to the Resident within
fourteen (14) days from the beginning date of this Lease, the Resident may
cancel and terminate this Lease. which must be done in writing.

16.    POLICIES AND PROCEDURES: Owner’s Policies and Procedures are set forth by
Addendums and Riders. which shall be incorporated as part of this Lease. Failure
to comply with the Policies and Procedures is a breach of this Lease. Resident,
Resident’s family. their employees, agents. visitors. licensees and invitees
shall comply with the Policies and Procedures. Prior to occupancy. Resident
(including every occupant) must execute and acknowledge that they have received
a copy of and will comply with the Policies and Procedures. The Owner reserves
the right to cancel or modify any of the Policies and Procedures and to make
other changes and regulations from time to time as may be deemed necessary upon
reasonable nonce to Resident. Resident will be required to comply with any such
amendments or supplements to the rules and regulations, after due notice of
same.

17.    RESIDENT’S RIGHT TO QUIET ENJOYMENT: The Resident acknowledges that its
right of quiet enjoyment does not include disturbing or interfering with other
Residents or interfering with the Owner in the operation and maintenance of the
building.

18.    RESIDENT’S DUTY OF CARE: At the time you first occupy your apartment or
within ten (10) business days thereafter. we will give you a written Statement
of Condition Of Apartment. If you disagree with our statement of Condition of
Apartment. you must attach a separate list of any damage existing in the
Apartment and return the statement to us. Within fifteen (15) days of receiving
your list, we will either agree with your list and sign and deliver your list to
you. indicating that we agree with it. or deliver to you a statement that will
be attached to a copy of your list which





 

--------------------------------------------------------------------------------

 



clearly lists our disagreement with your list. Damages and defects not itemized
will be presumed to have first occurred during your occupancy of the apartment.
If you do not return this list. within the specific time period. a court may
later view your failure to return the list as your agreement that the list is
complete and correct in any suit which you may bring to recover the security
deposit (if any paid) and the apartment will be deemed accepted by you and to
not have any damages or defects. All improvements made to your apartment by you
will be at your sole cost and expense, will only be made upon our prior written
consent, and all fixture improvements will become Owner’s property and will be
surrendered with your apartment at the termination of this Lease.

19.    CONDITION OF THE APARTMENT: If the Apartment is in need of repair. the
Resident must promptly notify the Owner. The Owner will have a reasonable amount
of time to make repairs. Notwithstanding the foregoing, the Resident must pay
the full cost of all repairs, replacements and damages caused by the act or
neglect of the Resident. the Resident’s household members. family. guests,
domestic employees, contractors (if consented to by Owner), and visitors.

If there is damage to the Apartment by fire, water. organic (e.g.: mold or
bacteria) or other hazard. or in the event of a malfunction of equipment or
utilities, you agree to immediately notify us. Your failure to notify us of any
such damage in a timely and expedient manner will waive your rights to claim
against us and you agree to hold us harmless, for any damage to you or your
possessions and belongings which result thereby. If the damages are such that
this Lease can continue, we will make repairs as needed with reasonable
promptness. Rent will not abate during the period of such repairs. If. in our
sole opinion, the apartment is so damaged as to be unfit for occupancy. and we
elect to make repairs, the Rent provided in this Lease will abate during the
period of time when the apartment is unfit for occupancy. In all other respects
the terms of this Lease will continue.

In the event that your apartment, or the building in which it is located. is
damaged or destroyed by fire or other casualty such that your enjoyment of the
Premises is substantially impaired. you may immediately vacate the Premises and
within fourteen (14) days serve on us, in accordance with the notice provisions
of Paragraph 7, a written notice of your intention to terminate this Lease. If
you do so. then this Lease will terminate as of the day you vacated and your
obligation to pay Rent will cease as of the date of the casualty. You will be
liable only for Rent (in those situations where you, your family. guests,
invitees, agents or pets were not responsible for the damage or destruction) up
to the date of such damage or destruction. In the alternative, if available and
at our option, you may accept a comparable apartment in the Community for the
remaining term of this Lease. and pay the current market rent for that
apartment.

fie Owner carries no insurance covering the loss of the Resident’s personal
property; the Resident is responsible for securing its own insurance protection
against loss of personal property by fire or other cause. The Resident shall use
every reasonable precaution against fire and will promptly notify Owner of any
fire hazard, fire or incident at the Apartment and/or on Premises and common
areas.

(a) Fire Insurance Relocation Costs: Pursuant to M.G.L c. 175. section 99. the
Owner hereby provides you with written notice that It will provide insurance for
up to $750.00 in benefit. per rental unit. to cover the actual costs of
relocation if a Resident is displaced by a fire or damage resulting from a fire
on the premises.

20.    WARRANTY OF HABITABILITY: The Owner warrants the habitability of the
Apartment. However. the Owner shall be exempt from any liability for damage or
injury to person or property, or resulting from any cause whatsoever, unless the
damage or injury is caused by the Owner’s intentional act or negligence.

From time to time, there may be interruption of some services due to the
necessity of repair or some unanticipated event not reasonably within the
Owner’s control. In case of such interruption of service. Owner will make every
reasonable effort within its control to restore service. [n that event. the
Owner shall not be liable to the Resident for the interruption of services.

21.    NO ALTERATIONS: All improvements made to your apartment by you will be at
your sole cost and expense. will only be made upon our prior written consent,
and all fixture improvements will become Owner’s property and will be
surrendered with your apartment at the termination of this Lease. The Resident
shall make no alterations to the Apartment or the Premises or display any sign
upon the Apartment. Premises or the exterior of the building. There shall be no:

(a)    Installation of any additional locks

(b)    Changes in plumbing, electrical or heating systems

(c)    Installation, use or storage in the Apartment of a washing machine.
waterbed, clothes dryer. air conditioning, satellite/television antennas, space
heaters, propane heaters or any type of portable apartment heater, or permanent
heaters.

22.    REASONABLE ACCOMMODATION/MODIFICATION: It is the policy of ALTERRA I
L.L.C. (“Alterra at Overlook Ridge”) to provide reasonable accommodations to
applicants and residents who have disabilities. and to permit residents with
disabilities to make reasonable modifications. An applicant or resident with a
disability may need either a reasonable accommodation or a reasonable
modification. or both, in order to have an equal opportunity to use and enjoy
their dwelling or housing services. We will review all reasonable accommodation
requests individually. If unsure about the reasonableness of the request. we
will consult upper management before denying the request or conditioning
approval on an alternative. If honoring the request appears very difficult,
time-consuming or expensive. we will inform the requester of the concern and
discuss how to identify easier, quicker or less expensive alternate
accommodations that may work. In such situations. we will offer the requester
the opportunity to amend the initial request. We may consult a local fair
housing agency or other expert for technical assistance. accommodation ideas,
funding resources, etc.

23.    NO REPRESENTATIONS BY OWNER: The taking of possession by Resident shall
be conclusive evidence that Resident has accepted the Apartment “as is” and that
the Apartment were in good and satisfactory condition at the time possession was
taken except as set forth in the Move-In Condition Report. The Resident
acknowledges that the Apartment has a working smoke detector. The Owner has made
no representations or promises with respect to the Apartment except as set forth
in this Lease and the Move-In Condition Report.

You promise that all information you provided to us on your rental application
or otherwise was given voluntarily and knowingly by you. In the case of Bond
Financed or affordable housing communities. you certify the accuracy of the
statements made in the Income Certification, (a) agree that the family income,
family composition and the other eligibility requirements are deemed material
obligations of your residency, (b) agree that you will comply promptly with all
requests for information from the Manager or Owner. and (c) agree that your
failure or refusal to comply with these provisions is a material breach of this
Lease and gives us the right to exercise all available remedies against you,
including the right to evict you, subject to applicable law.

All promises Manager and Owner have made to you are contained in this written
Lease. No oral agreements have been made. This Lease can only be changed by an
agreement in writing. signed by both you and by the Manager. In the event of
more than one Resident. each Resident is jointly and severally liable for each
provision of the Lease. You agree that you are of legal age to enter into a
binding lease for lodging. All obligations under the Lease are to be performed
in Suffolk County, City of Revere, State of Massachusetts.

24.    SMOKE AND CARBON MONOXIDE DETECTORS: Resident agrees not to repair. touch
or disturb the smoke and carbon monoxide detectors but agrees to notify
management in writing of any malfunction.

25.    RIGHT TO ENTER THE APARTMENT: Owner, Owner’s representatives. prospective
purchasers and Owner’s lenders with Owner. may peacefully enter and shall be
allowed to enter, the apartment at any reasonable time. If Resident or the other
occupants are not present, written notice of the entry will be left in a
conspicuous place in the apartment immediately after entry. Owner shall not
abuse its privilege and whenever possible will give twenty-four (24) hours
notice of Owner’s intent to enter the apartment. No notice will be given in
situations including but not limited to: inspections with immediate danger to
person or property is reasonably suspected, entry is directed by a law
enforcement officer with or without a search or arrest warrant or in hot
pursuit. stopping excessive noise or removing health or safety hazards,
preventing water or property or utilities or documenting damage to the apartment
of condition thereof. In the event of a breach of any of the terms and
conditions of this Lease by Resident, the Owner shall have all rights and
remedies available as recognized by applicable state law. In the event of
abandonment. property may be packed, removed and/or stored in any other place in
the building in which the apartment is situated, or in any other place. for the
account of and at the expense and the risk of Resident. After thirty (30) days
from any default. or such longer period as may be required under applicable
state law, Owner may proceed to sell or otherwise dispose of any property
removed from the apartment as provided under applicable state law. Resident
hereby





 

--------------------------------------------------------------------------------

 



waives all claims for damages which may be caused by the re-entry of Owner in
taking possession of the apartment or removing or storing the furniture and
property as herein provided, and will save Owner harmless from any loss. costs
or damage occasioned Owner thereby and no such reentry shall be considered or
construed to be a forcible entry.

Should Owner elect to reenter. as herein provided or should Owner take
possession pursuant to legal proceedings or pursuant to any notice provided for
by law, it may at its sole discretion and option. terminate this Lease. or Owner
may from time to time. without terminating this Lease, relet the apartment for
such term and at such rental and upon such other terms and conditions as Owner
in its sole discretion may deem advisable. with the option to make alterations
and repairs to the apartment. Resident shall be liable for the cost of all the
alterations and repairs which are reasonably necessary to re-rent the apartment
and the cost of reletting the apartment. Upon such reletting. all rentals and
other sums received by Owner from such reletting shall be applied, first to the
payment of debt other than Rent due to Owner from Resident: second. to costs and
expenses of reletting: third, to past due Rent: and the residue, if any. to be
held by Owner and applied as payment of future Rent as the same becomes due and
payable.

In the event of any violation by Resident of any of the terms and conditions of
this Lease. then Resident agrees to pay the costs of enforcement, including but
not limited to such reasonable attorneys’ fees. collection costs. court costs
and other costs and expenses that may be incurred by Owner in connection with
the enforcement of this Lease.

No re-entry or taking of possession of the apartment by Owner shall be construed
as an election on Owner’s part to terminate this Lease, unless a written notice
of such intention is given to Resident. Notwithstanding any such reletting
without termination, Owner may at any time thereafter elect to terminate this
Lease for such previous breach. Should Owner at any time expressly opt to
terminate this Lease for any breach, in addition to any other remedy it may have
Owner may recover from Resident damages it may incur by reason of such breach.
including the costs of recovering the apartment, and including the worth at the
time of such termination of the excess. if any, of the amount of Rent due under
this Lease for the remainder of the Lease Term over the then reasonable rental
value of the apartment for the remainder of the Lease Term.

26. OWNER/MANAGER LIABILITY; REQUIREMENT TO PURCHASE RENTER’S INSURANCE: Neither
the Owner nor we will be liable to you, your family, guests, invitees or agents
for any damages or losses to person or property caused by other Residents of the
Community or by any other persons. You agree to indemnify (reimburse if
necessary). defend and hold Owner and Manager harmless against all claims for
damages to property or persons arising from your use of the Premises. or from
any activity, work or thing done. by you or by any pet in or about the Premises
(including legal fees and court costs we incur). Owner and Manager will not be
liable for personal injury or damage or loss of your personal property
(furniture, jewelry, clothing, automobiles, food or medication in the
refrigerator, etc.) resulting from theft, vandalism, fire, water, rain, snow,
ice, storms, earthquakes, sewerage, streams, gas, electricity, smoke,
explosions, sonic booms, or other causes or resulting from any breakage or
malfunction of any pipes, plumbing fixtures, air conditioner, or appliances,
unless it is due to our failure to perform, or negligent performance of, a duty
imposed by law. Owner and Manager will not be liable to you for any loss or
injury due to interruption or curtailment of heat, hot water, air conditioning,
or any other service furnished to you, except as provided by law. You agree not
to withhold any Rent or Other Charges, nor will Rent or Other Charges be abated,
as a result of such interruption or curtailment. You agree not to request
outside contractors to perform work on your apartment or the Community without
our written authorization. Insurance coverage maintained by Owner or by us does
not protect your person or property, whether located or stored inside or outside
the Premises.

This agreement by you to indemnify (reimburse if necessary). defend and hold
Owner and Manager harmless against all claims for damages to property or persons
arising from your use of the Premises specifically includes. but is not limited
to. your use of the amenity areas and health facilities. if any, at the
Community. Except as required by applicable law, neither the Owner nor our
affiliates, agents, employees, successors or assigns. will be liable for any
claims. causes of action or damages arising out of personal injury. property
damage or loss that may be sustained in connection with the amenity areas and
health facilities either by you or by any persons you allow to use such areas or
facilities. You. and any person you allow to use such area or facilities. agree
to assume all risk as to using the facilities and agree that approval from a
physician, if warranted, has been obtained.

You acknowledge and agree that neither the Manager nor the Owner has purchased
insurance coverage for your personal belongings or any personal property located
in your apartment home or anywhere at the Community or for any personal
liabilities that may be suffered or incurred by you or your family, guests,
invitees or any other occupants of or visitors to your apartment home. During
the term of your Apartment Lease Agreement, you agree to purchase and maintain.
at your sole cost and expense. a comprehensive personal liability policy or its
equivalent, issued by a licensed insurance company that you select which
provides limits of liability of at least S 100.000 per occurrence. All policies
shall waive rights of subrogation against the Owner and Manager. You agree to
provide a copy of these insurance policies or certificates of insurance
evidencing these insurance policies in form and content reasonably acceptable to
the Manager at the time you obtain the policies and on each annual renewal date
for such insurance policies. You agree to maintain these insurance policies
during the entire term of your residency at the Community.

FIRE AND WATER DAMAGE TO PREMISES: If the premises sustain fire damage and/or
water damage caused by Resident’s negligence or intentional conduct (or the
negligence or intentional conduct of any person living in the premises or any
guest) the rent for the premises will not be abated and you will be responsible
for paying the rent for the premises and for any costs we incur to repair
damage.

If any of our employees are requested by you to render services such as moving
automobiles. handling furniture. cleaning. or any other services not
contemplated in this Lease. such employee will be deemed the agent or employee
of you (and not of us) regardless of whether payment is made for such service,
you agree to indemnify (reimburse if necessary) and hold us harmless from all
losses suffered by you or by any other person in such circumstances.

27.    SECURITY ACKNOWLEDGEMENT AND WAIVER: Neither we nor the Owner promise or
in any way guarantee the safety or security of your person or property against
the criminal actions of other Residents or third parties. The responsibility of
protecting you. your property. family. guests, agents and invitees from acts of
crime is solely the responsibility of you and the law enforcement agencies.

We do not warrant or imply that access controls. alarm systems. devices. locks
or personnel employed at the Community. if any. will be operational at any given
point in time or will discourage or prevent breaches of security, intrusions.
thefts, vandalism. mischief or incidents of violent crime. Further, we reserve
the right to reduce, modify or eliminate any access control. alarm system.
device or personnel (other than those statutorily required) at any time. You
agree that such action will not be a breach of any obligation or warranty on our
part.

You agree to promptly notify us in writing of any problem. malfunction or
failure of lights. door locks. window latches, controlled access gates,
intrusion alarms, and any other access control system. You acknowledge that you
have received no representation or warranties. either expressed or implied, as
to any security or any access control system on the Premises. We have not in any
way stated or implied to you that the security of any person or property was or
is provided or that the Premises and/or surrounding neighborhood has been or
will be free of come. You agree that neither we nor the Owner will be liable to
you based on any claim that security or access control system was not provided
or was inadequately provided. You agree to release and hold us and the Owner
harmless from all claims arising out of criminal acts of other Residents and
third parties. You acknowledge that this will be binding on your heirs.
successors and assigns.

Nothing in this Paragraph 27 purports to modify any obligation or duty owed by
the Owner or by us to you under applicable law.

28.    MATERIALS IN THE COMMUNITY: Owner has not conducted any investigation of
the possibility of health-related risks associated with electromagnetic field,
water quality. air pollution, and the like. Residents wishing to rent an
apartment in the community should conduct their own investigation to satisfy
them prior to entering into the Lease Agreement. As additional consideration for
Manager and Owner entering into this Lease, you, for yourself, your heirs,
successors, assigns, agents. guests. licenses. invites and all others claiming
by, through or under you. or who may live in, occupy or use the Apartment,
hereby (a) expressly assume and accept all risks related to the presence in or
near the Community of potentially detrimental health-affecting substances or
forms of energy; (b) waive all claims and causes of action of any kind. at law
or in equity, whether arising by stature. ordinance, rule, regulation, or
otherwise against the Manager and Owner of the Community. their respective
agents. principals, employees, legal representatives, affiliates, assignees.
successors. partners. shareholders. officers and directors (together called
“Manager/Owner





 

--------------------------------------------------------------------------------

 



Affiliates”) with respect to any real or alleged health hazard related to the
presence in or near the Community of materials containing or emitting
potentially health-affecting substances; and (c) agree to defend. indemnify and
hold harmless the Manager/Owner affiliates against all claims, causes of action,
liabilities losses, damages and expenses of any kind. including but not limited
to. attorney’s fees and litigation costs at both the trial and appellate levels,
that Manager/Owner Affiliates may incur by reason of claims asserted against
them that arise out of or are based upon potentially health affecting substances
or forms of energy brought. or allowed to be brought. into. or occurring in.
near or around the Community by you or your guests, your agents or by any other
person living in. occupying. visiting or using the Apartment.

Nothing in this Paragraph 28 purports to modify any obligation or duty owed by
the Owner or by us to you under applicable law.

29.    HAZARDOUS MATERIALS: You may not bring any hazardous or toxic materials
onto the Community.

If your transportation. storage. use or disposal of hazardous or toxic materials
on the Community results in contamination of the soil or surface or ground
water. or loss or damage to person(s) or property. then you agree to: (l) notify
us immediately of any contamination. claim of contamination. loss or damage. (2)
after consultation and approval by us. clean up. at your cost. the contamination
in full compliance with all applicable statues, regulations and standards. and
(3) indemnify. defend and hold us and the Owner harmless from and against any
claims. causes of action, penalties. costs and fees, including attorney’s fee
and consulting fee arising from or connected with any such contamination. claim
of contamination, loss or damage. This provision will survive the expiration or
termination of this Lease.

30.    CONDEMNATION: If the whole or any part of the Premises shall be taken or
condemned for any public or quasi-public use or purpose, the term and all rights
of the Resident under this Lease (other than the right of Resident to seek a
partial refund of the current month’s rent) shall terminate on the date of the
title vesting in the condemnation. Owner may terminate lease upon ten (10) days’
notice to the Resident. If the Lease is terminated, Owner shall refund prorated
rent and all deposits, less deductions. Award or awards shall be the property of
the Owner without apportionment, and the Resident assigns to the Owner any and
all interest. which the Resident might have in and to such award or awards.

31.    ILLEGAL ACTIVITY: Neither you. your family. guests. invitees or agents
will engage in. conspire in or facilitate any criminal activity on the Premises
including, but not limited to, any violent criminal activity or any drug-related
criminal activity. “Violent criminal activity” means any criminal activity that
has as one of its elements the actual or threatened use of force against another
person or property of another. “Drug related activity” means the illegal
manufacture, sale, distribution. use or possession of a controlled. dangerous
substance. Violation of this provision constitutes material non-compliance with
the terms of this Lease. Notwithstanding any other provision in this Lease. such
violation may be grounds for your eviction.

a)    Unlawful Controlled Dangerous Substances: No Resident or guest of any
shall possess, possess with the intent to distribute or distribute any unlawful
controlled dangerous substance as the term is defined in the criminal statutes
of the State of Massachusetts or the United States of America. Any Resident or
guest of any Resident who violates that provision shall be deemed subject to
immediate eviction for cause and/or violation of the terms of the Lease. Any
Resident or occupant who knowingly allows any guest to possess. possess with the
intent to distribute or distribute controlled dangerous substances in or upon
the subject rental unit premises shall be deemed subject to immediate eviction
for cause and/or violation of the terms of the Lease.

b)    Alcohol and Illicit Drugs: No person under the age of twenty-one (21)
years old is permitted to consume alcohol on the Premises. Illicit drugs are
strictly prohibited on the Premises. This includes but is not limited to any
apartments. common areas. hallways. amenity areas. Clubhouse, storage areas,
parking areas, and parking garages.

c)    Owner/Management Liability: Tenant agrees to indemnify. defend and hold
harmless the Landlord. its employees, agents and managers, from all liability
arising from alcohol-related or drug-related incidents.

32.    LOCK OUTS: If a Resident does not have a key to the Apartment. proper ID.
acceptable to the Owner, is required before Owner will assist Resident to get
into the Apartment during normal business hours.

33.    BANKRUPTCY: The Law requires an automatic stay allowing the Resident time
to pay so long as the post-petition rent is paid in a timely manner pursuant to
the Lease agreement.

34.    SUBLETTING: Resident shall not assign, transfer, or mortgage this
Apartment Lease Agreement in whole or in part or any interest therein, nor shall
Resident sublease or sublet the Premises or any part or portion thereof, either
voluntarily or by operation of law. In the event that the Resident shall attempt
to assign or transfer this Apartment Lease Agreement or any interest therein or
in the event Resident shall sublet the whole or any part of the Premises, then
at the option of Owner, this Apartment Lease Agreement shall immediately
terminate. The acceptance of rent by the Owner from Resident or any other person
or entity after a purported assignment or subletting shall not be deemed a
waiver by the Owner of any provisions stated herein.

a) PROHIBITION OF SHORT-TERM RENTALS/SUBLETTING/ASSIGN M ENTS: Under no
circumstances are you permitted to rent space in the Premises to occupants on a
short-term or transient basis. or for any short-term occupancy that may be
governed by or prohibited by state or local laws, including, but not limited to,
those applicable to transient housing. code violations or hotel taxes. You are
specifically prohibited from advertising the Premises for rental by short-term
or transient occupants on websites such as Airbnb, craigslist, Expedia,
Hotels.com or any other similar locator sites. It shall be considered a
substantial and material breach of this Lease should we become aware of any
violation of these short-term stay provisions or incur any loss as a result of
your violation of this provision. In additional to all other remedies we have
under this Lease, you agree to indemnify us and assume full responsibility for
any and all losses that we incur. including attorneys’ fees and costs.

35.    HOME BUSINESSES: Conducting any kind of business in the Apartment or the
community is prohibited. However, business conducted in a home office by
computer. mail, telephone, e-mail, or fax is permissible if not in violation of
any law and if customers, clients. patients, or other business invitees do not
come to the Apartment for business purposes.

36.    LIENS: fie Resident shall not allow any mechanic’s lien or other lien to
be filed against the building.

37.    SUBORDINATION: Lease shall be subject and subordinate to any renewals of
any mortgage or mortgages now on the Premises or any new mortgage or mortgages
which any Owner of the Premises may hereafter at any time elect to place on the
Premises. The Resident agrees, upon request at any time. to sign any paper which
the Owner may consider necessary to accomplish that end. If the Resident does
not do so. the Owner is irrevocably empowered to sign such paper in the name of
the Resident as the act and deed of the Resident.

38.    CAPTIONS: Captions are inserted only as a matter of convenience and for
reference and in no way to define. limit or describe the scope of this lease,
nor the intent of its provisions.

39.    SIGNATURES: This Lease shall not be binding until signed by the
designated Owner’s Representative. Owner may cancel this lease and retain all
monies deposited by Resident in the event Owner discovers that Resident made
misrepresentations or untruthful statements in its application.

40.    SALE OF PROPERTY: If the Owner sells the property. the Owner may transfer
the Security Deposit to the new Owner for the Resident’s benefit. The Owner has
no obligation to notify the Residents of any sale of the property. Owner agrees
to use its best efforts to protect the confidentiality of Resident’s non-public,
personal and financial information. and Resident agrees to disclosure of said
information. in accordance with the following parameters:

·



Owner’s records are kept by computer and in files in the office. With respect to
computer data. there is a firewall and there are passwords. which are intended
to keep those outside the company from accessing Resident data





 

--------------------------------------------------------------------------------

 



﻿

·



Within the company, Owner will train its employees to treat your information as
confidential. and not to share that data with anyone outside the purposes for
which that information was generated  Owner will share personal and account data
as follows:

l) As may be necessary to check Resident’s creditworthiness

2)    As may be necessary to administer to the apartment or account. or service
a request by the Resident

3)    As may be necessary to sell the building. merge or transfer it. sell its
assets. comply with any requirement of a bankruptcy or insolvency tribunal, or
convert it to a condominium or a cooperative or other form of common interest
Ownership

4)    As may be necessary to assist Owner’s attorney in eviction actions or as
necessary to assist Owner’s attorneys in any other legal matter 5) As may be
necessary to respond to emergencies

6)    As may be necessary to respond to comply with any applicable law. rule or
regulation. or Court orders or subpoenas. or requests for information from
governmental agencies. such as code enforcement officers. insurance company
representatives. or insurance rate advisory organizations. Owner’s mortgage or
banking representatives. State inspectors or regulators. police. fire. health
officers. and other municipal and State officials

7)    As may be necessary to contact Resident

8)    As may be necessary to collect rent or other delinquent charges

9)    As may be necessary to send a Notice to Quit or Notice to Cease

With respect to any other proposed release of account histories or other
personal information. we will first ask for your consent, and provide you with
an opportunity to object to the disclosure, before a determination is made
whether to release that information. Owner will not use your personal or account
information for telemarketing, direct mail marketing or marketing through
electronic mail to the Resident. This policy will govern during the residency,
and even after the Resident vacates the premises.

41.    SEVERABILITY: In the event that a provision or a portion of any provision
of this lease shall be held to be unenforceable, null and void, or a violation
of public policy. such provisions shall be severed from this lease, and the
remainder of this lease shall continue in full force and effect.

42.    WAIVER: The failure of the Owner to insist on strict performance of any
of the covenants or conditions of this lease or to exercise any option conferred
in this lease in one or more instances shall not be considered a waiver or
relinquishment of any such covenants or conditions for the future.

43.    DEFAULT AND REMEDIES: The failure of the Resident to pay rent. additional
rent and any other sum required to be paid by Resident and/or the Resident’s
failure to perform any other provision. covenant, obligation or agreement set
forth in this Lease, including compliance of the Community Policies and Addenda,
shall constitute an event of default hereunder.

Upon the occurrence of any event of default, if the Resident defaults in regard
to any of the terms and conditions set forth in this lease, the Owner may serve
notice on the Resident that he or she is in breach of the Lease and terminate
this Lease by (i) a seven (7) day written notice to the Resident to vacate the
premises in case of any breach except only a breach for non-payment of rent. or
(ii) a fourteen ( 14) day written notice to Resident to vacate the premises upon
the neglect or refusal of Resident to pay rent herein provided. The Resident
shall thereafter quit and surrender possession of the Apartment to the Owner.
The Owner shall be entitled to re-enter the Apartment by any method prescribed
by law to remove all persons and for any cause permitted by law. No such
expiration or termination of this Lease shall relieve the Resident of his
liability and obligations under this Lease. whether or not the Apartment is
relet. If the Resident fails or refuses to remove any furniture or fixtures
prior to any such repossession by Owner, such furniture and fixtures shall be
handled in accordance with applicable law.

In case of any such default, re-entry. expiration and/or dispossession. all
unpaid rent for the full term of this lease shall be due, together with such
expenses as Owner may incur, including but not limited to attorney’s fees. court
costs and constable fees. brokerage fees and costs of putting the Apartment in
good order, and/or for preparing the Apartment for re-rental.

44.    GOVERNING LAW AND SEVERABILITY: The terms of this Lease shall be governed
by the law of the state in which the Apartment Community is located. Should any
provision or portion of a provision of this Lease be declared invalid by a court
of competent jurisdiction, the remaining provisions hereof shall remain in full
force and effect regardless of such declaration.

45.    PROHIBITED BEHAVIOR: Resident, the other occupants and Resident(s) guests
or invitees may not engage in the following prohibited activities on or about
the Apartment Community: (a) loud or obnoxious conduct. (b) disturbing or
threatening the rights. comfort. health, safety, or convenience of others in or
near the Apartment Community. (c) loud fighting inside or outside Resident(s)
apartment which disturbs other Residents, their guests or invitees, (d) marking
or otherwise defacing any building or structure within the Apartment Community:
marking or otherwise damaging property on or about the Apartment Community.
including automobiles. motorcycles, bicycles and other vehicles. (e) possession,
selling or manufacturing illegal drugs or drug paraphernalia, (f) engaging in or
threatening violence. (g) possessing a weapon prohibited by applicable state
law, (h) discharging a firearm in the Apartment Community, (i) displaying or
possessing a gun. knife. or other item which is intended to be used as a weapon
in Resident(s) apartment, a common area or in a way that may alarm others. (j)
soliciting business or contributions; using the apartment for other than
Residential use, (k) storing anything in closets having gas appliances. (l)
tampering with utilities. (m) bringing hazardous materials into the Apartment
Community. (n) having or using glass containers in the pool or common areas. (m)
and using candles or kerosene lamps. The Resident and other authorized occupants
shall not engage in abusive conduct towards the Owner. Agent. or employees.
Abusive conduct includes, but is not limited to, physical violence, assault,
verbal abuse, committed towards the Owner. Agent, or employee. licensee.
invitee. or guest of the Resident upon any employee or agent of the Owner. Such
abusive conduct constitutes a default under the Lease by the Resident and the
Owner has the right to terminate the lease.

46.    RESPONSIBILITY FOR GUESTS: Resident hereby accepts responsibility for
Resident(s) guests and invitees in and about the Apartment Community to respect
the privacy and comfort of other Residents. Resident shall be liable to Owner
for damage caused by Resident, the other occupants and Resident(s) guests or
invitees. Owner may exclude guests or others who. in its sole Judgment. have
been violating the law, violating this Lease or any community rules or
regulations, or disturbing other Residents. visitors or Owner(s)
representatives. Owner may also exclude from the Apartment Community, including
the common areas. any person who refuses to show photo identification or refuses
to identify himself or herself as a Resident. occupant or guest of a specific
Resident in the Apartment Community. Resident is liable for all damages and the
expenses of repair or replacement to the leased Premises and to any other part
of Owner’s property (whether common areas or premises leased to other parties)
where such damage is the result of intentional or negligent acts or omissions.
or otherwise. of the Resident. his family. guests or agents. including, but not
limited to, “accidents” which occur in the leased Premises and damage it and
“accidents” which originate in the Leased Premises and which result in damage
not only to the leased Premises but to other portions of Owner’s property.
unless such damage has been caused by normal wear and tear or standard
deterioration of said facility or has been caused by Owner or its employees.
Owner will make such repairs or replacements and any sums so expended by the
Owner shall be deemed owing by the Resident to the Owner as additional rent and
payable immediately.

47.    REIMBURSEMENT FOR DAMAGE: Resident must promptly reimburse Owner for
loss. damage. or cost of repairs or service caused anywhere in the apartment or
Apartment Community by Resident. the other occupants or Resident(s) guests or
invitees improper use or negligence. Owner may require payment at any time.
including advance payment. for repairs for which Resident is liable. Any delay
in Owner(s) demanding reimbursement is not a waiver of such right.

48.    REPAIRS: ALL REQUESTS FOR REPAIRS (IF APPLICABLE). INSTALLATIONS. OR
SERVICES. OR SECURITY-RELATED MATTERS MUST BE IN WRITING TO OWNER OR OWNER(S)
DESIGNATED REPRESENTATIVE (except in emergencies involving immediate danger to
person or property, such as fire, gas. smoke. overflowing sewage. uncontrollable
running water. electrical shorts, or crime in progress). For purposes of this
Section, communications sent by electronic means (e.g., e-mail or facsimile)
will be considered to be given in writing. This provision is not waived by Owner
complying with or responding to any oral request regarding security or
non-security matter. To protect Owner(s) property, Resident agrees to promptly
notify Owner in writing of any water leaks, electrical problems. broken or
missing locks or latches, or other condition that poses a hazard to property, or
person’s health. or safety. Owner reserves the right to change or install
utility lines or equipment serving the apartment if the work is done reasonably
without substantially increasing Resident’s utility costs. Owner may turn off
equipment and interrupt utilities as needed to avoid property damage, injury or
to perform work. If utilities malfunction or are damaged by fire.





 

--------------------------------------------------------------------------------

 



water, or similar cause, Resident must notify Owner or Owner’s representative
immediately. failure to do so will cause Resident to be liable for additional
damages done as a result of Resident’s non-action and lack of notification. If
heating facilities or other health-required equipment malfunctions, Resident
must notify Owner or Owner’s representative as soon as possible on the next
business day. Owner shall act with customary diligence to make necessary repairs
and re-connections in order to avoid injury to persons or property. taking into
consideration when casualty insurance proceeds are received. Rent will not
abate.

If Owner considers fire or catastrophic damage substantial. Owner may terminate
this Lease within a reasonable time by giving Resident written notice. If the
Lease is so terminated. Owner shall refund prorated rent and all deposits. less
deductions.

Owner makes no express or implied promises to make repairs to the apartment.
Owner’s making repairs is not an implied warranty to repair, but decisions on
repairs shall be made on a case-by-case basis. However. Resident is hereby
required to notify Owner of all items requiring repair prior to initiating
Resident’s own repairs.

49.    JOINT AND SEVERAL LIABILITY: Each Resident is jointly and severally
liable for all Lease obligations. If Resident or any guest or occupant violates
the Lease or community policies and rules, all Residents are considered to have
violated the Lease. Owner’s requests and notices (including sale notices) to any
Resident constitute notice to all Residents and occupants. Notices and requests
from any Resident or occupant (including notices of lease termination. repair
requests. and entry permissions) constitute notice from all Residents. In
eviction suits. any one of multiple Residents is considered the agent of all
other Residents in the apartment for service of process. Security Deposit
refunds will be by one check jointly payable to all Residents. The check and any
deduction itemizations will be mailed to one (l) Resident only.

50.    SECURITY CRIME OR EMERGENCY: Owner is not obligated to furnish security
personnel. security lighting. security gates or fences. or other forms of
security unless required by statute. If control or intrusion alarms are
provided. Resident will be furnished with written operation instructions. It is
the obligation of Resident to read these instructions and bring any questions to
the attention of Owner. Resident shall notify Owner promptly of any known
problem, defect. malfunction or failure of door locks, window latches. lighting.
controlled access gates. intrusion alarms and other security-related devices. If
security systems, security devises or security services are utilized at the
Apartment Community, no representation is made by Owner that they will prevent
injury, theft or vandalism and, unless otherwise provided by law, Owner is not
liable to Resident or any guests or occupants for injury, damage, or loss to
person or property caused by criminal conduct of other persons, including theft,
burglary, assault, vandalism. or other crimes. reserves the right to reduce.
modify or eliminate any security system, security devices, or security services
(other than those statutorily required) at any time and without notice to the
Resident. and such action shall not be a breach of any obligation or warranty on
the part of Owner. Owner is not responsible for obtaining criminal background
checks on any Resident, occupant, or guest in the Apartment Community.

Resident shall dial 91 1 or immediately call local fire, police, or Emergency
Medical authorities in case of fire, smoke. or suspected criminal activity
involving imminent harm. Resident should then contact Owner or Owner(s)
representative. If Resident or any occupant or guest is affected by a crime,
Resident must file a written Incident Report with Owner or Owner(s)
representative and with the appropriate local law enforcement agency. Resident
shall furnish Owner with the law-enforcement agency’s Incident Report number
upon request.

51.    GENDER: fie terms “Resident” and “Owner” as used herein. or any person
used in place thereof. shall mean and include the masculine and the feminine and
the singular or the plural number according to the context hereof.

52.    WAIVER OF HOMESTEAD RIGHTS: Resident hereby waives and renounces for
Resident and Resident(s) family any and all homestead rights and exemption
rights Resident may have now, under or by virtue of any federal or state
constitution, laws or regulations.

53.    NON-DISCRIMINATION: Owner is an equal opportunity housing provider and
complies with all federal, state. and local fair housing laws and regulations.
Owner does not discriminate in any way based upon race. color. creed. religion.
sex. national origin. age, familial status, handicap or disability, source of
income. marital status, ancestry or sexual orientation.

54.    SUCCESSOR: Owner and each of the Residents are bound by this Lease. All
parties who lawfully succeed to their rights and responsibilities are also
bound. If you die, are adjudicated bankrupt or make an assignment for the
benefit of your creditors. this Lease will, at our option, cease and the
apartment will be surrendered to us. To the extent permitted under applicable
law, we reserve the right in such events to reenter and repossess with any
notice to quit hereby waived by you.

55.    APPLICATION OF RENT: You agree that we may apply any payment of rent we
receive from you first to any additional rent, outstanding fees, costs or
charges owed by you to us under this Lease and then to the first rent payment
due and owing regardless of any statement by you, written or oral, or any
notation on your rental payment check to the contrary.

56.    WINDOW GUARDS: The resident may have window guards installed by the Owner
in the resident’s apartment and the public halls, provided that: (l) the
resident makes a written request to the Owner for such installation; and (2) a
child ten (10) years of age or younger resides in the apartment or are regularly
present in the apartment for a substantial period of time; and (3) the
resident’s apartment is located higher than the first floor. Residents living on
the first floor may only request window guards on windows in public halls above
the first door to which persons in the resident’s unit have access without
having to exit the building. Window guards shall not be installed on any window
giving access to a fire escape. No resident shall obstruct or interfere with the
installation of the window guards and no resident shall remove or otherwise
render ineffective such window guards. The resident shall grant the Owner access
to the apartment to inspect each window guard in the apartment. Any expenditures
made by the Owner in connection with installation and maintenance of the window
guards shall be deemed to be capital improvement costs, which may be, at the
Owner’s option. passed onto the resident. These costs shall be considered
additional rent.

57.    MOLD AWARENESS: Mold is found virtually everywhere in our environment —
both indoors and outdoors and in both new and old structures. Molds are
naturally occurring microscopic organisms which reproduce by spores and have
existed practically from the beginning of time. All of us have lived with mold
spores all our lives. Without molds we would all be struggling with large
amounts of dead organic matter. Mold breaks down organic matter in the
environment and uses the end product for its food. Mold spores (like plant
pollen) spread through the air and are commonly transported by shoes. clothing
and other materials. When excess moisture is present inside a dwelling. mold can
grow. There is conflicting scientific evidence as to what constitutes sufficient
accumulation of mold which could lead to adverse health effects. Nonetheless,
appropriate precautions need to be taken. Preventing mold begins with you. The
Resident is hereby notified that the Premises are subject to the infestation of
mold or mildew if not properly maintained. When moldy materials are disturbed.
some molds produce toxic chemicals which may contaminate the Premises’ air
space. Resident acknowledges that routine visual inspections for mold growth or
signs of water damage and wetness is the most reliable method for identifying
the presence of mold or mildew and should be addressed immediately. Resident
agrees to maintain the Premises in a manner that prevents the occurrence of an
infestation of mold or mildew in the Premises. Resident agrees to comply with
the following:

a)    Resident shall immediately report any water intrusion. such as plumbing
leaks. drips or “sweating” pipes.

b)    Resident shall limit the sources of indoor humidity by increasing fresh
air ventilation and warming cold surfaces where condensation occurs.

c)    Resident shall use bathroom fans and open interior windows while showering
or bathing and exhaust fans when cooking. Resident will immediately report to
Owner any non-working fan or window.

d)    Resident shall use all reasonable care to close all windows to prevent
rain or outdoor water from penetrating.

e)    Resident shall clean and dry any damp or wet building materials and/or
personal property within twenty-four (24) to forty-eight (48) hours

f)    Resident shall conduct a visual inspection for the presence of mold growth
inside the Premises at least once per month, including window frames and on
carpets; ceiling tiles, and on any currently or formerly damp material made of
cellulose (such as wallpaper. books, papers. and newspapers); all floor plants;
and personal property.

g)    Resident shall immediately report to Owner if significant mold growth is
noted. Most mold can be cleaned by using water and detergent or bleach, and
drying the surface completely afterwards.

h)    Resident agrees not to bring any personal property into the unit that may
contain mold. especially “soft possessions” such as sofas. mattresses, and
pillows.





 

--------------------------------------------------------------------------------

 



58.    STATEMENT OF REGISTRATION:

a)    Name and address of all record Owners of property: Alterra at Overlook
Ridge. c/o Roseland Management Company, 7 Sylvan Way, Suite 350. Parsippany, New
Jersey. 07054.

b)    If a corporation. the name and address of registered agent and/or
corporate office of the corporation: N/A

c)    If the address of the record Owner is not located in Suffolk County. give
the name and address of a person who resides in or has an office in Suffolk
County, who would be authorized to accept notices from a Resident and to issue
receipts therefore and to accept service or process on behalf of the record
Owner: Alterra at Overlook Ridge. II Overlook Ridge Drive. Revere. MA 02151.

d)    The name and address of the managing agent of the premises. if any:
Roseland Management Company. L. L.C., 7 Sylvan Way, Suite 350, Parsippany, New
Jersey. 07054.

e)    The (Sr.) Maintenance Manager’s name and address who provides the regular
maintenance: Name:    Address: Alterra at Overlook Ridge. 11 Overlook Ridge
Drive, Revere. MA 02 151.

f)    The name and address and telephone number of an individual representative
of the record Owner or managing agent to be reached in the event of an
emergency: Name: - (Sr.) Director of Operations Address: Alterra at Overlook
Ridge. 11 Overlook Ridge Drive. Revere, MA 02151 Telephone (781) 397-2400.

59.    COMMUNITY POLICIES AND PROCEDURES: These policies. incorporated by
reference into this Lease. are designed to promote enjoyment of the Community by
you and by other Residents. As in the Lease. the Resident is called “your” and
“yours.” Your apartment and the Community, including all buildings, common
grounds, amenity and parking areas. are collectively called “the Premises,” Any
violation of the Policies and Procedures below is a material breach of the lease
and shall entitle the Owner to terminate the Resident’s lease and terminate the
Resident’s possession of the Apartment in accordance with law. A waiver of one
or more acts shall not constitute a waiver for subsequent violations. (This
means that the Owner can still enforce these rules and seek the Resident’s
eviction. even if the Owner has excused the Resident from a similar violation in
the past.)

a)    SPEED LIMIT: Limit your speed within the Premises to 10 MPH. Recreational
vehicles are: (8) not permitted; (O) permitted in designated areas only. You
must obey all signs and traffic control devices within the garage. such as stop
signs. fire lanes. etc.

b)    VEHICLES: Unsightly cars (such as cars with flats. broken windows. etc.)
and vehicles with expired tags will not be permitted to remain on the Premises.
Vehicles are not to be repaired or serviced on the Premises. A repair is
anything that requires the vehicle to have the hood open or to be up on a jack.
Vehicles may: (8) not be washed on the Premises; (O) be washed on the Premises
in designated area(s) only. Do not empty car ashtrays onto the parking lots.
Vehicles will be towed at Owner’s expense. and without notice, that are (a) not
properly registered with the city and state and with the Management, (b) parked
in a fire lane or in a designated “NO PARKING” area, (c) that are owned or used
by Residents and are parked in Leasing Office and Visitor parking spaces, and/or
(d) parked in a space other than the assigned space for that vehicle. You must
register your vehicle with the Management.

c)    GARAGES/PARKING: You agree to use the provided garage. assigned to you as
part of your premises under the lease. for the parking of motor vehicles, which
does not preclude the parking of motor vehicles. Under no circumstances are you
to use your assigned garage for storage of any objects, possessions or
belongings, other than for a motor vehicle. which impairs or precludes the
parking of motor vehicles. The use of the garage for commercial or repair
purposes is strictly prohibited. Owner reserves the right to demand the removal
or clearing of any objects, possessions or belongings. which impairs the use of
the garage for parking of motor vehicles. You are reminded that you are to park
your motor vehicle in the garage and in your assigned space. Parking in the
access ways of the community is strictly prohibited. Vehicles that are parked on
access ways will be towed at the Owner’s expense without warning.

d)    DRAPERIES: Draperies. curtains or blinds must be placed at all windows
within two weeks of moving into the apartment, if applicable. The window
coverings visible from the exterior must be lined with a neutral-colored
material. Neutral colors are defined as white, off-white, beige and light gray.
If the primary draperies or curtains are not of these neutral colors, then they
must be lined with neutral colors on the outside. There may be no tin foil,
sheets, blankets, or any type of coverings other than draperies, curtains or
blinds over the windows to darken rooms.

e)    BALCONIES/PATIOS/DECKS: You may not hang bathing suits or store brooms.
mops. rugs. etc. on your balcony or in front of your apartment. Mops, clothes,
rugs, etc. may not be shaken from balconies/patios/decks or windows. Dirt,
debris and/or water may not be swept over the edge of any balcony. Cigars,
cigarettes. and any other objects shall not be thrown from any window or
balcony/patio/deck. Planters or flower boxes are: (8) not permitted on the edges
of the balcony or window: (O) permitted but must be secure so that there is no
danger of them falling. Clothing air-dried on balconies/patios/decks is
prohibited. No household appliances. mechanical equipment, barbecues. bicycles,
or trash are to be kept on balconies/patios/decks. No radio aerials are
permitted. Absolutely no grilling on balconies/patios/decks is permitted.

f)    EQUIPMENT: The equipment in the bathrooms and kitchens is not to be used
for any purposes other than that for which it was constructed. No sweepings,
rubbish, rags, disposable diapers. sanitary napkins, tampons. ashes or other
obstructive substances may be thrown therein. You may not place metal. string,
dental floss, grease, coffee grounds. nut shells, glass, olive or fruit pits,
com cobs, paper. wire, bones or non-food in disposal or sinks. If you cannot eat
it, your disposal cannot eat it! You shall be responsible for all damage
resulting from the misuse of such equipment and you agree to reimburse us for
the costs incurred to repair such equipment and related damages. Portable
washers or dryers not approved in writing by us are prohibited.

g)    SHOWER CURTAINS: All Residents will be responsible for purchasing a shower
curtain and liner at least 82 inches or 6’ 10” in height to be used in any and
all bathrooms within the apartment home. All liners need to be at a minimum
length to cover the distance from the shower rod to the inside of the tub to
ensure water will not leak from sides of tub. If a Resident does not provide the
proper curtain and liner. they may be held responsible for any damages due as a
direct result of a short shower curtain or liner.

h)    NOISE: Be considerate of your neighbor. You must control the volume of
radios. stereos. TV’s. computers. musical instruments and other amplified
devices so that they do not disturb Residents of other apartments. We require
that stereo speakers not be placed directly on the floor. Noisy or disorderly
conduct that annoys or disturbs Residents will not be permitted that is not in
accordance with the City, County, or State ordinance. A single violation of this
covenant shall be deemed a breach thereof.

i)    LAUNDRY FACILITIES: Please report to us machines that are not operating
properly. When using laundry machines. please do not wash or dry shoes in the
machines. Shoe may bump up against and damage the machines. You agree to be
responsible for damage(s) resulting from the misuse of the laundry equipment and
to reimburse us for the costs incurred to repair the laundry equipment.

j)    STORAGE FACILITIES: Storage facilities are available with some apartment
styles. Do not store flammable or hazardous chemicals.

k)    WALL HANGINGS: You may use nails and regular hangers when hanging
pictures, mirrors. etc. You may not use adhesive hangers, since they damage the
wallboard. No holes shall be driven into the cabinets, woodwork. ceiling or
floors. Please do not use a nail or any other hanger on wallpaper.

l)    TRASH: Trash is not to be left outside your apartment or on the balcony
and is not to accumulate in your apartment. There is a trash chute or trash
dumpster enclosure located on each floor in a specified location on the
property. Please throw all trash into the trash chute. Do not leave debris on
the floor. throw newspapers into the recycling bin, labeled for paper that is
located in each trash room. Check to be sure all ashes and cigarette butts are
completely out before putting trash in the compactors. Furniture items such as
desks. chairs, beds, mattresses, sofas, etc. are not to be left on the Premises
for disposal. You are responsible for the removal of these items at your own
cost. Residents not complying with these policies regarding trash are subject to
a fine in the amount of $50.00 per bag or large item of trash that we remove, at
the discretion of the Director of Operations,

m)    CLUTTER: Common areas must be kept clear at all times. Do not obstruct
them with trash. boxes. toys. bicycles, baby carriages, plants, etc. No such
items are permitted in the parking areas, courtyards. sidewalks. lawns or other
common areas of the building. All such articles will be immediately impounded.
and a charge may be made for their return.

n)    GRILLING: Grilling is not allowed on balconies/decks/patios. either with
charcoal or gas grills. Doing so presents a risk of fire and is a violation of
the law.

o)    UTILITY CLOSETS: No items may be placed in utility closets for storage
purposes at any time. We reserve the right to inspect these areas at any time.

p)    NOTICE OF DAMAGE TO PREMISES: You are required to notify us of any damage
that in your opinion requires repairs. including water and fire damage. Please
advise us immediately of spills on carpeting that may cause permanent damage.

q)    SMOKING: Smoking is not permitted in the hallways and lobby area. Smoking
is likewise prohibited in the health and recreational facilities. Cigarette
butts are not to be discarded on the Community grounds. YOU MAY NOT THROW
CIGARETTE BUTTS IN THE MULCH OR IN PROXIMITY TO THE BUILDING. DOING SO IS A
SEVERE FIRE HAZARD.





 

--------------------------------------------------------------------------------

 



r)    DRY CLEANING: If this drop-off/pickup service is provided. it is done so
as a convenience and you agree not to hold Owner or us responsible in the event
of loss or damage of any or all of your dry cleaning. You agree to pick up your
dry cleaning within forty-eight (48) hours notice.

s)    PACKAGES: You authorize us to accept US Mail. UPS. DHL, Fed Ex. etc.
packages for you. service is provided as a convenience and you agree not to hold
us or the Owner responsible for accepting the package in the event that is lost
or damaged. You agree to pick up the package(s) with twenty-four (24) hours
notice to avoid return unless you make other arrangements. The concierge will
only accept packages that are completely and accurately addressed to the
recipient and which are non-perishable. The concierge will not accept packages
over thirty (30) lbs. The concierge will not accept furniture such as sofa’s.
tables, beds. mattresses. bedroom sets. tires. and other similar items. Packages
must be no larger than a twenty-four (24) x forty-eight (48) inch box.

t)    AMENITY AREAS: Amenity areas including but not limited to crayon corner,
theater. Resident’s clubroom. aerobics room, basketball courts. game room. music
room, pool, fitness center. conference room. business center. etc. are to be
utilized for their intended purposes only. Bicycles, skateboards. rollerblades,
etc.. may not be used on the pool deck or in the parking lots or garages. We
reserve the right to deny use of the amenities to any Resident found in
violation of any of our policies. Proper-soled shoes must be worn to prevent
damage to flooring.

u)    AGE REQUIREMENT: Residents under the age of fourteen (14) are only
permitted when accompanied by a parent or guardian. Children shall not be
permitted to loiter or play in any basements. public halls. stairways.
elevators. parking garages. roof or about the main entrance as applicable.
Swimming Pool and Fitness Center: Residents under the age of sixteen (16) are
only permitted when accompanied by a parent or guardian.

v)    WATERBEDS: Waterbeds are not permitted.

w)    HEATERS: Kerosene heaters or other heaters using combustible materials or
fluids are not permitted on the Premises.

x)    FUEL-BURNING APPLIANCES OR FUEL-BURNING DECORATIVE ITEMS: Any and all
Fuel-Burning Appliances or Fuel-Burning Decorative Items such as a “portable
fireplace” are not permitted on the Premises.

y)    COOKING: Please cook in a manner that will not offend or annoy other
Residents and use the oven fans during cooking.

z)    DOORS: You must shut all doors leading from and into the Premises at all
times.

aa)    LOCKOUT: If requested we will unlock the door of your apartment during
posted business hours. there is no charge. Any lockout thereafter will have to
be handled by a locksmith, to be paid and contacted by the Resident only.

bb)    MOVING: Moving of furniture is permitted to and from the apartments only
between office hours. You must remove any packing cases. barrels or boxes, which
are used in moving. If packing cases. barrels. boxes or other containers are
removed by us, you will be billed for the cost of such a removal.

cc)    SAFEKEEPING OF ARTICLES: Our employees. other than front desk attendants,
will not accept keys or articles of any description from or for the benefit of
you. If packages, keys or other articles are left with the employees of this
building, the sole risk of loss or damage is upon you.

dd)    BICYCLES: If provided, bicycles are to be stored in the garage in the
bicycle storage room at your own risk. Bicycles are not to be moved through any
lobby or left on balconies/patios/decks.

ee)    PROHIBITED DEVICES: Drones, Hoverboards, self-balancing scooters.
hands-free Segways. electric-powered skateboards and similar devices are
prohibited. There have been reports of “hoverboards.” otherwise known as
“balancing scooters.” spontaneously bursting into flames. causing fires and
explosions, in homes and elsewhere. The U.S. Consumer Product Safety Commission
has cited 12 such incidents in the United States. and other countries have
reported similar problems. The Owner deems it to be in the best interest of the
community to prohibit the possession and use of these devices inside apartments
and in common areas within the community. Breach of this provision shall
constitute a default under this Lease, and Owner may exercise the rights and
remedies available to the Owner including the right to terminate this Lease.

ff)    WIRING: You may not install or tamper with any wiring in or outside of
the Premises or install any aerial for television or radio on roof, balcony or
exterior of building.

gg)    WEIGHT LIMITATIONS: You may not keep anything in your apartment that, in
our sole judgment. exceeds the permissible load or jeopardizes the safety of the
floors or structure. You agree to remove immediately any such item upon demand
in writing from us. If you fail to do so within twenty-four (24) hours. Owner or
its agent will enter your apartment and remove such items at your cost without
liability for the ultimate condition of the item removed. Fish tanks that are
kept in apartments shall not exceed ten ( 10) gallons.

hh)    RECYCLING: You agree to cooperate with any and all recycling programs
that we put in place or which are required by law.

ii) EXTERMINATION: You agree to. upon our request. permit us to exterminate
pests in your apartment and you will take all steps that may be necessary to
permit us to perform such extermination.

jj)    SOLICITATIONS: Door-to-door solicitation and/or circulation of any
materials by you or anyone else is prohibited. Please report solicitors to our
office.

kk)    LIGHT BULBS: Electric light bulbs are supplied to each apartment home at
the time of move-in. Thereafter, it becomes your responsibility and cost to
replace all bulbs.

ll)    DOORMATS: Doormats. shoes, and other personal property/items are
prohibited in the hallways of the community. We will dispose of any that we see.
in order to maintain the overall appearance of the community.

mm)    DIRECTORY: Only the names of the Residents as set forth on the Apartment
Lease may be placed upon the bells, mailboxes or doors. The appearance of any
other names shall constitute a violation of this Lease.

nn)    NOTICE OF ACCIDENT/INJURIES: Residents, occupants. guests. agents.
employees. visitors. licensees and invitees must give immediate notice to the
Owner of any accident or any injury to any person. or of any damage to the
Apartment or furnishings.

oo)    CONSTRUCTION: Residents may not build or put up any dividers. closets or
the like. If such items have been constructed. they must be removed without
delay.

60.    PARKING POLICIES:

The following parking rules and regulations are to be obeyed by all residents
and guests of the Community. Only the following car(s) may be parked in the
Resident’s parking space:

VEHICLE #1 Permit #    Vehicle
Make:    Model:     Year:     Color     License Plate No.:

VEHICLE #2 Permit #    Vehicle
Make:    Model:     Year:     Color     License Plate No.:

VEHICLE #3 Permit #    Vehicle
Make:    Model:     Year:     Color     License Plate No.:

a)    Resident acknowledges that there is a monthly parking rent of $0.00. If
the Resident should violate any of the terms set forth in this Section. the
Resident’s parking or garage space privilege can be terminated and revoked by
the Owner upon five (5) days written notice of such revocation. which will be
sent by regular and certified mail, return receipt requested.

b)    Residents with vehicles that are identified by current parking permits may
park their vehicles in an assigned parking space. Permits are issued according
to dates of occupancy. Permits are available only to the Residents of Alterra at
Overlook Ridge. Visitors may ONLY park in designated visitor parking.

c)    Trucks (other than pick-ups) trailers, motorhomes. campers which extend
beyond the end of the truck bed. and buses will not be issued parking permits.
Each permit will indicate the permit number which will be kept on file with
Management in the Management Office. The permit must be attached to the inside
left corner of the rear window. Permits are not transferable and remain the
property of Owner. Any change of vehicle must be reported to Management and a
new permit obtained. at which time the old permit shall be returned to
Management.

d)    Owner and its Agents will not be responsible for damage to Resident’s car
or for stolen or lost items.

e)    Parking spaces and Permits will be assigned. The Resident hereby rents
from the Owner Alterra at Overlook Ridge assigned parking space or garage space
No. at a charge of $0.00 per month which shall be due with the monthly rent and
deemed to be additional rent.

f)     If the vehicle and/or license plate listed above is changed in the
future. Resident shall notify the Owner within twenty-four (24) hours so that a
replacement sticker can be issued and the vehicle is not subject to ticketing or
towing.

g)    Resident understands that the parking space or garage is for the stickered
car only. and no other car can be placed into the assigned space under any
circumstances. There shall be no exceptions to this rule.

h)    Any car parked in the assigned space must have the parking sticker. a
valid license. a valid inspection sticker. proof of registration, must carry
liability and property damage insurance, and must be in operable and roadworthy
condition.

i)    The Resident shall not assign or sublet such reserved parking space.

j)    No repairs, adjustments, oil changes, car washing. etc. can be performed
on the premises.





 

--------------------------------------------------------------------------------

 



k)    Cars without a parking sticker or unauthorized cars in the parking area
will be towed at the car Owner’s expense and may be subject to ticketing by
local police.

l)    No parking is permitted in the driveways or fire lanes or other areas
designated “no parking”.

m)    Garages and parking spaces may not be used for storage etc. Vehicles only
may park in Garages and Parking Spaces.

n)    It is expressly understood that this parking space is provided for the
accommodation of the Resident. The Owner shall not be responsible for any theft
and/or damage to the Resident’s vehicle due to any cause. by reason of the use
of the reserved parking space and the access roadways. It is further understood
that the Owner assumes no responsibility for problems of utilization of the
entrance and exit to and from the parking space caused by natural obstacles such
as snow storms. wind storms and the like. nor shall the Owner be responsible for
any other type of obstruction, natural or otherwise, to the parking space and
roadways. such as an unauthorized vehicle parking in the said space or the
roadway. It is further understood that the Resident will not be entitled to any
form of abatement or diminution of parking fee by reason of any of the
aforementioned conditions.

o)    No bicycles may be stored on the premises unless in an authorized bicycle
designated area.

p)    All trucks with plow setups are prohibited.

q)    All commercial vehicles are prohibited from parking on the premises.

61.    PET POLICIES:

If the Resident wishes to have a pet on the premises. the Resident understands
and agrees that the pet must be approved by the Owner and a I month’s pet rent
must be paid at the execution of this Lease Agreement. The pet rent is due and
owing as additional rent. No pet shall be permitted in or on the property unless
approved by the Owner in accordance with the provisions of this Section.
Visiting pets are strictly prohibited. At the commencement of this lease term.
Resident. will have a pet on premises/Ü will not have a pet on premises.
Resident’s pet information is as follows:

Type:      Breed:      Name:      Weight:

Type:      Breed:      Name:      Weight:

Resident has attached a picture of the pet to this lease/ will provide a picture
of the pet to Management. Resident further agrees to the following Owner’s
Policies and Procedures regarding Pets:

a)    Pet Insurance/Liability: Tenant shall be strictly liable for any injury to
any person or damage to property caused by their pet and shall indemnify
Landlord for all costs of litigation and attorney’s fees resulting from same. To
that end. Tenant agrees to maintain and carry at Tenant’s sole expense for the
entire duration of the lease, an insurance policy. or its equivalent, issued by
a licensed insurance company. which provides coverage of at least $100,000
personal liability to cover liability and damages, including but not limited to,
any property damage. personal injury, dog bite. or other injury that may be
caused by such pet. The insurance policy must name Landlord as an additional
insured and a copy of the insurance policy must be provided to and approved by
the Landlord before bringing any approved pet on the premises. Authorization to
bring and/or keep pets on the premises may be terminated, at Landlord’s sole
discretion, if the required insurance lapses and new policy is not provided upon
Landlord’s demand. Landlord shall from time to time have the right to make
reasonable changes and additions to the above insurance requirements. if in
writing and distributed to all tenants who are permitted to have pets.

b)    Types of Pets: Certain pets are permitted at the Premises only with our
permission. Certain other pets are not allowed. Prohibited pets include. but are
not limited to: monkeys. ferrets. snakes. rabbits. insects. reptiles and
livestock. Certain breeds of dogs are not permitted. Prohibited dogs include,
but are not limited to, Pit Bulls, Tosa Inus, German Shepherds. Rottweilers.
Presa Canarios, Fila Brasileiros. Argentine Dogos. Akitas, Chow Chows, Shar
Peis, Dalmatians and Doberman Pinschers (for the purposes of this section, if
the genetic composition of any dog contains any percentage of the foregoing
breeds, it is prohibited). Pets with a history of biting are not permitted on
the Premises. You agree and assume full responsibility for personal injuries or
property damage caused by the pet, and hereby agree to indemnify the Owner and
Management and hold the Owner and Management harmless against any loss, or
liability of any kind or character whatsoever resulting from the privilege of
having a pet on the premises. You are responsible for the action of the pet at
all times. We may. at our sole discretion, limit pets to certain designated
buildings and/or floors at the community. Once such permission is granted. it
will not be revoked as long as the Resident pet Owner abides by these policies.
controls the pet and shows due consideration of other Residents of the
Community. Pursuant to applicable state law. “seeing eye” dogs are not
considered pets and no pet charge will be assessed.

c)    Walking your Pet: Resident may not allow the pet out of the apartment
unless the pet is on a leash. Resident. or person who walks pet, must have
control of the pet at all times and must keep the pet on a leash (no longer than
5 feet) at all times the pet is out of the apartment. If the pet is a cat.
Resident must keep the cat in an approved pet container when taken out of the
apartment.

d)    Pets in the Building: Resident must use only the freight elevators. the
rear exit door and/or the garage to take the pet in and out of the premises or
the apartment. Resident may pot allow the pet in the lobby.

e)    Resident’s Responsibility for Damage/Injuries caused by the Pet: Resident
is responsible for any damage caused by the pet to the apartment. apartment
building, grounds, premises, flooring. walls. trim. finish. tiles. carpeting,
stairs. and other property of Owner or other Residents. Resident will pay for
repairs of all damages and/or the full replacement cost. if necessary. Resident
shall be liable for injury to: (a) Owner’s employees. agents, representatives or
contractors (Owner’s Agents) caused by Residents pet during entry of the unit as
provided in the Lease and (b) any Other person. whether such injury occurs in
common areas or any Unit of Community. caused by Resident’s pet. Resident shall
indemnify and hold Owner harmless from and against any loss, cost, claims,
judgment. damage. or expense imposed upon Owner by virtue of any person in the
Community sustaining injuries caused by Resident’s pet.

f)    Notice to Remove Pet: Resident will remove the pet for the rest of this
lease. if it is necessary. because of any noises, barking. or damage to the
building or apartment. Resident will also remove the pet because of any
complaints from other Residents. Resident must permanently remove the pet from
the premises within one (l) week after notice from Owner. All paid fees to date
will not be reimbursed.

g)    Pet Rent: Resident acknowledges that there is a monthly pet rent of $0.00.

h)    Age Limit: Dogs under the age of seven (7) months are prohibited.

i)    Number of Pets: No more than two (2) pets per apartment home.

j)    Maintenance Service: Pets must be restrained whenever a maintenance
service call is requested.

k)    Toilet: In order to keep the grounds clean and sanitary. all pets or
Seeing Eye Dogs must be on a leash and taken to the outside perimeter of
Premises for their toilet purposes. It will be a violation of these Policies if
you simply “turn out the pet” and recall it at your convenience.

l)    Tying/Balconies/Patios/Decks: Pets may not be tied or staked or caged
outside of the apartment. Residents living in an apartment with a
balcony/patio/deck may not leave the pet on the balcony/patio/deck for extended
lengths of time.

m)    Balconies/Patios/Decks and Pet Food: Balconies/Patios/Decks must be kept
clean of pet droppings and pet food and/or water. During hot weather especially,
odors can be extremely offensive to neighbors. You may not leave pet food or
water bowls on the balcony/patio/deck outside your apartment.

n)    Amenity Areas: Pets are not allowed in the pool or amenity areas at any
time.

o)    Fish: Fish tanks are NOT to exceed ten (10) gallons.

p)    Violations: Resident shall be liable for any damages and./or costs
incurred due to violations of these policies. Resident acknowledges and agrees
that the terms contained in this Rider are reasonable and any violation thereof
shall constitute grounds for eviction and for which the Owner reserves the right
of re-entry. Residents violating these policies regarding pets are subject to a
fine in the amount of $0.00 for each violation. at the discretion of the
Director of Operations.

q)    Pet Removal: You agree to the immediate removal of any pet that threatens
the health and safety of other Residents, invitees or employees of the
Community. Such removal shall occur no later than twenty four (24) hours from
notification from the Owner. In addition you agree to remove any pet, that. in
our opinion. bothers other residents, whether inside or outside. or that
constitutes a problem or obstruction to our employees or to service providers
from properly performing their duties. If you fail to remove a pet following a
request from management. you agree that we may terminate your lease. Resident
covenants and agrees to permanently remove pet from the Unit (a) within (10)
days of receipt of notice to do so by Owner. if Owner determines, in its sole
discretion, that: (i) the pet is not at all times under the control of Resident;
(ii) Resident does not properly care for or clean up after the pet: (iii) the
pet is generally disruptive to the peace and quiet enjoyment of the other
Residents of Community; or (iv) odors caused by the keeping of the pet are
generally disruptive to the peace and quiet enjoyment of other Residents of
Community.

r)    Compliance with all City Ordinances: Resident shall comply with the City
of Revere ordinance. which requires. among other things, that an Owner of a dog
immediately remove and dispose of, by sanitary methods. any feces deposited by
its dog in public areas. Residents will deposit feces or other





 

--------------------------------------------------------------------------------

 



waste in proper receptacles and will not litter the Community. [n addition. all
dogs must be curbed by Resident. Dogs must be licensed as required by said
ordinance.

62.    BICYCLE STORAGE SPACE: The Resident wishes to utilize a Bicycle Storage
Space within the building/ does not wish to use a Bicycle Storage Space within
the building. Owner has agreed to provide the following Bicycle Storage Space at
the below listed monthly cost:

Storage Term       Beginning:        Ending:

Bicycle Storage Space #       Bicycle Storage Fee: $0.00

a)    OCCUPANTS: This is a lease agreement between the Owner and aforementioned
Resident for the above stated Bicycle Storage Unit. The Bicycle Storage unit is
to be used or occupied by the Resident. In the event that individuals other than
the resident store items in the Bicycle Storage Unit. the Owner has the right to
terminate the storage arrangement.

b)    FEE: The Resident agrees to pay the total fee per month as listed above QP
or before the first day of each month.

c)    RESIDENT’S DUTY OF CARE: Resident shall:

l)    Maintain the Bicycle Storage Unit in a clean and sanitary manner and do
nothing to deface. damage or destroy the Unit or the “Premises” (defined below)

2)    Comply with all state or federal law, city ordinances and regulations.
including. without limitation. all applicable provisions of Building and housing
codes materially affecting health and safety

3)    Do nothing to cause a cancellation of or an increase in the costs of the
Owner’s fire or liability insurance

4)    Keep nothing flammable or dangerous in the unit

d)    NO ALTERATIONS: The Resident shall make no alterations to the Bicycle
Storage unit or display any sign upon the exterior of the unit. There shall be
no:

l)    Painting. wallpapering and/or paneling

2)    Installation of any additional locks other than individual locks used on
your personal bicycle. 3) Tampering with any exposed plumbing

4) Installation or use in the unit of a washing machine. waterbed. clothes
dryer. air conditioning. television antennas. space heaters, propane heaters or
any type of portable heater, or permanent heaters

e)    ILLEGAL ACTIVITY: The Resident is prohibited from engaging in or
conducting any drug related criminal activity, any illicit and/or illegal
activity in the unit and/or the property on which the unit is located
(“Premises”). and/or using the unit and/or the Premises for such a purpose.

f)    PETS: No animals of any kind shall be kept in the Bicycle Storage Unit.

g)    RIGHT TO ENTER THE UNIT: The Resident shall not unreasonably withhold
consent to the Owner to enter into the Premises for purposes of making
inspections, making necessary or agreed repairs. decorations. alterations or
improvements. supplying necessary or agreed services. or exterminating the unit.

h)    NOTICE TO VACATE: The Resident must provide written notice to the Owner of
the Resident’s intention to vacate with thirty (30) days advance notice. The
Bicycle Storage unit can only be vacated on the last day of any given month.
There will be no mid-month pro-rations.

i)    NO ASSIGNMENT OR SUBLETTING: Resident may not sublet the Bicycle Storage
Unit or assign this lease.

j)    END OF TERM: Upon the first day of each month. the monthly term will
automatically be extended for the completion of the following month unless a
written notice-to-vacate has been submitted prior to. or on. the first day of
the month. lease will automatically terminate on the last day of the resident’s
apartment lease.

k)    This agreement entitles the Resident to store one (l) bicycle in the
designated bicycle storage unit.

l)    Bicycles shall be stored at the Resident’s own risk.

m)    The Owner reserves the right to make changes to the Bicycle Storage terms
at any time. Notice of such changes will be provided in written notice to the
Resident.

63.    SATELLITE DISH AND ANTENNA POLICIES:

Under a Federal Communications Commission (FCC) order, you as Owner’s Resident
have a limited right to install a satellite dish or receiving antenna on the
leased Premises. We, as Owner are allowed to impose reasonable restrictions
relating to such installation. Resident is required to comply with these
restrictions as a condition of installing such equipment. This section contains
the restrictions that Resident and Owner agree to follow.

a)    NUMBER OF SIZE: Resident may install only one (l) satellite dish or
receiving antenna on the leased premises. A satellite dish may not exceed one
(l) meter (3.3 feet) in diameter. An antenna may receive but not transmit
signals.

b)    LOCATION: Location of the satellite dish or antenna is limited to (l)
inside of the dwelling. or (2) in an area outside dwelling such as a balcony.
patio, yard, etc. of which Resident has exclusive use under the lease.
Installation is not permitted on any parking area, roof, exterior wall, window,
windowsill. fence or common area. or in an area that other Residents are allowed
to use. A satellite dish or antenna may not protrude beyond the vertical and
horizontal space that is leased to Resident for their exclusive use.

c)    SAFETY AND NON-INTERFERENCE: Resident installation: (l) must comply with
reasonable safety standards: (2) may not interfere with Owner cable. telephone
or electrical systems or those of neighboring properties: (3) may not be
connected to Owner telecommunication systems: (4) may not be connected to Owner
electrical system except by plugging it into a 1 10-volt duplex receptacle. If
the satellite dish or antenna is placed in a permitted outside area. it must be
safely secured by one of three methods: ( l ) securely attaching it to a
portable, heavy object; (2) clamping it to a part of the building’s exterior
that lies within the leased Premises (such as a balcony or patio railing
provided it does not protrude as described above): or (3) any other method
approved by Owner at Owner’s discretion in writing prior to installation. No
other methods are allowed. Owner may require reasonable screening of the
satellite dish or antenna. so long as it does not impair reception.

d)    SIGNAL TRANSMISSION FROM EXTERIOR DISH OR ANTENNA TO INTERIOR OF DWELLING:
Under the FCC order, Resident may not damage or alter the leased premises and
may not drill holes through outside walls, door jams. windowsills. etc. If the
satellite dish or antenna is located outside of the dwelling (on a balcony.
patio. etc.). the signals received by it may be transmitted to the interior of
the dwelling only by the following methods: (I) running a “flat” cable under a
door jam or window sill in a manner that does not physically alter the premises
and does not interfere with proper operation of the door or window: (2) running
a traditional flat cable through a preexisting hole in the wall (that will not
need to be enlarged to accommodate the cable): (3) connecting cables “through a
window pane” similar to how an external car antenna for a cellular phone can be
connected to inside wiring by a device glued to either side of the window,
without drilling a hole through the window; (4) wireless transmission of the
signal from the satellite dish or antenna to a device inside the dwelling; or
(5) any other method approved by Owner at Owner discretion in writing prior to
installation.

e)    WORKMANSHIP: In order to assure safety. the strength and type of materials
used for installation must be approved by Owner in writing prior to
installation. Installation must be done by a qualified person or company
approved by Owner. This person or company must have workman’s compensation and
general liability insurance. An insurance certificate naming Owner as additional
insured must be provided to Owner prior to installation. Owner approval will not
be unreasonably withheld.

f)    MAINTENANCE: Resident will have the sole responsibility for maintaining
the satellite dish. antenna and all related equipment.

g)    REMOVAL AND DAMAGES: Resident must remove the satellite dish or antenna
and other related equipment when Resident moves out of the dwelling. Resident
must pay for any damages and for the cost of repairs or repainting which may be
reasonably necessary to restore the leased Premises to its condition prior to
the installation of the satellite dish. antenna or related equipment.

h)    LIABILITY INSURANCE AND INDEMNITY: Resident must take full responsibility
for the satellite dish or antenna and must provide Owner with a certificate of
liability insurance naming Owner as additional insured to protect Owner against
claims of personal injury and property damage to others, relating to Resident
satellite dish or antenna. The insurance coverage must be in a face amount of no
less than $100.000.00. which is an amount reasonably determined by Owner to
accomplish that purpose. Resident agrees to hold Owner harmless and indemnify
Owner against any of the above claims made by others.

Resident may start installation of the satellite dish or antenna only after
Resident has: (l) provided Owner with a certificate of liability insurance
referred to in paragraph (h) of this Section; and (2) received Owner’s written
approval of the person or company who will do the installation.





 

--------------------------------------------------------------------------------

 



64.    USE OF COMMON AREAS POLICIES: We know that you value your time so we have
designed our amenities with you in mind. We offer a complete amenity area for
our Residents. The facilities at Alterra at Overlook Ridge are for the use of
Residents and their guests unless otherwise noted. Shirts and shoes must be worn
by individuals in all indoor amenity areas of the Community.

a)    GUEST POLICY:

·



Please visit the Leasing Office to reserve your guest pass prior to inviting
your guest to the clubhouse.

·



On weekends and holidays, there will be a $0.00 fee per guest per day. This fee
is due and payable prior to issuing of a guest pass.

·



No more than two (2) guest passes per apartment home will be issued on Holidays
or Weekends.

·



Guests must register during the week but are not limited with their number of
guests, as long they don’t abuse the policy. Guests in excess of two (2) are
allowed without a pass during the weekday but must have special advance
permission from the Leasing Office.  All children under the age of fourteen (14)
must be accompanied by an adult in all areas of the clubhouse.

·



There will be no charge for children five (5) years of age and younger when
accompanied by a Resident fourteen (14) years of age or older. All guests must
be accompanied by a Resident of at least fourteen (14) years of age while using
the Residence Club.

·



No guest of the Resident may occupy the apartment for more than fourteen
consecutive (14) days in a twelve (12) month period unless a residency
application is filed with the Owner and accepted by the Owner. Occupancy by a
guest beyond the above period shall constitute a breach of the Owner’s Policies
and Procedures.

b)    SWIMMING POOL POLICIES:

These policies are established for your safety, comfort and enjoyment of the
Swimming Pool. Please keep in mind the following:

·



LIFEGUARD SUPERVISION: The Swimming Pool/Spa is SUPERVISED. The Pool should only
be used when the Lifeguard is on duty. Instruction from the Lifeguard should be
adhered to at all times.

·



IDENTIFICATION OF RESIDENTS AND GUESTS: The Swimming Pool/Spa is available for
use by Residents and their accompanying guests. Proper resident information is
required and will be checked. There is a guest limit of two (2) guests per
apartment. Guests agree to use the Swimming Pool/Spa at their own risk and will
only be permitted when accompanied by the Resident.

·



AGE REQUIREMENT: Persons under the age of sixteen (16) must be accompanied by a
parent or guardian.

·



DIAPERS: Children in diapers are permitted in the Swimming Pool/Spa provided
diapers are covered with rubber/plastic pants. Diapers may not be disposed of at
the Swimming Pool/Spa site. They must be taken with the Resident when leaving
the Swimming Pool/Spa.

·



CONTAINERS: Please use only unbreakable containers in the Swimming Pool/Spa
area. No alcoholic beverages are permitted in the Swimming Pool/Spa area.

·



HEALTH DEPARTMENT REGULATIONS: As per health department regulations. the
Swimming Pool/Spa is not to be used by anyone with an infectious disease;
inflamed eyes: a cold: nasal or ear discharge: open sores: or bandages of any
kind.

·



TRASH: You must use the provided trash receptacles for beverage containers and
litter.

·



BATHING SUITS: Regulation bathing suits must be worn in the pool and sauna area.
No cut-offs or thongs are permitted.

·



CONDUCT: You may not play with or misuse the ropes and life rings. You may not
hang or sit on any ropes in pool. You may not wear hairpins or rollers or use
excessive suntan oil in the pool. Profanity, horseplay. bicycle riding. skating.
riding toys, scuffling. loud music or harassment of other swimmers will not be
permitted. Owner and/or Owner’s agents may prohibit any activity at its sole
discretion. Swimming devices (i.e. artificial notation devices. floats. tubes.
swimmies. etc.) will not be permitted in the pool.

·



LIABILITY: Owner and/or Owner’s agents will not assume responsibility for any
injury incurred in or around the Swimming Pool/Spa area.

·



HOURS: Please refer to your move-in kit or to pool sign for pool hours. Pool is
open from Memorial Day to Labor Day.

·



Owner and/or Owner’s agents are not responsible for any lost or stolen personal
items.

·



OTHER POLICIES: You must follow other policies as posted in the pool and
recreational facility area.

c)    PLAYGROUND POLICIES:

·



The Playground is not supervised. Please use at your own risk.

·



To avoid burns, parents and guardians should check for hot playground surfaces
before allowing children to play.

·



To avoid strangulation. do not wear helmets. necklaces or closing with hoods.
cords or drawstrings while using playground equipment.

·



Do not play on broken or damaged playground equipment. Report broken or damaged
equipment to the Leasing Office immediately.

·



Please do not attempt to repair equipment on your own. Residents are responsible
for any and all damage to the area.

·



Owner and/or Owner’s agent are not responsible for any lost or stolen personal
items.

·



Do not walk up or climb slides. Slide feet first. face forward in a seated
position. one person at a time.

·



Do not climb on or over safety rails, walls. barriers. roofs and swing frames.

·



Do not run on, jump off or dive off playground equipment.

·



Do not walk or climb on top of overhead ladders (monkey bars). Use overhead
ladders one rung at a time.

·



Swing in a seated position and do not twist chains or jump out of swings.

·



Take turns on all playground equipment.

·



No pushing, shoving or rough stuff.

·



Be careful when the equipment is wet. 

·



Use the equipment correctly.

·



And above all, have fun and play safely!

d)    CANINE COUNTRY CLUB POLICIES:

·



Hours of operation are from Dawn to Dusk .8:00 AM - 8:00 PM

·



Please keep gate closed at all times.

·



Pets must not be left unattended.

·



Pet Owners assume all risks and responsibilities.

·



Please clean up after your dog.

·



Persons under the age of fourteen (14) must be accompanied by a parent or
guardian.

e)    BILLIARDS POLICIES:

·



Billiards is to be played in a round-robin fashion. Residents should take turns
playing and winner stays on the table.

·



The Billiards Room is available for use by Residents and their accompanying
guests. There is a limit of two (2) guests per apartment home.

Guests agree to use the Billiards Room at their own risk.

·



Please do not sit or walk on the billiard table.

·



Food or drinks are not permitted on or near, billiard table.

·



Jump shots, masse shots, throwing balls, and hitting sticks are not allowed.

·



Players are responsible for any and all equipment damaged.

·



Please do not attempt to repair equipment at your own volition. Report any
broken or damaged equipment to the Leasing Office.

·



Owner and/or Owner’s agents are not responsible for your lost or stolen items.

·



Persons under the age of fourteen (14) are only permitted to use the table when
accompanied by a parent or guardian.

f)    FITNESS CENTER POLICIES:

·



The Fitness Center is not supervised. PLEASE USE AT YOUR OWN RISK!

·



The Fitness Center is available for use by Residents and their accompanying
guests. There is a limit to two (2) guests per apartment home. Guests agree to
use equipment at their own risk.

·



Proper resident identification is required and will be checked.

 



 

--------------------------------------------------------------------------------

 



·



Be considerate! Unruly conduct or disrespect will not be tolerated. If someone
is waiting to use a piece of cardio equipment, please limit your use to thirty
(30) minutes.

·



Please do not attempt to repair equipment on your own. Report any broken or
damaged equipment to the Leasing Office.

·



No food. drink or chewing gum is allowed in the Fitness Center. Only water
bottles and sport drinks are allowed.

·



Proper attire must be worn. Absolutely no sandals. boots or heels are permitted
in the Fitness Center.

·



Please wipe down equipment after each use.

·



Owner and/or Owner’s agents are not responsible for any lost or stolen personal
items.

·



Children under the age of sixteen (16) are permitted in the Fitness Center only
when accompanied and supervised by parent or guardian. Supervised means the
parent or guardian responsible for the minor child must be able to see the child
at all times and is actively watching the child to ensure the equipment is being
used in the correct manner as it was designed.

·



Parent or guardian is responsible for the safety and actions of the minor child
while using the Fitness Center.

·



No strollers. baby carriages. car seats or other child transportation devices
are permitted in the Fitness Center.

·



Please be courteous and share.

g)    TENNIS COURT POLICIES:

·



Hours of operation are dawn to dusk.

·



Tennis courts are only available for use by Residents and their accompanying
guests and a valid Resident ID is required.

·



Length of play is limited to one (l) hour. Prior court reservations takes
priority.

·



Players are required to observe tennis courtesies, as well as rules of good
conduct on and around the courts.

·



Proper attire must be worn.

·



No bicycles or roller blades are permitted on courts.

·



Pets are not allowed.

·



Persons under the age of fourteen (14) are only permitted when accompanied by a
parent or guardian.

h)    BASKETBALL COURT POLICIES:

·



Basketball court is available for use by Residents and their accompanying guest.
There is a limit of two (2) guests per apt.

·



Court use is limited to a period of thirty (30) minutes. Please be considerate
to those who may be waiting.

·



Proper attire and shoes must be worn. Absolutely no black or colored soled
shoes.

·



Food or glass is not permitted on court.

·



Use of the facility is at your own risk.

·



Persons under the age of fourteen (14) are permitted when accompanied by a
parent or guardian.

i)    CRAYON CORNER POLICIES:

·



Persons must be accompanied by a parent or guardian who shall be responsible for
the conduct and safety of their charges.

·



Manager/Owner Affiliates shall not be responsible or liable to members.
guardians. or children for any articles damaged, lost or stolen as a result of
use of the playroom.

·



Food, drinks, chewing gum. or candy are not allowed.

·



It is not permissible to take any toys out of the room.

·



It is the responsibility of the parents to be sure the playroom is left clean
and tidy after each use.

j)    BUSINESS CENTER POLICIES:

·



Please limit use of computer to twenty-five (25) minutes if Resident is waiting.

·



Please do not attempt to repair equipment of your own volition. Please contact
the Leasing Office should you experience technical difficulties.

·



Food or drinks are not permitted on or near the equipment.

·



Inappropriate web sites should not be accessed.

·



The downloading or installation of programs is not allowed.

·



Residents are responsible for any and all equipment damage.

·



Persons under the age of fourteen (14) are only permitted when accompanied by a
parent or guardian.

k)    THEATER ROOM POLICIES:

·



Please contact the Leasing Office to reserve and/or schedule screening time.

·



Please do not attempt to repair equipment of your own volition. Please contact
the Leasing Office.

·



Food or drinks are not permitted on or near the equipment.

·



Inappropriate viewing material or behavior will not be tolerated.

·



Residents are responsible for any and all equipment damage.

·



Persons under the age of fourteen (14) are only permitted when accompanied by a
parent or guardian.

l)    CONFERENCE ROOM POLICIES:

·



Please contact the Leasing Office to reserve a meeting time.

·



Persons under the age of fourteen (14) are only permitted when accompanied by a
parent or guardian.

65.    INTERNET USE POLICIES: As you know. Roseland Management Company. L.LC.
(RMC) provides Internet access and services for your apartment and your
community’s business center through our vendor. Verizon Avenue. In order for RMC
to be assured that the services won’t be abused and that all of the community’s
Residents receive a high-quality level of service, we ask that you read and
agree to the following conditions:

a)    GENERAL TERMS: This document contains the Acceptable Use Policy (AUP) for
an Internet in-building data network and the Internet access and services
(Services) provided by Roseland Management Company. L.LC. (RMC). to the
undersigned Resident. In consideration for providing these Services. Resident
agrees that use of these RMC Services shall at all times be subject to the terms
and conditions of this AUP and that RMC may terminate the provision of Services
if the Resident. or any other Resident or user of the Services in the suite,
violates the terms of the AUP. RMC SHALL NOT BE LIABLE TO RESIDENT FOR DAMAGES
FOR FAILURE TO FURNISH OR INTERRUPTION OF ANY SERVICES, NOR SHALL RMC BE
RESPONSIBLE FOR FAILURE OR ERRORS IN SIGNAL TRANSMISSION, LOST DATA, FILES OR
SOFTWARE DAMAGE REGARDLESS OF THE CAUSE.

b)    ILLEGAL ACTIVITY: Use of the Services for any activity that violates. or
constitutes an attempt to violate, any local, state. federal or international
law. order or regulation, or to engage in tortuous conduct, is a violation of
this Policy. Resident shall not use the Services in any way that violates, or
may violate, a third party’s patent. copyright. trademark. or other intellectual
property right. If RMC receives notice. or determines that Resident is violating
this Paragraph. RMC may terminate Resident’s use of the Services. unless
Resident immediately modifies its use of the Service so as to avoid the
infringement or alleged infringement.

c)    SPAMMING/UNSOLICITED BULK E-MAIL: Sending unsolicited mail messages.
including. without limitation, commercial advertising and informational e-mail
spamming is prohibited. Resident may not post to any Usenet or other newsgroup.
forum, or list articles which are illegal or inappropriate in the local forum or
are off-topic according to the charter or other Owner-published FAQ or
description of the group or list; send unsolicited mass e-mailings; send or
forward chain letters: use the RMC Service as a mail drop for responses; and/or
falsify user information. including forging. altering or removing electronic
mail headers. RMC is not responsible for the forwarding of email sent by
Resident or End User where the account has been suspended or terminated. Such
email will either be returned to sender, ignored. deleted, or stored temporarily
at RMC’s sole discretion. As Owner of the equipment and other resources utilized
to provide services, RMC has the legal right to block electronic communications
from other entities on the Internet. RMC may block unsolicited advertisements,
solicitations. spam. regardless of whether sent from Resident’s system or other
networks if these adversely affect the operation of the RMC network or violate
this AUP. Resident may not reference RMC or any related entity (e.g. by
including Organization: RMC in the header or by listing an IP address that
belongs to RMC or any related entity) in any unsolicited email even if that
email is not sent through the RMC network.





 

--------------------------------------------------------------------------------

 



d)    BANDWIDTH LIMITATIONS: RMC will endeavor to provide Resident with
Broadband Service and Resident must comply with these bandwidth, data storage
and other limitations on the Services. Customer may not use the Services in a
manner that place disproportionate burden on the network or impairs the Service
received by other Residents or other customers of Roseland Management Company,
L.L.C. (RMC). Resident shall not connect servers or routers to the network. This
speed needs to be established each December for the next school year and should
be changeable with some notice.

e)    END USERS: If Resident allows others (End Users) to use the Service.
Resident is responsible for ensuring that End Users comply with this AUP. RMC
may disconnect Service if an End User using Resident’s Service violates this
AUP.

f)    SECURITY: Resident is responsible for any misuse of the Services. even if
the inappropriate activity was committed by End Users or other individuals who
have access to the Resident’s system or network. The Services may not be used to
breach the security of another Internet user or to attempt to gain access to any
other person’s or entity’s computer, server. software or data, without the
knowledge and consent of such person or entity, including attempts to circumvent
the user authentication. or probing the security of other networks. Use or
distribution of tools designed for compromising security, such as password
guessing programs. cracking tools. packet snuffers or network probing tools, is
prohibited. Resident may not willfully or knowingly disrupt the Services or
interfere with computer networking or telecommunications services to any user,
host or network. including. without limitation, hacking. denial of service
attacks. flooding of a network. overloading a service. improper seizing and
abuse of operator privileges and attempts to “crash” a host. The transmission or
dissemination of any information or software which contains a virus or other
harmful feature(s) is prohibited. Resident is solely responsible for the
security of any device Resident connects to the Services, including any data
stored on that device. If RMC detects that Resident’s equipment or Resident’s
Internet/data transmissions contain Viruses, Trojans, Worms or similar damaging
content/data that adversely affects the RMC network, the Services provided to
other RMC customers, or otherwise compromises the integrity or the operation of
the RMC network. RMC may disconnect Resident from Service immediately; and. in
this event, RMC will make reasonable efforts to promptly contact Owner regarding
the interruption of Service.

g)    RESIDENT INFORMATION: RMC and its distribution affiliates and vendors may
cooperate with (i) law enforcement authorities in the investigation of suspected
criminal violations. and (ii) system administrators at other Internet service
providers or other network or computing facilities in order to enforce this AUP.
Such cooperation may include RMC or its vendors providing the name. IP
address(es), or other identifying information about a Resident and the user of
the Service. Upon termination of a Resident’s Service, RMC is authorized to
delete any files, programs, data and email messages associated with such
account. RMC may disclose Resident Information to Owner regarding Resident’s use
of the Services.

h)    INAPPROPRIATE CONTENT AND UNACCEPTABLE LINKS: Resident is solely
responsible for any information that is accessed through use of the Services and
RMC bears no responsibility for such content. Examples of unacceptable content
or links: “Pirated software”.  “Hacker programs or archives”, “Warez Sites , Irc
Bots”, “Mp3”. RMC and its distribution affiliates and vendors reserve the right
to refuse to post or to remove any information or materials. in whole or in
part. that it, in its sole discretion. deems to be offensive. indecent. or
otherwise inappropriate regardless of whether such material or its dissemination
is unlawful or infringes on the copyright, trademark, or other intellectual
property right of a third party. By using the Services to reproduce. publish.
display. transmit and distribute content. Resident warrants that the content
complies with this AUP and authorizing RMC and its distribution affiliates to
reproduce, publish. display, transmit and distribute such content as necessary
for RMC to deliver the content in a timely manner.

i)    NEWSGROUPS: Messages posted to newsgroups must comply with the written
charters or FAQs for those newsgroups. The Customer is responsible for
determining the policies of a given newsgroup before posting to it. Posting or
cross-posting the same or substantially similar messages to more than eight (8)
newsgroups is prohibited.

j)    INTERNET RELAY CHAT: RMC Services may be used to participate in “chat”
discussions. The Services may not be used to perform chat “flooding.” Any single
computer or other device connected through the Services may not maintain more
than two (2) simultaneous chat connections. This includes the use of automated
programs. such as “bots” or “clones”. Automated programs may not be used when
the user is not physically present at the device. The Services may not be used
to access any chat server in violation of the acceptable use policy of that
server.

k)    IP ADDRESSES: RMC may allocate IP addresses in any manner in which RMC
determines. in its sole discretion. is reasonable for the operation of its
internet business. IP addresses are the property of RMC and Resident shall have
no rights to such address upon expiration or earlier termination of Service.

l)    CONSEQUENCE OF VIOLATION OF ACCEPTABLE USE POLICY: When RMC becomes aware
of an alleged violation of its AUP, RMC may initiate an investigation. For
violations of this AUP. RMC may. at its sole discretion, restrict. suspend, or
terminate Resident’s Services and/or pursue other civil remedies. Although RMC
has no obligation to monitor Services provided and/or the network, RMC and its
various affiliates, vendors and partners reserve the right to monitor bandwidth.
usage. and content from time to time to operate our Services; to identify
violations of this AUP; and/or to protect the network and RMC customers. RMC may
notify Owner, or such assignee or designee. of Resident’s usage and content of
the Services. RMC prefers to advise customers of inappropriate behavior and any
necessary corrective action. However, if the Services are used in a way which
RMC or its distribution affiliates. in their sole discretion, believe violate
this AUP, RMC or its distribution affiliates may take any responsive actions
they deem appropriate. The failure of RMC or its distribution affiliates to
enforce this AUP, for whatever reason, shall not be construed as a waiver of any
right to do so at any time.

66.    STORAGE POLICIES:

a)    It is expressly understood that Owner carries no insurance covering
Resident’s goods and assumes no liability for same. Manager/Owner affiliates are
not liable for any loss or damage to your items while stored at this facility.
If you value your goods, purchase insurance or bear the risk.

b)    All accounts should be paid-in-full prior to move-out. Any outstanding
balance due upon move-out will be sent to a collection agency. When vacating the
premises, all items stored in the facility must be removed. If any or all items
are not removed after vacating, they shall be considered abandoned and will be
discarded.

c)    A 10% late charge will be assessed if rent is received after the 30th of
the month, A $50.00 charge will be assessed for returned checks.

d)    Resident must provide his/her/their own lock(s). Company locks will not be
placed on units.

e)    No animals, fish. or birds may be stored within this facility.

f)    Absolutely no alcohol or drugs may be stored within this facility.

g)    No flammables, hazardous waste, illegal substances, or food items may be
stored within this facility.

h)    Resident may not use the storage space for any Residential purposes or as
sleeping apartments,

i)    No trash, dirt, or other substances can be left in the halls, elevators.
or common areas in and around the facility.

j)    No operation of any machinery within this facility. No fastening of any
articles. drilling of holes. or driving of nails or screws into the walls.
floors. or partitions. No painting, papering, or in any way marked or broken
within this facility.

k)    Smoking shall not be allowed within this facility.

67.    MOVE-IN/MOVE-OUT PROCEDURES:

a)    Moving may only occur during approved posted hours (located in the
management’s office). Monday through Saturday. No move in/move outs are
permitted on Sundays. Residents must obtain written permission from Management
for the use of elevators for moving in and/or moving out of the Apartment.
Residents shall be permitted to reserve an elevator for a specified time
(three-hour intervals), at least seven (7) days prior to the scheduled move
in/move out date requested by the Resident.

b)    Residents shall be responsible for obtaining from management the elevator
padding required to be used at all times during the Resident’s move in/move out.

c)    Resident shall be responsible for any damages resulting from moving any
furniture. boxes and/or items into or out of the Premises. Damages shall be
considered “Additional Rent”. Penalties and damages incurred under this section
are due and owing with the month’s rent following the date in which management
notified the Resident of the penalty and/or damages. If the penalty and/or
damage occurred during the Resident’s move-out, the additional rent charges
shall be deducted from the Resident’s Security Deposit.

d)    Moving vans, trucks, and other accessories used for moving such as
trailers are not to be kept on the community beyond your assigned move in time.
Pods and other store containers are NOT to be delivered or stored on the
community at any time.

68.    MOVING POLICIES:

a)    Residents must notify Manager/Owner affiliates, in writing. to schedule
the date and time you intend to move. This is to make sure an adequate number of
staff is on hand to monitor the move and to reserve the freight elevator.





 

--------------------------------------------------------------------------------

 



b)    Residents are required to provide the Leasing Office with their moving
company’s Certificate of Insurance at least forty-eight (48) hours prior to the
move. We request that you forward a copy of the attached “sample” Certificate of
Insurance to your moving company for their review and instruct them to send, via
facsimile or email. a completed Certificate of Insurance to the Leasing Office.
Your move will be confirmed only after the Leasing Office has approved the
Certificate of Insurance. If you choose not to hire an insured moving company
and will perform the move by yourself or with acquaintances. you and your
acquaintances will be required to execute the attached Moving Waiver in addition
to this form.

c)    All moves may not begin before 9:00 AM and must be concluded by 5:00 PM.
Moves are not permitted on Sundays or Holidays unless approved by management.

d)    Prior to your move, we strongly recommend that Residents confirm that ALL
of their possessions will fit in and out of the building’s freight/service
entrance, elevator and apartment door. Kindly note that all moves and deliveries
are required to be delivered via the service/freight entrance. and NOT through
the lobby. Unfortunately. there is no room in the building to temporarily store
oversized pieces of furniture.

e)    Public hallways, stairways and the service entrance(s) may not be
obstructed with furniture. personal property of any type, carriages, bicycles.
newspapers, or refuse at any time. This is for safety reasons as well as
appearance. Movers are required to deliver all items directly into the subject
apartment. Movers who fail to abide by this rule may be asked to cease your
move. Management assumes no liability whatsoever for any losses or additional
expenses that you may incur (i.e.. re-scheduling of a new move. the hiring of
another moving company).

f)    Both the Resident and the moving company will be held financially
responsible for any damage caused to the building or its contents due to their
negligence. Residents may wish to carry insurance, which would protect his or
her own interests concerning such consequential damage.

g)    The building Owner does not carry insurance which covers damage to the
personal property of individual Resident(s) or which protects the Resident from
personal liability claims. As such. we mandate and require that Residents
purchase their own apartment (“renters”) insurance coverage for same.

h)    I (we) understand that upon moving in, I (we) are responsible to break
down all boxes associated with our move and bring them to the recycling bins
located in trash room on the floor level. I (we) understand that boxes may not
be placed in the trash chutes. In the event that I (we) do not break down the
boxes as stated forth in the policies herein. I (we) will incur a maximum charge
of $200.00 for the removal and disposal of all boxes and debris.

69.    ELEVATOR POLICIES: Resident(s) hereby agrees to the following:

a)    To provide proof of Renter’s Insurance to Management prior to the move-in
date.

b)    To provide Certificate of Insurance from the moving company to Management
prior to the move-in date.

c)    Trucks may not exceed 24 feet in length or 6 feet in height.

d)    Trucks will park in the loading zone in the rear of the building and may
not block the access way.

e)    The elevators must be reserved at least 24 hours in advance on a first
come first serve basis. All Residents must reserve the elevator during 9:00 AM —
5:00 PM; with three-hour time blocks.

f)    Elevators must be protected with padding covering the walls and flooring
prior to loading. Any damage to the elevators will be charged back to the
Resident(s) account. Resident(s) are required to notify the Leasing Office once
their move has been completed so that the elevator can be taken off of service.

g)    Use of the elevators for the purpose of moving furniture. boxes and/or
other items without management’s authorization and/or exceeding the scheduled
reserved time shall be considered a default under this Lease. Unauthorized moves
and/or use of the elevators shall result in the Residents being charged as
additional rent a $1.000 penalty. In addition. for each hour exceeding the
reserved allotted time for a move in/out, the Resident shall be charged $50.00
per hour.

70.    MOVE-OUT CHARGES: Upon vacating your Apartment and turning in your keys.
we will make an inspection of the Apartment. You may accompany us if you desire.
Listed below are some of the charges that may be assessed if the damage. repair
or cleaning required in your Apartment exceed normal wear and tear. DAMAGE
AND/OR FAILURE TO CLEAN WILL NOT BE CONSIDERED NORMAL WEAR AND TEAR. THE CHARGES
ARE SUBJECT TO CHANGE WITHOUT NOTICE AND DO NOT ENCOMPASS THE ENTIRE RANGE OF
CHARGES THAT CAN BE ASSESSED. ANY ITEM NOT LISTED BELOW WILL BE CHARGED TO YOU
BASED ON COSTS CURRENT AT THE TIME OF MOVE-OUT.

﻿

 

 

a)

FAILURE TO TURN IN KEYS, NEW LOCKS

$150.00 PER LOCK

b)

FAILURE TO TURN IN MAILBOX KEYS. NEW LOCKS

$25.00 PER LOCK

c)

INSUFFICIENT NUMBER OF KEYS RETURNED

$15.00 PER KEY DUPLICATE

d)

DAMAGE OR REPLACEMENT GARBAGE DISPOSAL

$150.00 TO $250.00*

e)

DENTED OR CRACKED DISHWASHER PANEL

$100.00

f)

BROKEN/MISSING CRISPER MEAT DRAWERS (REFRIGERATOR)

$50.00 TO $150.00

g)

BROKEN/MISSING REFRIGERATOR GLASS SHELF

$100.00

h)

DENTED OVEN DOOR

$175.00 TO $250.00

i)

SCRATCHED OR DAMAGED REFRIGERATOR DOOR

$10.00 TO $250.00

j)

DAMAGED KITCHEN COUNTERS

$100.00 TO $600.00

k)

GRANITE DAMAGED KITCHEN COUNTERS

$2,000.00

l)

DIRTY STOVE, OVEN, DRIP PAN

$15.00 TO $50.00

m)

DIRTY REFRIGERATOR AND/OR FREEZER

$50.00 TO $75.00

n)

ICE CUBE TRAYS

$30.00

o)

DAMAGE/REPLACEMENT OF KITCHEN VINYL FLOOR

PRICES VARY - UP TO $800.00*

p)

DIRTY KITCHEN FLOOR

$25.00 TO $50.00

q)

MISSING DISPOSAL STOPPER

$10.00 TO $40.00

r)

EXCESSIVE DIRT OR GREASE ON CABINETS

$15.00 TO $100.00

s)

MISSING LIGHT LENS

$25.00 TO $100.00

t)

DAMAGE TO INTERIOR DOORS

$50.00 TO $150.00

u)

MISSING OR DAMAGED DOOR KNOBS

$75.00 PER PIECE

v)

REMOVAL OF CONTACT PAPER FROM SHELVES

$50.00 PER SHELF

w)

DIRTY RANGE HOOD AND/OR FAN FILTER

$60.00

x)

REPLACE BROKEN OR MISSING CEILING FAN

$250.00

y)

BROKEN OR MISSING CEILING OR LIGHT FIXTURE

$50.00 TO $175.00

z)

TRASH REMOVAL

$40.00 PER ROOM

aa)

FURNITURE REMOVAL FROM APARTMENT

$50.00 PER PIECE

bb)

FURNITURE LEFT OUTSIDE AT DUMPSTER OR PROPERTY

$50.00 PER PIECE

cc)

TORN, DAMAGED OR MISSING SCREENS

$25.00 TO $150.00

dd)

BROKEN WINDOWS

PRICES VARY - DETERMINED AT DATE

ee)

DAMAGE TO VANITIES OR VANITY TOPS

$100.00 TO $500.00

ff)

REMOVAL OF UNAPPROVED WALLPAPER

PRICES VARY - DETERMINED AT DATE

gg)

PAINT OF AREAS WITH UNAPPROVED COLORS

PRICES VARY - DETERMINED AT DATE

hh)

DIRTY BATHROOMS (FLOORS, TOILETS. MEDICINE CABINETS)

$25.00 TO $75.00

ii)

DIRTY TUB OR DAMAGE TO FINISH

$30.00 TO $450.00

jj)

DIRTY WALL AND/OR TUB TILE

$30.00 TO $75.00

kk)

STAIN SEALING DUE TO NEGLIGENCE

PRICES VARY - DETERMINED AT DATE

ll)

EXCESSIVE NAIL HOLES

$5.00 TO $40.00

mm)

LARGE HOLES IN WALLS

PRICES VARY - DETERMINED AT DATE

nn)

CARPET DAMAGE OR REPLACEMENT

PRICES VARY - DETERMINED AT DATE

oo)

EXCESSIVE CARPET SOIL CLEANING

$20.00 TO $200.00

pp)

DAMAGED AND/OR MISSING MINI OR VERTICAL BLINDS

$40.00 TO $300.00

pp)

DAMAGE OR ODORS CAUSED BY EXCESSIVE CIGARETTE SMOKE

PRICES VARY

﻿





 

--------------------------------------------------------------------------------

 



*VARIOUS QUOTES INCLUSIVE OF LABOR RATE OF $15.00 PER HOUR

71.    TERRORISM: Resident warrants and represents to Owner that Resident is
not. and shall not become. a person or entity with whom Owner is restricted from
doing business with under regulations of the Office of Foreign Asset Control
(“OFAC”) of the Department of Treasury (including. but not limited to, those
named on OFACs Specially Designated and Blocked Persons list) or under any
statute. executive order (including, but not limited to. the September 24, 2001.
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit. Threaten to Commit, or Support Terrorism,) or other governmental action
and is not and shall not engage in any dealings or transaction or be otherwise
associated with such persons or entities. A default under the terms of this
paragraph of the lease shall be deemed as a material default under the terms of
the Lease, and Owner shall be entitled to exercise all rights and remedies at
law or in equity. Except as specifically stated herein. all other terms and
conditions of the other shall remain unchanged. In the event of any conflict
between the terms of this paragraph and the terms of the Lease, the terms of
this paragraph shall control. Any term that is capitalized but not defined in
this paragraph. but is capitalized and defined in the Lease, shall have the same
meaning for purposes of this paragraph as it does for the Lease.

72.    INTERPRETATION OF LEASE: Neither the Owner nor any of its representatives
has made any oral promises. representations. or agreements other than those set
forth herein. This Lease (and any Addenda attached hereto) is the entire
agreement between the Resident and the Owner and it may be amended only in
writing. Owner’s representatives (including management personnel. maintenance
personnel. employees and agents) have no authority to waive. amend, or terminate
this Lease or any part of it. and no authority to make promises.
representations. or agreements that impose security duties or other obligations
on Owner or Owner’s representatives unless in writing and signed by Owner or
Owner’s agent. All notices and documents must be in writing and may be in
English or. at Owner’s option. at Resident’s expense. in any language that
Resident reads or speaks. No action or omission of Owner or Owner’s
representative will be considered a waiver of any subsequent violation, default.
or time or place of performance. Owner not enforcing or belatedly enforcing
written-notice requirements. rental due dates, acceleration, liens, or other
rights is not a waiver under any circumstances. Exercising one remedy will not
constitute an election or waiver of other remedies. All remedies are cumulative.
No employee, agent, or management company is personally liable for any of
Owner’s contractual. statutory. or other obligations merely by virtue of acting
on Owner’s behalf. This Lease binds any subsequent Owner. Neither an invalid
clause nor the omission of initials invalidates this Lease. All provisions
regarding Owner’s non-liability and non-duty apply to Owner’s employees. agents.
and management companies. All Lease obligations must be performed in the county
where the apartment is located.

73.    SECOND-HAND SMOKE PROHIBITED: Resident acknowledges and understands that
even though this is not a smoke-free property, specifically recognizing the
health dangers inherent in environmental tobacco smoke. and second-hand smoke.
Resident further acknowledges and understands that causing the infiltration of
second-hand smoke into the common areas of the building and/or into other
Apartments in the building. may constitute a nuisance and health hazard and be a
material infringement on the quiet enjoyment of the other residents in the
building. For the foregoing reasons. Resident acknowledges and agrees that the
prevention by Resident. its invitees and guests. of the infiltration of
second-hand  smoke into the common areas of the building and/or into other
Apartments in the building is of the essence to this Lease, and Resident
covenants and agrees to take all measures necessary to minimize second-hand
smoke from emanating from Resident’s Apartment and infiltrating the common areas
of the building and/or into other Apartments in the building.

74.    CONSENT OF PUBLICATION:

a)    The Resident agrees to authorize Owner. its agents. employees and
representatives. to use. re-use. publish or republish photographs, videos, or
other forms of visual media, taken of the Resident. his or her family. guests.
invitees or agents, as well as the use of likeness of same, in marketing
materials, including, but not limited to print. online and video-based marketing
materials. as well as other publications by the Owner. its agents, employees and
representatives. and on all social media platforms. ‘Resident also agrees to
authorize the Owner. its agents, employees and representatives to edit, alter or
otherwise change the aforementioned visual media or use of likeness.

b)    fie Resident agrees to indemnify, release and hold harmless. the Owner.
its agents, employees and representatives in any claims in connection with the
publication of forms of visual media and use of likeness. including. but not
limited to claims associated with the violation of privacy. confidentiality,
libel and slander.

c)    The Resident acknowledges and agrees that the publication of
aforementioned visual media or use of likeness confers no rights of ownership or
royalties whatsoever. The Resident agrees to indemnify. release and hold
harmless the Owner, its agents. employees and representatives in any claims
thereof. The Resident also acknowledges and agrees to seek no compensation for
the publication of aforementioned visual media.

d)    The Resident acknowledges that the consent provided by the Resident
conveys an irrevocable. perpetual and unrestricted right for publication and the
use of likeness to the Owner.

75.    PROVIDING INFORMATION TO THIRD-PARTY VENDORS:

Resident agrees and acknowledges that Owner will be required. in the ordinary
course of business. to provide third-party vendors with information from
Resident’s leases. This information may include. but is not limited to.
Resident’s name, apartment number. contact information. Resident agrees that the
release of this information for this purpose is not a release of confidential
information, as the information is released only to third-parties for the
purpose of benefiting the Resident. To the extent such information is considered
to be confidential information. Resident hereby consents to the release of such
information by Owner or its agents to those third-party vendors as described
above and or as authorized under the applicable law. Resident releases and
indemnifies Owner against any and all claims made against the Owner or its
third-party vendors relating to the providing of this information to
third-parties or any claim brought relating to a misuse of the information by
Owner or third-party. If Resident fails to provide information required by a
third-party vendor. then the Resident waives all rights to the service intended
to be provided by said third-party.

Resident also agrees and acknowledges that Owner may be required to disclose
information provided by the Resident regarding the Resident or this Lease
Agreement in response to a request for information from a governmental or
municipal agency. a law enforcement agency or any other third party as
authorized under the applicable law. Resident agrees that the release of this
information for this purpose may include confidential information, as the
release of this information is released to governmental, municipal, law
enforcement agencies and/or any other third party(s) as authorized under the
applicable law. Resident hereby consents to and or authorizes Owner and or
Owner’s agents to release Resident’s information, confidential or otherwise, to
any government or municipal agency, a law enforcement agency. and or to any
other third-party as authorized under the applicable law. Resident releases and
indemnifies Owner against any and all claims made against the Owner or its
third-party vendors relating to the providing of this information to
governmental, municipal. or law enforcement agencies. or any claim brought
relating to a misuse of the information by Owner, third-party. or governmental.
municipal. or law enforcement agency.

76.    EMERGENCY ACCESS:

In the event of an emergency, as determined in the sole discretion of the
Landlord. I authorize the Landlord or Landlord’s agent to allow any of the
Emergency Contact(s) listed above to enter the leased premises. or allow the
Landlord to enter the leased premises. for the limited purpose of addressing
said emergency or retrieving medication or other items pertinent to the
emergency.

Landlord reserves the right to require that an Emergency Contact(s) produce
photo identification. proof of emergency, and/or release of
liability/indemnification agreement, and to have a representative present
(including. but not limited to, police presence) at all times during entry into
the leased premises. The Landlord. in its sole discretion, may deny access to
any individual who has not provided sufficient documentation noted above. or has
provided documentation that does not appear to be adequate.

I agree to release. defend, indemnify and hold harmless. the Landlord and
Landlord’s agents from and against any and all claims, costs, and liability,
including payment or attorney’s fees and costs, arising out of or in connection
with Landlord accessing. or providing access to. the leased premises for the
purposes of emergency access as described above.

77.    ACCESS TO LEASED PREMISES UPON DEMISE OF RESIDENT.

In the event of the death of a Resident or occupant, access to the leased
premises for the purposes of inspection or removal of possessions will be
granted only upon Landlord’s receipt of adequate documentation. as determined in
Landlord’s sole discretion, showing the requesting party’s legal





 

--------------------------------------------------------------------------------

 



right to inspect or remove possessions. Such documentation may include. but is
not limited to Death Certificate. Letters Testamentary. Affidavit of Next of
Kin, letters of Administration. Surrogate Certificate. or Court Order.

Landlord reserves the right to request photo identification and/or release of
liability/indemnification agreement from any person(s) who will be entering the
leased premises pursuant to this section. Landlord reserves the right to have a
representative present (including. but not limited to, police presence) at all
times during access to the leased premises by any person(s) pursuant to this
section. I understand and agree to the above provision. The Landlord. in its
sole discretion, may deny access to any individual who has not provided
sufficient documentation noted above, or has provided documentation that does
not appear to be adequate.

78.    MARIJUANA POLICY:

Due to the changing landscape of marijuana laws. Management and the Owner has
developed this policy regarding the possession, distribution, manufacture and/or
use of marijuana products on premises. Massachusetts’ laws permit the limited
possession. use and/or manufacture of marijuana in specific and limited
circumstances. However, this is not the case under Federal Law. The premises
listed in your lease agreement follows and complies with federal law regarding
marijuana use and is and will continue to be a drug-free community.

Definitions: The term “marijuana” or “marihuana” means all parts of the plant
Cannabis sativa L.. whether growing or not; the seeds thereof; the resin
extracted from any part of such plant; and every compound. manufacture. salt.
derivative. mixture. or preparation of such plant, its seeds or resin or as
defined in the Controlled Substances Act (CSA). 21 U.S.C. Section 801. A
“marijuana product” is any item that contains marijuana in any form, including
but not limited to marijuana plants. smoke-able marijuana. vaporized marijuana.
tinctures. ingestible oils, topical creams. edible marijuana products and/or
marijuana concentrates.

Policy: Under federal law, specifically the Controlled Substances Act, marijuana
is still categorized as a Schedule I substance and therefore, the manufacture,
distribution, or possession or marijuana is strictly prohibited under federal
law. The U.S. Department of Housing and Urban Development (“HUD”) which is part
of the federal government has indicated that the use of marijuana whether
prescribed for medical purposes or not is a criminal offense and will not be
protected under the fair housing laws. The Premises follows and complies with
federal law regarding marijuana use and as such continues to be a drug-free
community. Any violation of this policy by the resident(s) and/or his/her guests
is considered a default under this lease agreement and will result in
termination proceedings. The Premises is not required under federal law and as
privately-owned property to accommodate the use of marijuana by a resident who
is a medical marijuana user.

Non-waiver: The failure to exercise. or any delay in exercising. Management’s
right to terminate a Resident’s tenancy due to any violation of this policy
shall not constitute a waiver of that right. nor should it preclude or restrict
any further exercise of Management’s right to terminate the Resident’s tenancy
for any future violations of this policy.

Failure to sign this document does not constitute a waiver of responsibility. By
signing below, the resident(s) acknowledges his/her understanding of the terms
and conditions herein and his/her agreement to comply with the terms and
conditions herein.





 

--------------------------------------------------------------------------------

 



﻿

Resident is entitled to a copy of this Lease when it is fully signed. Keep a
copy in a safe place

﻿

Acknowledgment of Understanding. Resident hereby acknowledges that Resident has
read this Lease in its entirety and is fully informed of all contents hereof.

﻿

﻿

﻿

﻿

﻿

RESIDENT(S):

﻿

﻿

 

 

 

﻿

 

 

 

Signature

Date

 

Print Name

﻿

 

 

 

﻿

 

 

 

Signature

Date

 

Print Name

﻿

 

 

 

﻿

 

 

 

Signature

Date

 

Print Name

﻿

 

 

 

﻿

 

 

 

Signature

Date

 

Print Name

﻿

CO-SIGNER:

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

Signature

Date

 

Print Name

﻿

MANAGER:

Alterra I L.L.C.

by Roseland Management Company. L.L.C., its Authorized Agent

﻿

﻿

 

 

 

﻿

 

 

 

Print Name

Date

 

 

﻿

 

 

 

﻿

 

 

 

Signature

 

 

 

﻿

 

 

 

﻿

 

 

 

Title

 

 

 

﻿

c/o Alterra I L.L.C.

Roseland Management Company. L.L.C.

7 Sylvan Way. Suite 350, Parsippany, NJ, 07054





 

--------------------------------------------------------------------------------

 



ROSELAND RESIDENTIAL TRUST

A MACK-CALI COMPANY

BUILDING VISIONARY LIFESTYLE

﻿

Alterra at Overlook Ridge

MASSACHUSETTS ATTORNEY GENERAL REGULATIONS and MASSACHUSETTS

CHAPTER 417 OF THE ACTS OF 2004

(A)

3.17: Landlord Tenant:

(l) Conditions and Maintenance of a Dwelling Unit: It shall be an unfair or
deceptive act or practice for an owner to:

(a) Rent a dwelling unit which. at the inception of the residency

1. contains a condition which amounts to a violation of law which may endanger
or materially impair the health, safety, or well-being of the occupant; or

2. is unfit for human habitation;

(b) Fail. during the terms of the residency, after notice is provided in
accordance with M.G.L c. I I l . 127L to

l. remedy a violation of law in a dwelling unit which may endanger or materially
impair the health. safety. or well-being of the occupant, or  2. maintain the
dwelling unit in a condition fit for human habitation: provided, however, that
said violation of law was not caused by the occupant or others lawfully upon
said dwelling unit;

(c) Fail to disclose to a prospective tenant the existence of any condition
amounting to a violation of law within the dwelling unit of which the owner had
knowledge or upon reasonable inspection could have acquired such knowledge at
the commencement of the residency:

(d) Represent to a prospective tenant that a dwelling unit meets all
requirements of law when. in fact. it contains violations of law;

(e) Fail within a reasonable time after receipt of notice from the tenant to
make repairs in accordance with a pre-existing representation made to the
tenant: (f) Fail to provide services and/or supplies after the making of any
representation or agreement. that such services would be provided during the
term or any portion of the term of the residency agreement:

(g) Fail to reimburse the tenant within a reasonable or agreed time after
notice, for the reasonable cost of repairs made or paid for, or supplies or
services purchased by the tenant after any representation, that such
reimbursement would be made;

(h) Fail to reimburse an occupant for reasonable sums expended to correct
violations of law in a dwelling unit if the owner failed to make such
connections pursuant to the provisions of M.G.L c. I I l. 127L, or after notice
prescribed by an applicable law:

(i) Fail to comply with the State Sanitary Code or any other law applicable to
the conditions of a dwelling unit within a reasonable time after notice of a
violation of such code or law from the tenant or agency.

(2) Notices and Demands: It shall be an unfair or deceptive practice for an
owner to:

(a) Send to a tenant any notice or paper which appears or purports to be an
official or judicial document but which he knows is not;

(b) Fail or refuse to accept any notice sent to any address to which rent is
customarily sent. or given to any person who customarily accepts on behalf of
the owner, or sent to the person designated in the rental agreement in
accordance with 940 CMR 3.17(3)(b)2.

(c) Demand payment for increased real estate taxes during the term of the
residency unless. prior to the inception of the residency, a valid agreement is
made pursuant to which the tenant is obligated to pay such increase.

(3) Rental Agreements:

(a) It shall be unfair or deceptive act or practice for an owner to include in
any rental agreement any term which:

l. Violates any law;

2. Fails to state clearly and conspicuously in the rental agreement the
conditions upon which an automatic increase in rent shall be determined.
Provided, however, that nothing contained in 940 CMR 3.17(3)(a)2. shall be
deemed to invalidate an otherwise valid tax escalator clause;

3. Contains a penalty clause not in conformity with the provisions of M.G.L c.
186. 15B:

4. Contains a tax escalator clause not in conformity with the provisions of
M.G.L. c. 186, 15C:

(b) It shall be an unfair or deceptive practice for an owner to enter into a
written rental agreement which fails to state fully and conspicuously, in simple
and readily understandable language:

l. fie names, addresses, and telephone numbers of the owner. and any other
person who is responsible for the care. maintenance and repair of the property:

2. The name, address, and telephone number of the person authorized to receive
notices of violations of law and to accept service of process on behalf of the
owner;

3. The amount of the security deposit, if any: and that the owner must hold the
security deposit in a separate, interest-bearing account and give to the tenant
a receipt and notice of the bank and account number: that the owner must pay
interest. at the end of each year of the residency. if the security deposit is
held for one year or longer from the commencement of the residency: that the
owner must submit to the tenant a separate written statement of the present
condition of the premises, as required by law. and that. if the tenant disagrees
with the owner’s statement of condition, he/she must attach a separate list of
any damage existing in the premises and return the statement to the owner; that
the owner must. within thirty days after the end of the residency, return to the
tenant the security deposit. with interest. less lawful deductions as provided
in M.G.L. c. 186. 15B; that if the owner deducts for damage to the premises. the
owner shall provide to the tenant. an itemized list of such damage, and written
evidence indicating the actual or estimated cost of repairs necessary to correct
such damage; that no amount shall be deducted from the security deposit for any
damage which was listed in the separate written statement of present condition
or any damage listed in any separate list submitted by the tenant and signed by
the owner or his agent; that, if the owner transfers the tenant’s dwelling unit.
the owner shall transfer the security deposit. with any accrued interest. to the
owner’s successor in interest for the benefit of the tenant.

(c) It shall be unfair and deceptive practice for an owner to fail to give the
tenant an executed copy of any written rental agreement within 30 days of
obtaining the signature of the tenant thereon.

(4) Security Deposits and Rent in Advance: It shall be an unfair or deceptive
practice for an owner to:

(a) require a tenant or prospective tenant. at or prior to the commencement of
any residency. to pay any amount in excess of the following:

l . rent for the first full month of occupancy; and

2. rent for the last full month of occupancy calculated at the same rate as the
first month: and

3. a security deposit equal to the first month’s rent; and.

4. the purchase and installation cost for a key and lock or, at any time
subsequent to the commencement of a residency. demand rent in advance in excess
of the current month’s rent or a security deposit in excess of the amount
allowed by 940 CMR 3.17(4)(a)3.

(b) fail to give to the tenant a written receipt indicating the amount of rent
in advance for the last month of occupancy. and a written receipt indicating the
amount of the security deposit. if any, paid by the tenant. in accordance with
M.G.L. c. 186. 15B;

(c) fail to pay interest at the end of each year of the residency, on any
security deposit held for a period of one year or longer from the commencement
of the term of the residency. as required by M.G.L. c. 186. 15B:

(d) fail to hold a security deposit in a separate interest-bearing account or
provide notice to the tenant of the bank and account number, in accordance with
M.G.L. c. 186, 15B;

(e) fail to submit to the tenant upon receiving a security deposit or within ten
days after commencement of the residency. whichever is later. a separate written
statement of the present condition of the premises in accordance with M.G.L. c.
186. 5 15B;

(f) fail to furnish to the tenant, within 30 days after the termination of
occupancy under a residency-at-will or the end of the residency as specified in
a valid written rental agreement, an itemized list of damage. if any. and
written evidence indicating the actual or estimated cost of repairs necessary to
correct such damage. in accordance with M.G.L c. 186. 15B:

(g) fail to return to the tenant the security deposit or balance thereof to
which the tenant is entitled after deducting any sums in accordance with M.G.L.
c. 186, 15B. together with interest, within thirty days after termination of
occupancy under a residency-at-will agreement or the end of the residency as
specified in a valid written rental agreement;

(h) deduct from a security deposit for any damage which was listed in the
separate written statement of present condition given to the tenant prior to
execution of the rental agreement or creation of the residency, or any damages
listed in any separate list submitted by the tenant and signed by the owner or
his agent;

(i) fail, upon transfer of his interest in a dwelling unit for which a security
deposit is held. to transfer such security deposit together with any accrued
interest for the benefit of the tenant to his successor in interest. in
accordance with M.G.L. c. 186. 15B:





 

--------------------------------------------------------------------------------

 



(j) fail. upon transfer to him of a dwelling unit for which a security deposit
is held, to assume liability for the retention and return of such security
deposit, regardless of whether the security deposit was, in fact, transferred to
him by the transferor of the dwelling unit. in accordance with M.G.L. c. 186,
15B; provided, that 940 CMR 3.17(4)(j) shall not apply to a city or town which
acquires property pursuant to M.G.L. c. 60 or to a foreclosing mortgagee or a
mortgagee in possession which is a financial institution chartered by the
Commonwealth or the United States. or:

(k) otherwise fail to comply with the provisions of M.G.L. c. 186. 15B. 940 CMR
3.00 shall not be deemed to limit any rights or remedies of any tenant or other
person under M.G.L c. 186, 15B(6) or (7).

(5) Evictions and Termination of Residency: It shall be an unfair and deceptive
practice for an owner to:

(a) Deprive a tenant of access to or full use of the dwelling unit or otherwise
exclude him without first obtaining a valid writ of execution for possession of
the premises as set forth in M.G.L. c. 239 or such other proceedings authorized
by law:

(b) Commence summary process for possession of a dwelling unit before the time
period designated in the notice to quit under M.G.L. c. 186, I l and 12, has
expired: provided, however. nothing in 940 CMR 3.17 shall effect the rights and
remedies contained in M.G.L. c. 239 IA.

(6) Miscellaneous: It shall be an unfair and deceptive practice for an owner to:

(a) Impose any interest or penalty for late payment or rent unless such payment
is 30 days overdue:

(b) Retaliate or threaten to retaliate in any manner against a tenant for
exercising or attempting to exercise any legal rights as set forth in M.G.L. c.
186.

(c) Retain as damages for a tenant’s breach of lease. of the failure of a
prospective tenant to enter into a written rental agreement after signing a
rental application, any amount which exceeds the damages to which he is entitled
under the law. or an amount which the parties have otherwise agreed as to the
amount of the damages;

(d) Require payment for rent for periods during which the tenant was not
obligated to occupy and did not in fact occupy the dwelling unit unless
otherwise agreed to in writing by the parties:

(e) Enter a dwelling unit other than (i) to inspect the premises. or (ii) to
make repairs thereto. or (iii) to show the same to a prospective tenant,
purchaser. mortgagee or its agents. or (iv) pursuant to a court order. or (v) if
the premises appear to have been abandoned by the tenant. or (vi) to inspect,
during the last .30 days of the residency or after either party has given notice
to the other of intention to terminate the residency. for the purpose of
determining the amount of damage. if any, to the premises which would be cause
of reduction from any security deposit held by the owner. (f) To violate
willfully any provisions of M.G.L. c. 186. 14.

(g) It shall be an unfair practice for any owner who is obligated by law or by
the express or implied terms of any residency agreement to provide gas or
electric service to an occupant:

l. To fail to provide such service: or

2. To expose such occupant to the risk of loss of such service by failing to pay
gas or electric bills when they become due or by committing larceny or
unauthorized use of such gas or electricity. For the purpose of this regulation
a bill shall be deemed “due” only after the owner has had an opportunity to
contest it at a Department of Public Utilities hearing or any appeal from such
hearing during which termination of service has been stayed.

﻿

MASSACHUSETTS CHAPTER 417 OF THE ACTS OF 2004

AN ACT AUTHORIZING WATER SUBMETERING IN RESIDENTIAL TENANCIES.

Be it enacted by the Senate and House of Representatives in General Court
assembled, and by the authority of the same, as follows.

SECTION l. Subsection (4) of section 15B of chapter 186 of the General Laws. as
appearing in the 2002 Official Edition, is hereby amended by striking out clause
(i) and inserting in place thereof the following clause:-

(i) Any unpaid rent or water charges which have not been validly withheld or
deducted pursuant to any general or special law.

SECTION 2. Said chapter 186 is hereby further amended by adding the following
section:- ‘tuc Section 22.

(a) For the purposes of this section the following words shall have the
following meanings:-

“Common area”, any portion of a building with more than I dwelling unit that is
not incorporated within a dwelling unit.

“Customer service charge”, a fixed amount charged by a city or town or water
company for providing water to a building.

“Dwelling unit”. any house or building, or portion thereof. that is occupied.
designed to be occupied. or is rented. leased or hired out to be occupied, as a
home or residence of one or more persons.

“Landlord”, the owner. lessor or sublessor of a dwelling unit, the building of
which it is a part, or the premises wherein a customer receives water service
through metered measurement.

“Submetering”, use of a meter by a landlord who receives water from a water
company, which meter measures water supplied to a dwelling unit to enable the
landlord to charge the tenant of the dwelling unit separately for water usage.
or which meter measures water supplied to a common area.

“Water company”. a company, as defined in section I of chapter 165 or a
municipal utility or any other waterworks system owned, leased, maintained.
operated, managed or controlled by any unit of local government under any
general or special law. which company. utility or system supplies water to a
landlord through metered measurement. Any landlord imposing charges on tenants
or otherwise engaging in any activity permitted under this section shall not be
deemed thereby to be functioning as a water company as defined herein or to be
subject to any laws or regulations regulating any such company.

“Water conservation device”. for all showers, shower stalls. shower compartments
or shower baths. a low-flow showerhead which shall have a maximum flow rate not
exceeding 2 1/2 gallons of water per minute, for all faucets a maximum flow rate
not exceeding 2 and 2/10 gallons of water per minute and for all water closets.
ultra-low-flush water closets not exceeding I and 6/10 gallons of water per
flush. contained within a dwelling unit.

(b) A landlord may cause to be installed by a plumber licensed in the
commonwealth, at the expense of such landlord. submetering equipment in the
landlord’s building to measure the quantity of water provided for the exclusive
use of each dwelling unit, provided that such equipment meets the standards of
accuracy and testing of the American Water Works Association or a similar
accredited association: and provided further, that a submeter is installed for
each dwelling unit in the building and for the common areas of the building. so
that all water used in a building is measured by both a primary meter and a
submeter.

(c) A landlord may charge a tenant of a dwelling unit for water usage as
measured through the use of submetering equipment only in accordance with this
section and only upon the landlord certifying that the dwelling unit is in
compliance with this section to a board of health, health department or other
municipal agency or department charged with enforcement of the state sanitary
code. All provisions of this section allowing landlords to charge tenants for
water usage shall also be deemed to apply to sewer service charges calculated by
means of the same primary meter or submeter. Certification by the landlord shall
be provided under the penalties of perjury and shall include a statement that: l
) the dwelling unit is eligible for the imposition on the tenant of a charge for
water usage in accordance with paragraph (d); 2) all showerheads, faucets. and
water closets in the dwelling unit are water conservation devices and that all
water closets were installed by a licensed plumber; and 3) the water submeter
measuring the use of water in the dwelling unit was installed by a licensed
plumber and is in compliance with the standards of accuracy and testing
referenced in subsection (b).

(d) A dwelling unit shall become eligible for the imposition on the tenant of a
charge for water usage only upon the commencement of a new residency in such
dwelling unit and only if: (l) the dwelling unit is being occupied for the first
time: or (2) the previous tenant vacated the dwelling unit voluntarily. or was
evicted from the dwelling unit for nonpayment of rent or for breach of lease or
noncompliance with a rental agreement for the dwelling unit; provided. however,
that a dwelling unit shall not be deemed eligible for submetering if the new
tenant relocated involuntarily from another dwelling unit in the same building
or building complex; and provided further, that once a tenant of a dwelling unit
has been charged for the use of water in accordance with this section, such
dwelling unit shall remain eligible for the imposition of a charge for the use
of water in all subsequent tenancies: and provided further, that a licensed
plumber employed by or under contract with the landlord may perform any work in
a dwelling unit as is required by this section to allow for the imposition on a
tenant of a charge for the use of water, even if such unit is occupied by a
tenant upon whom a charge for the use of water cannot be imposed.

(e) A landlord may not charge the tenant of a dwelling unit separately for water
usage measured by a submeter. nor allow such tenant to be so charged, unless the
submeter measures only water that is supplied for the exclusive use of the
particular dwelling unit and only to an area within the exclusive possession and
control of the tenant of such dwelling unit and does not measure any water usage
for any portion of the common areas or by any other party or dwelling unit:
provided further. that a landlord shall not charge such tenant for water
supplied through a submeter to the dwelling unit prior to the landlord
installing fully functional water conservation devices for all faucets,
showerheads and water closets in the dwelling unit; and provided further, that
the landlord shall ensure that such water conservation devices are installed and
functioning properly at the commencement of each subsequent residency in such
dwelling unit.

(f) A landlord may not charge the tenant separately, nor allow tenant to be
charged separately. for submetered water usage unless the tenant has signed a
written rental agreement that clearly and conspicuously provides for such
separate charge and that fully discloses in plain language the details of the
water submetering and billing arrangement between the landlord and the tenant.
Each bill for submetered water usage shall clearly set forth all charges and all
other relevant information, including. but not limited to. the current and
immediately preceding submeter readings and the date of each such reading, the
amount of water consumed since the last reading. the charge per unit of water.
the total charge and the payment due date. Such charges shall be billed to the
tenant in at leased as many periods as the landlord is billed by the water
company providing such water to the building or such payments may be made on a
monthly payment schedule as agreed to in the written rental agreement; provided.
however. that if the landlord bills the tenant on a monthly basis. payment of
the bill by the tenant shall be due 15 days after the date the bill is mailed to
the tenant. but if the landlord bills the tenant at intervals greater than 1
month, payment of the bill by the tenant shall be due 30 days after the date the
bill is mailed to the tenant. If the tenant fails to make such payment, such
nonpayment shall be a





 

--------------------------------------------------------------------------------

 



material breach of the written rental agreement. Violation of such breach may be
cured by payment of the water charges in full prior to any court hearing to
adjudicate such violation.

(g) A landlord shall determine a calculated cost per unit of water consumption
by dividing the total amount of any bill or invoice provided to the landlord
from the water company for water usage. the customer service charge and taxes.
but not including any interest for the late payment. penalty fees or other
discretionary assessments or charges, for all water provided to the premises
through the water company meter in that billing period, by the total amount of
water consumption for the entire premises. The total amount charged separately
to each submetered dwelling unit for water usage for any billing period shall
not exceed such calculated cost per unit of water multiplied by the number of
units of water delivered exclusively to the particular dwelling unit for the
same billing period. provided that the landlord has verified that the total
amounts of water usage measured by all submeters in the building. including all
submeters for common areas, does not exceed the total amount of water usage in
the building for the same billing period as shown on such bill or invoice.

(h) Whenever a residency in a dwelling unit commences after the beginning. but
before the end. of a billing period for which the landlord has not been billed
by the water company. the landlord shall mail to the tenant on the first day of
such residency the reading on the submeter for the dwelling unit as of that day.
The landlord may thereafter bill the tenant only for the water measured on the
submeter subsequent to such reading.

(i) Whenever a residency in a dwelling unit terminates after the beginning. but
before the end. of a billing period for which the landlord has not been billed
by the water company, the landlord shall give to the tenant on the last day of
such residency the reading on the submeter for the dwelling unit as of that day
together with a final bill for water usage in the dwelling unit since the last
prior reading of the submeter for such dwelling unit. The landlord shall charge
the same rate for the water used by the tenant as the water company charged in
the last bill issued to the landlord. Notwithstanding paragraph (f). the bill
shall be immediately due and payable by the tenant. If the tenant does not pay
the bill. the landlord may deduct the amount of the bill from any security
deposit paid by the tenant in accordance with section 15B of chapter 186. prior
to returning the balance of the security deposit. if any. to the tenant. If the
landlord is not able to give the final reading on the submeter for the dwelling
unit together with a final bill for water usage to the tenant on the last day of
the residency, the landlord shall mail such reading and such final bill to the
tenant no later than the day after the termination of the residency. If the
water company subsequently charges the landlord a lesser rate than the landlord
charged the tenant in the final bill. the landlord shall recalculate the bill
forthwith based on the lesser rate and mail to the tenant the revised bill
together with a rebate for any overpayment made by the tenant.

(j) A landlord shall not charge or recover. or allow to be charged or recovered.
any additional servicing, administrative. establishment, meter-reading. meter.
testing. billing. or submetering fee or other fee whatsoever. however
denominated.

(k) Water usage separately charged to tenants pursuant to this section shall be
delivered by the water company to the landlord and such landlord shall:- (l) be
the consumer; (2) for billing purposes. be the customer of record: (3) be
responsible for payment of the water company bills: and (4) be subject to any
actions of the water company for nonpayment.

(l) In the event of nonpayment of a bill to a water company by the landlord.
such water company shall have all the remedies against the customer of the water
company available pursuant to any law. rule or regulation. A landlord may not
shut off or refuse water service to a tenant on the basis that the tenant has
not paid a separately assessed submetered water usage charge.

(m) The landlord shall retain an affirmative obligation to maintain in good
working order the water supply system to each dwelling unit and any component
thereof. including any water conservation device and submeter installed pursuant
to this section, and to respond in a timely manner to any request by the tenant
for the repair of any defect or malfunctioning in such water supply system.
including any leak. Such water supply system to any dwelling unit and any
component thereof including. but not limited to, any water conservation device
and submeter installed pursuant to this section, shall be governed by and
maintained in accordance with the state sanitary code. In the event of any
overcharge by the landlord or any violation of the state sanitary code, the
tenant shall have all rights and remedies provided under law for such
overcharges or such violations including. but not limited to, the rights and
remedies provided under chapters I I l, 186 and 239.

(n) Upon receipt of a bill for water usage from the landlord and within the time
allowed for paying the bill, a tenant may request that a person or entity with
expertise in the installation and operation of water submeters and with no
financial or other relationship with the landlord. test the submeter for the
dwelling unit leased by the tenant to determine whether it is accurately
measuring the water being used in the dwelling unit. If the submeter is found to
be measuring more water than is being used in the dwelling unit, the landlord
shall install a new submeter at his own expense and shall also pay for the cost
of the test. In addition. the person or entity conducting the test shall
determine as accurately as possible the amount of water that was improperly
measured by the submeter in both the prior and current billing periods. The
landlord shall calculate the amount the tenant was overcharged for the prior
billing period and reduce the bill by that amount, or, if the tenant has already
paid the bill, give the tenant a rebate in that amount. Upon receipt from the
water company of the bill for the current billing period, the landlord shall
calculate the amount of the bill attributable to the excessive measurement by
the submeter and reduce the bill to the tenant by that amount prior to sending
it to the tenant. If the submeter is found to be measuring no more water than is
being used in the dwelling unit, the tenant shall pay for the cost of the test;
provided, however, that if the tenant does not pay for the cost of the test. the
landlord may add such cost to the next bill sent to the tenant and such cost
shall be considered a part of the bill for purposes of paragraph (D and clause
(i) of subsection (4) of section 15B of chapter I $6.

(o) In the event of a repair of a leak in the water supply system to a dwelling
unit, the landlord shall determine as accurately as possible the amount of water
that was measured on the submeter for the dwelling unit as a result of such
leak. after a review of the billing records for the dwelling unit and
consultation with the licensed plumber repairing the leak. The landlord shall
then determine the amount of the bill for the billing period in which the leak
occurred that was attributable to such leak and reduce the bill to the tenant by
that amount or. if such bill has already been paid, grant the tenant a rebate in
that amount; provided, however, that with regard to any leak about which the
tenant knew or should have known. the landlord shall only be required to reduce
the bill to the tenant. or to grant a rebate to the tenant, by or in an amount
attributable to the water usage measured on the submeter as a result of the leak
between the date the tenant gave notice to the landlord of the leak and the date
the leak was repaired.

(p) A landlord may impose a charge for water use on the tenant of a dwelling
unit that is connected directly to a meter installed by a water company;
provided that the meter measures only water that is supplied for the exclusive
use of the dwelling unit and only to an area within the exclusive possession and
control of the tenant of such dwelling unit and does not measure water usage for
any portion of any common area or by any other party or dwelling unit. The
landlord and tenant shall have all of the same rights and obligations with
respect to water charges for such dwelling unit that landlords and tenants have
under this section with respect to water charges for any dwelling unit connected
to a submeter: provided. however. that the landlord shall not be required to
include in the certificate required by subsection (c) the information required
by clause (3) of said subsection (c) for dwelling units connected to a submeter;
and provided further, that subsection (n) shall not apply to dwelling units
connected directly to a meter installed by a water company. Upon a request by
the tenant of a dwelling unit connected directly to a meter installed by a water
company. the landlord shall apply for a test of the meter to determine its
accuracy in accordance with section 10 of chapter 165. The test shall be
conducted in accordance with said section 10. The tenant shall reimburse the
landlord for any cost incurred in connection with such test. If the tenant does
not reimburse the landlord for such cost. the landlord may add such cost to the
next bill sent to the tenant and such cost shall be considered to be part of the
bill for purposes of subsection (f) and clause (i) of subsection (4) of section
15B of chapter 186.

(q) Nothing in this section shall be construed to increase or expand. change.
eliminate. reduce or otherwise limit the liabilities or obligations of any water
company that are set forth in any law. rule. regulation or order to the tenant
of a dwelling unit who is receiving water provided to the building by the water
company.

(r) Nothing in this section shall affect or impair the powers and duties of the
department of environmental protection or the department of public health with
respect to water supply under chapter I I l.

(s) No charge for water usage may be imposed on the tenant of any dwelling unit
in a public housing development pursuant to chapter 200 of the acts of 1948.
chapter 667 of the acts of 1954, chapter 705 of the acts of 1966. or chapter 689
of the acts of 1974.

(t) The department of public health shall promulgate such additional regulations
to the state sanitary code as it determines to be necessary to implement this
section. Approved December 16, 2004.

﻿

S.2402 AN ACT RELATIVE TO HOUSING RIGHTS FOR VICTIMS OF DOMESTIC VIOLENCE, RAPE,
SEXUAL ASSAULT AND STALKING - MASSACHUSETTS

SECTION l. Chapter 186 of the General Laws is hereby amended by adding the
following 7 sections:-

Section 23. (a) For the purposes of sections 23 to 29, inclusive. the following
words shall have the following meanings:-
“Co-tenant”, a person who shares the legal obligation to pay rent or use and
occupancy for the premises with a tenant and who occupies the premises.
“Domestic violence”, the occurrence of I or more of the following acts between
family or member of a household:

(i) attempting to cause or causing physical harm:

(ii) placing another in fear of imminent serious physical harm;

(iii) causing another to engage involuntarily in sexual relations by force.
threat or duress.





 

--------------------------------------------------------------------------------

 



“Housing subsidy provider”, a local housing authority. agency or other entity
providing or administering a federal or state rental subsidy within the
commonwealth under applicable law.

“Member of the household”. a person residing with a tenant or co-tenant as an
authorized occupant of the premises. In the case of an application for housing,
such term shall include a person identified by the applicant as a proposed
household member who would be living with the applicant in the premises.

“Owner”. as defined in 105 C.M.R. 410.020.

“Qualified third party”, a police officer, as defined by section of chapter 90C.
law enforcement professional including but not limited to a district attorney.
assistant district attorney, a victim-witness advocate. probation or parole
officer: an employee of the Victims Services Unit of the department of criminal
justice information services: an application assistant in the address
confidentiality program of the secretary of the commonwealth under section 2 of
chapter 9A; a licensed medical care provider; an employee of the department of
children and families or the department of transitional assistance charged with
providing direct service to clients, or a manager or designated domestic
violence or abuse advocate within either department: an active licensed social
worker; a licensed mental health professional: a sexual assault counselor as
defined in section 20J of chapter 233: or a domestic violence victims’ counselor
as defined in section 20K of said chapter 233.

“Quitting date”, the date that a tenant or co-tenant surrenders such person’s
interest in the premises: provided further that such date shall be determined
as: (i) if the tenant or co-tenant has vacated the premises. the date notice is
given to the Owner of the intent to abandon the premises and not to return; or
(ii) if the tenant or co-tenant has not vacated the premises, either (A) the
date the tenant or co-tenant intends to vacate the premises or (B) the actual
date that the tenant or cotenant has vacated after providing such notice.

“Rape”, as set forth in sections 22, 22A, 22B, 22C, 23, 23A, 23B, 24 or 24B of
chapter 265 or sections 2. 3 or 17 of chapter 272.

“Sexual assault”, as set forth in sections 13B, 13Bh, 13B”, 13F, 13H or 13K of
chapter 265 or section 35A of chapter 272.

“Stalking”. stalking as set forth in section 43 of chapter 265 or criminal
harassment as set forth in sections 43 or 43A chapter 265.

“Tenant”, (i) a person who has entered into an oral or written lease or rental
agreement with the owner or (ii) a person who remains on the premises after such
person’s tenancy has terminated or after the expiration of such person’s lease.

Section 24. (a) A tenant or co-tenant may terminate a rental agreement or
tenancy and quit the premises upon written notification to the owner that a
member of the household is a victim of domestic violence. rape, sexual assault
or stalking. if such notification is made within 3 months of the most recent
act, of domestic violence. rape, sexual assault or stalking; or if a member of a
tenant’s household is reasonably in fear of imminent serious physical harm from
domestic violence, rape. sexual assault or stalking . An owner shall have the
right to request proof of the status as a victim of domestic violence rape,
sexual assault or stalking including the name of the perpetrator. if known, as
provided in subsection (e).

(b) Within 3 months of written notification to the owner to terminate a rental
agreement or tenancy under subsection (a). a tenant. co-tenant or any household
member who is not the perpetrator of the domestic violence, rape, sexual assault
or stalking shall quit the premises. If the tenant or co-tenant fails to quit
the premises within 3 months, the notice to terminate the rental agreement or
tenancy shall be void.

(c) A tenant or co-tenant to whom this section applies shall be discharged from
liability for rent or use and occupancy for 30 days or I full rental period
after the quitting date, whichever last occurs, to the extent that a rental
agreement and applicable law may otherwise impose such liability beyond the
quitting date. Such tenant or co-tenant shall be entitled to a refund of any
prepaid rent for any period thereafter. The tenant or co-tenant shall receive a
full and specific statement of the basis for retaining any of the security
deposit together with any refund due in compliance with section 15B of within 30
days of the conclusion of the tenancy and the delivery of full possession of the
leased premises by all occupants to the landlord.

(d) No other tenant or co-tenant who is a party to the rental agreement shall be
released from such tenant’s or co-tenant’s obligations under the rental
agreement or other obligations under this chapter. If the tenant or co-tenant to
whom this section applies vacates but leaves belongings. such belongings shall
be deemed abandoned and may be disposed of under applicable law. unless the
tenant or co-tenant indicates in writing the responsibility for such belongings
and the action to be taken with respect to such belongings. If the tenant or
co-tenant to whom this section applies vacates. but another person remains in
the premises other than another tenant or co-tenant, nothing in this section
shall affect the owner’s rights and obligations with regard to such remaining
person. A landlord who in good faith initiates an action against a remaining
tenant, co-tenant or household member. or a housing subsidy provider who
terminates or denies a rental subsidy to a remaining tenant. co-tenant or
household member. or takes any other action under this section. shall not be
subject to a claim of retaliation or any other claim under this chapter.

(e) If relief is sought because of recent or ongoing domestic violence. rape.
sexual assault or stalking. an owner may request that proof be provided to show
that a protective order or third party verification is in effect or was obtained
within the prior 3 months, or a tenant or co-tenant is reasonably in fear of
imminent serious physical harm. Proof of status as a victim of domestic
violence. rape. sexual assault or stalking shall be satisfied by production of
any I of the following documents:

(l ) a copy of a valid protection order under chapter 209A or 258E obtained by
the tenant. co-tenant or member of the household:

(2) a record from a federal. state or local court or law enforcement of an act
of domestic violence. rape. sexual assault or stalking and the name of the
perpetrator if known: or

(3) a written verification from any other qualified third party to whom the
tenant. co-tenant or member of the tenant or co-tenant’s household reported the
domestic violence. rape, sexual assault or stalking: provided, however, that the
verification shall include the name of the organization, agency. clinic or
professional service provider and include the date of the domestic violence.
rape. sexual assault or stalking. and the name of the perpetrator if known; and
provided further, that any adult victim who has the capacity to do so shall
provide a statement. under the penalty of perjury. that the incident described
in such verification is true and correct.

(f) An owner or housing subsidy provider who obtains written proof of status as
a victim of domestic violence. rape. sexual assault or stalking shall keep such
documentation and the information contained in the documentation confidential.
and shall not provide or allow access to such documentation in any way to any
other person or agency, unless the victim provides written authorization for the
release of such information or unless required by court order. government
regulation or governmental audit requirements.

Section 25. An owner shall not refuse to enter into a rental agreement. nor
shall a housing subsidy provider deny assistance. based on an applicant having
terminated a rental agreement under section 24 or based upon an applicant having
requested a change of locks under section 26.

Section 26. (a) For purposes of this section. the term “household member” shall
mean a person residing with the tenant or co-tenant as an authorized occupant of
the premises, and who is 18 years of age or older or an emancipated minor.

(b) An owner shall. upon the request of a tenant. co-tenant or a household
member. change the locks of the individual dwelling unit in which the tenant,
cotenant or household member lives if the tenant, co-tenant or household member
reasonably believes that the tenant. co-tenant or household member is under an
imminent threat of domestic violence, rape, sexual assault or stalking at the
premises. An owner shall have the right to request. in good faith. proof of the
status as a victim of domestic violence rape, sexual assault or stalking
including the name of the perpetrator. if known. as provided in subsection (e)
of section 24.

(c) If the threat of domestic violence, rape. sexual assault or stalking is
posed by a person who is a tenant, co-tenant or household member. the owner may
change the locks and deny a key to the alleged perpetrator upon receipt of a
request to change the locks; provided, however, that such request shall be
accompanied by: (i) a copy of a valid protective order issued under chapter 209A
or chapter 258E issued against a tenant. co-tenant or household member; or





 

--------------------------------------------------------------------------------

 



(ii) a record from a federal, state or local court or law enforcement.
indicating that a tenant. co-tenant or household member thereof poses an
imminent threat of domestic violence, rape, sexual assault or stalking.

(d) An owner who has received notice of a request for change of locks under this
section shall, within 2 business days. make a good faith effort to change the
locks or give the tenant, co-tenant or household member permission to change the
locks. If the owner changes the locks. the owner shall make a good faith effort
to give a key to the new locks to the tenant, co-tenant or household member
requesting the lock change as soon as possible, but within the same 2 business
day period. An owner may charge a fee for the expense of changing the locks. The
fee shall not exceed the reasonable price customarily charged for changing such
locks in that community.

(e) If an owner fails to change the locks after receipt of a request under this
section within 2 business days. the tenant. co-tenant or household member may
change the locks without the owner’s permission. If the rental agreement
requires that the owner retain a key to the leased residential premises and if a
tenant, co-tenant or household member changes the locks, the tenant. co-tenant
or household member shall make a good faith effort to provide a key to the new
locks to the owner within 2 business days of the locks being changed. If a
tenant. co-tenant or household member changes the locks without the owner’s
permission, such person shall change the locks in a workmanlike manner with
locks of similar or better quality than the original locks. An owner may replace
a lock installed by the tenant. co-tenant, or household member. or seek
reimbursement for additional costs incurred. if the owner believes that the
locks were not of equal or better quality or were not installed properly, and
such action shall be deemed not to be in retaliation.

(D If the locks are changed under this section, a tenant. co-tenant or household
member shall not voluntarily give the new key to the perpetrator. An owner who
refuses to provide a key to any person based on the reasonable belief that such
person is the perpetrator of alleged domestic violence, rape, sexual assault or
stalking, shall not be liable for such refusal.

(g) An owner who takes action to prevent the tenant, co-tenant or household
member who has complied with subsection (b) from changing the locks. or any
owner who changes the locks but fails to make a good faith effort to provide a
key to the tenant. co-tenant or household member requesting the lock change as
provided in subsection (d). shall be liable for actual and consequential damages
or 3 months’ rent, whichever is greater. and the costs of the action including
reasonable attorney’s fees, all of which may be applied in setoff or recoupment
against any claim for rent owed or owing for use and occupancy. Damages shall
not be imposed if the court determines that the owner acted in good faith.

Section 27. The superior court, housing court. district court and Boston
municipal court shall have jurisdiction in equity to restrain violations of
sections 23 to 26. inclusive. Section 18 of this chapter and section 2A of
chapter 239 shall apply to an act taken in reprisal against a person for
requesting that locks be changed under section 26.

Notwithstanding sections 23 to 26. inclusive. if a court has issued a protective
order under chapter 209A. or any other law, ordering a tenant. co-tenant or
member of the household to vacate the dwelling unit. the owner shall not
interfere with the order and upon a request to change the locks as described in
section 26, shall comply with such request.

Section 28. A waiver of sections 23 to 27, inclusive, in any lease or other
rental agreement. except as otherwise provided by law or by federal, state or
local regulation shall be void and unenforceable.

Section 29. (a) An owner complying with sections 23 to 28. inclusive, or with
the requirements of an order under chapter 209A or any other law, shall be
relieved of any liability to the vacated tenant, co-tenant or member of the
tenant’s household. or to any other third party on account of the owner’s good
faith compliance with a court order or changing the locks as provided in section
26 including. but not limited to. withholding a key from the alleged
perpetrator, as provided in subsection (c) of section 26. Damages shall not be
imposed if the court determines that the matter was of a good faith dispute
between the owner and tenants.

(b) Notwithstanding any general or special law to the contrary. any owner who
demonstrates that such owner’s conduct constituted a good faith effort to comply
with sections 23 to 29. inclusive shall not be liable for multiple damages or
for attorney’s fees.

SECTION 2. Section 2A of chapter 239 of the General Laws. as appearing in the
2010 Official Edition. is hereby amended by striking out. in line 14. the words.
“eighty-three A” and inserting in place thereof the following words:- 83A. or a
tenant. co-tenant or a member of the household taking action under section 3 of
chapter 209A or section 3 of chapter 258E. seeking relief under sections 23 to
29. inclusive of chapter 186. reporting to any police officer or law enforcement
professional an incident of domestic violence. rape. sexual assault or stalking.
as defined in said section 23 of said chapter 186. against a tenant. co-tenant
or member of the household, or reporting to any police officer or law
enforcement professional a violation of an order issued under said section 3 of
said chapter 209A or said section 3 of said chapter 258E or any act of abuse as
defined in section I of said chapter 209A or any act of harassment as defined in
chapter 258E directed against the tenant. co-tenant or member of the household.





 

--------------------------------------------------------------------------------

 



ROSELAND

RESIDENTIAL TRUST

A MACK-CALI COMPANY

BUILDING VISIONARY LIFESTYLE

﻿

Alterra at Overlook Ridge

MASSACHUSETTS ATTORNEY GENERAL REGULATIONS and MASSACHUSETTS

CHAPTER 417 OF THE ACTS OF 2004

(A)

﻿

Resident is entitled to a copy of this Lease when it is fully signed. Keep a
copy in a safe place.

﻿

Acknowledgment of Understanding. Resident hereby acknowledges that Resident has
read this Lease in its entirety and is fully informed of all contents hereof.

﻿

RESIDENT(S):

﻿

﻿

 

 

 

﻿

 

 

 

Signature

Date

 

Print Name

﻿

 

 

 

﻿

 

 

 

Signature

Date

 

Print Name

﻿

 

 

 

﻿

 

 

 

Signature

Date

 

Print Name

﻿

 

 

 

﻿

 

 

 

Signature

Date

 

Print Name

﻿

CO-SIGNER:

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

Signature

Date

 

Print Name

﻿

MANAGER:

Alterra I L.L.C.

by Roseland Management Company. L.L.C., its Authorized Agent

﻿

﻿

 

 

 

﻿

 

 

 

Print Name

Date

 

 

﻿

 

 

 

﻿

 

 

 

Signature

 

 

 

﻿

 

 

 

﻿

 

 

 

Title

 

 

 

﻿

c/o Alterra I L.L.C.

Roseland Management Company. L.L.C.

7 Sylvan Way. Suite 350, Parsippany, NJ, 07054





 

--------------------------------------------------------------------------------

 



Exhibit M to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

Form of Chase Deed

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



QUITCLAIM DEED

﻿

OVERLOOK RIDGE APARTMENTS INVESTORS LLC, a Delaware limited liability company,
having an address c/o Roseland Residential Trust, a Mack Cali company,
Harborside 3, 10 Hudson Street, Suite 400, Jersey City, New Jersey 0731 1
(“Grantor”),

﻿

for consideration paid in the sum of ___________ ($_______________),

﻿

grants to OVERLOOK MALDEN OWNER LLC, a Delaware limited liability company,
having an address at 500 Boylston Street, 21st Floor, Boston, Massachusetts
02116 (the “Grantee”),

﻿

with QUITCLAIM COVENANTS, those certain parcels of land, with the improvements
thereon, situated in Malden, Norfolk County, Massachusetts and Revere, Suffolk
County, Massachusetts, more particularly described in Exhibit A attached hereto
and made a part hereof (the “Premises”).

﻿

The Premises are conveyed subject to and with the benefit of any and all rights,
restrictions,  easements, and agreements of record, if any, insofar as the same
are now in force and applicable.

﻿

Grantor is not classified for the current taxable year as a corporation for
Federal income tax purposes.

﻿

[SIGNATURE APPEARS ON NEXT PAGE.]

﻿

ADDRESS OF PROPERTY CONVEYED: 8, 12 AND 15 Quarry Lane and 4 Stone Lane, Malden,
and Off Breedens Lane, Revere, MA.

﻿





 

--------------------------------------------------------------------------------

 



Executed under seal as of the ____ day of ______________  2019.

﻿

OVERLOOK RIDGE APARTMENTS INVESTORS LLC

﻿

﻿

By:____________________________

Name: Gary T. Wagner

Title: Authorized Signatory

STATE OF _____________

_____________ County, ss.

﻿

On this ___ day of __________________ 2019, before me, the undersigned notary
public, personally appeared Gary T. Wagner, proved to me through satisfactory
evidence of identification, which was a _________________ driver’s license, to
be the person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purpose as
Authorized Signatory of Overlook Ridge Apartments Investors LLC, a Delaware
limited liability company.

﻿

______________________________

Notary Public

Printed Name:

My commission expires:

Seal

﻿

﻿





 

--------------------------------------------------------------------------------

 



Exhibit A

Legal Description

﻿

Tract 1 (“Tract 1”) (8 and 12 Quarry Lane. Malden, MA and Off Breedens Lane.
Revere, MA):

﻿

Lots 9B and 10B on a plan entitled “Plan of Land in Malden & & Revere, MA”,
prepared by Hancock Associates, dated January 8, 2015 and recorded in the
Middlesex South Registry of Deeds as Plan No. 124 of 2015.

﻿

Lot 9B is also shown on a plan entitled “Plan of Land in Malden & & Revere, MA”,
prepared by Hancock Associates, dated January l, 2016 and recorded in the
Suffolk Registry of Deeds as Plan No. 10 of 2016.

﻿

Being a portion of the premises conveyed to Overlook Ridge Apartments Investors
LLC by deed dated December 26, 2012 from Overlook Ridge, L.L.C. and recorded in
Middlesex South Registry of Deeds in Book 60837, Page 230 and recorded in the
Suffolk Registry of Deeds in Book 50728, Page 255.

﻿

Tract 2 (“Tract 2”):

﻿

Parcel 1 - Lot 7D (4 Stone Lane, Malden, MA)

﻿

The land off Overlook Ridge Drive in Malden, Middlesex County, Massachusetts
being shown as Lot 7D on plan entitled “Plan of Land in Malden & & Revere, MA,
prepared for Overlook Ridge, LLC c/o Roseland Property Company, dated January 8,
2015, drawn by Hancock Associates, Project No. 18813” recorded with Middlesex
South District Registry of Deeds as Plan No. 124 of 2015.

﻿

For title see deed dated December 15, 2015 from LR Overlook Phase III, LLC to
Overlook Ridge Chase II L.L.C. and recorded in the Middlesex South Registry in
Book 66528, Page 487. Overlook Ridge Chase II L.L.C. merged into Overlook Ridge
Apartments Investors LLC see Certificate recorded in Suffolk Registry of Deeds
in Book 58895, Page 82.

﻿

Parcel 2 - Lot 11 (15 Quarry Lane. Malden, MA)

﻿

The land off Overlook Ridge Drive in Malden, Middlesex County, Massachusetts
being shown as Lot I l on plan entitled “Plan of Land in Malden & & Revere, MA,
prepared for Overlook Ridge, LLC c/o Roseland Property Company, dated October l,
2014, drawn by Hancock Associates, Project No. 18812” recorded with Middlesex
South District Registry of Deeds as Plan No. 1008 of 2014.

﻿

For title see deed dated December 15, 2015 from Overlook Ridge, L.L.C., to
Overlook Ridge Chase II L.L.C. and recorded in the Middlesex Registry in Book
66528, Page 490. Overlook Ridge Chase II L.L.C. merged into Overlook Ridge
Apartments Investors LLC — see Certificate recorded in Suffolk Registry of Deeds
in Book 58895, Page 82.





 

--------------------------------------------------------------------------------

 



﻿

Exhibit N to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

Form of Alterra I Deed

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



QUITCLAIM DEED

﻿

ALTERRA I L.L.C., a Delaware limited liability company, having an address c/o
Roseland Residential Trust, a Mack Cali company, Harborside 3, 10 Hudson Street,
Suite 400, Jersey City, New Jersey 0731 1 (“Grantor”),

﻿

for consideration paid in the sum of ___________ ($_______________),

﻿

grants to OVERLOOK REVERE OWNER LLC, a Delaware limited liability company,
having an address at 500 Boylston Street, 21st Floor, Boston, Massachusetts 021
16 (the “Grantee”),

﻿

with QUITCLAIM COVENANTS, that certain parcels of land, with the improvements
thereon, situated in Revere, Suffolk County, Massachusetts and Malden, Middlesex
County, Massachusetts, more particularly described in Exhibit A attached hereto
and made a part hereof (the “Premises”).

﻿

The Premises are conveyed subject to and with the benefit of any and all rights,
restrictions, easements, and agreements of record, if any, insofar as the same
are now in force and applicable.

﻿

Grantor is not classified for the current taxable year as a corporation for
Federal income tax purposes.

﻿

[SIGNATURE APPEARS ON NEXT PAGE.]

﻿

ADDRESS OF PROPERTY CONVEYED; 15 Parkside Place, Revere, MA.





 

--------------------------------------------------------------------------------

 



Executed under seal as of the ____ day of ______________  2019.

﻿

ALTERRA I L.L.C.

﻿

﻿

By:____________________________

Name: Gary T. Wagner

Title: Authorized Signatory

STATE OF _____________

_____________ County, ss.

﻿

On this ___ day of __________________ 2019, before me, the undersigned notary
public, personally appeared Gary T. Wagner, proved to me through satisfactory
evidence of identification, which was a _________________ driver’s license, to
be the person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purpose as
Authorized Signatory of Alterra I L.L.C., a Delaware limited liability company.

﻿

______________________________

Notary Public

Printed Name:

My commission expires:

Seal

﻿

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



Exhibit A

Legal Description

﻿

Tract 3 (“Tract 3”) (15 Parkside mace. Revere. MA):

﻿

A certain parcel of land situated in Revere, Suffolk County, Massachusetts and
Malden, Middlesex County, Massachusetts, being the premises shown as Lot 2A on a
plan entitled “Overlook Ridge, Malden/Revere, MA, Lot 2A Plan”, prepared by H.
W. Moore Associates, Inc., and recorded on April 7, 2003 with the Middlesex
County (Southern District) Registry of Deeds as Plan No. 285 of 2003, in Book
3871 1, Page 354 and recorded on April 7, 2003 with the Suffolk County Registry
of Deeds as Plan No. 180 of 2003 in Book 3 1073, Page 131.

﻿

For title see the following deeds:

﻿

i.    Deed dated January 17, 2013 from Overlook Ridge Phase I, L.L.C. to Alterra
I L.L.C. and Mack-Cali TC L.L.C. and recorded in the Middlesex South Registry of
Deeds in Book 6103 1, Page 177 and the Suffolk Registry of Deeds in Book 50862,
Page 57

﻿

ii.    Deed dated November 3, 2016 from Mack-Cali TC L.L.C. to Alterra I L.L.C.
and recorded in the Middlesex South Registry of Deeds in Book 68364, Page 40 and
the Suffolk Registry of Deeds in Book 57076, Page 101

﻿





 

--------------------------------------------------------------------------------

 



Exhibit O to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

Form of Alterra II Deed

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



QUITCLAIM DEED

﻿

ALTERRA II L.L.C., a Delaware limited liability company, having an address c/o
Roseland Residential Trust, a Mack Cali company, Harborside 3, 10 Hudson Street,
Suite 400, Jersey City, New Jersey 07311 (“Grantor”),

﻿

for consideration paid in the sum of ___________ ($_______________),

﻿

grants to OVERLOOK REVERE OWNER LLC, a Delaware limited liability company,
having an address at 500 Boylston Street, 21st Floor, Boston, Massachusetts
02116 (the “Grantee”),

﻿

with QUITCLAIM COVENANTS, that certain parcel of land, with the improvements
thereon, situated in Revere, Suffolk County, Massachusetts and Malden, Middlesex
County, Massachusetts, more particularly described in Exhibit A attached hereto
and made a part hereof (the “Premises”).

﻿

The Premises are conveyed subject to and with the benefit of any and all rights,
restrictions, easements, and agreements of record, if any, insofar as the same
are now in force and applicable.

﻿

Grantor is not classified for the current taxable year as a corporation for
Federal income tax purposes.

﻿

[SIGNATURE APPEARS ON NEXT PAGE.]

﻿

ADDRESS OF PROPERTY CONVEYED:  19 Overlook Ridge Drive, Revere, MA.





 

--------------------------------------------------------------------------------

 



Executed under seal as of the ____ day of ______________  2019.

﻿

ALTERRA II L.L.C.

﻿

﻿

By:____________________________

Name: Gary T. Wagner

Title: Authorized Signatory

STATE OF _____________

_____________ County, ss.

﻿

On this ___ day of __________________ 2019, before me, the undersigned notary
public, personally appeared Gary T. Wagner, proved to me through satisfactory
evidence of identification, which was a _________________ driver’s license, to
be the person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purpose as
Authorized Signatory of Alterra II L.L.C., a Delaware limited liability company.

﻿

______________________________

Notary Public

Printed Name:

My commission expires:

Seal

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



Exhibit A

Legal Description

﻿

Tract 4 (19 Overlook Ridge Drive, Revere, MA):

﻿

A certain parcel of land on Overlook Ridge Drive situated in Revere, Suffolk
County, Massachusetts and Malden, Middlesex County, Massachusetts, being the
premises shown as Lot 4A-2 on a plan entitled “Plan of Land in Malden & Revere,
MA” dated January 5, 2012, prepared by Hancock Associates, recorded with Suffolk
County Registry of Deeds in Book 2012, Page 27 and Middlesex South Registry of
Deeds as Plan No. 47 of 2012.

﻿

For title see the deed dated April 4, 2013 from Overlook Ridge Phase 1B, LLC to
Alterra II L.L.C. and recorded in the Middlesex South Registry of Deeds in Book
61551, Page 371 and recorded in the Suffolk Registry of Deeds in Book 5 1247,
Page 331.

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



Exhibit P to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

Form of Assignment and Assumption of Leases

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



ASSIGNMENT AND ASSUMPTION OF LEASES

﻿

Reference is hereby made to a certain parcels of land located in Malden,
Middlesex County, Commonwealth of Massachusetts and Revere, Suffolk County,
Commonwealth of Massachusetts, and more particularly described in Exhibit A
attached hereto (the “Land”), together with the buildings and improvements
thereon (collectively, the “Premises”), which is being conveyed pursuant to a
Quitclaim Deed of even date herewith by Alterra I L.L.C., a Delaware limited
liability company, with an address c/o Roseland Residential Trust, a Mack-Cali
Company, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey
0731 1 (the “Seller”) to Overlook Revere Owner LLC, a Delaware limited liability
company, with an address at 500 Boylston Street, 2 1st Floor, Boston,
Massachusetts 02 1 16 (the “Buyer”).

﻿

In consideration of One Dollar ($ 1.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller hereby assigns, conveys, transfers and sets over to the Buyer all of the
Seller’s right, title, and interest in and to the leases described on Exhibit B
attached hereto relating to the leasing of space at the Premises and all of the
rights, benefits and privileges of the lessor thereunder, including all security
deposits and all prepaid rents and all interest accrued thereon (the “Leases”).

﻿

This Assignment is without warranty and without recourse, in any event, to the
Seller other than that the Seller hereby represents and warrants to the Buyer
that (i) the Seller has not previously conveyed or encumbered its interest in
the Leases (except in conjunction with any financing previously paid off and
discharged or to be paid off and discharged in connection with the current
transaction), and (ii) the Seller has full right, power and authority to convey
and assign the Leases. Pursuant to this Assignment, the Buyer shall succeed to
all rights of the Seller and, by execution of this document, the Buyer agrees to
assume all obligations of the Seller relating to or arising out of the Leases,
in each case arising from and after the date hereof.

﻿

﻿

[Signatures appear on next page.]





 

--------------------------------------------------------------------------------

 



EXECUTED under seal as of the ___ day of ______________, 2019.

﻿

﻿

SELLER:

ALTERRA I L.L.C.

﻿

﻿

By:  [EXHIBIT - DO NOT SIGN]

Name:

Title:

﻿

BUYER:

OVERLOOK REVERE OWNER LLC

﻿

﻿

By: [EXHIBIT- DO NOT SIGN]

Name:

Title:





 

--------------------------------------------------------------------------------

 



EXHIBIT A

to

ASSIGNMENT AND ASSUMPTION OF LEASES

from

ALTERRA I L.L.C.

to

OVERLOOK REVERE OWNER LLC

﻿

Description of the Land

﻿

A certain parcel of land situated in Revere, Suffolk County, Massachusetts and
Malden, Middlesex County, Massachusetts, being the premises shown as Lot 2A on a
plan entitled “Overlook Ridge, Malden/Revere, MA, Lot 2A Plan”, prepared by H.
W. Moore Associates, Inc., and recorded on April 7, 2003 with the Middlesex
County (Southern District) Registry of Deeds as Plan No. 285 of 2003, in Book
3871 1, Page 354 and recorded on April 7, 2003 with the Suffolk County Registry
of Deeds as Plan No. 180 of 2003 in Book 31073, Page 131.

﻿

For title see the following deeds:

﻿

i.    Deed dated January 17, 2013 from Overlook Ridge Phase I, L.L.C. to Alterra
I L.L.C. and Mack-Cali TC L.L.C. and recorded in the Middlesex South Registry of
Deeds in Book 61031, Page 177 and the Suffolk Registry of Deeds in Book 50862,
Page 57

﻿

ii.    Deed dated November 3, 2016 from Mack-Cali TC L.L.C. to Alterra I L.L.C.
and recorded in the Middlesex South Registry of Deeds in Book 68364, Page 40 and
the Suffolk Registry of Deeds in Book 57076, Page 101





 

--------------------------------------------------------------------------------

 



EXHIBIT B

to

ASSIGNMENT AND ASSUMPTION OF LEASES

from

ALTERRA I L.L.C.

to

OVERLOOK REVERE OWNER LLC

﻿

Assigned Leases

﻿

1.  The residential and commercial leases set forth on the attached rent roll.

﻿

[Attach rent roll.]

﻿

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



ASSIGNMENT AND ASSUMPTION OF LEASES

﻿

Reference is hereby made to a certain parcels of land located in Malden,
Middlesex County, Commonwealth of Massachusetts and Revere, Suffolk County,
Commonwealth of Massachusetts, and more particularly described in Exhibit A
attached hereto (the “Land”), together with the buildings and improvements
thereon (collectively, the “Premises”), which is being conveyed pursuant to a
Quitclaim Deed of even date herewith by Alterra II L.L.C., a Delaware limited
liability company, with an address c/o Roseland Residential Trust, a Mack-Cali
Company, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey
0731 1 (the “Seller”) to Overlook Revere Owner LLC, a Delaware limited liability
company, with an address at 500 Boylston Street, 21st Floor, Boston,
Massachusetts 021 16 (the “Buyer”).

﻿

In consideration of One Dollar ($ I .00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller hereby assigns, conveys, transfers and sets over to the Buyer all of the
Seller’s right, title, and interest in and to the leases described on Exhibit B
attached hereto relating to the leasing of space at the Premises and all of the
rights, benefits and privileges of the lessor thereunder, including all security
deposits and all prepaid rents and all interest accrued thereon (the “Leases”).

﻿

This Assignment is without warranty and without recourse, in any event, to the
Seller other than that the Seller hereby represents and warrants to the Buyer
that (i) the Seller has not previously conveyed or encumbered its interest in
the Leases (except in conjunction with any financing previously paid off and
discharged or to be paid off and discharged in connection with the current
transaction), and (ii) the Seller has full right, power and authority to convey
and assign the Leases. Pursuant to this Assignment, the Buyer shall succeed to
all rights of the Seller and, by execution of this document, the Buyer agrees to
assume all obligations of the Seller relating to or arising out of the Leases,
in each case arising from and after the date hereof.

﻿

[Signatures appear on next page.

﻿





 

--------------------------------------------------------------------------------

 



EXECUTED under seal as of the ___ day of _____________, 2019.

﻿

﻿

SELLER:

ALTERRA II L.L.C.

﻿

By: [EXHIBIT - DO NOT SIGN]

Name: 

Title:

﻿

﻿

BUYER:

OVERLOOK REVERE OWNER LLC

﻿

By: [EXHIBIT - DO NOT SIGN]

Name:

Title:

﻿





 

--------------------------------------------------------------------------------

 



EXHIBIT A

to

from

ALTERRA 11 L.L.C.

to

OVERLOOK REVERE OWNER LLC

﻿

Description of the Land

﻿

A certain parcel of land on Overlook Ridge Drive situated in Revere, Suffolk
County, Massachusetts and Malden, Middlesex County, Massachusetts, being the
premises shown as Lot 4A-2 on a plan entitled “Plan of Land in Malden & Revere,
MA” dated January 5, 2012, prepared by Hancock Associates, recorded with Suffolk
County Registry of Deeds in Book 2012, Page 27 and Middlesex South Registry of
Deeds as Plan No. 47 of 2012.

﻿

For title see the deed dated April 4, 2013 from Overlook Ridge Phase 1B, LLC to
Alterra II L.L.C. and recorded in the Middlesex South Registry of Deeds in Book
61551, Page 371 and recorded in the Suffolk Registry of Deeds in Book 51247,
Page 331.

﻿

﻿





 

--------------------------------------------------------------------------------

 



EXHIBIT B

to

ASSIGNMENT AND ASSUMPTION OF LEASES

from

ALTERRA 11 L.L.C.

to

OVERLOOK REVERE OWNER LLC

﻿

Assigned Leases

﻿

l.    The residential and commercial leases set forth on the attached rent roll.

﻿

[Attach rent roll.]

﻿

﻿





 

--------------------------------------------------------------------------------

 



ASSIGNMENT AND ASSUMPTION OF LEASES

﻿

Reference is hereby made to a certain parcels of land located in Malden,
Middlesex County, Commonwealth of Massachusetts and Revere, Suffolk County,
Commonwealth of Massachusetts, and more particularly described in Exhibit A
attached hereto (the “Land”), together with the buildings and improvements
thereon (collectively, the “Premises”), which is being conveyed pursuant to a
Quitclaim Deed of even date herewith by Overlook Ridge

﻿

Apartments Investors LLC. , a Delaware limited liability company, with an
address c/o Roseland Residential Trust, a Mack-Cali Company, Harborside 3, 210
Hudson Street, Suite 400, Jersey City, New Jersey 0731 1 (the “Seller”) to
Overlook Malden Owner LLC, a Delaware limited liability company, with an address
at 500 Boylston Street, 21st Floor, Boston, Massachusetts 02116 (the “Buyer”).

﻿

In consideration of One Dollar ($ I .00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller hereby assigns, conveys, transfers and sets over to the Buyer all of the
Seller’s right, title, and interest in and to the leases described on Exhibit B
attached hereto relating to the leasing of space at the Premises and all of the
rights, benefits and privileges of the lessor thereunder, including all security
deposits and all prepaid rents and all interest accrued thereon (the “Leases”).

﻿

This Assignment is without warranty and without recourse, in any event, to the
Seller other than that the Seller hereby represents and warrants to the Buyer
that (i) the Seller has not previously conveyed or encumbered its interest in
the Leases (except in conjunction with any financing previously paid off and
discharged or to be paid off and discharged in connection with the current
transaction), and (ii) the Seller has full right, power and authority to convey
and assign the Leases. Pursuant to this Assignment, the Buyer shall succeed to
all rights of the Seller and, by execution of this document, the Buyer agrees to
assume all obligations of the Seller relating to or arising out of the Leases,
in each case arising from and after the date hereof.

﻿

[Signatures appear on next page.]





 

--------------------------------------------------------------------------------

 



EXECUTED under seal as of the ___ day of _____________, 2019.

﻿

﻿

SELLER:

OVERLOOK RIDGE APARTMENTS

INVESTORS LLC

﻿

By: [EXHIBIT - DO NOT SIGN]

Name: 

Title:

﻿

﻿

BUYER:

OVERLOOK MALDEN OWNER LLC

﻿

By: [EXHIBIT - DO NOT SIGN]

Name:

Title:

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



EXHIBIT A

to

ASSIGNMENT AND ASSUMPTION OF LEASES

from

OVERLOOK RIDGE APARTMENTS INVESTORS LLC

to

OVERLOOK MALDEN OWNER LLC

﻿

Description of the Land

﻿

Tract 1 (“Tract 1”):

﻿

Lots 9B and 10B on a plan entitled “Plan of Land in Malden & & Revere, MA”,
prepared by Hancock Associates, dated January 8, 2015 and recorded in the
Middlesex South Registry of Deeds as Plan No. 124 of 2015.

﻿

Lot 9B is also shown on a plan entitled “Plan of Land in Malden & & Revere, MA”,
prepared by Hancock Associates, dated January l, 2016 and recorded in the
Suffolk Registry of Deeds as Plan No. 10 of 2016.

﻿

Being a portion of the premises conveyed to Overlook Ridge Apartments Investors
LLC by deed dated December 26, 2012 from Overlook Ridge, L.L.C. and recorded in
Middlesex South Registry of Deeds in Book 60837, Page 230 and recorded in the
Suffolk Registry of Deeds in Book 50728, Page 255.

﻿

Tract 2 (“Tract 2”)

﻿

Parcel 1 - Lot 7D

﻿

The land off Overlook Ridge Drive in Malden, Middlesex County, Massachusetts
being shown as Lot 7D on plan entitled “Plan of Land in Malden & Revere, MA,
prepared for Overlook Ridge, LLC c/o Roseland Property Company, dated January 8,
2015, drawn by Hancock Associates, Project No. 18812” recorded with Middlesex
South District Registry of Deeds as Plan No. 124 of 2015.

﻿

For title see deed dated December 15, 2015 from LR Overlook Phase III, LLC to
Overlook Ridge Chase II L.L.C. and recorded in the Middlesex South Registry in
Book 66528, Page 487. Overlook Ridge Chase II L.L.C. merged into Overlook Ridge
Apartments Investors LLC — see Certificate recorded in Suffolk Registry of Deeds
in Book 58895, Page 82.

﻿

Parcel 2 - Lot 11

﻿

The land off Overlook Ridge Drive in Malden, Middlesex County, Massachusetts
being shown as Lot II on plan entitled “Plan of Land in Malden & Revere, MA,
prepared for Overlook Ridge, LLC c/o Roseland Property Company, dated October l,
2014, drawn by Hancock Associates, Project No. 18812” recorded with Middlesex
South District Registry of Deeds as Plan No. 1008 of 2014.





 

--------------------------------------------------------------------------------

 



For title see deed dated December 15, 2015 from Overlook Ridge, L.L.C., to
Overlook Ridge

Chase II L.L.C. and recorded in the Middlesex Registry in Book 66528, Page 490.
Overlook Ridge Chase II L.L.C. merged into Overlook Ridge Apartments Investors
LLC — see Certificate recorded in Suffolk Registry of Deeds in Book 58895, Page
82.

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



EXHIBIT B

to

ASSIGNMENT AND ASSUMPTION OF LEASES

from

OVERLOOK RIDGE APARTMENTS INVESTORS LLC

to

OVERLOOK MALDEN OWNER LLC

﻿

Assigned Leases

﻿

1.    The residential and commercial leases set forth on the attached rent roll.

﻿

[Attach rent roll.]

﻿

﻿





 

--------------------------------------------------------------------------------

 



Exhibit Q to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

Form of Bill of Sale and Assignment and Assumption

of Contracts, Licenses, Permits, Approvals, Warranties, Guaranties

and Plans and Specifications

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



BILL OF SALE

AND ASSIGNMENT AND ASSUMPTION OF CONTRACTS, LICENSES, PERMITS,

APPROVALS, WARRANTIES, GUARANTIES

AND PLANS AND SPECIFICATIONS

﻿

Reference is hereby made to certain parcels of land located in Malden, Middlesex
County, Commonwealth of Massachusetts and Revere, Suffolk County, Commonwealth
of Massachusetts, and more particularly described in Exhibit A attached hereto
(the “Land”), together with the buildings and improvements thereon
(collectively, the “Premises”), which is being conveyed pursuant to a Quitclaim
Deed of even date herewith by Alterra I L.L.C., a Delaware limited liability
company, with an address c/o Roseland Residential Trust, a Mack-Cali Company,
Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey 0731 1 (the
“Seller”) to Overlook Revere Owner LLC, a Delaware limited liability company,
with an address at 500 Boylston Street, 21st Floor, Boston, Massachusetts 021 16
(the “Buyer”).

﻿

In consideration of One Dollar ($ I .00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller hereby assigns, conveys, transfers and sets over to the Buyer all of the
Seller’s right, title, and interest in and to the following:

﻿

l.    The fixtures, equipment and other personal property (collectively, the
“Personal Property”) identified in Exhibit B attached hereto:

﻿

2.    The service and maintenance contracts (collectively, the “Contracts”)
identified in Exhibit C attached hereto, but only to the extent that such
assignment is allowed pursuant to the terms and conditions of the Contracts:

﻿

3.    All permits, licenses, approvals, warranties and guaranties (collectively,
the “Permits and Warranties”) relating to the Premises (including, without
limitation, warranties under the Radon Mitigation Contracts) which have been
obtained to date by the Seller, to the extent only that any such assignment is
allowed pursuant to the terms and conditions of the Permits and Warranties or
pursuant to applicable law; and

﻿

4.    All plans, drawings and specifications (the “Plans”) relating to the
Premises, but only to the extent that such assignment is allowed pursuant to the
agreement under which such materials were prepared.

﻿

This Bill of Sale and Assignment is without warranty (including, but not limited
to, the implied warranty of merchantability and the implied warranty of fitness
for a particular purpose), and without recourse, in any event, to the Seller
other than that the Seller hereby represents and warrants to the Buyer that (i)
the Seller has not previously conveyed or encumbered its interest in the
Personal Property, the Contracts, the Permits and Warranties, and the Plans
(except in conjunction with any financing previously paid off and discharged or
to be paid off and discharged in connection with the current transaction), and
(ii) the Seller has the full right, power and authority to convey and assign the
Personal Property, the Contracts, the Permits and Warranties, and the Plans. The
Personal Property is transferred hereby in “as is” condition. Pursuant to this
Bill of Sale and Assignment, the Buyer shall succeed to all rights of the Seller





 

--------------------------------------------------------------------------------

 



and, by execution of this document, the Buyer agrees to assume all obligations
of the Seller relating to or arising out of the Personal Property, the
Contracts, the Permits and Warranties, and the Plans, in each case arising from
and after the date hereof.

﻿

[Signatures appear on next page.]

﻿

﻿





 

--------------------------------------------------------------------------------

 



EXECUTED under seal as of the ___ day of ___________, 2019.

﻿

﻿

SELLER:

ALTERRA 1 L.L.C.

﻿

﻿

By: [EXHIBIT - DO NOT SIGN]

Name:

Title:

 

﻿

BUYER:

OVERLOOK REVERE OWNER LLC

﻿

﻿

By: [EXHIBIT - DO NOT SIGN]

Name:

Title:

﻿





 

--------------------------------------------------------------------------------

 



EXHIBIT A

to

BILL OF SALE

AND ASSIGNMENT AND ASSUMPTION OF CONTRACTS, LICENSES, PERMITS,

APPROVALS, WARRANTIES, GUARANTIES

AND PLANS AND SPECIFICATIONS

from

ALTERRA 1 L.L.C.,

to

OVERLOOK REVERE OWNER LLC

﻿

Description of the Land

﻿

A certain parcel of land situated in Revere, Suffolk County, Massachusetts and
Malden, Middlesex County, Massachusetts, being the premises shown as Lot 2A on a
plan entitled “Overlook Ridge, Malden/Revere, MA, Lot 2A Plan”, prepared by H.
W. Moore Associates, Inc., and recorded on April 7, 2003 with the Middlesex
County (Southern District) Registry of Deeds as Plan No. 285 of 2003, in Book
3871 1, Page 354 and recorded on April 7, 2003 with the Suffolk County Registry
of Deeds as Plan No. 18() of 2003 in Book 31073, Page 131.

﻿

For title see the following deeds:

﻿

i.    Deed dated January 17, 2013 from Overlook Ridge Phase I, L.L.C. to Alterra
I L.L.C. and Mack-Cali TC L.L.C. and recorded in the Middlesex South Registry of
Deeds in Book 61031, Page 177 and the Suffolk Registry of Deeds in Book 50862,
Page 57

﻿

ii.   Deed dated November 3, 2016 from Mack-Cali TC L.L.C. to Alterra I L.L.C.
and recorded in the Middlesex South Registry of Deeds in Book 68364, Page 40 and
the Suffolk Registry of Deeds in Book 57076, Page 101

﻿

﻿





 

--------------------------------------------------------------------------------

 



EXHIBIT B

to

BILL OF SALE

AND ASSIGNMENT AND ASSUMPTION OF CONTRACTS, LICENSES, PERMITS,

APPROVALS, WARRANTIES, GUARANTIES

AND PLANS AND SPECIFICATIONS

from

ALTERRA I L.L.C.,

to

OVERLOOK REVERE OWNER LLC

﻿

Inventory of Personal Property

﻿

[Attach inventory of personal property.]

﻿

﻿





 

--------------------------------------------------------------------------------

 



EXHIBIT C

to

BILL OF SALE

AND ASSIGNMENT AND ASSUMPTION OF CONTRACTS, LICENSES, PERMITS,

APPROVALS, WARRANTIES, GUARANTIES

AND PLANS AND SPECIFICATIONS

from

ALTERRA I L.L.C.,

to

OVERLOOK REVERE OWNER LLC

﻿

List of Contracts Being Assigned

﻿

[Attach list of contracts being assigned.]

﻿

﻿





 

--------------------------------------------------------------------------------

 



BILL OF SALE

AND ASSIGNMENT AND ASSUMPTION OF CONTRACTS, LICENSES, PERMITS,

APPROVALS, WARRANTIES, GUARANTIES

AND PLANS AND SPECIFICATIONS

﻿

Reference is hereby made to certain parcels of land located in Malden, Middlesex
County, Commonwealth of Massachusetts and Revere, Suffolk County, Commonwealth
of Massachusetts, and more particularly described in Exhibit A attached hereto
(the “Land”), together with the buildings and improvements thereon
(collectively, the “Premises”), which is being conveyed pursuant to a Quitclaim
Deed of even date herewith by Alterra II L.L.C., a Delaware limited liability
company, with an address c/o Roseland Residential Trust, a Mack-Cali Company,
Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey 0731 1 (the
“Seller”) to Overlook Revere Owner LLC, a Delaware limited liability company,
with an address at 500 Boylston Street, 21st Floor, Boston, Massachusetts 021 10
(the “Buyer”).

﻿

In consideration of One Dollar ($ I .00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller hereby assigns, conveys, transfers and sets over to the Buyer all of the
Seller’s right, title, and interest in and to the following:

﻿

l.    The fixtures, equipment and other personal property (collectively, the
“Personal

Property”) identified in Exhibit B attached hereto;

﻿

2.    The service and maintenance contracts (collectively, the “Contracts”)
identified in Exhibit C attached hereto, but only to the extent that such
assignment is allowed pursuant to the terms and conditions of the Contracts:

﻿

3.    All permits, licenses, approvals, warranties and guaranties (collectively,
the “Permits and Warranties”) relating to the Premises which have been obtained
to date by the Seller, to the extent only that any such assignment is allowed
pursuant to the terms and conditions of the Permits and Warranties or pursuant
to applicable law; and

﻿

4.    All plans, drawings and specifications (the “Plans”) relating to the
Premises, but only to the extent that such assignment is allowed pursuant to the
agreement under which such materials were prepared.

﻿

This Bill of Sale and Assignment is without warranty (including, but not limited
to, the implied warranty of merchantability and the implied warranty of fitness
for a particular purpose), and without recourse, in any event, to the Seller
other than that the Seller hereby represents and warrants to the Buyer that (i)
the Seller has not previously conveyed or encumbered its interest in the
Personal Property, the Contracts, the Permits and Warranties, and the Plans
(except in conjunction with any financing previously paid off and discharged or
to be paid off and discharged in connection with the current transaction), and
(ii) the Seller has the full right, power and authority to convey and assign the
Personal Property, the Contracts, the Permits and Warranties, and the Plans. The
Personal Property is transferred hereby in “as is” condition. Pursuant to this
Bill of Sale and Assignment, the Buyer shall succeed to all rights of the Seller
and, by execution of this document, the Buyer agrees to assume all obligations
of the Seller





 

--------------------------------------------------------------------------------

 



relating to or arising out of the Personal Property, the Contracts, the Permits
and Warranties, and the Plans, in each case arising from and after the date
hereof.

﻿

[Signatures appear on next page.]

﻿

﻿





 

--------------------------------------------------------------------------------

 



EXECUTED under seal as of the ____ day of ____________, 2019.

﻿

﻿

SELLER:

ALTERRA II L.L.C.

﻿

﻿

By: [EXHIBIT - DO NOT SIGN]

Name:

Title:

﻿

﻿

BUYER:

OVERLOOK REVERE OWNER LLC

﻿

By: [EXHIBIT - DO NOT SIGN]

Name:

Title:

﻿

﻿





 

--------------------------------------------------------------------------------

 



EXHIBIT A

to

BILL OF SALE

AND ASSIGNMENT AND ASSUMPTION OF CONTRACTS, LICENSES, PERMITS,

APPROVALS, WARRANTIES, GUARANTIES

AND PLANS AND SPECIFICATIONS

from

ALTERRA II L.L.C., to

OVERLOOK REVERE OWNER LLC

﻿

Description of the Land

﻿

A certain parcel of land on Overlook Ridge Drive situated in Revere, Suffolk
County, Massachusetts and Malden, Middlesex County, Massachusetts, being the
premises shown as Lot 4A-2 on a plan entitled “Plan of Land in Malden & Revere,
MA” dated January 5, 2012, prepared by Hancock Associates, recorded with Suffolk
County Registry of Deeds in Book 2012, Page 27 and Middlesex South Registry of
Deeds as Plan No. 47 of 2012.

﻿

For title see the deed dated April 4, 2013 from Overlook Ridge Phase 1B, LLC to
Alterra II L.L.C. and recorded in the Middlesex South Registry of Deeds in Book
61551, Page 371 and recorded in the Suffolk Registry of Deeds in Book 5 1247,
Page 331.

﻿

﻿





 

--------------------------------------------------------------------------------

 



EXHIBIT B

to

BILL OF SALE

AND ASSIGNMENT AND ASSUMPTION OF CONTRACTS, LICENSES, PERMITS,

APPROVALS, WARRANTIES, GUARANTIES

AND PLANS AND SPECIFICATIONS

from

ALTERRA II L.L.C., to

OVERLOOK REVERE OWNER LLC

﻿

Inventory of Personal Property

﻿

[Attach inventory of personal property.]

﻿

﻿





 

--------------------------------------------------------------------------------

 



EXHIBIT C

to

BILL OF SALE

AND ASSIGNMENT AND ASSUMPTION OF CONTRACTS, LICENSES, PERMITS,

APPROVALS, WARRANTIES, GUARANTEES

AND PLANS AND SPECIFICATIONS

from

ALTERRA II L.L.C.,

to

OVERLOOK REVERE OWNER LLC

﻿

List of Contracts Being Assigned

﻿

[Attach list of contracts being assigned.]





 

--------------------------------------------------------------------------------

 



BILL OF SALE

AND ASSIGNMENT AND ASSUMPTION OF CONTRACTS, LICENSES, PERMITS,

APPROVALS, WARRANTIES, GUARANTIES

AND PLANS AND SPECIFICATIONS

﻿

Reference is hereby made to certain parcels of land located in Malden, Middlesex
County, Commonwealth of Massachusetts and Revere, Suffolk County, Commonwealth
of Massachusetts, and more particularly described in Exhibit A attached hereto
(the “Land”), together with the buildings and improvements thereon
(collectively, the “Premises”), which is being conveyed pursuant to a Quitclaim
Deed of even date herewith by Overlook Ridge Apartments Investors LLC, a
Delaware limited liability company, with an address c/o Roseland Residential
Trust, a Mack-Cali Company, Harborside 3, 210 Hudson Street, Suite 400, Jersey
City, New Jersey 0731 1 (the “Seller”) to Overlook Malden Owner LLC, a Delaware
limited liability company, with an address at 500 Boylston Street, 21st Floor,
Boston, Massachusetts 02 1 15 (the “Buyer”).

﻿

In consideration of One Dollar ($1.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller hereby assigns, conveys, transfers and sets over to the Buyer all of the
Seller’s right, title, and interest in and to the following:

﻿

l.    The fixtures, equipment and other personal property (collectively, the
“Personal Property”) identified in Exhibit B attached hereto;

﻿

2.    The service and maintenance contracts (collectively, the “Contracts”)
identified in Exhibit C attached hereto, but only to the extent that such
assignment is allowed pursuant to the terms and conditions of the Contracts;

﻿

3.    All permits, licenses, approvals, warranties and guaranties (collectively,
the “Permits and Warranties”) relating to the Premises which have been obtained
to date by the Seller, to the extent only that any such assignment is allowed
pursuant to the terms and conditions of the Permits and Warranties or pursuant
to applicable law: and

﻿

4.    All plans, drawings and specifications (the “Plans”) relating to the
Premises, but only to the extent that such assignment is allowed pursuant to the
agreement under which such materials were prepared.

﻿

This Bill of Sale and Assignment is without warranty (including, but not limited
to, the implied warranty of merchantability and the implied warranty of fitness
for a particular purpose), and without recourse, in any event, to the Seller
other than that the Seller hereby represents and warrants to the Buyer that (i)
the Seller has not previously conveyed or encumbered its interest in the
Personal Property, the Contracts, the Permits and Warranties, and the Plans
(except in conjunction with any financing previously paid off and discharged or
to be paid off and discharged in connection with the current transaction), and
(ii) the Seller has the full right, power and authority to convey and assign the
Personal Property, the Contracts, the Permits and Warranties, and the Plans. The
Personal Property is transferred hereby in “as-is” condition. Pursuant to this
Bill of Sale and Assignment, the Buyer shall succeed to all rights of the Seller





 

--------------------------------------------------------------------------------

 



and, by execution of this document, the Buyer agrees to assume all obligations
of the Seller relating to or arising out of the Personal Property, the
Contracts, the Permits and Warranties, and the Plans, in each case arising from
and after the date hereof.

﻿

[Signatures appear on next page.] 





 

--------------------------------------------------------------------------------

 



EXECUTED under seal as of the day of  2019.

﻿

SELLER:

OVERLOOK RIDGE APARTMENTS

INVESTORS LLC

﻿

﻿

By: [EXHIBIT - DO NOT SIGN] 

Name: 

Title:

﻿

﻿

BUYER:

OVERLOOK MALDEN OWNER LLC

﻿

By: [EXHIBIT - DO NOT SIGN]

Name:

Title:

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



EXHIBIT A

to

BILL OF SALE

AND ASSIGNMENT AND ASSUMPTION OF CONTRACTS, LICENSES, PERMITS,

APPROVALS, WARRANTIES, GUARANTIES

AND PLANS AND SPECIFICATIONS

from

OVERLOOK RIDGE APARTMENTS INVESTORS LLC,

to

OVERLOOK MALDEN OWNER LLC

﻿

Description of the Land

﻿

Tract 1 (“Tract 1”):

﻿

Lots 9B and 10B on a plan entitled “Plan of Land in Malden & & Revere, MA”,
prepared by Hancock Associates, dated January 8, 2015 and recorded in the
Middlesex South Registry of Deeds as Plan No. 124 of 2015.

﻿

Lot 9B is also shown on a plan entitled “Plan of Land in Malden & & Revere, MA”,
prepared by Hancock Associates, dated January l, 2016 and recorded in the
Suffolk Registry of Deeds as Plan No. 10 of 2016.

﻿

Being a portion of the premises conveyed to Overlook Ridge Apartments Investors
LLC by deed dated December 26, 2012 from Overlook Ridge, L.L.C. and recorded in
Middlesex South Registry of Deeds in Book 60837, Page 230 and recorded in the
Suffolk Registry of Deeds in Book 50728, Page 255.

﻿

Tract 2 (“Tract 2”):

﻿

Parcel 1 - Lot 7D

﻿

The land off Overlook Ridge Drive in Malden, Middlesex County, Massachusetts
being shown as Lot 7D on plan entitled “Plan of Land in Malden & Revere, MA,
prepared for Overlook Ridge, LLC c/o Roseland Property Company, dated January 8,
2015, drawn by Hancock Associates, Project No. 18812” recorded with Middlesex
South District Registry of Deeds as Plan No. 124 of 2015.

﻿

For title see deed dated December 15, 2015 from LR Overlook Phase III, LLC to
Overlook

Ridge Chase II L.L.C. and recorded in the Middlesex South Registry in Book
66528, Page 487. Overlook Ridge Chase II L.L.C. merged into Overlook Ridge
Apartments Investors LLC — see Certificate recorded in Suffolk Registry of Deeds
in Book 58895, Page 82.

﻿

Parcel 2 - Lot 11

﻿

The land off Overlook Ridge Drive in Malden, Middlesex County, Massachusetts
being shown as Lot 11 on plan entitled “Plan of Land in Malden & Revere, MA,
prepared for Overlook Ridge, LLC c/o Roseland Property Company, dated October l
, 2014, drawn by Hancock Associates,





 

--------------------------------------------------------------------------------

 



Project No. 18812” recorded with Middlesex South District Registry of Deeds as
Plan No. 1008 of 2014.

﻿

For title see deed dated December 15, 2015 from Overlook Ridge, L.L.C., to
Overlook Ridge Chase II L.L.C. and recorded in the Middlesex Registry in Book
66528, Page 490. Overlook Ridge Chase II L.L.C. merged into Overlook Ridge
Apartments Investors LLC — see Certificate recorded in Suffolk Registry of Deeds
in Book 58895, Page 82.

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



EXHIBIT B

to

BILL OF SALE

AND ASSIGNMENT AND ASSUMPTION OF CONTRACTS, LICENSES, PERMITS,

APPROVALS, WARRANTIES, GUARANTIES

AND PLANS AND SPECIFICATIONS

from

OVERLOOK RIDGE APARTMENTS INVESTORS LLC

to

OVERLOOK MALDEN OWNER LLC

﻿

Inventory of Personal Property

﻿

[Attach inventory of personal property.]

﻿

﻿





 

--------------------------------------------------------------------------------

 



EXHIBIT C

to

BILL OF SALE

AND ASSIGNMENT AND ASSUMPTION OF CONTRACTS, LICENSES, PERMITS,

APPROVALS, WARRANTIES, GUARANTIES

AND PLANS AND SPECIFICATIONS

from

OVERLOOK RIDGE APARTMENTS INVESTORS LLC,

to

OVERLOOK MALDEN OWNER LLC

﻿

List of Contracts Being Assigned

﻿

[Attach list of contracts being assigned.]

﻿

﻿





 

--------------------------------------------------------------------------------

 



Exhibit R to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

Form of Title Insurance Affidavit and Indemnity

﻿

﻿





 

--------------------------------------------------------------------------------

 



TITLE-AFFIDAVIT

dated as of ___/___/___

﻿

﻿

Re: Owner:

       See annexed SIGNATURE PAGE TO TITLE-AFFIDAVIT

       Title Insurer:

       Fidelity Title Insurance Company (“Fidelity”). and coinsurers (if any)

       Commitment #:

       ________________ issued by Fidelity

       Premises: (See Exhibit A attached hereto)

       ________________________

 

﻿

Certifications:

In connection with the above, the undersigned certifies the following to Title
Insurer as to the Premises but only as to the period between ___/___/___ (date
of acquisition). and the date hereof (subject to any exceptions expressly noted
below):

﻿

Mechanics Liens:

A. There is no person to whom a debt is due for labor or materials furnished in
the erection. alteration. repair or removal of a building or structure upon the
Premises by virtue of an agreement with. or by the consent of, the undersigned.
or of a person having authority from or rightfully acting for the undersigned in
promising or furnishing such labor or materials. for work actually performed
during the past ninety-three (93) days.

﻿

Tenants/Parties in Possession:

Except as shown in the Commitment (with respect to tenancies of record).
including matters disclosed in the underlying exception documents of record
referenced therein. there are no tenants or other parties who are in possession
or have the right to be in possession of said Premises. other than those tenants
identified on the annexed RENT-ROLL (and any subtenants thereunder). which
tenants have rights as tenants only and do not have options to purchase all or
part of the Premises (“OTPs”), rights of first refusal to acquire all or part of
the Premises (“ROFRs”) or rights of first offer to acquire all or part of the
Premises (“ROFOs”).

﻿

Unrecorded OTB, ROFRs and ROFOs:

The undersigned has not entered into (and has no actual knowledge of) any
unrecorded OTPs. ROFRs or ROFOs which are presently in effect and will survive
the transfer of the Premises in connection with the instant transaction. except
as set forth in the Commitment.

﻿

Covenants & Restrictions:

To the actual knowledge of the undersigned. (a) the undersigned has received no
written notice of past or present violations of any effective covenants.
conditions or restrictions set forth in the Commitment (the “CC&R.s”) which
remain uncured. and (b) any charge or assessment provided for in any of the
CC&Rs has been or will be duly paid in the ordinary course.

﻿

Bankruptcy:

No proceedings in bankruptcy or receivership have been instituted by or against
the undersigned (or its constituent entities) which are now pending. nor has the
undersigned (or its constituent entities) made any assignment for the benefit of
creditors which is in effect as to said Premises.

﻿

Perishable Agricultural Commodities Act of 1930, as amended, 7 USC 499a et seq,
the Packers and Stockyard Act of 1921, as amended, 7 USC 181 et seq., and any
similar state laws (hereafter referred to in the aggregate as “PACA/PASA”):

Restaurant operations at the Premises. if any. are leased to outside operators
who are not affiliates of the undersigned.

﻿

Perishable Agricultural Commodities Act of 1930, as amended, 7 USC 499a et seq,
the Packers and Stockyard Act of 1921, as amended, 7 USC 181 et seq., and any
similar state laws (hereafter referred to in the aggregate as “PACA/PASA”):

To the knowledge of the undersigned:





 

--------------------------------------------------------------------------------

 



﻿

(a)    There are no outstanding unpaid sellers or suppliers of PACA/PASA
commodities or products:

﻿

(b)    No written notices of claim or written notices of intent to preserve
claim rights have been received by Owner from PACA/PASA sellers or suppliers:
and

﻿

(c)    There are no parties claiming to hold or assert rights. claims or
interests under PACA/PASA against Owner.

﻿

Exceptions to the foregoing Certifications, if any, are listed hereinafter:

________________________________________________________

 

Gap Indemnification:

Between the date hereof and the date of recording of the insured conveyance but
in no event later than 5 business days from the date hereof (hereinafter, the
“Gap Period”). Owner has not taken or allowed and will not voluntarily take or
allow any action to encumber the Premises in the Gap Period.

﻿

Further Assurances:

The undersigned hereby undertakes and agrees to fully cooperate with Title
Insurer in correcting any errors in the execution and acknowledgment of the
insured conveyance.

﻿

Counterparts:

This document may be executed in counterparts.

﻿

Inducement and Indemnification:

The undersigned provides this document to induce Title Insurer to insure title
to said Premises well knowing that it will do so only in complete reliance upon
the matters asserted hereinabove and further. will indemnify. defend and hold
Title Insurer harmless against any loss or damage sustained as a result of any
inaccuracy in the matters asserted hereinabove.

﻿

Knowledge/Survival:

Any statement “to the actual knowledge of the Owner” (or similar phrase) shall
mean that the “Designated Representative” (as hereinafter defined) of the Owner
has no knowledge that such statement is untrue (and. for this purpose. the
Owner’s knowledge shall mean the present actual knowledge [excluding
constructive or imputed knowledge] of the Designated Representative. but such
Designated Representative shall not have any liability in connection herewith.
*** Notwithstanding anything to the contrary herein. (l ) any cause of action
for a breach of this document shall survive until 6 months after the date
hereof. at which time the provisions hereof (and any potential cause of action
resulting from any breach for which Title Insurer has not given Owner written
notice) shall terminate; and (2) to the extent Title Insurer shall have
knowledge as of the date hereof that any of the statements contained herein is
false or inaccurate, then the Owner shall have no liability with respect to the
same. *** The “Designated Representative” for the Owner is ___________________.
*** The Designated Representative of the Owner is an individual affiliated with,
or employed by. the Owner or its affiliates who has been directly involved in
the asset management or property management of the Premises and is in a position
to confirm the truth and accuracy of Owner’s knowledge certifications herein
concerning the Premises.

﻿

SEE ANNEXED SIGNATURE PAGE TO TITLE-AFFIDAVIT

﻿

﻿





 

--------------------------------------------------------------------------------

 



﻿

SIGNATURE PAGE TO TITLE-AFFIDAVIT

﻿

﻿

OWNER:

____________________, a _______________________

﻿

﻿

﻿

By:

Name:

Title:

﻿

﻿

﻿

Subscribed and sworn to on __/__/__

﻿

﻿

﻿

__________________________

Notary Public

﻿

﻿





 

--------------------------------------------------------------------------------

 



RENT-ROLL

﻿

SEE ANNEXED

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



EXHIBIT A

to

TITLE AFFIDAVIT

﻿

Description of the Land

﻿

A certain parcel of land situated in Revere, Suffolk County, Massachusetts and
Malden, Middlesex County, Massachusetts, being the premises shown as Lot 2A on a
plan entitled “Overlook Ridge, Malden/Revere, MA, Lot 2A Plan”, prepared by H.
W. Moore Associates, Inc., and recorded on April 7, 2003 with the Middlesex
County (Southern District) Registry of Deeds as Plan No. 285 of 2003, in Book
3871 1, Page 354 and recorded on April 7, 2003 with the Suffolk County Registry
of Deeds as Plan No. 180 of 2003 in Book 31073, Page 131.

﻿

For title see the following deeds:

﻿

i.    Deed dated January 17, 2013 from Overlook Ridge Phase l, L.L.C. to Alterra
I L.L.C. and Mack-Cali TC L.L.C. and recorded in the Middlesex South Registry of
Deeds in Book 61031, Page 177 and the Suffolk Registry of Deeds in Book 50862,
Page 57

﻿

ii.    Deed dated November 3, 2016 from Mack-Cali TC L.L.C. to Alterra I L.L.C.
and recorded in the Middlesex South Registry of Deeds in Book 68364, Page 40 and
the Suffolk Registry of Deeds in Book 57076, Page 101

﻿

﻿





 

--------------------------------------------------------------------------------

 



TITLE-AFFIDAVIT

dated as of ___/___/___

﻿

﻿

Re: Owner:

       See annexed SIGNATURE PAGE TO TITLE-AFFIDAVIT

       Title Insurer:

       Fidelity Title Insurance Company (“Fidelity”). and coinsurers (if any)

       Commitment #:

       ________________ issued by Fidelity

       Premises: (See Exhibit A attached hereto)

       ________________________

 

﻿

Certifications:

In connection with the above. the undersigned certifies the following to Title
Insurer as to the Premises but only as to the period between ___/___/___ (date
of acquisition). and the date hereof (subject to any exceptions expressly noted
below):

﻿

Mechanics Liens:

A. There is no person to whom a debt is due for labor or materials furnished in
the erection. alteration. repair or removal of a building or structure upon the
Premises by of an agreement with, or by the consent of. the undersigned. or of a
person having authority from or rightfully acting for the undersigned in
promising or furnishing such labor or materials. for work actually performed
during the past ninety-three (93) days.

﻿

Tenants/Parties in Possession:

Except as shown in the Commitment (with respect to tenancies of record).
including matters disclosed in the underlying exception documents of record
referenced therein, there are no tenants or other parties who are in possession
or have the right to be in possession of said Premises. other than those tenants
identified on the annexed RENT-ROLL (and any subtenants thereunder). which
tenants have rights as tenants only and do not have options to purchase all or
part of the Premises (“OTPs”). rights of first refusal to acquire all or part of
the Premises (“ROFRs”) or rights of first offer to acquire all or part of the
Premises (‘•ROFOs”).

﻿

Unrecorded OTPs, ROFRs and ROFOs:

The undersigned has not entered into (and has no actual knowledge of) any
unrecorded OTPs. ROFRs or ROFOs which are presently in effect and will survive
the transfer of the Premises in connection with the instant transaction. except
as set forth in the Commitment.

﻿

Covenants & Restrictions:

To the actual knowledge of the undersigned. (a) the undersigned has received no
written notice of past or present violations of any effective covenants.
conditions or restrictions set forth in the Commitment (the “CC&Rs”) which
remain uncured. and (b) any charge or assessment provided for in any of the
CC&Rs has been or will be duly paid in the ordinary course.

﻿

Bankruptcy:

No proceedings in bankruptcy or receivership have been instituted by or against
the undersigned (or its constituent entities) which are now pending, nor has the
undersigned (or its constituent entities) made any assignment for the benefit of
creditors which is in effect as to said Premises.

﻿

Perishable Agricultural Commodities Act of 1930, as amended, 7 USC 499a et seq,
the Packers and Stockyard Act of 1921, as amended, 7 USC 181 et seq., and any
similar state laws (hereafter referred to in the aggregate as “PACA/PASA”):

Restaurant operations at the Premises. if any. are leased to outside operators
who are not affiliates of the undersigned.

﻿

Perishable Agricultural Commodities Act of 1930, as amended, 7 USC 499a et seq,
the Packers and Stockyard Act of 1921, as amended, 7 USC 181 et seq., and any
similar state laws (hereafter referred to in the aggregate as “PACA/PASA”):

To the knowledge of the undersigned:





 

--------------------------------------------------------------------------------

 



(a)    There are no outstanding unpaid sellers or suppliers of PACA/PASA
commodities or products:

﻿

(b)    No written notices of claim or written notices of intent to preserve
claim rights have been received by Owner from PACA/PASA sellers or suppliers:
and

﻿

(c)    There are no parties claiming to hold or assert rights. claims or
interests under PACA/PASA against Owner.

﻿

Exceptions to the foregoing Certifications, if any, are listed hereinafter:

______________________________________________________

﻿

Gap Indemnification:

Between the date hereof and the date of recording of the insured conveyance but
in no event later than 5 business days from the date hereof (hereinafter. the
“Gap Period”). Owner has not taken or allowed and will not voluntarily take or
allow any action to encumber the Premises in the Gap Period.

﻿

Further Assurances:

The undersigned hereby undertakes and agrees to fully cooperate with Title
Insurer in correcting any errors in the execution and acknowledgment of the
insured conveyance.

﻿

Counterparts:

This document may be executed in counterparts.

﻿

Inducement and Indemnification:

The undersigned provides this document to induce Title Insurer to insure title
to said Premises well knowing that it will do so only in complete reliance upon
the matters asserted hereinabove and further. will indemnify. defend and hold
Title Insurer harmless against any loss or damage sustained as a result of any
inaccuracy in the matters asserted hereinabove.

﻿

Knowledge/Survival:

Any statement “to the actual knowledge of the Owner” (or similar phrase) shall
mean that the “Designated Representative” (as hereinafter defined) of the Owner
has no knowledge that such statement is untrue (and. for this purpose. the
Owner’s knowledge shall mean the present actual knowledge [excluding
constructive or imputed knowledge] of the Designated Representative. but   such
Designated Representative shall not have any liability in connection herewith.
*** Notwithstanding anything to the contrary herein. (l ) any cause of action
for a breach of this document shall survive until 6 months after the date
hereof, at which time the provisions hereof (and any potential cause of action
resulting from any breach for which Title Insurer has not given Owner written
notice) shall terminate: and (2) to the extent Title Insurer shall knowledge as
of the date hereof that any of the statements contained herein is false or
inaccurate. then the Owner shall have no liability with respect to the same. The
“Designated Representative” for the Owner is ________________. *** The
Designated Representative of the Owner is an individual affiliated with. or
employed by. the Owner or its affiliates who has been directly involved in the
asset management or property management of the Premises and is in a position to
confirm the truth and accuracy of Owner’s knowledge certifications herein
concerning the Premises.

﻿

SEE ANNEXED SIGNATURE PAGE TO TITLE-AFFIDAVIT

﻿

﻿





 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO TITLE-AFFIDAVIT

﻿

﻿

OWNER:

____________________, a _______________________

﻿

﻿

﻿

By:

Name:

Title:

﻿

﻿

﻿

Subscribed and sworn to on __/__/__

﻿

﻿

﻿

__________________________

Notary Public

﻿





 

--------------------------------------------------------------------------------

 



RENT-ROLL

﻿

SEE ANNEXED

﻿

﻿





 

--------------------------------------------------------------------------------

 



EXHIBIT A

to

TITLE AFFIDAVIT

﻿

Description of the Land

﻿

A certain parcel of land on Overlook Ridge Drive situated in Revere, Suffolk
County, Massachusetts and Malden, Middlesex County, Massachusetts, being the
premises shown as Lot 4A-2 on a plan entitled “Plan of Land in Malden & Revere,
MA” dated January 5, 2012, prepared by Hancock Associates, recorded with Suffolk
County Registry of Deeds in Book 2012, Page 27 and Middlesex South Registry of
Deeds as Plan No. 47 of 2102.

﻿

For title see the deed dated April 4, 2013 from Overlook Ridge Phase 1B, LLC to
Alterra II L.L.C. and recorded in the Middlesex South Registry of Deeds in Book
61551, Page 371 and recorded in the Suffolk Registry of Deeds in Book 51247,
Page 331.

﻿

﻿





 

--------------------------------------------------------------------------------

 



TITLE-AFFIDAVIT

dated as of ___/___/___

﻿

﻿

Re: Owner:

       See annexed SIGNATURE PAGE TO TITLE-AFFIDAVIT

       Title Insurer:

       Fidelity Title Insurance Company (“Fidelity”). and coinsurers (if any)

       Commitment #:

       ________________ issued by Fidelity

       Premises: (See Exhibit A attached hereto)

       ________________________

 

﻿

Certifications:

In connection with the above. the undersigned certifies the following to Title
Insurer as to the Premises but only as to the period between ___/___/___ (date
of acquisition). and the date hereof (subject to any exceptions expressly noted
below):

﻿

Mechanics Liens:

A. There is no person to whom a debt is due for labor or materials furnished in
the erection. alteration. repair or removal of a building or structure upon the
Premises by virtue of an agreement with, or by the consent of. the undersigned.
or of a person having authority from or rightfully acting for the undersigned in
promising or furnishing such labor or materials. for work actually performed
during the past ninety-three (93) days.

﻿

Tenants/Parties in Possession:

Except as shown in the Commitment (with respect to tenancies of record).
including matters disclosed in the underlying exception documents of record
referenced therein. there are no tenants or other parties who are in possession
or have the right to be in possession of said Premises, other than those tenants
identified on the annexed RENT-ROLL (and any subtenants thereunder). which
tenants have rights as tenants only and do not have options to purchase all or
part of the Premises (“OTPs”), rights of first refusal to acquire all or part of
the Premises (“ROFRs”) or rights of first offer to acquire all or part of the
Premises (“ROFOs”).

﻿

Unrecorded OTB, ROFRs and ROFOs:

The undersigned has not entered into (and has no actual knowledge OD any
unrecorded OTPs. ROFRs or ROFOs which are presently in effect and will survive
the transfer of the Premises in connection with the instant transaction. except
as set forth in the Commitment.

﻿

Covenants & Restrictions:

To the actual knowledge of the undersigned. (a) the undersigned has received no
written notice of past or present violations of any covenants, conditions or
restrictions set forth in the Commitment (the “CC&Rs”) which remain uncured. and
(b) any charge or assessment provided for in any of the CC&Rs has been or will
be duly paid in the ordinary course.

﻿

Bankruptcy:

No proceedings in bankruptcy or receivership been instituted by or against the
undersigned (or its constituent entities) which are now pending. nor has the
undersigned (or its constituent entities) made any assignment for the benefit of
creditors which is in effect as to said Premises.

﻿

Perishable Agricultural Commodities Act of 1930, as amended, 7 USC 499a et seq,
the Packers and Stockyard Act of 1921, as amended, 7 USC 181 et seq., and any
similar state laws (hereafter referred to in the aggregate as “PACA/PASA”):

﻿

Restaurant operations at the Premises. if any. are leased to outside operators
who are not affiliates of the undersigned.

﻿

Perishable Agricultural Commodities Act of 1930, as amended, 7 USC 499a et seq,
the Packers and Stockyard Act of 1921, as amended, 7 USC 181 et seq., and any
similar state laws (hereafter referred to in the aggregate as “PACA/PASA”):

﻿

To the knowledge of the undersigned:





 

--------------------------------------------------------------------------------

 



(a)    There are no outstanding unpaid sellers or suppliers of PACA/PASA
commodities or products:

﻿

(b)    No written notices of claim or written notices of intent to preserve
claim rights have been received by Owner from PACA/PASA sellers or suppliers;
and

﻿

(c)    There are no parties claiming to hold or assert rights, claims or
interests under PACA/PASA against Owner.

﻿

Exceptions to the foregoing Certifications, if any, are listed hereinafter:

___________________________

 

Gap Indemnification:

Between the date hereof and the date of recording of the insured conveyance but
in no event later than 5 business days from the date hereof (hereinafter. the
“Gap Period”). Owner has not taken or allowed and will not voluntarily take or
allow any action to encumber the Premises in the Gap Period.

﻿

Further Assurances:

﻿

The undersigned hereby undertakes and agrees to fully cooperate with Title
Insurer in correcting any errors in the execution and acknowledgment of the
insured conveyance.

﻿

Counterparts:

This document may be executed in counterparts.

﻿

Inducement and Indemnification:

The undersigned provides this document to induce Title Insurer to insure title
to said Premises well knowing that it will do so only in complete reliance upon
the matters asserted hereinabove and further. will indemnify. defend and hold
Title Insurer harmless against any loss or damage sustained as a result of any
inaccuracy in the matters asserted hereinabove.

﻿

Knowledge/Survival:

Any statement “to the actual knowledge of the Owner” (or similar phrase) shall
mean that the “Designated Representative” (as hereinafter defined) of the Owner
has no knowledge that such statement is untrue (and. for this purpose. the
Owner’s knowledge shall mean the present actual knowledge [excluding
constructive or imputed knowledge) of the Designated Representative. but such
Designated Representative shall not have any liability in connection herewith.
*** Notwithstanding anything to the contrary herein. (l) any cause of action for
a breach of this document shall survive until 6 months after the date hereof. at
which time the provisions hereof (and any potential cause of action resulting
from any breach for which Title Insurer has not given Owner written notice)
shall terminate: and (2) to the extent Title Insurer shall knowledge as of the
date hereof that any of the statements contained herein is false or inaccurate.
then the Owner shall have no liability with respect to the same. *** The
“Designated Representative” for the Owner is _______________. *** The Designated
Representative of the Owner is an individual affiliated with. or employed by.
the Owner or its affiliates who has been directly involved in the asset
management or property management of the Premises and is in a position to
confirm the truth and accuracy of Owner’s knowledge certifications herein
concerning the Premises.

﻿

SEE ANNEXED SIGNATURE PAGE TO TITLE-AFFIDAVIT

﻿

﻿





 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO TITLE-AFFIDAVIT

﻿

﻿

OWNER:

____________________, a _______________________

﻿

﻿

﻿

By:

Name:

Title:

﻿

﻿

﻿

Subscribed and sworn to on __/__/__

﻿

﻿

﻿

__________________________

Notary Public

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



RENT-ROLL

﻿

SEE ANNEXED

﻿

﻿





 

--------------------------------------------------------------------------------

 



EXHIBIT A

to

TITLE AFFIDAVIT

﻿

Description of the Land

﻿

Tract 1 (“Tract 1”):

﻿

Lots 9B and 10B on a plan entitled “Plan of Land in Malden & & Revere, MA”,
prepared by Hancock Associates, dated January 8, 2015 and recorded in the
Middlesex South Registry of Deeds as Plan No. 124 of 2015.

﻿

Lot 9B is also shown on a plan entitled “Plan of Land in Malden & & Revere, MA”,
prepared by Hancock Associates, dated January l, 2016 and recorded in the
Suffolk Registry of Deeds as Plan No. 10 of 2016.

Being a portion of the premises conveyed to Overlook Ridge Apartments Investors
LLC by deed dated December 26, 2012 from Overlook Ridge, L.L.C. and recorded in
Middlesex South Registry of Deeds in Book 60837, Page 230 and recorded in the
Suffolk Registry of Deeds in Book 50728, Page 255.

﻿

Tract 2 (“Tract 2”):

﻿

Parcel 1 - Lot 7D

﻿

The land off Overlook Ridge Drive in Malden, Middlesex County, Massachusetts
being shown as Lot 7D on plan entitled “Plan of Land in Malden & Revere, MA,
prepared for Overlook Ridge, LLC c/o Roseland Property Company, dated January 8,
2015, drawn by Hancock Associates, Project No. 18812” recorded with Middlesex
South District Registry of Deeds as Plan No. 124 of 2015.

﻿

For title see deed dated December 15, 2015 from LR Overlook Phase III, LLC to
Overlook Ridge Chase II L.L.C. and recorded in the Middlesex South Registry in
Book 66528, Page 487. Overlook Ridge Chase II L.L.C. merged into Overlook Ridge
Apartments Investors LLC — see Certificate recorded in Suffolk Registry of Deeds
in Book 58895, Page 82.

﻿

Parcel 2 - Lot 11

﻿

The land off Overlook Ridge Drive in Malden, Middlesex County, Massachusetts
being shown as Lot 11 on plan entitled “Plan of Land in Malden & Revere, MA,
prepared for Overlook Ridge, LLC c/o Roseland Property Company, dated October l,
2014, drawn by Hancock Associates, Project No. 18812” recorded with Middlesex
South District Registry of Deeds as Plan No. 1008 of 2014.

﻿

For title see deed dated December 15, 2015 from Overlook Ridge, L.L.C., to
Overlook Ridge

Chase II L.L.C. and recorded in the Middlesex Registry in Book 66528, Page 490.
Overlook Ridge Chase II L.L.C. merged into Overlook Ridge Apartments Investors
LLC — see Certificate recorded in Suffolk Registry of Deeds in Book 58895, Page
82.





 

--------------------------------------------------------------------------------

 



Exhibit S to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

Form of Affidavit of Non-Foreign Status

 

﻿

﻿





 

--------------------------------------------------------------------------------

 



NON-FOREIGN CERTIFICATION

﻿

This Non-Foreign Status Certification (this “Certificate”) is made as of
________ __, 2019, by ROSELAND RESIDENTIAL, L.P., a Delaware limited partnership
(the “Transferor”), on behalf of itself and as the sole member of Altera I
L.L.C., a Delaware limited liability company (the “Seller”).

﻿

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”)
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including Section
1445 of the Code), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee that
withholding of tax under Section 1445 of the Code is not required upon the
disposition of a U.S. real property interest by Alterra I L.L.C., the
undersigned hereby certifies the following on behalf of the Transferor:

﻿

l.    The Seller is a disregarded entity as defined in Treasury Regulations
Section 1.445-2(b)(2)(iii);

 

2.    The Transferor is the sole member of the Seller;

﻿

3.    The Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Code and the Income
Tax Regulations thereunder);

﻿

4.    The Transferor’s U.S. taxpayer identification number is 47-5244283: and

﻿

5.    The Transferor’s office address is c/o of Roseland Residential Trust, a
Mack-Cali Company, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New
Jersey 0731 1.

﻿

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

﻿

The undersigned certifies that he is duly authorized to execute this document on
behalf of the Transferor.

﻿

Under the penalties of perjury the undersigned declares that it has examined
this certification and to the best of its knowledge and belief it is true,
correct and complete.

﻿

[SIGNATURE APPEARS ON THE NEXT PAGE.]





 

--------------------------------------------------------------------------------

 



﻿

Executed under seal as of the date first set forth above.

﻿

SELLER:

ROSELAND RESIDENTIAL, L.P., a Delaware

limited partnership

﻿

﻿

By: Roseland Residential Trust, a Maryland real

estate investment trust, its sole General Partner

﻿

﻿

By: [EXHIBIT – DO NOT SIGN]

Name:

Title:

﻿

﻿





 

--------------------------------------------------------------------------------

 



NON-FOREIGN CERTIFICATION

﻿

This Non-Foreign Status Certification (this “Certificate”) is made as of
________ ___, 2019, by MC 55 CORPORATE DRIVE LLC, a Delaware liability company
(the “Transferor”), on behalf of itself and as the sole member of Altera II
L.L.C., a Delaware limited liability company (the “Seller”).

﻿

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”)
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including Section
1445 of the Code), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee that
withholding of tax under Section 1445 of the Code is not required upon the
disposition of a U.S. real property interest by Alterra II L.L.C., the
undersigned hereby certifies the following on behalf of the Transferor:

﻿

l.    The Seller is a disregarded entity as defined in Treasury Regulations
Section 1.445-2(b)(2)(iii);

 

2.    The Transferor is the sole member of the Seller;

﻿

3.    The Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Code and the Income
Tax Regulations thereunder);

﻿

4.    The Transferor’s U.S. taxpayer identification number is 36-4596248; and

﻿

5.    The Transferor’s office address is c/o of Roseland Residential Trust, a
Mack-Cali Company, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New
Jersey 07311.

﻿

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

﻿

The undersigned certifies that he is duly authorized to execute this document on
behalf of the Transferor.

﻿

Under the penalties of perjury the undersigned declares that it has examined
this certification and to the best of its knowledge and belief it is true,
correct and complete.

﻿

[SIGNATURE APPEARS ON THE NEXT PAGE.]





 

--------------------------------------------------------------------------------

 



﻿

Executed under seal as of the date first set forth above.

﻿

SELLER:

MC 55 CORPORATE DRIVE LLC, a Delaware

limited partnership

﻿

﻿

By: [EXHIBIT – DO NOT SIGN]

Name:

Title:

﻿

﻿





 

--------------------------------------------------------------------------------

 



NON-FOREIGN CERTIFICATION

﻿

This Non-Foreign Status Certification (this “Certificate”) is made as of _______
___, 2019 by ROSELAND RESIDENTIAL, L.P., a Delaware limited partnership (the
“Transferor”), on behalf of itself and as the sole member of Overlook Ridge
Apartments Investors LLC, a Delaware limited liability company (the “Seller”).

﻿

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”)
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including Section
1445 of the Code), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee that
withholding of tax under Section 1445 of the Code is not required upon the
disposition of a U.S. real property interest by Overlook Ridge Apartments
Investors LLC, the undersigned hereby certifies the following on behalf of the
Transferor:

﻿

1.    The Seller is a disregarded entity as defined in Treasury Regulations
Section 1.445-

 

2.    The Transferor is the sole member of the Seller;

﻿

3.    The Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Code and the Income
Tax Regulations thereunder);

﻿

4.    The Transferor’s U.S. taxpayer identification number is 47-5244283; and

﻿

5.    The Transferor’s office address is c/o of Roseland Residential Trust, a
Mack-Cali Company, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New
Jersey 07311.

﻿

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

﻿

The undersigned certifies that he is duly authorized to execute this document on
behalf of the Transferor.

﻿

Under the penalties of perjury the undersigned declares that it has examined
this certification and to the best of its knowledge and belief it is true,
correct and complete.

﻿

[SIGNATURE APPEARS ON THE NEXT PAGE.]





 

--------------------------------------------------------------------------------

 



Executed under seal as of the date first set forth above.

﻿

SELLER:

ROSELAND RESIDENTIAL, L.P., a Delaware

limited partnership

﻿

﻿

By: Roseland Residential Trust, a Maryland real

estate investment trust, its sole General Partner

﻿

﻿

By: [EXHIBIT – DO NOT SIGN]

Name:

Title:





 

--------------------------------------------------------------------------------

 



Exhibit T to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyer

﻿

Form of Tenant Notification Letter

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



ALTERRA I L.L.C.

C/O ROSELAND RESIDENTIAL TRUST, A MACK-CALI COMPANY

210 HUDSON STREET, SUITE 400

JERSEY CITY, NEW JERSEY 07311

__________ ___, 2019

﻿

All Residents of Alterra at Overlook Ridge

15 Parkside Place

Revere, Massachusetts

﻿

Re: Alterra at Overlook Ridge, 15 Parkside Place, Revere, Massachusetts (the
“Property”)

﻿

Dear Tenant:

﻿

You are hereby notified that as of the date of this letter, Alterra I L.L.C.
(“Seller”), the current owner of the landlord’s interest under your lease (the
“Lease”), has sold the Property in which you have a Lease to a new owner,
Overlook Revere Owner LLC, a Delaware limited liability company (the “New
Owner”).

﻿

In connection with such sale, Seller has assigned and transferred its interest
in the Lease to the New Owner and New Owner has assumed and agreed to perform
all of the landlord’s obligations under the Lease, including. without
limitation, responsibility for all security deposits and last month’s rent paid
by you (and any interest earned thereon), on each case arising on or after the
date of this letter. Accordingly, (a) all your obligations under the Lease from
and after the date of this letter, including your obligation to pay rent, shall
be to the New Owner, its successors and assigns, and (b) all the obligations of
landlord under the Lease arising on or after the date of this letter, including
any obligations to repay or account for any security deposits or last month’s
rent thereunder (and any interest earned thereon), shall be the obligation of
the New Owner and its successors and assigns.

﻿

Unless and until you are otherwise notified in writing by the New Owner, the
address of the New Owner for all purposes under your Lease, including the
payments of rentals, the recoupment of any security deposits or last month’s
rent (and any interest earned thereon), and the giving of any notices provided
for in your Lease, is:

﻿

[

﻿

﻿

Attention:

Telephone





 

--------------------------------------------------------------------------------

 



We thank you for having chosen Alterra at Overlook Ridge as your residence.

﻿

Very truly yours,

ALTERRA I L.L.C.

﻿

By:

Name:

Title:

﻿

﻿





 

--------------------------------------------------------------------------------

 



ALTERRA II L.L.C.

C/O ROSELAND RESIDENTIAL TRUST, A MACK-CALI COMPANY

210 HUDSON STREET, SUITE 400

JERSEY CITY, NEW JERSEY 07311

﻿

__________ ___, 2019

﻿

All Residents of Alterra at Overlook Ridge

19 Overlook Ridge Drive

Revere, Massachusetts

﻿

Re: Alterra at Overlook Ridge, 19 Overlook Ridge Drive, Revere, Massachusetts
(the

“Property”)

﻿

Dear Tenant:

﻿

You are hereby notified that as of the date of this letter, Alterra II L.L.C.
(“Seller”), the current owner of the landlord’s interest under your lease (the
“Lease”), has sold the Property in which you have a Lease to a new owner,
Overlook Revere Owner LLC, a Delaware limited liability company (the “New
Owner”).

﻿

In connection with such sale, Seller has assigned and transferred its interest
in the Lease to the New Owner and New Owner has assumed and agreed to perform
all of the landlord’s obligations under the Lease, including, without
limitation, responsibility for all security deposits and last month’s rent paid
by you (and any interest earned thereon), on each case arising on or after the
date of this letter. Accordingly, (a) all your obligations under the Lease from
and after the date of this letter, including your obligation to pay rent, shall
be to the New Owner, its successors and assigns, and (b) all the obligations of
landlord under the Lease arising on or after the date of this letter, including
any obligations to repay or account for any security deposits or last month’s
rent thereunder (and any interest earned thereon), shall be the obligation of
the New Owner and its successors and assigns.

﻿

Unless and until you are otherwise notified in writing by the New Owner, the
address of the New Owner for all purposes under your Lease, including the
payments of rentals, the recoupment of any security deposits or last month’s
rent (and any interest earned thereon), and the giving of any notices provided
for in your Lease, is:

﻿

﻿

﻿

﻿

Attention:

Telephone





 

--------------------------------------------------------------------------------

 



﻿

We thank you for having chosen Alterra at Overlook Ridge as your residence.

﻿

Very truly yours,

ALTERRA II L.L.C.

﻿

By:

Name:

Title:

﻿

﻿





 

--------------------------------------------------------------------------------

 



﻿

OVERLOOK RIDGE APARTMENTS INVESTORS LLC

C/O ROSELAND RESIDENTIAL TRUST, A MACK-CALI COMPANY

210 HUDSON STREET, SUITE 400

JERSEY CITY, NEW JERSEY 07311

﻿

__________ ___, 2019

﻿

All Residents of The Chase at Overlook Ridge

8, 12 and 15 Quarry Lane and 4 Stone Lane

Malden, Massachusetts

﻿

Re:  The Chase at Overlook Ridge, 8, 12 and 15 Quarry Lane and 4 Stone Lane,
Malden, Massachusetts (the “Property”)

﻿

Dear Tenant:

﻿

You are hereby notified that as of the date of this letter, Overlook Ridge
Apartments Investors LLC (“Seller”), the current owner of the landlord’s
interest under your lease (the “Lease”), has sold the Property in which you have
a Lease to a new owner, Overlook Malden Owner LLC, a Delaware limited liability
company (the “New Owner”).

﻿

In connection with such sale, Seller has assigned and transferred its interest
in the Lease to the New Owner and New Owner has assumed and agreed to perform
all of the landlord’s obligations under the Lease, including, without
limitation, responsibility for all security deposits and last month’s rent paid
by you (and any interest earned thereon), on each case arising on or after the
date of this letter. Accordingly, (a) all your obligations under the Lease from
and after the date of this letter, including your obligation to pay rent, shall
be to the New Owner, its successors and assigns, and (b) all the obligations of
landlord under the Lease arising on or after the date of this letter, including
any obligations to repay or account for any security deposits or last month’s
rent thereunder (and any interest earned thereon), shall be the obligation of
the New Owner and its successors and assigns.

﻿

Unless and until you are otherwise notified in writing by the New Owner, the
address of the New Owner for all purposes under your Lease, including the
payments of rentals, the recoupment of any security deposits or last month’s
rent (and any interest earned thereon), and the giving of any notices provided
for in your Lease, is:

﻿

﻿

﻿

﻿

﻿

﻿

Attention:

Telephone





 

--------------------------------------------------------------------------------

 



﻿

We thank you for having chosen The Chase at Overlook Ridge as your residence.

﻿

Very truly yours,

OVERLOOK RIDGE APARTMENTS

INVESTORS LLC

﻿

By:

Name:

Title:

﻿





 

--------------------------------------------------------------------------------

 



Exhibit U to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyer

﻿

﻿

Form of Vendor Notice Letter

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



ROSELAND

A MACK-CALI COMPANY

BUILDING VISIONARY LIFESTYLE

﻿

September [  ], 2019

﻿

XXXX

XXXX

XXXXX

﻿

Re: Notice of Change of Ownership of

      Alterra at Overlook Ridge

      11 Overlook Ridge Drive

      Revere, MA 02151

﻿

To Whom It May Concern:

﻿

You are hereby notified as follows:

﻿

l.    That as of the date hereof, Alterra I, L.L.C. has transferred, sold,
assigned, and conveyed all of its interest in and to the above-described
property (the “Property”) to Overlook Revere Owner LLC ( the “New Owner”)

﻿

2.    Payment for all goods or services provided by you in respect of the
Property on or after the date hereof shall be the responsibility of the New
Owners. Overlook Ridge Apartment Investors LLC will not authorize any purchases
or payments on behalf of Alterra at Overlook Ridge after [Insert date here]. We
strongly suggest that any outstanding invoices be remitted upon receipt of this
correspondence.

﻿

3.    All future invoices with respect to goods or services provided by you at
the Property should be delivered in the same fashion as that has remained
unchanged to the following address:

 

Overlook Revere Owner LLC

c/o Roseland Management Company

PO Box 1106

Hicksville, NY 11802-1106

﻿

Should you have any questions, please contact The Alterra management office at
781-397-2400 or Roseland’s corporate office at 973-218-2300.

﻿





 

--------------------------------------------------------------------------------

 



ROSELAND

A MACK-CALI COMPANY

BUILDING VISIONARY LIFESTYLE

﻿

September [  ], 2019

﻿

XXXX

XXXX

XXXXX

﻿

Re: Notice of Change of Ownership of

      Alterra IB

      11 Overlook Ridge Drive

      Revere, MA 02151

﻿

To Whom It May Concern:

﻿

You are hereby notified as follows:

﻿

1.    That as of the date hereof, Alterra II, L.L.C. has transferred, sold,
assigned, and conveyed all of its interest in and to the above-described
property (the “Property”) to Overlook Revere Owner LLC ( the “New Owner”)

﻿

2.    Payment for all goods or services provided by you in respect of the
Property on or after the date hereof shall be the responsibility of the New
Owners. Overlook Ridge Apartment Investors LLC will not authorize any purchases
or payments on behalf of Alterra at Overlook Ridge after [Insert date here]. We
strongly suggest that any outstanding invoices be remitted upon receipt of this
correspondence.

﻿

3.    All future invoices with respect to goods or services provided by you at
the Property should be delivered in the same fashion as that has remained
unchanged to the following address:

 

Overlook Revere Owner LLC

c/o Roseland Management Company

PO Box 1106

Hicksville, NY 11802-1106

﻿

Should you have any questions, please contact The Alterra management office at
781-397-2400 or Roseland’s corporate office at 973-218-2300.

﻿





 

--------------------------------------------------------------------------------

 



ROSELAND

A MACK-CALI COMPANY

BUILDING VISIONARY LIFESTYLE

﻿

September [  ], 2019

﻿

XXXX

XXXX

XXXXX

﻿

Re: Notice of Change of Ownership of

      The Chase at Overlook Ridge

      4 Stone Lane

      Malden, MA 02148

﻿

To Whom It May Concern:

﻿

You are hereby notified as follows:

﻿

1.    That as of the date hereof, Overlook Ridge Apartments Investors, L.L.C.
has transferred, sold, assigned, and conveyed all of its interest in and to the
above-described property (the “Property”) to Overlook Malden Owner LLC ( the
“New Owner”).

﻿

2.    Payment for all goods or services provided by you in respect of the
Property on or after the date hereof shall be the responsibility of the New
Owners. Overlook Ridge Apartment Investors LLC will not authorize any purchases
or payments on behalf of Alterra at Overlook Ridge after [Insert date here]. We
strongly suggest that any outstanding invoices be remitted upon receipt of this
correspondence.

﻿

3.    All future invoices with respect to goods or services provided by you at
the Property should be delivered in the same fashion as that has remained
unchanged to the following address:

 

Overlook Malden Owner LLC

c/o Roseland Management Company

PO Box 1106

Hicksville, NY 11802-1106

﻿

Should you have any questions, please contact The Chase management office at
781-322-2400 or Roseland’s corporate office at 973-218-2300.

﻿





 

--------------------------------------------------------------------------------

 



Exhibit V to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

Form of Chase III Right of First Offer Right of First Offer

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



AGREEMENT OF FIRST OFFER

﻿

As used in this Agreement of First Offer (this “Agreement”), the following terms
shall have the following meanings:

﻿

III

 

﻿

 

Seller and Seller’s Address:

Overlook Ridge III L.L.C., a Delaware limited liability company c/o Roseland
Residential Trust, a Mack-Cali Company
Harborside 3
210 Hudson Street, Suite 400
Jersey City, New Jersey 0731 1

Buyer and Buyer’s Address:

[__________, a ______________],
_____________________
_____________________

Period of Agreement:

Two (2) years from the date of issuance of a certificate of occupancy for the
ROFO Parcel.

ROFO Parcel:

The land described in Exhibit A, together with all buildings, structures,
improvements, fixtures, and equipment thereon owned by Seller, and all rights
and easements appurtenant thereto.

Registry of Deeds:

The Middlesex South Registry of Deeds

Business Days:

Any day other than a Saturday, Sunday, or official Federal or Commonwealth of
Massachusetts holiday.

﻿

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller hereby grants Buyer a right of first offer with
respect to the ROFO Parcel, on the following terms and conditions:

﻿

l.    If Seller should, in Seller’s sole and exclusive judgment, at any time
during the Period of this Agreement, determine that it intends to “Sell” (as
defined below) the ROFO Parcel or any part thereof, to a buyer which is not an
Affiliate (as defined below) of Seller, then prior to entering into a binding
written agreement to Sell the ROFO Parcel or any part thereof to such a third
party, Seller shall deliver to Buyer an offer notice to convey fee simple title
in the ROFO Parcel to Buyer (the “Offer Notice”). The Offer Notice shall set
forth the price (the “Offering Price”) at which Seller intends to offer the ROFO
Parcel for Sale (or, with respect to a “Sale” in accordance with clause (c) of
the definition of “Sale” below, Seller’s gross valuation of the ROFO Parcel),
together with such other material terms and conditions relating thereto (it
being agreed that if Buyer and Seller shall have agreed in writing to a purchase
price for the ROFO Parcel prior to Seller delivering the Offering Notice to
Buyer, then the Offering Price set forth in such Offering Notice shall





 

--------------------------------------------------------------------------------

 



be such agreed upon purchase price). For purposes of this Agreement, “Affiliate”
shall mean, with respect to any person or entity, any other person or entity
that, directly or indirectly controls, is controlled by or is under common
control with, such first person or entity. The foregoing provisions shall also
apply to individual parts of the ROFO Parcel. If a part or parts of the ROFO
Parcel have been transferred in accordance with this Section, the parts of the
ROFO Parcel not so transferred shall remain subject to this Section.

﻿

2.    Buyer shall have the option, exercisable by Buyer delivering written
notice (the “Purchase Acceptance Notice”) to Seller within fifteen (15) calendar
days after delivery by Seller to Buyer of the Offer Notice, to accept the offer
to purchase the entire ROFO Parcel (whether as a conveyance of fee title or a
membership interest purchase), at the purchase price set forth in the Offer
Notice and upon the terms and conditions set forth in the Offer Notice. The
closing on such purchase and sale be as set forth in the ROFO PSA (as
hereinafter defined). If Buyer fails to deliver a Purchase Acceptance Notice
within such fifteen (15) day period, then Buyer shall be deemed to have rejected
the offer to purchase the ROFO Parcel. In such event, except as set forth in
Section 5, below, Buyer shall have no further rights or claims with respect to
the purchase of the ROFO Parcel, Seller shall have no further liabilities or
obligations to Buyer pursuant to this Agreement, and Seller may elect to sell
the ROFO Parcel to a third party purchaser, on such terms and conditions as
Seller may determine in its sole discretion, subject only to the conditions set
forth in Section 5, below.

﻿

3.    If Buyer timely and validly exercises the Right of First Offer and elects
to purchase the ROFO Parcel, then, within ten ( 10) days after Buyer delivers
the Purchase Acceptance Notice as aforesaid, Buyer and Seller shall execute a
purchase and sale agreement in the form of that certain Purchase and Sale
Agreement, dated as of October ____ , 2019, by and among Alterra I L.L.C.,
Alterra II L.L.C., Overlook Ridge Apartment Investors LLC, Overlook Revere Owner
LLC and Overlook Malden Owner LLC (the “Portfolio PSA”), modified only: (i) to
update for actual factual distinctions between the ROFO Parcel and the Premises
(as defined in the Portfolio PSA), (ii) to amend the Due Diligence Period so
that it is 30 days from the date of the ROFO PSA , (iii) to amend the Capped
Threshold in Section 4B of the ROFO PSA to be equal to .18% of the purchase
price of the ROFO Parcel, (iv) to amend the cap for Seller’s liability under
actions or for any claims brought pursuant to Paragraph 8c of the ROFO PSA with
respect to breaches of representations and warranties to not exceed 1.5% of the
purchase price for the ROFO Parcel, (v) to amend the dollar amount of a Material
Casualty set forth in Section 12b of the ROFO PSA to be equal to 2.4% of the
purchase price for the ROFO Parcel, (vi) to amend the dollar amount of a
Material Taking set forth in Section 12c of the ROFO PSA to be equal to 2.4% of
the purchase price for the ROFO Parcel, (vii) to amend the dollar amount of a
Material Taking set forth in Section 12c of the ROFO PSA to be equal to 2.4% of
the purchase price for the ROFO Parcel, (viii) to amend the cap for Seller’s
liability to reimburse Buyer for certain expenses set forth in Section 14b of
the ROFO PSA to be equal to .07 % of the purchase price for the ROFO Parcel,
(ix) to amend Seller’s representations set forth in Section 8a of the ROFO PSA
to be updated to be factually correct, (x) to amend the ROFO PSA so that





 

--------------------------------------------------------------------------------

 



Seller is not obligated to, but has the right to, sell the ROFO Parcel as part
of a like kind exchange, (xi) to delete Section 23 of the Portfolio PSA and all
other provisions in the ROFO PSA pertaining to Radon, Seller’s Radon indemnity,
and Seller’s Radon mitigation obligations, (xii) to delete Section 24
(Additional Credit) of the Portfolio PSA in the ROFO PSA, (xiii) to delete
Section 26 (Zoning) of the Portfolio PSA in the ROFO PSA, and (xiv) to provide
for an initial deposit equal to five percent (5%) of the Offering Price and a
supplemental extension deposit equal to 1.2% of the Offering Price (the “ROFO
PSA”). If for whatever reason the parties do not execute the ROFO PSA, all terms
and provisions (other than as expressly set forth above (e.g., in clauses
(i)-(xiii)) set forth in the Portfolio PSA shall apply to the sale of the ROFO
Parcel, mutatis mutandis, and shall be deemed incorporated herein by reference
as if fully set forth herein.

﻿

4.    If Buyer validly exercises the Right of First Offer as aforesaid, then the
Seller shall convey the ROFO Parcel to Buyer or its Affiliated designee in
accordance with the terms of the ROFO PSA (or, if applicable, in accordance with
the last sentence of the foregoing Section 3).

﻿

5.    In the event that the Buyer does not elect to exercise its right to
purchase the ROFO Parcel in accordance with the foregoing provisions, then the
rights and claims of the Buyer pursuant to this Agreement shall terminate and
expire (subject to the remainder of this Section 5) and the Seller shall be free
to Sell the ROFO Parcel to a third party purchaser, free of the rights and
claims of the Buyer, for a period of 180 days after Seller delivers the Offer
Notice: provided, however, that notwithstanding any provision of this Agreement
to the contrary, Seller shall not sell the ROFO Parcel for a purchase price
which is less than 95% of the purchase price offered to the Buyer in the Offer
Notice and shall only have the right to effectuate such Sale on terms that are
substantially similar (or better) to those provided to Buyer, without again
offering the same to the Buyer in the manner provided herein. If Seller is
unable to consummate such Sale of the ROFO Parcel within 180 days after Seller
delivers the Offer Notice, then, in such event, and notwithstanding anything
contained herein, the right of first offer granted herein shall become
re-effective and of full force, and Seller shall not be entitled to Sell the
ROFO Parcel without again offering the same to Buyer in the manner provided
herein. If, at any time after the date of this Agreement, a Sale of the ROFO
Parcel is completed to a third party in compliance with this paragraph, then the
Right of First Offer granted to Buyer pursuant to this Agreement shall terminate
and expire and be of no further force or effect. In the event that Buyer, after
delivery of the Purchase Acceptance Notice, fails to consummate such purchase as
hereinabove provided as the result of a default by Buyer under the ROFO PSA (or,
if applicable, in accordance with the last sentence of the foregoing Section 3),
then the rights and claims of the Buyer pursuant to this Agreement shall
terminate and expire and be of no further force an effect with respect to the
ROFO Parcel.

﻿

6.    If the Seller executes and records with the Registry of Deeds, concurrent
with said deed to a third party, an affidavit stating: (i) that a Sale by the
Seller is made to a third party purchaser; (ii) that the Seller had first
offered the ROFO Parcel for sale to the Buyer in compliance with all the terms
and conditions of this Agreement (as applicable); (iii) that the Seller has not
received the Purchase Acceptance Notice from Buyer in accordance with the
provisions of this Agreement and the ROFO PSA, or that the Buyer has given





 

--------------------------------------------------------------------------------

 



the Purchase Acceptance Notice, but has failed to consummate said transaction in
accordance with the provisions of this Agreement and the ROFO PSA; and (iv) that
the Sale is being made to said third party purchaser in compliance with the
provisions of this Agreement, then such affidavit shall be conclusive evidence
as to third parties of compliance with the requirements of this Agreement with
respect to such conveyance, and the provisions of this Agreement and the Right
of First Offer granted to Buyer hereunder shall terminate and expire and be of
no further force or effect. Without limitation of any other provision set forth
herein, Seller shall be liable to Buyer for actual damages (excluding, for the
avoidance of doubt, special, consequential, and punitive damages) suffered as a
result of Seller providing any such affidavit to the Registry of Deeds that
contains any statement that is not materially true or accurate.

﻿

7.    At any time and from time to time, as reasonably requested by Seller, upon
not less than ten (10) days’ prior notice, Buyer agrees to execute, acknowledge
and deliver to Seller a statement in writing and in recordable form certifying,
if such be the case, that Buyer’s right of first offer provided in this
Agreement has lapsed, expired or been waived, or is otherwise not applicable
with respect to any particular transaction, it being intended that any such
statement delivered pursuant hereto may be relied upon by all others with whom
Seller and its successors from time to time may be dealing.

﻿

8.    For the purposes of this Agreement, “Sell” or “Sale” shall mean ( l) an
arms-length sale of the fee simple interest of Seller in the ROFO Parcel or any
part thereof to a third party purchaser which is not an Affiliate of Seller, (2)
an arms-length lease or other occupancy agreement involving the ROFO Parcel or
any part thereof having a term of thirty (30) years or more (including extension
terms) to a third party tenant which is not an Affiliate of Seller or (3) an
arms-length sale of 100% of the stock (i.e., 100% of the ownership interests) of
the Seller to a third party purchaser which is not an Affiliate of Seller.
Without limitation, except as provided in the preceding sentence, in no event
shall a “Sale” include any lease or leases of any part of the ROFO Parcel, or
any direct or indirect transfer, conveyance, or assignment of membership
interests, partnership interests or other ownership interests in Seller or any
other entities, or any financing transactions (including the granting of
mortgages or other encumbrances, or a sale or transfer pursuant to a
“sale/leaseback” financing transaction or other financing transaction), provided
that all such agreements, executed after the date hereof shall be subject to the
same. Additionally, in no event shall the provisions of this Agreement apply (a)
to grants of easements for the installation and maintenance of utility lines and
appurtenances or (b) to a sale pursuant to a foreclosure by a mortgagee or the
acceptance of a deed in lieu of foreclosure by such mortgagee or its nominee.

﻿

9.    In addition, the provisions of this Agreement shall terminate upon the
date that the initial Seller named herein or an Affiliate shall Sell the ROFO
Parcel, after complying with the terms of this Agreement, to a third party.
Following any such sale of the ROFO Parcel consistent with the preceding
sentence, any subsequent owner of the ROFO Parcel (other than an Affiliate of
the initial Seller named herein, or any foreclosing person) shall be entirely
freed and relieved of all obligations set forth in this Agreement.





 

--------------------------------------------------------------------------------

 



10.    Seller agrees that upon the request of Buyer to execute and deliver a
notice of the Right of First Offer in a commercially reasonable form acceptable
for recording at the Registry of Deeds.

﻿

11.    Time is of the essence of this Agreement.

﻿

12.    General

﻿

a.    Captions and Footnotes

﻿

Captions and footnotes are used for convenience of reference only and are not to
be construed as part of the terms of this Agreement.

﻿

b.    Severability

﻿

The invalidity of any provision of this Agreement shall in no way affect the
validity of any other provision.

﻿

c.    Successors and Assigns; Recording

﻿

This Agreement is binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Notwithstanding
anything stated herein to the contrary, the rights granted to Buyer in this
Agreement are personal to the Buyer named herein, and may not be pledged,
mortgaged, conveyed, assigned or transferred to, or exercisable by, any other
persons or entities, other than an assignment to its Affiliates (which shall not
be subject to Seller’s consent). Any other purported assignment of the rights
granted to Buyer under this Agreement shall be subject to the prior consent of
Seller in each instance, which may be granted or denied in the sole discretion
of Seller.

﻿

d.    Notices

﻿

All notices given hereunder shall be in writing and shall be deemed received at
the earlier of (i) when delivered in hand, or (ii) next business day after being
sent by a nationally recognized overnight delivery service which provides
written receipt of delivery, or (iii) when sent by facsimile or electronic mail
transmission provided that a copy thereof is simultaneously sent by one of the
methods specified in clauses (i) or (ii), above, addressed in each case to Buyer
or Seller, as follows (or to such other address or addresses as the parties may
from time to time specify by notice so given):

﻿

In the case of notice to Buyer, to:

﻿

Rockpoint Fund Acquisitions, L.L.C.

500 Boylston Street, 2 Floor

Boston, Massachusetts 021 16

Attention: Joseph Goldman and Paisley Boney Phone No:

Fax No: (617) 437-701 1

Email: Jgoldman@rockpointgroup.com

Email: Pboney@rockpointgroup.com





 

--------------------------------------------------------------------------------

 



With a copy to:

﻿

Rockpoint Group, L.L.C.

Woodlawn at Old Parkland

3953 Maple Avenue, Suite 300

Dallas, Texas 75219 Attention: Roy Hoyl

Phone No:

Fax No: (972) 934-7445

Email: Rhoyl@Rockpointgroup.com

﻿

And:

﻿

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

Attention: Andrew Lance

Phone No: (212) 351-3871

Fax No: (212) 351-5348

Email: Alance@gibsondunn.com

﻿

In the case of notice to Seller, to:

﻿

Ivan M. Baron, Chief Legal Officer

Roseland Residential Trust, a Mack-Cali Company

Harborside 3

210 Hudson Street, Suite 400

Jersey City, New Jersey 0731 1

Phone No: (973) 218-2335

Fax No: (973) 218-0965

Email:baron@roselandres.com

﻿

and

﻿

Laurence M. Yorra, Esq.

Rackemann, Sawyer & Brewster

160 Federal Street

Boston, Massachusetts 02110

Phone No: (617) 951-1122

Fax No: (617) 542-7437

Email: lyorra@rackemann.com

﻿

In order to facilitate the execution and delivery of certain documents
contemplated hereby, the parties grant to their respective attorneys named above
the actual authority to





 

--------------------------------------------------------------------------------

 



execute and deliver on each party’s behalf (a) any agreement modifying the time
for the performance of any event hereunder, or (b) any notice that may be given
under this Agreement, and the parties may rely upon the signature of such
attorneys (including faxed or emailed signatures) unless a party has disclaimed
the authority granted herein by written notice given to the other party as
provided above.

﻿

e.    Governing Law

﻿

This Agreement shall be interpreted in accordance with and governed by the laws
of the Commonwealth of Massachusetts.

﻿

f.    Changes in Writing

﻿

This Agreement may not be changed, waived, or terminated except in a writing
signed by the party against whom enforcement of the change, waiver, or
termination is sought.

﻿

g.    No Personal Liability

﻿

In no event shall any officer, director, shareholder, partner, manager, member,
employee or agent of Seller have any personal liability hereunder.

﻿

h.    Counterparts

﻿

This Agreement may be executed in multiple counterparts or with multiple
signature pages which, when assembled as a single document or, if not so
assembled, when taken together shall be deemed to be fully effective and
operative as a single, fully-executed document.

﻿

i.    Business Days

﻿

If any obligations to be performed hereunder is to be made or performed on a day
other than a Business Day, it shall be deemed to be performed in a timely manner
if done on the next succeeding Business Day.

﻿

j.    Legal and Equitable Claims

﻿

For the avoidance of doubt, if Seller has breached this Agreement in a material
way, Buyer shall give notice to Seller describing said breach in reasonable
detail and Seller shall have a reasonable time (i.e., reasonable in light of the
applicable breach) to cure the same. If such breach is not cured after the
expiration of such notice and cure period, Buyer shall have the right to enforce
the terms and provisions of this Agreement against Seller at law or at equity
(e.g., but without limitation, to sue for damages (but not for special,
consequential, and punitive damages, except to the extent actually suffered or
incurred by Buyer or any affiliate thereof), pursue specific performance, demand
an injunction, or pursue other equitable relief). Buyer shall have the
unfettered right to place a lis pendens on the ROFO Parcel if Seller has
breached this Agreement in any material way and such breach has not been cured
after the expiration of all applicable notice and cure periods. Notwithstanding
the foregoing, it shall be an automatic breach of this Agreement by Seller (and
there shall be no associated notice rights and cure periods associated
therewith) if Seller (x) commences a marketing process (whether with a





 

--------------------------------------------------------------------------------

 



broker, agent, or otherwise) to Sell the Rofo Parcel or any part thereof, (y)
enters into a binding written agreement to Sell the ROFO Parcel or any part
thereof to a third party, or (z) Sells the ROFO Parcel or any part thereof to a
third party in violation of this Agreement, in any case of the foregoing clauses
(x), (y), or (z) at any time Buyer has any rights with respect to the purchase
of the ROFO Parcel in accordance with this Agreement (it being agreed, for the
avoidance of doubt, any such breach described in this sentence shall entitle
Buyer to immediately enforce all remedies that it is entitled to at law or at
equity at law or at equity (e.g., but without limitation, to sue for damages
(but not for special, consequential, and punitive damages, except to the extent
actually suffered or incurred by Buyer or any affiliate thereof), pursue
specific performance, demand an injunction, or pursue other equitable relief)
and, without limitation, to immediately place a lis pendens on the ROFO Parcel.

﻿

[Signatures appear on next page.]





 

--------------------------------------------------------------------------------

 



﻿

Executed under seal as of the ____ day of ________________ 2019.

 

SELLER:

OVERLOOK RIDGE III L.L.C.

 

By: [EXHIBIT - DO NOT SIGN]

Name:

Title:

 

BUYER:

[______________]

﻿

 

By: [EXHIBIT - DO NOT SIGN]

Name:

Title:

﻿

﻿

﻿

﻿

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



Exhibit A

Legal Description of ROFO Parcel

﻿

That certain parcel of land, with the improvements thereon, situated in Malden,
Middlesex County, Massachusetts, being shown as “Lot 12” on a plan entitled
“Plan of Land in Malden, MA, The Highlands at Overlook Lot 12 Overlook Ridge
Drive”, dated August 26, 2016, Scale l” = 40’, by Hancock Associates and
recorded on October 3, 2016 in the Middlesex South Registry of Deeds (the
“Registry”) as Plan No. 909 of 2016 (the “Plan”), bounded and described as
follows:

﻿

Beginning at a point on the northerly side of Overlook Ridge Drive at the
southwesterly corner of said premises and thence running:

﻿

﻿

 

N 16 05’ 14” W

324.50 feet to a point; thence turning and running

N 73 54’ 46” E

151.53 feet to a point; thence turning and running

N 20 22’ 36” W

193.69 feet to land of Valree, LLC, the last three courses by Remaining Land of
Overlook Ridge, LLC (in Malden), as shown on the Plan; thence turning and
running

N 80 02’ 08” E

183.91 feet to the land of James J. Decotis and Arthur P. Tamasi, by land of
Valree, LLC, as shown on the Plan; thence turning and running

N 79 42’ 08” E

308.00 feet to a point; thence turning and running

N 78 43’ 08” E

87.89 feet to land of Overlook Ridge, LLC, the last two courses by land of James
J. DeCotis and Arthur P. Tamasi, as shown on the Plan; thence turning and
running

S 32 21’ 52” E

352.17 feet to Lot 9B along the City Line between Malden and Revere by Remaining
Land of Overlook Ridge, LLC (in Revere), as shown on the Plan; thence turning
and running

Westerly

along a curve to the left having a radius of 855.00 feet and a length of 321.28
feet, by Lot 9B, as shown on the Plan; thence turning and running

S 03 16’ 51” W

355.50 feet to Overlook Ridge Drive, by Lot 9B, as shown on the Plan; thence
turning and running

Westerly

along a curve to the left having a radius of 850.00 feet and a length of 329.67
feet by Overlook Ridge

﻿





 

--------------------------------------------------------------------------------

 



﻿

﻿

Drive, as shown on the Plan; thence turning and running

S 75 36’ 44” W

87.57 feet along said Overlook Ridge Drive to the point of beginning

﻿

Said Lot 12 contains 6.7281 acres of land, more or less, according to the Plan.





 

--------------------------------------------------------------------------------

 



Exhibit W to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

Form of Chase Right of First Offer Right of First Offer 

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



AGREEMENT OF FIRST OFFER

﻿

As used in this Agreement of First Offer (this “Agreement”), the following terms
shall have the following meanings:

﻿

﻿

 

﻿

 

Seller and Seller’s Address:

[_____]
c/o Roseland Residential Trust, a Mack-Cali Company
Harborside 3
210 Hudson Street, Suite 400
Jersey City, New Jersey 0731 1

Buyer and Buyer’s Address:

[__________, a ______________],
_____________________
_____________________

Period of Agreement:

Thirty (30) months from the date hereof.

ROFO Parcel:

All land owned by Overlook Ridge, L.L.C. or its Affiliates in Revere and Malden,
Massachusetts, as more particularly described in Exhibit A, together with all
buildings, structures, improvements, fixtures, and equipment thereon owned by
Seller, and all rights and easements appurtenant thereto.

Registry of Deeds:

The ___________ Registry of Deeds

Business Days:

Any day other than a Saturday, Sunday, or official Federal or Commonwealth of
Massachusetts holiday.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller hereby grants Buyer a right of first offer with
respect to the ROFO Parcel, on the following terms and conditions:

﻿

l.    If Seller should, in Seller’s sole and exclusive judgment, at any time
during the Period of this Agreement, determine that it intends to “Sell” (as
defined below) the ROFO Parcel or any part thereof, to a buyer which is not an
Affiliate (as defined below) of Seller, then prior to entering into a binding
written agreement to Sell the ROFO Parcel or any part thereof to such a third
party, Seller shall deliver to Buyer an offer notice to convey fee simple title
in the ROFO Parcel to Buyer (the “Offer Notice”). The Offer Notice shall set
forth the price (the “Offering Price”) at which Seller intends to offer the ROFO
Parcel for Sale (or, with respect to a “Sale” in accordance with clause (c) of
the definition of “Sale” below, Seller’s gross valuation of the ROFO Parcel),
together with such other material terms and conditions relating thereto (it
being agreed that if Buyer and Seller shall have agreed in writing to a purchase
price for the ROFO Parcel prior to Seller delivering the Offering Notice to
Buyer, then the Offering Price set forth in such Offering Notice shall





 

--------------------------------------------------------------------------------

 



﻿

be such agreed upon purchase price). For purposes of this Agreement, “Affiliate”
shall mean, with respect to any person or entity, any other person or entity
that, directly or indirectly controls, is controlled by or is under common
control with, such first person or entity. The foregoing provisions shall also
apply to individual parts of the ROFO Parcel. If a part or parts of the ROFO
Parcel have been transferred in accordance with this Section, the parts of the
ROFO Parcel not so transferred shall remain subject to this Section.

﻿

2.    Buyer shall have the option, exercisable by Buyer delivering written
notice (the “Purchase Acceptance Notice”) to Seller within fifteen (15) calendar
days after delivery by Seller to Buyer of the Offer Notice, to accept the offer
to purchase the entire ROFO Parcel (whether as a conveyance of fee title or a
membership interest purchase), at the purchase price set forth in the Offer
Notice and upon the terms and conditions set forth in the Offer Notice. The
closing on such purchase and sale be as set forth in the ROFO PSA (as
hereinafter defined). If Buyer fails to deliver a Purchase Acceptance Notice
within such fifteen (15) day period, then Buyer shall be deemed to have rejected
the offer to purchase the ROFO Parcel. In such event, except as set forth in
Section 5, below, Buyer shall have no further rights or claims with respect to
the purchase of the ROFO Parcel, Seller shall have no further liabilities or
obligations to Buyer pursuant to this Agreement, and Seller may elect to sell
the ROFO Parcel to a third party purchaser, on such terms and conditions as
Seller may determine in its sole discretion, subject only to the conditions set
forth in Section 5, below.

﻿

3.    If Buyer timely and validly exercises the Right of First Offer and elects
to purchase the ROFO Parcel, then, within ten (10) days after Buyer delivers the
Purchase Acceptance Notice as aforesaid, Buyer and Seller shall execute a
purchase and sale agreement in the form of that certain Purchase and Sale
Agreement, dated as of October ____, 2019, by and among Alterra I L.LC., Alterra
II L.L.C., Overlook Ridge Apartment Investors LLC, Overlook Revere Owner LLC and
Overlook Malden Owner LLC (the “Portfolio PSA”), modified only: (i) to update
for actual factual distinctions between the ROFO Parcel and the Premises (as
defined in the Portfolio PSA), (ii) to amend the Due Diligence Period so that it
is 30 days from the date of the ROFO PSA , (iii) to amend the Capped Threshold
in Section 4B of the ROFO PSA to be equal to .18% of the purchase price of the
ROFO Parcel, (iv) to amend the cap for Seller’s liability under actions or for
any claims brought pursuant to Paragraph 8c of the ROFO PSA with respect to
breaches of representations and warranties to not exceed 1.5% of the purchase
price for the ROFO Parcel, (v) to amend the dollar amount of a Material Casualty
set forth in Section 12b of the ROFO PSA to be equal to 2.4% of the purchase
price for the ROFO Parcel, (vi) to amend the dollar amount of a Material Taking
set forth in Section 12c of the ROFO PSA to be equal to 2.4% of the purchase
price for the ROFO Parcel, (vii) to amend the dollar amount of a Material Taking
set forth in Section 12c of the ROFO PSA to be equal to 2.4% of the purchase
price for the ROFO Parcel, (viii) to amend the cap for Seller’s liability to
reimburse Buyer for certain expenses set forth in Section 14b of the ROFO PSA to
be equal to .07% of the purchase price for the ROFO Parcel, (ix) to amend
Seller’s representations set forth in Section 8a of the ROFO PSA to be updated
to be factually correct, (x) to amend the ROFO PSA so that Seller is not
obligated to, but has the right to, sell the ROFO Parcel as part of a like kind
exchange, (xi) to delete Section 23 of the





 

--------------------------------------------------------------------------------

 



Portfolio PSA and all other provisions in the ROFO PSA pertaining to Radon,
Seller’s Radon indemnity, and Seller’s Radon mitigation obligations, (xii) to
delete Section 24 (Additional Credit) of the Portfolio PSA in the ROFO PSA,
(xiii) to delete Section 26 (Zoning) of the Portfolio PSA in the ROFO PSA, and
(xiv) to provide for an initial deposit equal to five percent (5%) of the
Offering Price and a supplemental extension deposit equal to 1.2% of the
Offering Price (the “ROFO PSA”). If for whatever reason the parties do not
execute the ROFO PSA, all terms and provisions (other than as expressly set
forth above (e.g., in clauses (i)-(xiii)) set forth in the Portfolio PSA shall
apply to the sale of the ROFO Parcel, mutatis mutandis, and shall be deemed
incorporated herein by reference as if fully set forth herein.

﻿

4.    If Buyer validly exercises the Right of First Offer as aforesaid, then the
Seller shall convey the ROFO Parcel to Buyer or its Affiliated designee in
accordance with the terms of the ROFO PSA (or, if applicable, in accordance with
the last sentence of the foregoing Section 3).

﻿

5.    In the event that the Buyer does not elect to exercise its right to
purchase the ROFO Parcel in accordance with the foregoing provisions, then the
rights and claims of the Buyer pursuant to this Agreement shall terminate and
expire (subject to the remainder of this Section 5) and the Seller shall be free
to Sell the ROFO Parcel to a third party purchaser, free of the rights and
claims of the Buyer, for a period of 180 days after Seller delivers the Offer
Notice; provided, however, that notwithstanding any provision of this Agreement
to the contrary, Seller shall not sell the ROFO Parcel for a purchase price
which is less than 95% of the purchase price offered to the Buyer in the Offer
Notice and shall only have the right to effectuate such Sale on terms that are
substantially similar (or better) to those provided to Buyer, without again
offering the same to the Buyer in the manner provided herein. If Seller is
unable to consummate such Sale of the ROFO Parcel within 180 days after Seller
delivers the Offer Notice, then, in such event, and notwithstanding anything
contained herein, the right of first offer granted herein shall become
re-effective and of full force, and Seller shall not be entitled to Sell the
ROFO Parcel without again offering the same to Buyer in the manner provided
herein. If, at any time after the date of this Agreement, a Sale of the ROFO
Parcel is completed to a third party in compliance with this paragraph, then the
Right of First Offer granted to Buyer pursuant to this Agreement shall terminate
and expire and be of no further force or effect. In the event that Buyer, after
delivery of the Purchase Acceptance Notice, fails to consummate such purchase as
hereinabove provided as the result of a default by Buyer under the ROFO PSA (or,
if applicable, in accordance with the last sentence of the foregoing Section 3),
then the rights and claims of the Buyer pursuant to this Agreement shall
terminate and expire and be of no further force an effect with respect to the
ROFO Parcel.

﻿

6.    If the Seller executes and records with the Registry of Deeds, concurrent
with said deed to a third party, an affidavit stating: (i) that a Sale by the
Seller is made to a third party purchaser; (ii) that the Seller had first
offered the ROFO Parcel for sale to the Buyer in compliance with all the terms
and conditions of this Agreement (as applicable); (iii) that the Seller has not
received the Purchase Acceptance Notice from Buyer in accordance with the
provisions of this Agreement and the ROFO PSA, or that the Buyer has given





 

--------------------------------------------------------------------------------

 



the Purchase Acceptance Notice, but has failed to consummate said transaction in
accordance with the provisions of this Agreement and the ROFO PSA; and (iv) that
the Sale is being made to said third party purchaser in compliance with the
provisions of this Agreement, then such affidavit shall be conclusive evidence
as to third parties of compliance with the requirements of this Agreement with
respect to such conveyance, and the provisions of this Agreement and the Right
of First Offer granted to Buyer hereunder shall terminate and expire and be of
no further force or effect. Without limitation of any other provision set forth
herein, Seller shall be liable to Buyer for actual damages (excluding, for the
avoidance of doubt, special, consequential, and punitive damages) suffered as a
result of Seller providing any such affidavit to the Registry of Deeds that
contains any statement that is not materially true or accurate.

﻿

7.    At any time and from time to time, as reasonably requested by Seller, upon
not less than ten ( 10) days’ prior notice, Buyer agrees to execute, acknowledge
and deliver to Seller a statement in writing and in recordable form certifying,
if such be the case, that Buyer’s right of first offer provided in this
Agreement has lapsed, expired or been waived, or is otherwise not applicable
with respect to any particular transaction, it being intended that any such
statement delivered pursuant hereto may be relied upon by all others with whom
Seller and its successors from time to time may be dealing.

﻿

8.    For the purposes of this Agreement, “Sell” or “Sale” shall mean ( l) an
arms-length sale of the fee simple interest of Seller in the ROFO Parcel or any
part thereof to a third party purchaser which is not an Affiliate of Seller, (2)
an arms-length lease or other occupancy agreement involving the ROFO Parcel or
any part thereof having a term of thirty (30) years or more (including extension
terms) to a third party tenant which is not an Affiliate of Seller or (3) an
arms-length sale of 100% of the stock (i.e., 100% of the ownership interests) of
the Seller to a third party purchaser which is not an Affiliate of Seller.
Without limitation, except as provided in the preceding sentence, in no event
shall a “Sale” include any lease or leases of any part of the ROFO Parcel, or
any direct or indirect transfer, conveyance, or assignment of membership
interests, partnership interests or other ownership interests in Seller or any
other entities, or any financing transactions (including the granting of
mortgages or other encumbrances, or a sale or transfer pursuant to a
“sale/leaseback” financing transaction or other financing transaction), provided
that all such agreements, executed after the date hereof shall be subject to the
same. Additionally, in no event shall the provisions of this Agreement apply (a)
to grants of easements for the installation and maintenance of utility lines and
appurtenances or (b) to a sale pursuant to a foreclosure by a mortgagee or the
acceptance of a deed in lieu of foreclosure by such mortgagee or its nominee.

﻿

9.    In addition, the provisions of this Agreement shall terminate upon the
date that the initial Seller named herein or an Affiliate shall Sell the ROFO
Parcel, after complying with the terms of this Agreement, to a third party.
Following any such sale of the ROFO Parcel consistent with the preceding
sentence, any subsequent owner of the ROFO Parcel (other than an Affiliate of
the initial Seller named herein, or any foreclosing person) shall be entirely
freed and relieved of all obligations set forth in this Agreement.





 

--------------------------------------------------------------------------------

 



10.    Seller agrees that upon the request of Buyer to execute and deliver a
notice of the Right of First Offer in a commercially reasonable form acceptable
for recording at the Registry of Deeds.

﻿

11.    Time is of the essence of this Agreement.

﻿

12.    General

﻿

a.    Captions and Footnotes

﻿

Captions and footnotes are used for convenience of reference only and are not to
be construed as part of the terms of this Agreement.

﻿

b.    Severability

﻿

The invalidity of any provision of this Agreement shall in no way affect the
validity of any other provision.

﻿

c.    Successors and Assigns; Recording

﻿

This Agreement is binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Notwithstanding
anything stated herein to the contrary, the rights granted to Buyer in this
Agreement are personal to the Buyer named herein, and may not be pledged,
mortgaged, conveyed, assigned or transferred to, or exercisable by, any other
persons or entities, other than an assignment to its Affiliates (which shall not
be subject to Seller’s consent). Any other purported assignment of the rights
granted to Buyer under this Agreement shall be subject to the prior consent of
Seller in each instance, which may be granted or denied in the sole discretion
of Seller.

﻿

d.    Notices

﻿

All notices given hereunder shall be in writing and shall be deemed received at
the earlier of (i) when delivered in hand, or (ii) next business day after being
sent by a nationally recognized overnight delivery service which provides
written receipt of delivery, or (iii) when sent by facsimile or electronic mail
transmission provided that a copy thereof is simultaneously sent by one of the
methods specified in clauses (i) or (ii), above, addressed in each case to Buyer
or Seller, as follows (or to such other address or addresses as the parties may
from time to time specify by notice so given):

﻿

In the case of notice to Buyer, to:

﻿

Rockpoint Fund Acquisitions, L.L.C.

500 Boylston Street, 2 rt Floor

Boston, Massachusetts 021 16

Attention: Joseph Goldman and Paisley Boney Phone No:

Fax No: (617) 437-701 1

Email: Jgoldman@rockpointgroup.com

Email: Pboney@rockpointgroup.com





 

--------------------------------------------------------------------------------

 



With a copy to:

﻿

Rockpoint Group, L.L.C.

Woodlawn at Old Parkland

3953 Maple Avenue, Suite 300

Dallas, Texas 75219 Attention: Roy Hoyl

Phone No:

Fax No: (972) 934-7445

Email: Rhoyl@Rockpointgroup.com

﻿

And:

﻿

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

Attention: Andrew Lance

Phone No: (212) 351-3871

Fax No: (212) 351-5348

Email: Alance@gibsondunn.com

﻿

In the case of notice to Seller, to:

﻿

Ivan M. Baron, Chief Legal Officer

Roseland Residential Trust, a Mack-Cali Company

Harborside 3

210 Hudson Street, Suite 400 Jersey City, New Jersey 0731 1

Phone No: (973) 218-2335

Fax No: (973) 218-0965

Email: baron@roselandres.com

﻿

and

﻿

Laurence M. Yorra, Esq.

Rackemann, Sawyer & Brewster

160 Federal Street

﻿

Boston, Massachusetts 021 10

Phone No: (617) 951-1 122

Fax No: (617) 542-7437

Email: lyorra@rackemann.com

﻿

In order to facilitate the execution and delivery of certain documents
contemplated hereby, the parties grant to their respective attorneys named above
the actual authority to





 

--------------------------------------------------------------------------------

 



execute and deliver on each party’s behalf (a) any agreement modifying the time
for the performance of any event hereunder, or (b) any notice that may be given
under this Agreement, and the parties may rely upon the signature of such
attorneys (including faxed or emailed signatures) unless a party has disclaimed
the authority granted herein by written notice given to the other party as
provided above.

﻿

e.    Governing Law

﻿

This Agreement shall be interpreted in accordance with and governed by the laws
of the Commonwealth of Massachusetts.

﻿

f.    Changes in Writing

﻿

This Agreement may not be changed, waived, or terminated except in a writing
signed by the party against whom enforcement of the change, waiver, or
termination is sought.

﻿

g.    No Personal Liability

﻿

In no event shall any officer, director, shareholder, partner, manager, member,
employee or agent of Seller have any personal liability hereunder.

﻿

h.    Counterparts

﻿

This Agreement may be executed in multiple counterparts or with multiple
signature pages which, when assembled as a single document or, if not so
assembled, when taken together shall be deemed to be fully effective and
operative as a single, fully-executed document.

﻿

i.    Business Days

﻿

If any obligations to be performed hereunder is to be made or performed on a day
other than a Business Day, it shall be deemed to be performed in a timely manner
if done on the next succeeding Business Day.

j.    Legal and Equitable Claims

﻿

For the avoidance of doubt, if Seller has breached this Agreement in a material
way, Buyer shall give notice to Seller describing said breach in reasonable
detail and Seller shall have a reasonable time (i.e., reasonable in light of the
applicable breach) to cure the same. If such breach is not cured after the
expiration of such notice and cure period, Buyer shall have the right to enforce
the terms and provisions of this Agreement against Seller at law or at equity
(e.g., but without limitation, to sue for damages (but not for special,
consequential, and punitive damages, except to the extent actually suffered or
incurred by Buyer or any affiliate thereof), pursue specific performance, demand
an injunction, or pursue other equitable relief). Buyer shall have the
unfettered right to place a lis pendens on the ROFO Parcel if Seller has
breached this Agreement in any material way and such breach has not been cured
after the expiration of all applicable notice and cure periods. Notwithstanding
the foregoing, it shall be an automatic breach of this Agreement by Seller (and
there shall be no associated notice rights and cure periods associated
therewith) if Seller (x) commences a marketing process (whether with a





 

--------------------------------------------------------------------------------

 



broker, agent, or otherwise) to Sell the Rofo Parcel or any part thereof, (y)
enters into a binding written agreement to Sell the ROFO Parcel or any part
thereof to a third party, or (z) Sells the ROFO Parcel or any part thereof to a
third party in violation of this Agreement, in any case of the foregoing clauses
(x), (y), or (z) at any time Buyer has any rights with respect to the purchase
of the ROFO Parcel in accordance with this Agreement (it being agreed, for the
avoidance of doubt, any such breach described in this sentence shall entitle
Buyer to immediately enforce all remedies that it is entitled to at law or at
equity at law or at equity (e.g., but without limitation, to sue for damages
(but not for special, consequential, and punitive damages, except to the extent
actually suffered or incurred by Buyer or any affiliate thereof), pursue
specific performance, demand an injunction, or pursue other equitable relief)
and, without limitation, to immediately place a lis pendens on the ROFO Parcel.

﻿

[Signatures appear on next page.]





 

--------------------------------------------------------------------------------

 



Executed under seal as of the ____ day of ________________ 2019.

 

SELLER:

[______________]

 

By: [EXHIBIT - DO NOT SIGN]

Name:

Title:

 

BUYER:

[______________]

﻿

 

By: [EXHIBIT - DO NOT SIGN]

Name:

Title:

﻿

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



﻿

Exhibit A

Legal Description of ROFO Parcel

﻿





 

--------------------------------------------------------------------------------

 



Exhibit X to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

﻿

Form of Alterra Release

﻿

[Attach Form of Alterra Release.]

﻿

﻿

﻿

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



Lender Loan Number: 932797350

Property Name: Alterra at Overlook Ridge

﻿

REAFFIRMATION AGREEMENT

﻿

ASSUMPTION

(FOR USE WITH LOAN AGREEMENT FORMS)

﻿

(Revised 10-11-2017)

﻿

THIS REAFFIRMATION AGREEMENT (“Reaffirmation Agreement”) is made effective as of
the ____ day of September, 2019, by ALTERRA I L.L.C., a Delaware limited
liability company and ALTERRA II L.L.C., a Delaware limited liability company,
jointly and severally, as co-borrowers (collectively if more than one,
“Original Borrower”) and MACK-CALI REALTY, L.P., a Delaware limited partnership
(collectively if more than one, “Original Guarantor”) for the benefit of
(“Lender”).

 

RECITALS

﻿

A.    Pursuant to the terms of a Multifamily Loan and Security Agreement dated
January 10, 2017 (“Loan Agreement”), Original Borrower obtained a loan from
CAPITAL ONE, NATIONAL ASSOCIATION, a national banking association f/k/a CAPITAL
ONE MULTIFAMILY FINANCE, LLC, a Delaware limited liability company
(“Original Lender”) in the original principal amount of $100,000,000.00
(“Loan”). The Loan is evidenced by a Multifamily Note in favor of Original
Lender dated January 10, 2017 (“Note”). The Note is secured by a Multifamily
Mortgage, Deed of Trust, or Deed to Secure Debt dated the same date as the Note
(“Security Instrument”), encumbering the Mortgaged Property. Original Lender
sold the Note, assigned its rights in the Loan Agreement and the Security
Instrument, and transferred the Loan to Lender, and Lender is now the holder of
the Note and the owner of the Loan. The term “Loan Documents” will have the
meaning given to it in the Loan Agreement.

﻿

[INCLUDE THE FOLLOWING RECITAL B IF ORIGINAL BORROWER IS REQUIRED TO RELINQUISH
ALL OF ITS RIGHT, TITLE AND INTEREST IN THE EXISTING REPLACEMENT RESERVE FUND
PURSUANT TO THE APPROVAL LETTER]

﻿

B.    Pursuant to the terms of the Loan Agreement, Original Borrower established
a Replacement Reserve Fund (as defined in the Loan Agreement).

﻿

[INCLUDE THE FOLLOWING RECITAL IF ORIGINAL GUARANTOR IS REQUIRED TO REAFFIRM THE
ORIGINAL GUARANTY]

﻿

﻿

{01567519;1}

Freddie Mac Multifamily Asset Management Form

 

Reaffirmation Agreement – Assumption – Loan Agreement Forms





 

--------------------------------------------------------------------------------

 



﻿

[B OR C]. Original Guarantor guaranteed payment of certain amounts and
performance of certain obligations by Original Borrower under the terms of the
Loan Documents by executing a Guaranty dated as of January 10, 2017 (“Original
Guaranty”).

﻿

[B OR C OR D]. As a condition to allowing Original Borrower to transfer the
Mortgaged Property to OVERLOOK REVERE OWNER LLC, a Delaware limited liability
company (“New Borrower”) and allowing New Borrower to assume the Loan
(“Assumption”), Lender has required that Original Borrower reaffirm certain of
Original Borrower’s obligations under the Loan Documents [INCLUDE IF APPLICABLE:
and that Original Guarantor reaffirm certain of Original Guarantor’s obligations
under the Original Guaranty]. For purposes of this Reaffirmation Agreement, the
term “Closing Date” means the date on which New Borrower acquires the Mortgaged
Property from Original Borrower.

﻿

[C OR D OR E]. Capitalized terms used but not defined in this Reaffirmation
Agreement will have the meanings assigned to them in the Loan Agreement.

﻿

In consideration of the mutual covenants contained in this Reaffirmation
Agreement and the Loan Documents and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by all parties, [CHOOSE ONE:
Original Borrower and Lender OR Original Borrower, Original Guarantor, and
Lender] agree as follows:

﻿

1.    Representations and Warranties of Original Borrower. Original Borrower
makes each of the following representations and warranties to Lender as of the
date of this Reaffirmation Agreement:

﻿

(a)    No Event of Default (or event which, with the giving of notice or the
passage of time or both, would be an Event of Default) has occurred or is
continuing under the Loan Documents.

﻿

(b)    Original Borrower has no claims, offsets, defenses, or counterclaims of
any kind to its performance under, or Lender’s enforcement of, the Note and the
other Loan Documents; and to the extent any such counterclaims, setoffs,
defenses or other causes of action may exist, whether known or unknown, Original
Borrower waives all such items.

﻿

(c)    Original Borrower acknowledges that all of Lender’s actions in connection
with the Loan have been in compliance with the terms of the applicable Loan
Documents, and Original Borrower acknowledges and agrees that Lender has not
breached or failed to perform any duty or obligation that Lender may owe
Original Borrower.

﻿

(d)    There are no suits or actions threatened or pending against Original
Borrower which affect the enforcement or validity of the Note, the Security
Instrument, and/or the Loan Documents.

﻿

﻿

﻿

 

 

{01567519;1}

Freddie Mac Multifamily Asset Management Form

Page 2

Reaffirmation Agreement – Assumption – Loan Agreement Forms





 

--------------------------------------------------------------------------------

 



﻿

[CHOOSE THE VERSION OF SECTION 2 SPECIFIED IN THE ASSUMPTION APPROVAL]

﻿

[USE THE FOLLOWING IF ORIGINAL BORROWER IS RELEASED FROM ALL EXCEPT
ENVIRONMENTAL LIABILITY - NO CLEAN PHASE 1 HAS BEEN PROVIDED]

﻿

2.    Release of Original Borrower; Rights of Lender.

﻿

(a)    In reliance upon Original Borrower’s representations and warranties in
the Loan Documents and this Reaffirmation Agreement
(“Representations and Warranties”), Lender releases Original Borrower from its
obligations under the terms of the Loan Documents; provided, however, Original
Borrower is not released from liability pursuant to Sections 6.12 and 10.02(b)
of the Loan Agreement, relating to Prohibited Activities or Conditions,
regardless of when such Prohibited Activities or Conditions arose or arise.

﻿

(b)    If any material representation or warranty made by Original Borrower in
connection with the Assumption is materially false or misleading, this release
will be canceled and Original Borrower will remain obligated under the
Loan   Documents as though there had been no release.

﻿

(c)    If at any time all or any part of any payment by Original Borrower which
has been applied by Lender to payment of the Loan is or must be rescinded,
repaid or returned by Lender for any reason whatsoever (including the
application of any bankruptcy, insolvency or other law), for purposes of this
Reaffirmation Agreement, to the extent that such payment is or must be
rescinded, repaid or returned, such payment will be deemed to have continued to
be due and payable, notwithstanding such application by Lender, and this
Reaffirmation Agreement will continue to be effective as to such payment as
though such application by Lender had not been made. Original Borrower and New
Borrower will each remain liable to Lender for the amount so rescinded, repaid,
or returned to the same extent as if such amount had never originally been
received by Lender, notwithstanding any cancellation of the Note, release or
satisfaction of the Security Instrument, or the cancellation of any other Loan
Document.

﻿

[OR]

 

[USE THE FOLLOWING IF ORIGINAL BORROWER HAS PROVIDED A CLEAN PHASE I AND WILL BE
RELEASED FROM LIABILITY ARISING FROM POST-TRANSFER ENVIRONMENTAL CONDITIONS]

﻿

2.    Release of Original Borrower; Rights of Lender.

﻿

(a)    In reliance upon Original Borrower’s representations and warranties in
the Loan Documents (“Representations and Warranties”), Lender releases Original
Borrower from any and all obligations under the terms and provisions of the Loan
Documents; provided, however, that Original Borrower is released from liability

﻿

﻿

﻿

 

 

{01567519;1}

Freddie Mac Multifamily Asset Management Form

Page 3

Reaffirmation Agreement – Assumption – Loan Agreement Forms





 

--------------------------------------------------------------------------------

 



pursuant to Sections 6.12 and 10.02(b) of the Loan Agreement only with respect
to Prohibited Activities or Conditions first arising after the Closing Date,
provided such loss, liability, damage, claim, cost or expense does not directly
or indirectly arise from or relate to any Prohibited Activities or Conditions
existing prior to the Closing Date.

﻿

(b)    If any material representation or warranty made by Original Borrower in
connection with the Assumption is materially false or misleading, this release
will be canceled and Original Borrower will remain obligated under the Loan
Documents as though there had been no release.

﻿

(c)    If at any time all or any part of any payment by Original Borrower which
has been applied by Lender to payment of the Loan on or prior to the date of
this Reaffirmation Agreement is or must be rescinded, repaid or returned by
Lender for any reason whatsoever (including the application of any bankruptcy,
insolvency or other law), for purposes of this Reaffirmation Agreement, to the
extent that such payment is or must be rescinded, repaid or returned, such
payment will be deemed to have continued to be due and payable, notwithstanding
such application by Lender and this Reaffirmation Agreement will continue to be
effective as to such payment as though such application by Lender had not been
made. Original Borrower and New Borrower will each remain liable to Lender for
the amount so rescinded, repaid, or returned to the same extent as if such
amount had never originally been received by Lender, notwithstanding any
cancellation of the Note, release or satisfaction of the Security Instrument, or
the cancellation of any other Loan Document.

﻿

[CHOOSE THE VERSION OF SECTION 3 SPECIFIED IN THE ASSUMPTION APPROVAL]

﻿

[USE THE FOLLOWING IF ORIGINAL GUARANTOR IS RELEASED FROM ALL EXCEPT
ENVIRONMENTAL LIABILITY - No CLEAN PHASE 1 HAS BEEN PROVIDED]

﻿

3.    Ratification of Original Guaranty; Conditional Release by Lender.

﻿

(a)    Lender releases Original Guarantor from any and all liability under the
Original Guaranty except to the extent that Original Guarantor guaranties
payment of Original Borrower’s liability under Sections 6.12 and 10.02(b) of the
Loan Agreement, relating to Prohibited Activities or Conditions, regardless of
when such Prohibited Activities or Conditions arose or arise.

﻿

(b)    Original Guarantor ratifies its Original Guaranty only to the extent that
it guaranties payments of Original Borrower’s liability under Sections 6.12 and
10.02(b) of the Loan Agreement, relating to Prohibited Activities or Conditions,
regardless of when such Prohibited Activities or Conditions arose or arise.

﻿

﻿

﻿

 

 

{01567519;1}

Freddie Mac Multifamily Asset Management Form

Page 4

Reaffirmation Agreement – Assumption – Loan Agreement Forms





 

--------------------------------------------------------------------------------

 



(c)    If Lender’s release of is canceled in whole or in part pursuant to
Section 2 of this Reaffirmation, the release of Original Guarantor provided for
in this Section 3 will be correspondingly canceled.

﻿

[USE THE FOLLOWING IF ORIGINAL BORROWER HAS PROVIDED A CLEAN PHASE 1 AND
ORIGINAL GUARANTOR WILL BE RELEASED FROM LIABILITY ARISING FROM POST-TRANSFER
ENVIRONMENTAL CONDITIONS]

﻿

3.    Ratification of Original Guaranty; Conditional Release by Lender.

﻿

(a)    Lender releases Original Guarantor from any and all liability under the
terms and provisions of the Original Guaranty; provided, however, that Original
Guarantor is released from liability with respect to Original Borrower’s and New
Borrower’s liability pursuant to Sections 6.12 and 10.02(b) of the Loan
Agreement only with respect to Prohibited Activities or Conditions first arising
after the Closing Date, provided such loss, liability, damage, claim, cost or
expense does not directly or indirectly arise from or relate to any Prohibited
Activities or Conditions existing prior to the Closing Date.

﻿

(b)    Original Guarantor ratifies its Original Guaranty only to the extent that
it guaranties payments of Original Borrower’s and New Borrower’s liability under
Sections 6.12 and 10.02(b) of the Loan Agreement, relating to Prohibited
Activities or Conditions first existing prior to the Closing Date.

﻿

(c)    If Lender’s release of Original Borrower is canceled in whole or in part
pursuant to Section 2 of this Reaffirmation, the release of Original Guarantor
provided for in this Section 3 will be correspondingly canceled.

﻿

[OR]

﻿

[USE THE FOLLOWING IF GUARANTOR IS NOT RELEASED FROM ANY LIABILITY]

﻿

3.    Ratification of Guaranty. By signing this Reaffirmation Agreement,
Guarantor ratifies the Guaranty and acknowledges that the Guaranty remains in
full force and effect.

﻿

[END OF BORROWER AND GUARANTOR RELEASE/RATIFICATION OPTIONS]

﻿

[INCLUDE THE FOLLOWING SECTION 4 IF ORIGINAL BORROWER IS REQUIRED TO RELINQUISH
ALL OF ITS RIGHT, TITLE AND INTEREST IN THE EXISTING REPLACEMENT RESERVE FUND
PURSUANT TO THE APPROVAL LETTER]

﻿

﻿

﻿

 

 

{01567519;1}

Freddie Mac Multifamily Asset Management Form

Page 5

Reaffirmation Agreement – Assumption – Loan Agreement Forms





 

--------------------------------------------------------------------------------

 



4.    Replacement Reserve Fund. Original borrower hereby relinquishes all of its
right, title and interest in and to the Replacement Reserve Fund existing as of
the date of this Reaffirmation Agreement.

﻿

[4 OR 5].    Miscellaneous.

﻿

(a)    This Reaffirmation Agreement will be binding upon and will inure to the
benefit of the parties to this Reaffirmation Agreement and their respective
heirs, successors and permitted assigns.

﻿

(b)    No provision of this Reaffirmation Agreement that is held to be
inoperative, unenforceable or invalid will affect the remaining provisions, and
to this end all provisions of this Reaffirmation Agreement are declared to be
severable.

﻿

(c)    Time is of the essence of this Reaffirmation Agreement.

﻿

(d)    This Reaffirmation Agreement may not be changed orally, but only by an
agreement in writing, signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.

﻿

(e)    This Reaffirmation Agreement will be construed in accordance with the
laws of the Property Jurisdiction.

﻿

(f)    This Reaffirmation Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute a
single document.

﻿

(Remainder of page intentionally left blank; signature page follows.)

﻿

﻿

﻿

﻿

 

 

{01567519;1}

Freddie Mac Multifamily Asset Management Form

Page 6

Reaffirmation Agreement – Assumption – Loan Agreement Forms





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Original Guarantor and Lender have executed this
Reaffirmation Agreement as of the date written above.

﻿

﻿

ORIGINAL BORROWER:

﻿

ALTERRA I, L.L.C.,  a

Delaware limited liability company

﻿

﻿

By: ______________________

Name: Gary T. Wagner

Title: Authorized Signatory

﻿

ORIGINAL BORROWER:

﻿

ALTERRA II, L.L.C.,  a

Delaware limited liability company

﻿

﻿

By: ______________________

Name: Gary T. Wagner

Title: Authorized Signatory

﻿

﻿

﻿

﻿

 

 

{01567519;1}

Freddie Mac Multifamily Asset Management Form

Page 7

Reaffirmation Agreement – Assumption – Loan Agreement Forms





 

--------------------------------------------------------------------------------

 



﻿

ORIGINAL GUARANTOR:

﻿

MACK-CALI REALTY, L.P.,  a

Delaware Limited Partnership

﻿

﻿

By: ______________________

Name:

Title:

﻿

﻿

﻿

﻿

﻿

﻿

 

 

{01567519;1}

Freddie Mac Multifamily Asset Management Form

Page 8

Reaffirmation Agreement – Assumption – Loan Agreement Forms





 

--------------------------------------------------------------------------------

 



LENDER

﻿

__________________________, a

_______________________________

﻿

﻿

By: ______________________

Name:

Title:

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

 

{01567519;1}

Freddie Mac Multifamily Asset Management Form

Page 9

Reaffirmation Agreement – Assumption – Loan Agreement Forms

﻿





 

--------------------------------------------------------------------------------

 



Lender Loan Number: 932797350

Property Name: Alterra at Overlook Ridge

﻿

REAFFIRMATION AGREEMENT – GUARANTOR

﻿

TRANSFER OF INTEREST IN BORROWER

(FOR USE WITH LOAN AGREEMENT FORMS)

﻿

(Revised 9-4-2015)

﻿

THIS REAFFIRMATION AGREEMENT - GUARANTOR (“Reaffirmation Agreement”) is made
effective as of the ____ day of September, 2019, by MACK-CALI REALTY, L.P., a
Delaware limited partnership (collectively if more than one, “Guarantor”), for
the benefit of ________________ (“Lender”).

 

RECITALS

﻿

A.    Pursuant to the terms of a Multifamily Loan and Security Agreement dated
January 10, 2017 (“Loan Agreement”), ALTERRA I L.L.C., a Delaware limited
liability company and ALTERRA II L.L.C., a Delaware limited liability company,
jointly and severally, as co-borrowers (collectively, “Borrower”) obtained a
loan from CAPITAL ONE, NATIONAL ASSOCIATION, a national banking association
f/k/a CAPITAL ONE MULTIFAMILY FINANCE, LLC, a Delaware limited liability company
(“Original Lender”) in the original principal amount of $100,000,000.00
(“Loan”). The Loan is evidenced by a Multifamily Note in favor of Original
Lender dated January 10, 2017 (“Note”). The Note is secured by a Multifamily
Mortgage, Deed of Trust, or Deed to Secure Debt dated the same date as the Note
(“Security Instrument”), encumbering the Mortgaged Property. Original Lender
sold the Note, assigned its rights in the Loan Agreement and the Security
Instrument, and transferred the Loan to Lender, and Lender is now the holder of
the Note and the owner of the Loan. The term “Loan Documents” will have the
meaning given to it in the Loan Agreement.

﻿

B.    Guarantor guaranteed payment of certain amounts and performance of certain
obligations by Borrower under the terms of the Loan Documents by executing a
Guaranty dated as of January 10, 2019 (“Guaranty”).

﻿

C.    As a condition to consenting to the transfer of certain interests in
Borrower (“Transfer”), Lender has required that Guarantor reaffirm [INCLUDE IF
GUARANTOR WILL BE PARTIALLY RELEASED: certain of ] Guarantor’s obligations under
the Guaranty. For purposes of this Reaffirmation Agreement, the term “Closing
Date” means the date on which the Transfer occurs.

﻿

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Reaffirmation Agreement and the Loan Documents and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by all
parties, Guarantor and Lender agree as follows:

﻿

﻿

﻿

 

 

{01567520;1}

 

 

Freddie Mac Multifamily Asset Management Form

Reaffirmation Agreement – Guarantor – Transfer of Interest – Loan Agreement
Forms





 

--------------------------------------------------------------------------------

 



﻿

﻿

1.    Defined Terms. Capitalized terms used but not defined in this
Reaffirmation Agreement will have the meanings assigned to them in the Guaranty.

﻿

[CHOOSE THE VERSION OF SECTION 2 SPECIFIED IN THE TRANSFER APPROVAL]

﻿

[USE THE FOLLOWING IF GUARANTOR IS NOT RELEASED FROM ANY LIABILITY]

﻿

2.    Ratification of Guaranty. By signing this Agreement, Guarantor ratifies
the Guaranty and acknowledges that the Guaranty remains in full force and
effect.

﻿

[OR]

﻿

[USE THE FOLLOWING IF GUARANTOR IS RELEASED FROM ALL EXCEPT ENVIRONMENTAL
LIABILITY - NO CLEAN PHASE 1 HAS BEEN PROVIDED]

﻿

2.    Ratification of Guaranty; Conditional Release by Lender.

﻿

(a)    Lender releases Guarantor from any and all liability under the Guaranty
except to the extent that Guarantor guaranties payment of Borrower’s liability
under Sections 6.12 and 10.02(b) of the Loan Agreement, relating to Prohibited
Activities or Conditions, regardless of when such Prohibited Activities or
Conditions arose or arise.

﻿

(b)    Guarantor ratifies its Guaranty only to the extent that it guaranties
payments of Borrower’s liability under Sections 6.12 and 10.02(b) of the Loan
Agreement, relating to Prohibited Activities or Conditions, regardless of when
such Prohibited Activities or Conditions arose or arise.

﻿

(c) If any material representation or warranty made by Borrower or Guarantor in
connection with the Transfer is materially false or misleading, this release
will be canceled and Guarantor will remain obligated under the Guaranty as
though there had been no release.

﻿

[OR]

﻿

[USE THE FOLLOWING IF BORROWER HAS PROVIDED A CLEAN PHASE 1

AND GUARANTOR WILL BE RELEASED FROM LIABILITY ARISING FROM POST-TRANSFER
ENVIRONMENTAL CONDITIONS] 

﻿

2    Ratification of Guaranty; Conditional Release by Lender.

﻿

(a) Lender releases Guarantor from any and all liability under the terms and
provisions of the Guaranty; provided, however, that Guarantor is released from
liability with respect to Borrower’s liability pursuant to Sections 6.12 and
10.02(b) of the Loan Agreement only with respect to Prohibited Activities or
Conditions first arising after the Closing Date, provided such loss, liability,
damage, claim, cost or expense does not directly or indirectly arise from or
relate to any Prohibited Activities or Conditions existing prior to the Closing
Date.

﻿

﻿

﻿

 

 

{01567520;1}

 

Page 2

Freddie Mac Multifamily Asset Management Form

Reaffirmation Agreement – Guarantor – Transfer of Interest – Loan Agreement
Forms





 

--------------------------------------------------------------------------------

 



﻿

(b)    Guarantor ratifies its Guaranty only to the extent that it guaranties
payments of Borrower’s liability under Sections 6.12 and 10.02(b) of the Loan
Agreement, relating to Prohibited Activities or Conditions first existing prior
to the Closing Date,

﻿

(c)    If any material representation or warranty made by Borrower or Guarantor
in connection with the Transfer is materially false or misleading, this release
will be canceled and Guarantor will remain obligated under the Guaranty as
though there had been no release.

﻿

[END OF GUARANTOR RELEASE/RATIFICATION OPTIONS]

﻿

3.    Miscellaneous.

﻿

(a)    This Reaffirmation Agreement will be binding upon and will inure to the
benefit of the parties to this Reaffirmation Agreement and their respective
heirs, successors and permitted assigns.

﻿

(b)    No provision of this Reaffirmation Agreement that is held to be
inoperative, unenforceable or invalid will affect the remaining provisions, and
to this end all provisions of this Reaffirmation Agreement are declared to be
severable.

﻿

(c)    Time is of the essence of this Reaffirmation Agreement.

﻿

(d)    This Reaffirmation Agreement may not be changed orally, but only by an
agreement in writing, signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.

﻿

(e)    This Reaffirmation Agreement will be construed in accordance with the
laws of the Property Jurisdiction.

﻿

(f)    This Reaffirmation Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute a
single document.

﻿

(Remainder of page intentionally left blank; signature page follows.)

﻿

﻿

﻿

 

 

{01567520;1}

 

Page 3

Freddie Mac Multifamily Asset Management Form

Reaffirmation Agreement – Guarantor – Transfer of Interest – Loan Agreement
Forms





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Guarantor and Lender have executed this Reaffirmation
Agreement as of the date written above.

﻿

﻿

GUARANTOR:

﻿

MACK-CALI REALTY, L.P.,

a Delaware limited partnership

﻿

﻿

By: ______________________

Name:

Title:

﻿

﻿

﻿

﻿

﻿

﻿

 

 

{01567520;1}

 

Page 4

Freddie Mac Multifamily Asset Management Form

Reaffirmation Agreement – Guarantor – Transfer of Interest – Loan Agreement
Forms





 

--------------------------------------------------------------------------------

 



LENDER:

﻿

﻿

By: ______________________

Name:

Title:

﻿

﻿

﻿

﻿

﻿

﻿

 

 

{01567520;1}

 

Page 5

Freddie Mac Multifamily Asset Management Form

Reaffirmation Agreement – Guarantor – Transfer of Interest – Loan Agreement
Forms





 

--------------------------------------------------------------------------------

 



Exhibit Y to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

﻿

Form of Chase Release

﻿

[Attach Form of Chase Release.]

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

﻿

Picture 3 [cli-20190930xex10_108g002.jpg]





 

--------------------------------------------------------------------------------

 



Picture 4 [cli-20190930xex10_108g003.jpg]

﻿





 

--------------------------------------------------------------------------------

 

Picture 5 [cli-20190930xex10_108g004.jpg]

﻿

﻿





 

--------------------------------------------------------------------------------

 

Picture 6 [cli-20190930xex10_108g005.jpg]

﻿





 

--------------------------------------------------------------------------------

 

Picture 7 [cli-20190930xex10_108g006.jpg]

﻿

﻿





 

--------------------------------------------------------------------------------

 

Picture 8 [cli-20190930xex10_108g007.jpg]

﻿

﻿





 

--------------------------------------------------------------------------------

 

Picture 9 [cli-20190930xex10_108g008.jpg]

﻿

﻿





 

--------------------------------------------------------------------------------

 

Picture 10 [cli-20190930xex10_108g009.jpg]

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Lender, Transferor, and Transferee have executed this
Agreement or caused the same to be executed by their representatives thereunto
duly authorized.

﻿

Lender:

New York Community Bank,

a New York banking corporation

﻿

By: ________________________

Name: Matthew P. Cullen

Title: Authorized Signatory

﻿

Transferor:

﻿

Overlook Ridge Apartments Investors LLC,

a Delaware limited liability company

﻿

By: ________________________

Name: Gary T. Wagner

Title: Authorized Signatory

﻿

Transferee:

﻿

Overlook Malden Owner LLC,

a Delaware limited liability company

﻿

By: ________________________

Name: Ron J. Hoyl

Title: Authorized Signatory

﻿

﻿





 

--------------------------------------------------------------------------------

 



State of New York

County of Nassau

﻿

On this ____ day of September, 2019, before me, the undersigned notary public,
personally appeared Matthew P. Cullen, proved to me through satisfactory
evidence of identification, which was ___________________, to be the person
whose name is signed on the preceding document, and acknowledged to me that he
signed it voluntarily for its stated purpose, as Authorized Signatory of New
York Community Bank, a New York banking corporation.

 

﻿

_______________________

Notary Public

My Commission Expires

﻿





 

--------------------------------------------------------------------------------

 



STATE OF NEW JERSEY

COUNTY OF ESSEX

﻿

On this ____ day of September, 2019, before me, the undersigned notary public,
personally appeared Gary T. Wagner, proved to me through satisfactory evidence
of identification, which was ___________________, to be the person whose name is
signed on the preceding document, and acknowledged to me that he signed it
voluntarily for its stated purpose, as Authorized Signatory of Overlook Ridge
Apartments Investors LLC, a Delaware limited liability company.

 

﻿

_______________________

Notary Public

My Commission Expires

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



STATE OF ___________

COUNTY OF ___________

 

On this ____ day of September, 2019, before me, the undersigned notary public,
personally appeared Ron J. Hoyl, Authorized Signatory, proved to me through
satisfactory evidence of identification, which was ___________________ , to be
the person whose name is signed on the preceding document, and acknowledged to
me that he signed it voluntarily for its stated purpose, as Authorized Signatory
of Overlook Malden Owner LLC, a Delaware limited liability company.

 

﻿

_______________________

Notary Public

My Commission Expires

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



EXHIBIT “A” (Metes)

﻿

﻿

TO BE INSERTED

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



EXHIBIT “B” (Mortgage)

﻿

﻿

Mortgage, Assignment of Leases and Rents and Security Agreement dated as of
December 5, 2017, made by Overlook Ridge Apartments Investors LLC to New York
Community Bank, in the principal sum of  $135,750,000.00 and interest, and duly
recorded on December 6, 2017 in the Middlesex South Registry of Deeds in Book
70345, Page 271, and duly recorded on December 6, 2017 in the Suffolk County
Registry of Deeds in Book 58895, Page 85.

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 



﻿

Exhibit Z to Purchase and Sale Agreement Between

Alterra I L.L.C., Alterra II L.L.C. and Overlook Ridge Apartments Investors LLC,
Sellers, and

Overlook Revere Owner LLC and Overlook Malden Owner LLC, Buyers

﻿

﻿

Model Computation

﻿

[Attach Model Computation.]

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

RE TAX CREDIT

PSA Section 19

﻿

﻿

 

 

 

 

 

﻿

 

19/20 Actual

Tax Rate

19/20

 

Parcel

 

Assessed Value

w/ CPA

Taxes

 

185 575 570 / 186 575 507 (Malden)

 

$79,008,700  1.34%  $1,058,930 

 

186 575 510 / 186 575 505 (Malden)

 

$72,865,100  1.34%  $976,589 

 

34-461C-2E (Revere)

 

$3,790,500  1.21%  $45,903 

 

Total / Blended

 

$155,664,300  1.34%  $2,081,422 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

Market Increases in Assessed Value

 

Assessed Value

Growth

 

 

Fiscal Year 2020 (12 Months Ending June 30, 2020)

 

$155,664,300 

 

 

 

Fiscal Year 2021 (12 Months Ending June 30, 2021)

 

$160,334,229  3.00% 

 

 

Fiscal Year 2022 (12 Months Ending June 30, 2022)

 

$165,144,256  3.00% 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

Hypothetical Scenario 1: $165mm assessed value for FY2021 and $190mm assessed
value for FY 2022

Note

At January 31, 2021:

 

 

 

Final assessed values released on 3Q tax bill (sent on Jan. 1)

Actual Assessed Value

 

$165,000,000 

 

Hypothetical assessed value for FY21

Expected Assessed Value with Market Increase

 

$160,334,229 

 

 

 

Outsized Increase

 

$4,665,771 

 

Difference between actual assessed and expected assessed

Tax Rate with CPA (Community Preservation Act)

 

1.34% 

 

Shall be fixed based on the blended 19/20 rate

Outsized Tax Increase

 

$62,387 

 

 

 

Multiplier (Inverse of Cap Rate)

5.00% 

20.0x

 

 

 

Value Payment to Rockpoint

 

$1,247,741 

 

 

 

﻿

 

 

 

 

 

At January 31, 2022:

 

 

 

 

 

Actual Assessed Value

 

$190,000,000 

 

Hypothetical assessed value for FY22

Expected Assessed Value with Market Increase

 

$165,144,256 

 

 

 

Increase from Previous Year

 

$4,665,771 

 

Excess increase covered in previous year

Outsized Increase

 

$20,189,973 

 

 

 

Tax Rate with CPA (Community Preservation Act)

 

1.34% 

 

Shall be fixed based on the blended 19/20 rate

Outsized Tax Increase

 

$269,965 

 

 

 

Multiplier (Inverse of Cap Rate)

5.00% 

20.0x

 

 

 

Value Payment to Rockpoint

 

$5,399,292 

 

 

 

﻿

 

 

 

 

 

Total Payment to Rockpoint (FY21 + FY22) [Scenario 1]

 

$6,647,034 

 

Subject to $7.5mm cap

﻿

 

 

 

 

 

﻿





 

--------------------------------------------------------------------------------

 



RE TAX CREDIT

PSA Section 19

﻿

﻿

 

 

 

 

 

Hypothetical Scenario 2: $160.3mm assessed value for FY2021 and $190mm assessed
value for FY 2022

Note

At January 31, 2021:

 

 

 

 

 

Actual Assessed Value

 

$160,334,229 

 

 

 

Expected Assessed Value with Market Increase

 

$160,334,229 

 

 

 

Outsized Increase

 

$0 

 

 

 

Tax Rate with CPA (Community Preservation Act)

 

1.34% 

 

Shall be fixed based on the blended 19/20 rate

Outsized Tax Increase

 

$0 

 

 

 

Multiplier (Inverse of Cap Rate)

5.00% 

20.0x

 

 

 

Value Payment to Rockpoint

 

$0 

 

Assessed Value for FY2021 was in-line with expectations

﻿

 

 

 

 

 

At January 31, 2022:

 

 

 

 

 

Actual Assessed Value

 

$190,000,000 

 

Hypothetical assessed value for FY22

Expected Assessed Value with Market Increase

 

$165,144,256 

 

 

 

Increase from Previous Year

 

$0 

 

 

 

Outsized Increase

 

$24,855,744 

 

 

 

Tax Rate with CPA (Community Preservation Act)

 

1.34% 

 

Shall be fixed based on the blended 19/20 rate

Outsized Tax Increase

 

$332,352 

 

 

 

Multiplier (Inverse of Cap Rate)

5.00% 

20.0x

 

 

 

Value Payment to Rockpoint

 

$6,647,034 

 

 

 

﻿

 

 

 

 

 

Total Payment to Rockpoint (FY21 + FY22) [Scenario 2]

 

$6,647,034 

 

Subject to $7.5mm cap

﻿



 

--------------------------------------------------------------------------------